Exhibit 10.1

Execution Version

$1,500,000,000 REVOLVING CREDIT FACILITY

AMENDED AND RESTATED

CREDIT AGREEMENT

by and among

CONSOL ENERGY INC.

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

and

BANK OF AMERICA, N.A.,

as the Syndication Agent

and

THE BANK OF NOVA SCOTIA

THE ROYAL BANK OF SCOTLAND PLC, and

SOVEREIGN BANK,

as the Co-Documentation Agents

and

PNC CAPITAL MARKETS LLC and

BANC OF AMERICA SECURITIES LLC

as Joint Lead Arrangers

Dated as of May 7, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                   Page

1.

 

CERTAIN DEFINITIONS

   2   1.1   

Certain Definitions.

   2   1.2   

Construction.

   37   1.3   

Accounting Principles.

   37   1.4   

Valuations.

   38

2.

 

REVOLVING CREDIT AND SWING LOAN FACILITIES

   38   2.1   

Revolving Credit Commitments.

   38      2.1.1   

Revolving Credit Loans.

   38      2.1.2   

Swing Loan Commitment.

   39   2.2   

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

   39   2.3   

Commitment Fees.

   39   2.4   

Voluntary Commitment Reduction.

   39   2.5   

Revolving Credit Loan Requests; Swing Loan Requests.

   40      2.5.1   

Revolving Credit Loan Requests.

   40      2.5.2   

Swing Loan Requests.

   40   2.6    Making Revolving Credit Loans and Swing Loans; Presumptions by
the Administrative Agent; Repayment of Revolving Credit Loans.    41      2.6.1
  

Making Revolving Credit Loans.

   41      2.6.2   

Presumptions by the Administrative Agent.

   41      2.6.3   

Making Swing Loans.

   41      2.6.4   

Repayment of Revolving Credit Loans.

   41   2.7   

Notes.

   42   2.8   

Use of Proceeds.

   42   2.9   

Letter of Credit Subfacility.

   42      2.9.1   

Issuance of Letters of Credit.

   42      2.9.2   

Letter of Credit Fees.

   43      2.9.3   

Participations, Disbursements, Reimbursement.

   44      2.9.4   

Repayment of Participation Advances.

   45      2.9.5   

Documentation.

   46      2.9.6   

Determinations to Honor Drawing Requests.

   46      2.9.7   

Nature of Participation and Reimbursement Obligations.

   46      2.9.8   

Indemnity.

   48      2.9.9   

Liability for Acts and Omissions.

   48      2.9.10   

Cash Collateral Prior to the Expiration Date.

   49   2.10   

Borrowings to Repay Swing Loans.

   50   2.11   

Increase in Revolving Credit Commitments.

   50



--------------------------------------------------------------------------------

3.

 

INTENTIONALLY OMITTED

   52

4.

 

INTEREST RATES

   52   4.1   

Interest Rate Options.

   52      4.1.1   

Revolving Credit Interest Rate Options; Swing Line Interest Rate.

   52      4.1.2   

Rate Quotations.

   53   4.2   

Interest Periods.

   53      4.2.1   

Amount of Borrowing Tranche.

   53      4.2.2   

Renewals.

   53   4.3   

Interest After Default.

   53      4.3.1   

Letter of Credit Fees, Interest Rate.

   53      4.3.2   

Other Obligations.

   53      4.3.3   

Acknowledgment.

   53   4.4   

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.

   54      4.4.1   

Unascertainable.

   54      4.4.2   

Illegality; Increased Costs; Deposits Not Available.

   54      4.4.3   

Administrative Agent’s and Lender’s Rights.

   54   4.5   

Selection of Interest Rate Options.

   55

5.

 

PAYMENTS

   55   5.1   

Payments.

   55   5.2   

Pro Rata Treatment of Lenders.

   55   5.3   

Sharing of Payments by Lenders.

   56   5.4   

Presumptions by Administrative Agent.

   57   5.5   

Interest Payment Dates.

   57   5.6   

Voluntary Prepayments.

   57      5.6.1   

Right to Prepay.

   57      5.6.2   

Replacement of a Lender.

   58   5.7   

Mitigation Obligation.

   59   5.8   

Increased Costs.

   59      5.8.1   

Increased Costs Generally.

   59      5.8.2   

Capital Requirements.

   60      5.8.3   

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.

   60      5.8.4   

Delay in Requests.

   60   5.9   

Taxes.

   61      5.9.1   

Payments Free of Taxes.

   61      5.9.2   

Payment of Other Taxes by the Borrower.

   61      5.9.3   

Indemnification by the Borrower.

   61      5.9.4   

Evidence of Payments.

   61      5.9.5   

Status of Lenders; Refunds.

   61   5.10   

Indemnity.

   63   5.11   

Settlement Date Procedures.

   64

 

ii



--------------------------------------------------------------------------------

6.  

REPRESENTATIONS AND WARRANTIES

   64   6.1   

Representations and Warranties.

   64      6.1.1   

Organization and Qualification.

   64      6.1.2   

Subsidiaries.

   64      6.1.3   

Power and Authority.

   65      6.1.4   

Validity and Binding Effect.

   65      6.1.5   

No Conflict.

   65      6.1.6   

Litigation.

   65      6.1.7   

Financial Statements.

   66      6.1.8   

Use of Proceeds; Margin Stock.

   66      6.1.9   

Full Disclosure.

   66      6.1.10   

Taxes.

   67      6.1.11   

Consents and Approvals.

   67      6.1.12   

No Event of Default; Compliance with Instruments.

   67      6.1.13   

Insurance.

   67      6.1.14   

Compliance with Laws.

   67      6.1.15   

Material Contracts; Burdensome Restrictions.

   68      6.1.16   

Investment Companies; Regulated Entities.

   68      6.1.17   

ERISA Compliance.

   68      6.1.18   

Employment Matters; Coal Act; Black Lung Act.

   69      6.1.19   

Environmental Matters.

   69      6.1.20   

Anti-Terrorism Laws.

   70      6.1.21   

Patents, Trademarks, Copyrights, Licenses, Etc.

   70      6.1.22   

Security Interests.

   71      6.1.23   

Mortgage Liens.

   71      6.1.24   

Status of the Pledged Collateral.

   71      6.1.25   

Solvency.

   72      6.1.26   

Permit Blockage.

   72      6.1.27   

Bonding Capacity.

   72   6.2   

Updates to Schedules.

   72 7.  

CONDITIONS TO AMENDMENT AND RESTATEMENT OF 2007 CREDIT AGREEMENT; CONDITIONS OF

    

LENDING AND ISSUANCE OF LETTERS OF CREDIT

   73   7.1   

Conditions to Amendment and Restatement of 2007 Credit Agreement.

   73      7.1.1   

Officer’s Certificate.

   73      7.1.2   

Secretary’s Certificate.

   73      7.1.3   

Delivery of Loan Documents.

   73      7.1.4   

Opinion of Counsel.

   74      7.1.5   

Legal Details.

   74      7.1.6   

Payment of Fees.

   74      7.1.7   

Officer’s Certificate Regarding MACs.

   74      7.1.8   

No Violation of Laws.

   75      7.1.9   

No Actions or Proceedings.

   75      7.1.10   

Schedules.

   75      7.1.11   

Financial Statements and Financial Projections.

   75

 

iii



--------------------------------------------------------------------------------

      7.1.12    ERISA; Other Due Diligence.    75       7.1.13   

Refinancing.

   75       7.1.14   

Certain Amended and Restated Exhibits.

   76       7.1.15   

Lien Search.

   76       7.1.16   

Insurance.

   76       7.1.17   

Reserve Report.

   76    7.2   

Each Additional Loan or Letter of Credit.

   76 8.   

COVENANTS

   77    8.1   

Affirmative Covenants.

   77       8.1.1   

Preservation of Existence, Etc.

   77       8.1.2   

Payment of Liabilities, Including Taxes, Etc.

   77       8.1.3   

Maintenance of Insurance.

   77       8.1.4   

Maintenance of Properties and Leases.

   78       8.1.5   

Visitation Rights; Field Examinations.

   78       8.1.6   

Keeping of Records and Books of Account.

   79       8.1.7   

Compliance with Laws.

   79       8.1.8   

Use of Proceeds.

   79       8.1.9   

Further Assurances.

   79       8.1.10   

Subordination of Intercompany Loans.

   79       8.1.11   

Intentionally Omitted.

   80       8.1.12   

Anti-Terrorism Laws.

   80       8.1.13   

Maintenance of Coal Supply Agreements and Material Contracts.

   80       8.1.14   

Collateral.

   80       8.1.15   

Maintenance of Permits.

   81       8.1.16   

CNX Gas Guaranty.

   81       8.1.17   

Dominion Acquisition Liens.

   81    8.2   

Negative Covenants.

   81       8.2.1   

Indebtedness.

   81       8.2.2   

Liens.

   83       8.2.3   

Guaranties.

   83       8.2.4   

Loans and Investments.

   84       8.2.5   

Dividends and Related Distributions.

   85       8.2.6   

Liquidations, Mergers, Consolidations, Acquisitions.

   86       8.2.7   

Dispositions of Assets or Subsidiaries.

   87       8.2.8   

Affiliate Transactions.

   90       8.2.9   

Subsidiaries, Partnerships and Joint Ventures.

   90       8.2.10   

Continuation of or Change in Business.

   91       8.2.11   

Fiscal Year.

   91       8.2.12   

Issuance of Stock.

   91       8.2.13   

Changes in Organizational Documents; Amendments to Receivables Purchase
Agreement.

   91       8.2.14   

Certain Matters Regarding Senior Notes (2002), Senior Notes (2010) and Certain
Other Indebtedness.

   92       8.2.15   

Maximum Leverage Ratio.

   92

 

iv



--------------------------------------------------------------------------------

     8.2.16   

Minimum Interest Coverage Ratio.

   93      8.2.17   

Maximum Senior Secured Leverage Ratio.

   93      8.2.18   

Inconsistent Agreements.

   93      8.2.19   

Restrictions on Upstream Dividends and Payments.

   93      8.2.20   

Certain Matters Regarding the Collateral Trust Agreement.

   93   8.3   

Reporting Requirements.

   93      8.3.1   

Quarterly Financial Statements.

   93      8.3.2   

Annual Financial Statements.

   94      8.3.3   

SEC Web Site.

   94      8.3.4   

Certificate of the Borrower.

   94      8.3.5   

Reserve Reports.

   95      8.3.6   

Notices.

   95      8.3.7   

Certain Events.

   95      8.3.8   

Other Reports and Information.

   96

9.

 

DEFAULT

   96   9.1   

Events of Default.

   96      9.1.1   

Payments Under Loan Documents.

   96      9.1.2   

Breach of Warranty.

   97      9.1.3   

Breach of Negative Covenants, CNX Gas Guaranty or Visitation Rights.

   97      9.1.4   

Breach of Other Covenants.

   97      9.1.5   

Defaults in Other Agreements or Indebtedness.

   97      9.1.6   

Final Judgments or Orders.

   97      9.1.7   

Loan Document Unenforceable; Collateral Trust Agreement Unenforceable.

   97      9.1.8   

Inability to Pay Debts; Attachment.

   98      9.1.9   

ERISA.

   98      9.1.10   

Change of Control.

   98      9.1.11   

Involuntary Proceedings.

   98      9.1.12   

Voluntary Proceedings.

   98   9.2   

Consequences of Event of Default.

   99      9.2.1   

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

   99      9.2.2   

Bankruptcy, Insolvency or Reorganization Proceedings.

   99      9.2.3   

Set-off.

   99      9.2.4   

Suits, Actions, Proceedings.

   100      9.2.5   

Application of Proceeds; Collateral Trust Agreement.

   100      9.2.6   

Other Rights and Remedies.

   101   9.3   

Notice of Sale.

   101

10.

 

THE ADMINISTRATIVE AGENT

   102   10.1   

Appointment and Authority.

   102   10.2   

Rights as a Lender.

   102   10.3   

Exculpatory Provisions.

   102   10.4   

Reliance by Agents.

   103

 

v



--------------------------------------------------------------------------------

  10.5   

Delegation of Duties.

   104   10.6   

Resignation of Agents.

   104   10.7   

Non-Reliance on Administrative Agent and Other Lenders.

   105   10.8   

No Other Duties, etc.

   105   10.9   

Administrative Agent’s Fee.

   105   10.10   

Authorization to Release Collateral and Guarantors.

   105   10.11   

No Reliance on Administrative Agent’s Customer Identification Program.

   106   10.12   

Certain Matters Regarding the Collateral Trust Agreement.

   106

11.

 

MISCELLANEOUS

   107   11.1   

Modifications, Amendments or Waivers.

   107      11.1.1   

Increase of Commitment.

   107      11.1.2   

Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment.

   107      11.1.3   

Release of Guarantor.

   107      11.1.4   

Release of Collateral.

   108      11.1.5   

Miscellaneous.

   108   11.2   

No Implied Waivers; Cumulative Remedies.

   108   11.3   

Expenses; Indemnity; Damage Waiver.

   109      11.3.1   

Costs and Expenses.

   109      11.3.2   

Indemnification by the Borrower.

   109      11.3.3   

Reimbursement by Lenders.

   110      11.3.4   

Waiver of Consequential Damages, Etc.

   110      11.3.5   

Payments.

   110   11.4   

Holidays.

   110   11.5   

Notices; Effectiveness; Electronic Communication.

   111      11.5.1   

Notices Generally.

   111      11.5.2   

Electronic Communications.

   111      11.5.3   

Change of Address, Etc.

   111   11.6   

Severability.

   111   11.7   

Duration; Survival.

   112   11.8   

Successors and Assigns.

   112      11.8.1   

Successors and Assigns Generally.

   112      11.8.2   

Assignments by Lenders.

   112      11.8.3   

Register.

   114      11.8.4   

Participations.

   114      11.8.5   

Limitations upon Participant Rights.

   115      11.8.6   

Certain Pledges; Successors and Assigns Generally.

   115   11.9   

Confidentiality.

   115      11.9.1   

General.

   115      11.9.2   

Sharing Information With Affiliates of the Lenders.

   116   11.10   

Counterparts; Integration; Effectiveness.

   116      11.10.1   

Counterparts; Integration; Effectiveness.

   116   11.11   

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;

       

WAIVER OF JURY TRIAL.

   116      11.11.1   

Governing Law.

   116

 

vi



--------------------------------------------------------------------------------

   11.11.2    SUBMISSION TO JURISDICTION.    116    11.11.3   

WAIVER OF VENUE.

   117    11.11.4   

SERVICE OF PROCESS.

   117    11.11.5   

WAIVER OF JURY TRIAL.

   117 11.12   

Certain Other Collateral Matters.

   118 11.13   

USA Patriot Act Notice.

   118

 

vii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES      

SCHEDULE 1.1(A)

   -    PRICING GRID

SCHEDULE 1.1(B)

   -    COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)

   -    PERMITTED LIENS

SCHEDULE 1.1(R)

   -    REAL PROPERTY

SCHEDULE 2.9

   -    EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.1

   -    QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

   -    SUBSIDIARIES

SCHEDULE 6.1.13

   -    INSURANCE POLICIES

SCHEDULE 6.1.24

   -    STATUS OF PLEDGED COLLATERAL

SCHEDULE 8.1.14

   -    ASSETS EXCLUDED FROM LIENS

SCHEDULE 8.2.1

   -    PERMITTED INDEBTEDNESS

SCHEDULE 8.2.3

   -    PERMITTED GUARANTIES

 

EXHIBITS

 

     

EXHIBIT 1.1(A)

   -    ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(B)

   -    NEW LENDER JOINDER

EXHIBIT 1.1(C)

   -    COLLATERAL TRUST AGREEMENT

EXHIBIT 1.1(G)(1)

   -    GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

   -    GUARANTY AGREEMENT

EXHIBIT 1.1(I)(1)

   -    INDEMNITY

EXHIBIT 1.1(I)(2)

   -    INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(M)(1)

   -    MORTGAGE

EXHIBIT 1.1(M)(2)

   -    AMENDMENT NO. 1 TO MORTGAGE

EXHIBIT 1.1(M)(3)

   -    AMENDMENT NO. 2 TO MORTGAGE

EXHIBIT 1.1(M)(4)

   -    AMENDMENT NO. 3 TO MORTGAGE

EXHIBIT 1.1(N)

   -    SWING LOAN NOTE

EXHIBIT 1.1(P)(1)

   -    PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

EXHIBIT 1.1(P)(2)

   -    PLEDGE AGREEMENT

EXHIBIT 1.1(R)

   -    REVOLVING CREDIT NOTE

EXHIBIT 1.1(S)

   -    SECURITY AGREEMENT

EXHIBIT 2.5.1

   -    LOAN REQUEST

EXHIBIT 2.5.2

   -    SWING LOAN REQUEST

EXHIBIT 7.1.4(A)

   -    OPINION OF COUNSEL

EXHIBIT 7.1.4(B)

   -    OPINION OF MCGUIREWOODS LLP

EXHIBIT 7.1.4(C)

   -    OPINION OF LOCAL COUNSEL

EXHIBIT 8.2.6

   -    ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 8.3.4

   -    QUARTERLY COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of May 7, 2010 and is
made by and among CONSOL ENERGY INC., a Delaware corporation (the “Borrower”),
EACH OF THE GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter
defined), BANK OF AMERICA, N.A., in its capacity as a syndication agent (the
“Syndication Agent”), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”).

WITNESSETH:

WHEREAS, the Borrower, the Guarantors, the lenders party thereto, The Bank of
Nova Scotia, Bank of America, N.A. (as successor to Fleet National Bank), and
Union Bank of California, N.A., each in its capacity as a co-syndication agent,
and PNC Bank, National Association and Citicorp North America, Inc., as
co-administrative agents for the Lenders, entered into that certain Amended and
Restated Credit Agreement, dated as of April 1, 2005 (the “2005 Credit
Agreement”), providing for a $750,000,000 revolving credit facility to the
Borrower; and

WHEREAS, the Borrower desired to amend and restate the 2005 Credit Agreement and
the Borrower, the Guarantors, the lenders party thereto, The Bank of Nova
Scotia, Bank of America, N.A. (as successor to Fleet National Bank), and Union
Bank of California, N.A., each in its capacity as a co-syndication agent, and
PNC Bank, National Association and Citicorp North America, Inc., as
co-administrative agents for the Lenders, entered into that certain Amended and
Restated Credit Agreement, dated as of June 27, 2007 (the “2007 Credit
Agreement”), providing for a $1,000,000,000 revolving credit facility to the
Borrower; and

WHEREAS, the Borrower has requested the Lenders to amend and restate the 2007
Credit Agreement to provide a $1,500,000,000 revolving credit facility with
sub-facilities for the issuance of letters of credit and swing loans, which
revolving credit facility may be increased in accordance with Section 2.11
[Increase in Revolving Credit Commitments] hereof by an amount not to exceed
$250,000,000 in the aggregate; and

WHEREAS, the Lenders agree to amend and restate the 2007 Credit Agreement
subject to the terms and conditions in this Agreement; and

WHEREAS, the liens, security interests and guaranties securing and supporting
the 2007 Credit Agreement shall continue to secure and support the Obligations
as amended and restated pursuant to this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

2005 Credit Agreement shall have the meaning assigned to that term in the
recitals hereof.

2007 Credit Agreement shall have the meaning assigned to that term in the
recitals hereof.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Commitment Fee.”

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

 

2



--------------------------------------------------------------------------------

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Base Rate Spread”, or

(B) the percentage spread to be added to the LIBOR Rate applicable to Revolving
Credit Loans under the LIBOR Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit LIBOR Rate Spread”.

Appraisal shall mean an asset appraisal of the Appraised Collateral sufficient
to meet the Collateral Coverage requirement set forth in Section 8.2.7(ix) or
(xi)(C), as applicable, in form and substance reasonably satisfactory to the
Administrative Agent and performed by an independent appraisal firm selected by
the Borrower and reasonably acceptable to the Administrative Agent.

Appraised Collateral shall mean the UCC Collateral, the Intellectual Property
Collateral, the real property that is the subject of the Mortgages (other than
the real property that consists of Proved Gas Reserves or any other Gas
Properties) and the vessels that are the subject of the Ship Mortgages, but
shall not include any asset that shall have been released, pursuant to Sections
10.10 [Authorization to Release Collateral and Guarantors; Certain Other
Actions] or 11.1.4 [Release of Collateral], from the Liens created in connection
with this Agreement.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Financial Officer of any Person shall mean the chief financial
officer, treasurer or vice-president finance of such Person or, if there is no
chief financial officer or vice-president finance of such Person, a vice
president of such Person, designated by such Person as being a financial officer
authorized to deliver and certify financial information on behalf of the Loan
Parties required hereunder.

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from the Borrower, authorized to execute notices,
reports and other documents on behalf of the Loan Parties required hereunder.
The Borrower may amend such list of individuals from time to time by giving
written notice of such amendment to the Administrative Agent.

 

3



--------------------------------------------------------------------------------

Availability shall mean, as of the date of determination, an amount, which
equals the sum of (i) the amount of cash or cash equivalents as of such date of
the Loan Parties that is not subject to any Lien or other restriction limiting
the availability of such funds to repay the Loans, (ii) the difference (if a
positive number) between the amount of the Revolving Credit Commitments as of
such date, less the Revolving Facility Usage as of such date, and (iii) unused
availability under the Permitted Receivables Financing.

Baltimore Dock Facility means that certain terminal, storage, loading and dock
facility, including all facilities and equipment supporting such facility,
located in Baltimore, Maryland owned as of the Closing Date by CNX Marine
Terminals, Inc., including all related easements, rights of way and the similar
interests used or useful in connection with such facility.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, and (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].

Black Lung Act shall mean, collectively, the Black Lung Benefits Revenue Act of
1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.

Blocked Person shall have the meaning assigned to such term in Section 6.1.20.2
[Executive Order No. 13224].

Borrower shall mean CONSOL Energy Inc., a corporation organized and existing
under the laws of the State of Delaware.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which date shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

4



--------------------------------------------------------------------------------

Capture shall mean to collect, treat (if necessary), process (if necessary),
transport, store (if necessary), market, and sell Gas that is available from any
well or any bore or vent hole.

Cash Collateral means the cash or deposit account balances deposited with and
pledged to the applicable Issuing Lender, as collateral for any Obligations
arising under any Letter of Credit with an expiration date that extends beyond
the Expiration Date.

Cash On Hand shall mean, as of any date of determination, an amount equal to the
aggregate amount of all cash and cash equivalents of the Loan Parties as of such
date, including any cash proceeds of Indebtedness permitted by Section 8.2.1(xi)
[Indebtedness], whether such proceeds are pledged, held in a segregated account
or escrow or otherwise by a Loan Party, an escrow agent or another Person, other
than cash pledged, escrowed or on deposit to secure performance obligations.

Casualty Event shall mean, with respect to any assets of any Loan Party, any
loss of title to, any damage to or destruction of, or any condemnation or other
taking (including by any Official Body) of, any such assets that occurs after
the Closing Date for which the Borrower or any other Loan Party receives
insurance proceeds or proceeds of a condemnation award or any other
compensation; provided, however, no such event or series of related events shall
constitute a Casualty Event if such proceeds or other compensation in respect
thereof is less than Threshold Amount in the aggregate with respect to such
event or series of related events. Casualty Event shall include but not be
limited to any taking of all or any part of any real property of the Borrower or
any other Loan Party in or by condemnation or other eminent domain proceedings
pursuant to any Law, or by reason of the temporary requisition or the use or
occupancy of all or any part of any real property by any Official Body, civil or
military.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Official Body or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any Official
Body.

Closing Date shall mean the date of this Agreement.

CNX Funding shall mean CNX Funding Corporation, a Delaware corporation.

CNX Gas shall mean CNX Gas Corporation, a Delaware corporation.

CNX Gas Credit Agreement shall mean the Credit Agreement, dated as of the date
hereof, by and among CNX Gas, the guarantors party thereto, PNC Bank, National
Association as the Administrative Agent and the other agents and lenders party
thereto, including any related notes, guarantees, collateral documents,
instruments and agreements executed in connection therewith.

CNX Gas Loan Parties shall mean, collectively, CNX Gas and any of its
Subsidiaries from time to time party to the CNX Gas Credit Agreement.

 

5



--------------------------------------------------------------------------------

CNX Gas Merger Sub shall mean a wholly-owned Subsidiary of the Borrower created
for the sole purpose of effecting the CNX Gas Purchase.

CNX Gas Merger shall mean the short form merger of the CNX Gas Merger Sub into
CNX Gas, with CNX Gas being the surviving entity.

CNX Gas Purchase shall mean the Borrower’s purchase or other acquisition of all
of the outstanding shares of CNX Gas not already owned by the Borrower.

Coal shall mean all types of solid naturally occurring hydrocarbons (other than
oil shale or Gilsonite), including without limitation, bituminous and
sub-bituminous coal, and lignite.

Coal Act shall mean the Coal Industry Retiree Health Benefits Act of 1992, as
amended.

Coal Gas shall mean occluded methane gas and all associated natural gas and
other hydrocarbons of whatever quality or quantity, whether known or unknown,
that are, can be, or historically have been produced or emitted from coalbeds,
coal formations, coal seams, mined out areas, gob areas, or any related,
associated, or adjacent rock material or strata, together with all substances
produced with each of the foregoing or refined therefrom. For the avoidance of
doubt, the term “Coal Gas” shall expressly include all substances commonly known
as “coalbed methane,” “coal mine methane,” and “gob gas.”

Coal Operations shall mean, with respect to the Loan Parties, taken as a whole,
the business operations of the Loan Parties as conducted as of the Closing Date
and as thereafter conducted in reasonable conformity with operations
contemplated in the Financial Projections, including without limitation coal
mining activities based upon the mining used in the preparation of the Financial
Projections, but excluding Gas recovery, production and transmission and other
Gas operations.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Collateral shall mean the Pledged Collateral, the UCC Collateral, the
Intellectual Property Collateral, the Real Property and the other real property
that is the subject of the Mortgages and the vessels that are the subject of the
Ship Mortgages, but shall not include any asset that shall have been released,
pursuant to Sections 10.10 [Authorization to Release Collateral and Guarantors;
Certain Other Actions] or 11.1.4 [Release of Collateral], from the Liens created
in connection with this Agreement.

Collateral Coverage shall mean the ratio of (i) the appraised value of the
Appraised Collateral to (ii) (a) Indebtedness secured under the Senior Notes
(2002) plus (b) the Revolving Credit Commitments.

 

6



--------------------------------------------------------------------------------

Collateral Trust Agreement shall mean the Amended and Restated Collateral Trust
Agreement, substantially in the form of Exhibit 1.1(C) hereto, dated as of the
Closing Date, among the Collateral Trustee and the Loan Parties.

Collateral Trustee shall mean, individually as the context requires, Wilmington
Trust Company, a Delaware banking corporation, not in its individual capacity
but solely as corporate trustee under the Collateral Trust Agreement (together
with any successor corporate trustee appointed pursuant to the Collateral Trust
Agreement) or David A. Vanaskey, an individual residing in the State of
Delaware, not in his individual capacity but solely as individual trustee under
the Collateral Trust Agreement (together with any successor individual trustee
appointed pursuant to the Collateral Trust Agreement), and Collateral Trustee
shall mean, collectively, as the context requires, both of the foregoing.

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Compliance Certificate shall have the meaning specified in Section 8.3.4
[Certificate of the Borrower].

Consideration shall mean with respect to any Permitted Acquisition, without
duplication, the aggregate of (i) the cash paid by any of the Loan Parties,
directly or indirectly, to the seller in connection therewith, (ii) the
Indebtedness incurred or assumed by any of the Loan Parties, whether in favor of
the seller or otherwise and whether fixed or contingent, (iii) any Guaranty
given to, or incurred by any Loan Party in connection therewith, and (iv) any
other consideration given or obligation incurred by any of the Loan Parties in
connection therewith.

Consolidated Cash Interest Expense for any period of determination shall mean,
the amount of interest expense (in each case required in accordance with the
terms of the note, instrument or other agreement applicable thereto to be
payable in cash, other than to the extent the borrower thereunder has elected to
pay such interest in kind) of the Loan Parties and CNX Funding for such period
determined and consolidated in accordance with GAAP.

Consolidated EBITDA for any period of determination shall mean, without
duplication, the sum of (i) Consolidated Net Income (excluding non-cash
compensation expenses related to common stock and other equity securities issued
to employees, extraordinary gains and losses, and gains or losses on
discontinued operations) plus (ii) to the extent deducted in determining
Consolidated Net Income, (a) interest expense (net of interest income), plus (b)
the sum of all income tax expense, depreciation, depletion and amortization of
property, plant, equipment and intangibles, plus (c) non-cash debt
extinguishment costs, plus (d) non-cash

 

7



--------------------------------------------------------------------------------

charges due to cumulative effects of changes in accounting principles, plus
(e) non-recurring transaction costs expensed ( in accordance with GAAP) by the
Loan Parties in connection with the Dominion Acquisition of up to 10% of
Consolidated EBITDA without regard as to whether the Dominion Acquisition has
been consummated plus (iii) cash dividends or distributions received by the Loan
Parties from Excluded Subsidiaries and Affiliates that are not Loan Parties
except to the extent that any cash dividends or distributions received by the
Loan Parties in connection with a Permitted Gas Properties Disposition are used
for a distribution or dividend by the Borrower, for such period determined and
consolidated in accordance with GAAP and provided, further, that for the
purposes of this definition, with respect to any Material
Acquisition/Disposition by the Loan Parties or a Permitted Gas Properties
Disposition, Consolidated EBITDA shall be calculated as if such Material
Acquisition/Disposition or Permitted Gas Properties Disposition had been
consummated at the beginning of such period.

For purposes of calculating Consolidated EBITDA with respect to the Dominion
Acquisition as of the date of the closing of the Dominion Acquisition and
through the first eleven (11) months of operations after the date of the closing
of the Dominion Acquisition, Consolidated EBITDA shall be calculated based on
pro-rating Two Hundred Twenty-Six Million Four Hundred Eighty-One Thousand and
00/100 Dollars ($226,481,000.00) at a monthly amount of Eighteen Million Eight
Hundred Seventy-Three Thousand Four Hundred Sixteen and 67/100 Dollars
($18,873,416.67). An example of the calculation of Consolidated EBITDA with
respect to the Dominion Acquisition as of three months after the Closing Date is
as follows: (i) Eighteen Million Eight Hundred Seventy-Three Thousand Four
Hundred Sixteen and 67/100 Dollars ($18,873,416.67) multiplied by nine
(9) months plus (ii) actual Consolidated EBITDA for the period as of three
months after the Closing Date based on interim financial statements prepared in
accordance with GAAP. In the event that the Dominion Acquisition closes on a
date other than the first day of such month, for purposes of calculating
Consolidated EBITDA, such partial month shall be treated as a whole month. In
the event of an occurrence of a Permitted Gas Properties Disposition of the type
set forth in clause (iii)(A) of such defined term, such pro-rated amounts shall
no longer be added to Consolidated EBITDA.

Consolidated Net Income shall mean for any period, the consolidated net income
(or loss) of the Loan Parties (specifically excluding dividends and
distributions received from, and net income (or loss) attributable to, Excluded
Subsidiaries (other than CNX Funding) and Affiliates that are not Loan Parties)
and CNX Funding, determined in accordance with GAAP.

Conventional O & G shall mean all liquid or gaseous hydrocarbons, other than
Coal Gas, including, without limitation, condensate, distillate, and other
substances produced with each of the foregoing or refined therefrom, in each
case, whether known or unknown. For the avoidance of doubt, the term
“Conventional O & G” shall expressly include, without limitation, all substances
commonly known as “conventional oil and gas.”

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Loans, participations with respect to Letters of Credit, or participations
in Swing Line Loans

 

8



--------------------------------------------------------------------------------

required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured and all
interest accruing as a result of such failure has been fully paid in accordance
with the terms hereof, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured and all interest
accruing as a result of such failure has been fully paid in accordance with the
terms hereof, (c) has failed at any time to comply with the provisions of
Section 5.3 [Sharing of Payments by Lenders] with respect to purchasing
participations from the other Lenders, whereby such Lender’s share of any
payment received, whether by setoff or otherwise, is in excess of its Ratable
Share of such payments due and payable to all of the Lenders, or (d) has since
the date of this Agreement been deemed insolvent by an Official Body or become
the subject of a bankruptcy, receivership, conservatorship or insolvency
proceeding, or has a parent company that since the date of this Agreement been
deemed insolvent by an Official Body or become the subject of a bankruptcy,
receivership, conservatorship or insolvency proceeding; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by an Official Body.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dominion Acquisition shall mean the acquisition of all of the capital stock of
Dominion Exploration & Production, Inc. and Dominion Reserves, Inc. and certain
assets of Dominion Transmissions, Inc. from Dominion Resources, Inc. and certain
of its subsidiaries.

Dominion Acquisition Documents shall mean that certain purchase and sale
agreement and any other material documents related thereto for the Dominion
Acquisition delivered to Administrative Agent on or before the Closing Date
(including all amendments, supplements, schedules and exhibits thereto).

Drawing Date shall have the meaning specified in Section 2.9.3 [Participations,
Disbursements, Reimbursement].

Environmental Laws means any and all applicable current and future federal,
state, local and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or other governmental restrictions or common law causes of action
relating to (a) protection of the environment or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
including ambient air, surface, water, ground water, or land, (b) human health
as affected by Hazardous Materials, and (c) mining operations and activities to
the extent relating to environmental protection or reclamation, including the
Surface Mining Control and Reclamation Act, provided that “Environmental Laws”
do not include any laws relating to worker or retiree benefits, including
benefits arising out of occupational diseases.

Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of

 

9



--------------------------------------------------------------------------------

the Borrower or any other Loan Party directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

ERISA Event shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or experienced a mass withdrawal within the meaning of
Section 4219 of ERISA; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan of the
Borrower or any ERISA Affiliate; (g) the determination that any Pension Plan is
considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA; (h) Borrower or an ERISA Affiliate is informed that any
Multiemployer Plan to which Borrower or the ERISA Affiliate contributes is in
endangered or critical status within the meaning of Sections 431 and 432 of the
Code or Sections 304 and 305 of ERISA, or (i) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

Excluded Properties shall mean the real property and other property interests of
the Borrower and its Subsidiaries set forth specifically or otherwise of a type
described on Schedule 8.1.14.

 

10



--------------------------------------------------------------------------------

Excluded Subsidiary shall mean each individually, and Excluded Subsidiaries
shall mean collectively, (a) CNX Funding, CNX Gas, CNX Gas Company LLC, CNX Gas
Merger Sub, Cardinal States Gathering Company, Fairmont Supply, each Foreign
Subsidiary and each direct or indirect Subsidiary of the foregoing; and (b) each
Subsidiary of the Borrower that is not directly or indirectly wholly-owned by
the Borrower; provided that a Subsidiary that is a Loan Party shall not become
an Excluded Subsidiary by virtue of a transfer of a portion of the equity in
such Subsidiary until a majority of such equity interests in such Subsidiary are
invested, sold, transferred or disposed of in accordance with the provisions of
Sections 8.2.4 [Loans and Investments] or 8.2.7 [Dispositions of Assets or
Subsidiaries] of this Agreement. Notwithstanding the foregoing, any entity,
including, but not limited to CNX Gas and its Subsidiaries, that becomes a
“Subsidiary Guarantor” under the Senior Notes (2010), as such term is defined in
the Senior Notes (2010), shall no longer be an Excluded Subsidiary and shall
become Guarantor pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures].

Excluded Taxes shall mean, with respect to the Administrative Agent, the
Syndication Agent, any Lender, the Issuing Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 5.9.5 [Status of Lenders;
Refunds], except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.9.1 [Payment Free of Taxes].

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Letters of Credit shall have the meaning assigned to that term in
Section 2.9.1.1.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
May 7, 2014.

Fairmont Supply means Fairmont Supply Company, a Delaware corporation.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal

 

11



--------------------------------------------------------------------------------

funds brokers on the previous trading day, as computed and announced by such
Federal Reserve Bank (or any successor) in substantially the same manner as such
Federal Reserve Bank computes and announces the weighted average it refers to as
the “Federal Funds Effective Rate” as of the date of this Agreement; provided,
if such Federal Reserve Bank (or its successor) does not announce such rate on
any day, the “Federal Funds Effective Rate” for such day shall be the Federal
Funds Effective Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen), as set forth on such other recognized electronic source used
for the purpose of displaying such rate as selected by the Administrative Agent
(an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.

Financial Covenant Debt as of any date of determination shall mean the
difference between the amounts determined under the following clauses (A) and
(B) reduced by Cash On Hand:

(A) the sum (without duplication) for the Loan Parties of the following: (i) all
Indebtedness of the type specified in clauses (a), (b), (c), (d), (e), (f), and
(h) of the definition of Indebtedness, plus (ii) all reimbursement obligations
under standby letters of credit (whether or not issued under this Agreement),
plus (iii) all non-contingent reimbursement or other matured obligations with
respect to Indebtedness of the type specified in clause (c) of the definition of
Indebtedness, minus

(B) the sum (without duplication) for the Loan Parties of the following but only
to the extent that any of the following is included in the amount determined
under clause (A) above: (i) all obligations under undrawn standby letters of
credit (whether or not issued under this Agreement) issued with respect to
performance obligations under sales contracts, performance obligations with
respect to mine reclamation, performance obligations relating to black lung
benefit liabilities, and performance obligations relating to workers
compensation and other employee benefit liabilities, (ii) all obligations under
each other letter of credit in respect of which the Borrower has provided Letter
of Credit Support, but only in an amount equal to such Letter of Credit Support,
and (iii) all obligations in respect of advance royalty commitments.

 

12



--------------------------------------------------------------------------------

Financial Projections shall mean the information, delivered to the
Administrative Agent on or before the Closing Date, comprised of the
consolidated financial projections (including, but not limited to, balance
sheets and statements of operations and cash flows) for the Borrower and its
Subsidiaries for the period from January 1, 2010 through December 31, 2014
derived from various assumptions of the Borrower’s management (it being
understood that such Financial Projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and that no assurance can be given that the Financial Projections will
be realized) (it being further understood that such Financial Projections do not
attempt to predict the possibility of any Permitted Acquisition or any
disposition of assets or Subsidiaries, otherwise permitted by this Agreement).

Financials Delivery Date shall mean the date on which the Compliance Certificate
is required to be delivered to the Administrative Agent pursuant to
Section 8.3.4 [Certificate of Borrower].

Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

Foreign Subsidiaries shall mean, for any Person, each Subsidiary of such Person
that is incorporated or organized under the laws of any jurisdiction other than
the United States of America or any state or territory thereof.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

Gas shall mean Conventional O & G and Coal Gas.

Gas Properties shall mean (i) the Hydrocarbon Property and (ii) any capital
stock, partnership interests, membership interests or other ownership interests
of any Person that is created for the purpose of holding or that otherwise
holds, directly or indirectly, Hydrocarbon Property, so long as substantially
all of such Person’s operating assets, held directly or indirectly, consist of
Hydrocarbon Property.

Governmental Acts shall have the meaning assigned to that term in Section 2.9.8
[Indemnity].

Guarantor shall mean each of the parties to this Agreement that is designated as
a “Guarantor” on the signature page hereof and each other Person that joins this
Agreement as a Guarantor after the date hereof.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether

 

13



--------------------------------------------------------------------------------

directly or indirectly, including any agreement to indemnify or hold harmless
any other Person, any performance bond or other suretyship arrangement and any
other form of assurance against loss, including Letters of Credit issued for the
account of Persons other than Loan Parties, except endorsement of negotiable or
other instruments for deposit or collection in the ordinary course of business.

Guaranty Agreement shall mean the Amended and Restated Continuing Agreement of
Guaranty and Suretyship in substantially the form of Exhibit 1.1(G)(2) executed
and delivered by each of the Guarantors.

Hazardous Materials means (i) any explosive or radioactive substances or wastes
and (ii) any hazardous or toxic substances, materials or wastes, defined or
regulated as such in or under, or that could reasonably be expected to give rise
to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue or flue desulphurization residue.

Historical Statements shall have the meaning assigned to that term in
Section 6.1.7(i) [Historical Statements].

Hydrocarbon Property shall mean all of the following:

(i) all right, title, interest and estate of any Loan Party, whether now owned
or hereafter acquired (“Gas Rights”) in and to:

(A) any “drilling unit,” as that term is commonly used in the Gas business,
including but not limited to those that are (x) established or prescribed by
field rules or other regulatory orders or (y) otherwise designated any Person,

(B) any well or any vent or bore hole drilled and permitted for the commercial
production of Gas and/or degasification of a coalbed, coal formation, coal seam
or mine area and any site on which it is located,

(C) equipment that is used or useful in connection with the Capture or
monitoring of Gas produced from any well or any vent or bore hole described in
clause (B) above, including, without limitation, any wellhead equipment,
compressor, treating facility, storage facility, processing plant and gathering
or transportation line, but not including any equipment which if sold would
disrupt or negatively affect the Coal Operations of the Loan Parties in any
material respect or prevent the Loan Parties from conducting their Coal
Operations in reasonable conformity with the operations as contemplated in the
Financial Projections as they relate to the Coal Operations,

(D) all assets associated with any item described in clauses (A) through
(C) above, including, without limitation, Gas reserves, surface rights of way
and all geological, geophysical, engineering, accounting, title, legal, and
other technical or business data concerning Gas,

 

14



--------------------------------------------------------------------------------

(E) any Gas and any right to Capture Gas,

(F) any lease, agreement, instrument, order, declaration, understanding or other
arrangement, as the same may be amended, modified, supplemented, replaced, or
amended and restated, relating to (i) the Capture of Gas, or (ii) the pooling,
unitization, or communization of Gas,

(G) Buchanan Generation, LLC, and

(H) other assets used in the ordinary course of business in connection with the
operation, administration, or management of Gas operations;

(ii) All tenements, hereditaments, appurtenances and properties now owned or
hereafter acquired by any Loan Party to which the Gas Rights described above in
paragraph (i) are, in any way, appertaining, belonging, affixed or incidental,
including, without limitation, any and all property, real or personal, now owned
or hereafter acquired and situated upon, used, held for use, or useful in
connection with the operating, working or development of any of such Gas Rights
or the lands pooled or unitized therewith including any and all surface leases,
rights-of-way, easements, servitudes, licenses and other surface and subsurface
rights together with all additions, substitutions, replacements, accessions, and
attachments to any and all of the foregoing properties;

(iii) All of the rights, titles, and interests of every nature whatsoever now
owned or hereafter acquired by any Loan Party in and to (a) the items described
above in paragraphs (i) and (ii), as the same may be enlarged by the discharge
of any payment out of production or by the removal of any charge or Permitted
Lien to which any such item described above in paragraphs (i) and (ii) is
subject, and (b) any and all additional interests of any kind hereafter acquired
by any Loan Party in and to Gas Rights; and

(iv) All accounts, contract rights, inventory, general intangibles, insurance
contracts, and insurance proceeds (including, but not limited to, Coal Gas
Credits (as defined below)) constituting a part of, relating to, or arising out
of those items that are described in paragraphs (i) through (iii) above and all
proceeds and products and payments in lieu of production (such as “take or pay”
payments), whether such proceeds or payments are goods, money, documents,
instruments, chattel paper, securities, accounts, general intangibles, fixtures,
real property, or other assets.

As used herein, “Coal Gas Credits” shall mean any and all emission reduction
credits and renewable energy certificates related to the production, use, sale,
capture, flaring, burning, destruction, processing, conversion, utilization,
fueling, storage or sequestration of Gas.

Increasing Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

Indebtedness shall mean, as to any Person at any time, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments or that
bear interest, (c) all reimbursement and

 

15



--------------------------------------------------------------------------------

other obligations of such Person with respect to letters of credit and bankers’
acceptances, whether or not matured, (d) all indebtedness of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business and payable in accordance with
customary practices that are not overdue for more than ninety (90) days unless
contested in good faith and by appropriate proceedings if adequate reserves in
accordance with GAAP have been established on the books of such Person and
accrued expenses incurred in the ordinary course of business), (e) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (f) all obligations of such Person under any capital lease (other
than advance royalties under a mineral lease), (g) all obligations of such
Person under any Guaranty provided by such Person in respect of Indebtedness for
borrowed money of another Person, (h) all obligations of such Person to
purchase, redeem, retire, defease or otherwise acquire for value any capital
stock or other equity interest of such Person, valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (i) all
net payments that such Person would have to make in the event of an early
termination on the date Indebtedness of such Person is being determined in
respect of any Swap Agreement of such Person, (j) all indebtedness and other
obligations in respect of the Permitted Receivables Financing of such Person,
and (k) all obligations for borrowed money or having the commercial effect of a
borrowing of money (specifically including all surety and performance bonds for
borrowed money), secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien (other than
Liens of the type described in clauses (iii) and (vi) of the definition of
Permitted Liens and nonconsensual statutory or common law Liens) upon or in
property (including accounts and general intangibles) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
obligations, but only to the extent of the fair market value of such property.

Indemnified Taxes shall mean Taxes other than Excluded Taxes.

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

Indemnity shall mean the Amended and Restated Regulated Substances Certificate
and Indemnity Agreement in the form of Exhibit 1.1(I)(1) relating to possible
Environmental Liabilities associated with any of the owned or leased real
property of the Loan Parties.

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under

 

16



--------------------------------------------------------------------------------

any bankruptcy, insolvency, reorganization or other similar Law now or hereafter
in effect, or (ii) for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any Loan
Party or otherwise relating to the liquidation, dissolution, winding-up or
relief of such Person, or (b) any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person’s creditors generally or any substantial
portion of its creditors; undertaken under any Law.

Intellectual Property Collateral shall mean all of the property described as
“Patents, Trademarks and Copyrights” in the Patent, Trademark and Copyright
Security Agreement.

Intercompany Subordination Agreement shall mean the Amended and Restated
Subordination Agreement among the Loan Parties in the form attached hereto as
Exhibit 1.1(I)(2).

Interest Coverage Ratio shall mean the ratio of Consolidated EBITDA to
Consolidated Cash Interest Expense, determined as of the end of each fiscal
quarter of the Borrower for the four fiscal quarters then ended.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
two weeks or one, two, three or six Months. Such Interest Period shall commence
on the effective date of such Interest Rate Option, which shall be the Borrowing
Date. Notwithstanding the second sentence hereof: (A) any Interest Period which
would otherwise end on a date which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (B) the Borrower shall not select, convert to or
renew an Interest Period for any portion of the Loans that would end after the
Expiration Date.

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

Investments shall mean collectively all of the following with respect to any
Person: (i) the purchase or other acquisition of capital stock or other
securities of another Person, (ii) investments or contributions by any of the
Loan Parties directly or indirectly in or to the capital of or other payments to
(except in connection with any Joint Operating Agreement or transactions for the
sale of goods or services for fair value) such Person, (iii) loans or advances
by any of the Loan Parties to such Person, (iv) any Guaranty by any Loan Party
directly or indirectly of the obligations of such Person, (v) other credit
enhancements of any Loan Party to or for the benefit of such Person, or (vi) if
such Loan Party is liable as a matter of law for the obligations of such Person,
obligations, contingent or otherwise, of such Person. Notwithstanding the
foregoing, if the objective of a transaction or series of transactions is for
the Loan Parties to acquire all or substantially all of the ownership interests
or assets of another Person, such transaction shall be considered an acquisition
and not an Investment.

 

17



--------------------------------------------------------------------------------

IRS shall mean the Internal Revenue Service.

Issuer Documents means with respect to any Letter of Credit, the Letter of
Credit application, and any other document, agreement and instrument entered
into by the Issuing Lender and any Loan Party or in favor of an Issuing Lender
and relating to any such Letter of Credit.

Issuing Lender shall mean (a) PNC Bank, National Association or any of its
Affiliates issuing Letters of Credit hereunder, (b) The Bank of Nova Scotia or
Bank of America, N.A. or any of their Affiliates, each to the extent that such
Lender agrees to act as an Issuing Lender hereunder at the request of the
Borrower, issues Letters of Credit, and provides notice to the Administrative
Agent and the Borrower as provided in Section 11.5 [Notices; Effectiveness;
Electronic Communication] and (c) the Administrative Agent in respect of each
Existing Letter of Credit.

Joint Operating Agreement shall mean any joint operating agreement or other
similar contract that is usual and customary in the oil and gas business.

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party and
its employees.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

LC Disbursement shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by such Issuing Lender.

LC Exposure shall mean, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time, plus (b) the aggregate amount
of all unpaid and outstanding Reimbursement Obligations arising from Letters of
Credit and Letter of Credit Borrowings. The LC Exposure of any Lender at any
time shall be its Ratable Share of the total LC Exposure at such time.

Lender Group Collateral Agent shall have the meaning assigned to that term in
Section 9.2.5.2 [Collateral Trust Agreement].

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any grant in any Loan
Document of a security interest or other Lien to the Lenders or to the
Collateral Trustee for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

 

18



--------------------------------------------------------------------------------

Letter of Credit shall have the meaning assigned to that term in
Section 2.9.1.1.

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.9.3.2(ii).

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.9.2.1 [Letter of Credit Fees].

Letter of Credit Obligations shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate outstanding Reimbursement
Obligations and Letter of Credit Borrowings on such date.

Letter of Credit Support shall mean, at any time, the aggregate amount of cash
or other liquid securities pledged as collateral for letters of credit issued
for the account of the Borrower or the other Loan Parties (whether or not issued
pursuant to this Agreement).

Leverage Ratio shall mean the ratio of Financial Covenant Debt to Consolidated
EBITDA. For purposes of calculating the Leverage Ratio, Financial Covenant Debt
shall be determined as of the end of each fiscal quarter of the Borrower and
Consolidated EBITDA shall be determined as of the end of each fiscal quarter of
the Borrower for the four fiscal quarters then ended.

LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or if
there shall at any time, for any reason, no longer exist a Bloomberg page BBAM1
(or any substitute page), or the rate which is quoted by another source selected
by the Administrative Agent which has been approved by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market (an “Alternate Source”), at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period as the London interbank offered rate for U.S. Dollars for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve Percentage.
LIBOR may also be expressed by the following formula:

 

19



--------------------------------------------------------------------------------

   

London interbank offered rates quoted by Bloomberg

LIBOR Rate

  =   or appropriate successor as shown on Bloomberg Page BBAM1    

1.00 - LIBOR Reserve Percentage

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other similar encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing),
but shall not include any operating lease.

LLC Interests shall have the meaning given to such term in Section 6.1.2
[Subsidiaries].

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Collateral Trust Agreement, the Guaranty Agreement, the Indemnity, the
Intercompany Subordination Agreement, the Mortgages, the Ship Mortgages, the
Notes, the Patent, Trademark and Copyright Security Agreement, the Pledge
Agreement, the Security Agreement, the Mortgage Amendments, and any other
instruments, certificates or documents (expressly excluding any Specified Swap
Agreement or any other Swap Agreement) delivered or contemplated to be delivered
hereunder or thereunder or in connection herewith or therewith, and Loan
Document shall mean any of the Loan Documents.

Loan Parties shall mean the Borrower and the Guarantors executing or joining
this Agreement. For clarification purposes, it is acknowledged that the CNX Loan
Parties shall not constitute Loan Parties merely by virtue of such entities’
guaranty of the Obligations without joining this Agreement.

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

 

20



--------------------------------------------------------------------------------

Loans shall mean collectively all Revolving Credit Loans and Swing Loans and
Loan shall mean separately any Revolving Credit Loan or Swing Loan.

Mahoning Valley Designated Reserves shall mean a portion of those coal reserves
associated with the Mahoning Valley Mine located in Athens Township, Harrison
County, Ohio, consisting of approximately 584 acres of the #8 and #8A coal
seams.

Material Acquisition/Disposition shall mean any Permitted Acquisition or any
disposition of assets pursuant to Section 8.2.7(viii) [Dispositions of Assets or
Subsidiaries] that results in (a) an acquisition or disposition of assets, the
fair market value of which assets exceeds $10,000,000 or (b) a change in pro
forma Consolidated EBITDA that exceeds $10,000,000 per annum, taking into
account any such acquisition or disposition.

Material Adverse Change shall mean any set of circumstances or events that
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or would
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform their Indebtedness under
this Agreement or any other Loan Document, or (d) impairs materially or would
reasonably be expected to impair materially the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.

Material Contract shall mean the Senior Notes (2002), the Senior Notes (2010),
and any other agreement that is material to the conduct of the business of the
Loan Parties, taken as a whole.

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

Mortgages shall mean, collectively, the Mortgages in substantially the form of
(i) Exhibit 1.1(M)(1) or, with respect to the real property associated with the
Proved Gas Reserves, such other mortgage in form and substance reasonably
satisfactory to the Administrative Agent and Collateral Trustee with respect to
the real property in which a security interest has been granted by any Loan
Party to the Collateral Trustee for the benefit of the Secured Parties to secure
the Obligations, executed and delivered by certain of the Loan Parties to the
Collateral Trustee for the benefit of the Secured Parties, as amended by those
certain Mortgage Amendments, and Mortgage shall mean, individually, any of the
Mortgages.

Mortgage Amendments shall mean, collectively, those certain Amendments to
Mortgage in substantially the form of (i) Exhibit 1.1(M)(2), (ii) Exhibit
1.1(M)(3) or (iii) Exhibit

 

21



--------------------------------------------------------------------------------

1.1(M)(4), (as applicable for each Mortgage in existence with respect to the
2005 Credit Agreement and 2007 Credit Agreement) being executed and delivered by
certain of the Loan Parties to the Collateral Trustee for the benefit of the
Secured Parties on the Closing Date, and Mortgage Amendment shall mean,
individually, any of the Mortgage Amendments.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

Net Cash Proceeds shall mean, with respect to any sale, transfer or lease of
assets, an amount equal to:

(a) the cash proceeds received by the Borrower or any other Loan Party from or
in respect of such transaction (including, when received: (i) any cash proceeds
received as income or other deferred cash proceeds, or (ii) cash proceeds of any
non-cash proceeds of such transaction, converted to cash), less

(b) the sum of the following to the extent incurred or payable by the Borrower
or any other Loan Party:

(i) any foreign, federal, state or local income taxes paid or payable in respect
of the proceeds of such sale or disposition or any other foreign, federal, state
or local taxes paid in connection with such sale or disposition, with all
amounts under this clause (b)(i) being determined for the Borrower and its
Subsidiaries on a tax consolidated basis (after application of all credits and
other offsets),

(ii) any customary and reasonable brokerage commissions and all other customary
and reasonable fees and expenses related to such sale or disposition (including
without limitation financial advisory fees, legal fees and accountants’ fees),

(iii) any amounts estimated in good faith by an Authorized Financial Officer of
the Borrower to provide reserves in accordance with GAAP for payment of
indemnities or liabilities that may be incurred in connection with such sale or
disposition,

(iv) the amount of any debt secured by a Lien on the related asset and which
debt is discharged as part of such asset sale; and

(v) any insurance proceeds, condemnation awards or other compensation to the
extent such proceeds are used for reinvestment, substitution, replacement,
repair or restoration in accordance with the terms hereof.

For purposes of this definition, if taxes or other customary fees or expenses
payable in connection with the sale, transfer or lease of any asset are not
known as of the date of such sale, transfer or lease, then such fees, expenses
or taxes shall be estimated in good faith by an Authorized Financial Officer of
the Borrower and such estimated amounts shall be deducted for purposes of
determining Net Cash Proceeds in accordance with the immediately preceding
sentence.

 

22



--------------------------------------------------------------------------------

New Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

New Lender Joinder shall mean the joinder whereby each New Lender joins this
Agreement in substantially the form attached hereto as Exhibit 1.1(B).

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

Non-Strategic Assets shall mean (A) all those assets of the Loan Parties that
(i) qualify as Excluded Properties and (ii) could be sold or disposed of by the
Loan Parties without causing any material effect on, or increased cost to, the
operation and management of the Coal Operations and (B) the Mahoning Valley
Designated Reserves.

Notes shall mean, collectively, the promissory notes in the form of Exhibit
1.1(R) evidencing the Revolving Credit Loans and in the form of Exhibit 1.1(N)
evidencing the Swing Loan.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any Issuing Lender, any of the Lenders or their Affiliates
or other persons provided for under such Loan Documents, (ii) any Specified Swap
Agreement or (iii) any Other Lender Provided Financial Service Product.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

Oil and Gas Liens means (i) Liens on any specific property or any interest
therein, construction thereon or improvement thereto to secure all or any part
of the costs incurred for surveying, exploration, drilling, extraction,
development, operation, production, construction, alteration, repair or
improvement of, in, under or on such property and the plugging and abandonment
of wells located thereon (it being understood that, in the case of oil and gas
producing properties, or any interest therein, costs incurred for “development”
shall include costs incurred for all facilities relating to such properties or
to projects, ventures or other arrangements of which such properties form a part
or which relate to such properties or interests); (ii) Liens on an oil or gas
producing property to secure obligations incurred or guarantees of obligations
incurred in connection with or necessarily incidental to commitments for the
purchase or sale of, or the transportation or distribution of, the products
derived from such property; (iii) Liens arising under partnership agreements,
oil and gas leases, overriding royalty agreements, joint

 

23



--------------------------------------------------------------------------------

operating agreements or similar agreements, net profits agreements, production
payment agreements, royalty trust agreements, incentive compensation programs on
terms that are reasonably customary in the oil and gas business for geologists,
geophysicists and other providers of technical services to any of the Loan
Parties, master limited partnership agreements, farm-out agreements, farm-in
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of oil, gas or other hydrocarbons,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, operating agreements, production sales contracts, area
of mutual interest agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, and other agreements
which are customary in the oil and gas business; provided, however, that in all
instances such Liens are limited to the assets that are the subject of the
relevant agreement, program, order or contract; and (iv) Liens on pipelines or
pipeline facilities that arise by operation of law.

Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

Other Taxes shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

Participant has the meaning specified in Section 11.8.4 [Participations].

Participation Advance shall have the meaning specified in Section 2.9.3
[Participations, Disbursements, Reimbursement].

Partnership Interests shall have the meaning given to such term in Section 6.1.2
[Subsidiaries].

Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of Exhibit
1.1(P)(1) executed and delivered by each of the Loan Parties to the Collateral
Trustee for the benefit of the Secured Parties.

Payment Date shall mean the first Business Day of each calendar quarter after
the date hereof and on the Expiration Date or upon acceleration of the Notes.

Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations under the Loan Documents, termination of the Commitments
and expiration or termination of all Letters of Credit (or, with respect to any
Letters of Credit with an expiration date that extends beyond the Expiration
Date, the cash collateralization of such Letter of Credit pursuant to
Section 2.9.10 [Cash Collateral Prior to the Expiration Date].

 

24



--------------------------------------------------------------------------------

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Act shall mean the Pension Protection Act of 2006, as amended from time
to time.

Pension Funding Rules shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, and 432 of the Code and Sections 302, 303, and 305 of ERISA.

Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.

Permitted Acquisitions shall have the meaning assigned to such term in
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions].

Permitted Coal Properties Disposition shall mean any disposition of coal
reserves or other property or assets related to coal mining or operations with
an aggregate value not to exceed $1,750,000,000 that occurs within two (2) years
of the Closing Date.

Permitted Gas Properties Disposition shall mean (i) at any time prior to the
occurrence of the transaction or series of related transactions described in
clause (iii)(A) below, a disposition, sale, lease, transfer, merger, or
distribution of the Gas Properties acquired in connection with the Dominion
Acquisition with an aggregate book value not to exceed $50,000,000 in any given
fiscal year to CNX Gas or its Subsidiaries, (ii) at any time prior to the
occurrence of the transaction or series of related transactions described in
clause (iii)(A) below, a disposition, sale, lease, transfer, merger, or
distribution of other Gas Properties with an aggregate book value not to exceed
$25,000,000 in the aggregate to CNX Gas or its Subsidiaries or (iii) after the
occurrence of the CNX Gas Purchase, (A) a disposition, sale, lease, transfer,
merger, or distribution of all or substantially all of the Gas Properties
acquired in connection with the Dominion Acquisition in one or a series of
related transactions to CNX Gas or its Subsidiaries or (B) after the occurrence
of the transaction or series of related transactions described in clause
(iii)(A) above, any other disposition, sale, lease, transfer, merger or
distribution of Gas Properties.

Permitted Investments shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America;

 

25



--------------------------------------------------------------------------------

(ii) commercial paper (A) rated not lower than A-1, by Standard & Poor’s or P-1
by Moody’s on the date of acquisition or (B) issued by any of (x) the
Administrative Agent, (y) the Syndication Agent, or (z) any Lender;

(iii) demand deposits, time deposits or certificates of deposit and other
obligations issued by any of (w) the Administrative Agent, (x) the Syndication
Agent, (y) any Lender, or (z) any other domestic or foreign commercial bank that
has stockholders equity of $100,000,000 or more on the date of acquisition;

(iv) obligations of any foreign government or obligations that possess a
guaranty of the full faith and credit of any foreign government;

(v) obligations of any of the following:

(a) United States government-sponsored enterprises, federal agencies, and
federal financing banks that are not otherwise authorized including, but not
limited to, the following:

(i) United States government-sponsored enterprises such as instrumentalities of
the Federal Credit System (Bank for Cooperatives, Federal Land Banks), Federal
Home Loan Banks and Federal National Mortgage Association; and

(ii) Federal agencies such as instrumentalities of the Department of Housing and
Urban Development (Federal Housing Administration, Government National Mortgage
Association), Export-Import Bank, Farmers Home Administration and Tennessee
Valley Authority;

(vi) obligations of states, counties, and municipalities of the United States;

(vii) debt obligations (other than commercial paper obligations) of domestic or
foreign corporations;

(viii) preferred stock obligations with a floating rate dividend that is reset
periodically at auction;

(ix) investments in repurchase agreements collateralized by any of the above
securities eligible for outright purchase, provided the collateral is delivered
to a bank custody account in accordance with the terms of a written repurchase
agreement with a dealer or bank; and

(x) investments in shares of institutional mutual funds whose investment
policies are essentially in agreement with the above type and criteria for
investments otherwise set forth in this definition of Permitted Investments,

provided that investments described in clauses (i), (iv), (v), (vi), (vii),
(viii), (ix) and (x) above are restricted to obligations rated no lower than A-3
or P-1 by Moody’s or A- or A-1 by Standard & Poor’s.

 

26



--------------------------------------------------------------------------------

Permitted Liens shall mean:

(i) Liens for Taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable or the validity of
which are being contested in good faith by appropriate proceedings and as to
which appropriate reserves have been established in accordance with GAAP;

(ii) Pledges, deposits or bonds made in the ordinary course of business to
secure payment of reclamation liabilities or workmen’s compensation, or to
participate in any fund in connection with workmen’s compensation, unemployment
insurance, old-age pensions or other social security programs (including pledges
or deposits of cash securing Letters of Credit that secure payment of such
workmen’s compensation, unemployment insurance, old-age pensions or other social
security programs);

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens (including any other statutory nonconsensual or common law Liens),
securing obligations incurred in the ordinary course of business that are not
yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default (including pledges or
deposits of cash securing Letters of Credit that secure such Liens of landlords
securing obligations to make lease payments that are not yet due and payable or
in default) or, with respect to any of the foregoing, that are being contested
in good faith by appropriate proceedings and as to which appropriate reserves
have been established in accordance with GAAP;

(iv) Good-faith pledges or deposits made or other Liens granted in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, not in excess of the aggregate
amount due thereunder or other amounts as may be customary, or to secure
statutory obligations, or surety, appeal, indemnity, performance or other
similar bonds required in the ordinary course of business (including pledges or
deposits of cash securing Letters of Credit that secure such performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of the aggregate amount due thereunder or other amounts as
may be customary, or that secure such statutory obligations, or such surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business);

(v) Encumbrances consisting of zoning restrictions, licenses, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) Liens, security interests and mortgages in favor of the Collateral Trustee
for the benefit of the Secured Parties or Liens and security interests in favor
of the Administrative Agent for the benefit of the Lenders, in each case
securing (a) the Obligations including liabilities under any Specified Swap
Agreement and (b) the Secured Debt (as defined in the Collateral Trust
Agreement);

 

27



--------------------------------------------------------------------------------

(vii) Purchase Money Security Interests and Liens on property leased by any Loan
Party under capital leases securing obligations of such Loan Party to the lessor
under such leases, provided that the aggregate amount of Indebtedness secured by
such Liens shall not exceed the amount of Indebtedness permitted by
Section 8.2.1(iii) [Indebtedness];

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P);

(ix)(a) Any Lien in an amount of $20,000,000 or less, provided, however, that
such Lien shall no longer be permitted if it shall not be terminated within a
period of thirty (30) days after any Responsible Officer of any Loan Party
becomes aware of the existence thereof or (b) Liens in an aggregate amount not
to exceed $20,000,000 that have been outstanding longer than thirty (30) days
after any Responsible Officer of any Loan Party becomes aware of the existence
thereof so long as the Loan Parties are using their best efforts to diligently
terminate such Lien;

(x) Liens and security interests in favor of an Issuing Lender for the benefit
of the Lenders securing Letter of Credit Obligations with respect to such
Letters of Credit that have an expiration date that extends beyond the
Expiration Date;

(xi) Liens to secure obligations under the Permitted Receivables Financing, in
those Accounts or contracts giving rise to Accounts of the Borrower or any Loan
Party or of the Securitization Subsidiary, which Accounts or contracts giving
rise to Accounts are either to be sold by the Borrower or any Loan Party to the
Securitization Subsidiary as part of the Permitted Receivables Financing or that
are an asset of the Securitization Subsidiary;

(xii) Liens, securing Indebtedness up to $250,000,000 in the aggregate at any
time outstanding, consisting of (a) Liens on stock or assets permitted to be
acquired pursuant to Sections 8.2.4 [Loans and Investments] and 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions] incurred at the time of
such acquisition of such stock or assets (or within one year thereof) to finance
the acquisition of such stock or assets, and (b) Liens existing on any assets at
the date of acquisition of such assets, as such acquisition is permitted by
Sections 8.2.4 [Loans and Investments] and 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions], in each case as refinanced, extended, renewed or
refunded, provided that, the amount of Indebtedness secured thereby is not
increased when so refinanced, extended, renewed or refunded and that no
additional assets become subject to such Liens;

(xiii) Statutory and common law banker’s Liens and rights of setoff on bank
deposits;

(xiv) Any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien that is permitted by clauses (viii),
(xv) or (xx), provided that such Indebtedness is not increased when so
refinanced, extended, renewed or refunded and that no additional assets become
subject to such Liens other than replacements or substitutions permitted by the
agreement creating such Lien;

(xv) Liens, not otherwise permitted by any other clause of this definition of
Permitted Liens, that are subordinated (either expressly or by operation of law)
to the Liens on the Collateral that secure the Obligations, provided that the
amount of Indebtedness secured shall not exceed the amount permitted by
Section8.2.1(viii) [Indebtedness];

 

28



--------------------------------------------------------------------------------

(xvi) Liens upon real or personal property other than the Collateral, including
any attachment of personal or real property or real property or other legal
process prior to adjudication of a dispute on the merits, (A) if the validity or
amount thereof is being contested in good faith by appropriate and lawful
proceedings diligently conducted so long as levy and execution thereon have been
stayed or bonded and continue to be stayed or bonded, (B) if a final judgment is
entered and such judgment is discharged within thirty (30) days of entry, or
(C) the payment of which is covered in full (subject to customary deductible) by
insurance;

(xvii) Liens arising out of final judgments, awards, or orders, which are bonded
or stayed pending appeal within a period of thirty (30) days from the date of
entry;

(xviii) Precautionary filings under the UCC by a lessor with respect to personal
property leased to such Person to the extent such lease is permitted hereunder
and under the other Loan Documents;

(xix) Liens on the equity interests or assets of any of the Excluded
Subsidiaries or any Person who is not a Subsidiary of Borrower, other than Loan
Parties’ equity interests in CNX Gas;

(xx) Liens existing as of the Closing Date on any of the Excluded Properties;

(xxi) Pursuant to the requirements of Section 8.1.17 [Dominion Acquisition
Liens], Liens existing as of the closing date of the Dominion Acquisition (other
than those listed on Schedule 1.1(P)) on any equity interests or assets acquired
in connection with the Dominion Acquisition;

(xxii) Liens on the Baltimore Dock Facility;

(xxiii) Option agreements and rights of first refusal granted with respect to
assets that are permitted to be disposed of pursuant to the terms of
Section 8.2.7 [Dispositions of Assets or Subsidiaries] of this Agreement;

(xxiv) Liens permitted under Section 8.2.1(xi) [Indebtedness] in connection with
the escrow, segregated and/or pledged accounts referenced therein in advance of
the Dominion Acquisition or termination of the potential transaction;

(xxv) Any leases of assets permitted by Section 8.2.7 [Disposition of Assets or
Subsidiaries];

(xxvi) Oil and Gas Liens, in each case which are not incurred in connection with
the borrowing of money, the obtaining of advances or credit or the payment of
the deferred purchase price of property (other than trade accounts payable
arising in the ordinary course of business);

 

29



--------------------------------------------------------------------------------

(xxvii) Liens resulting from the deposit of funds or evidences of Indebtedness
in trust for the purpose of decreasing or legally defeasing Indebtedness of the
Loan Parties permitted hereby so long as such decrease or defeasance is not
prohibited hereby; and

(xxviii) Rights granted to CNX Gas and its Subsidiaries under and pursuant to
that certain Master Cooperation and Safety Agreement dated August 1, 2005 among
CNX Gas, the Borrower and certain other parties.

(xxviv) Liens securing Swap Agreements that are in effect immediately prior to
the Closing Date and that are not Specified Swap Agreements.

Permitted Receivables Financing shall mean (A) the Receivables Purchase
Agreement, or (B) any replacement of the Receivables Purchase Agreement
consisting of a transaction or series of transactions pursuant to which the
Securitization Subsidiary purchases Accounts and related rights or contracts
giving rise to Accounts from any Loan Party and finances such Accounts through
the issuance of Indebtedness or equity interests or through the sale of such
accounts; provided that (a) the Borrower shall have determined in good faith
that such Permitted Receivables Financing is economically fair and reasonable to
the Borrower and each other Loan Party, (b) all sales of Accounts to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower), (c) the provisions thereof shall be market terms (as
determined in good faith by the Borrower), (d) no portion of the Indebtedness of
the Securitization Subsidiary is guaranteed by or is recourse to the Borrower or
any of the other Loan Parties (other than recourse for customary
representations, warranties, covenants and indemnities, none of which shall
related to the collectability of such Accounts), (e) neither the Borrower nor
any of the other Loan Parties has any obligation to maintain or preserve such
Securitization Subsidiary’s financial condition, (f) the aggregate “capital” or
other liabilities of the Securitization Subsidiary under the transaction shall
not exceed $250,000,000, and (g) such transaction shall otherwise be under terms
no less favorable to the Securitization Subsidiary and the Loan Parties than the
terms of the Receivables Purchase Agreement.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, Official Body, or any other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Pension Plan) which is covered by Title IV of ERISA or is subject to the minimum
funding standards under Section 412 of the Code and either (i) is maintained by
any number of ERISA Group members for Employees of any member of the ERISA Group
or (ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the ERISA Group for employees of any
entity which was at such time a member of the ERISA Group.

Pledge Agreement shall mean the Amended and Restated Pledge Agreement in
substantially the form of Exhibit 1.1(P)(2) executed and delivered by each of
the Loan Parties to the Collateral Trustee for the benefit of the Secured
Parties.

 

30



--------------------------------------------------------------------------------

Pledged Collateral shall mean all of the property described as “Pledged
Collateral” in the Pledge Agreement.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice, passage
of time, or any combination of the foregoing, would constitute an Event of
Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the UCC
Collateral and the Pledged Collateral which is subject only to Liens for Taxes
not yet due and payable to the extent such prospective tax payments are given
priority by statute or Purchase Money Security Interests as permitted hereunder.

Proved Gas Reserves shall mean, with respect to (i) the 2010 fiscal year, the
proved Gas reserves acquired by the Loan Parties in connection with the Dominion
Acquisition, and (ii) each fiscal year thereafter, the proved Gas reserves owned
then or thereafter by any of the Loan Parties.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or deferred payments by such Loan
Party for the purchase of such tangible personal property.

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders. If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.

Real Property shall mean, individually as the context requires, the real
property (other than the Excluded Properties) that is owned or leased by any
Loan Party, including, but not limited to the surface, Coal, methane gas and
other mineral rights, interests and coal leases

 

31



--------------------------------------------------------------------------------

associated with the properties described on Schedule 1.1(R) (other than the
Excluded Properties), and Real Property shall mean, collectively, as the context
requires, all of the foregoing but shall not include any asset that shall have
been released, pursuant to Sections 10.10 [Authorization to Release Collateral
or Guarantors; Certain Other Actions] or 11.1.4 [Release of Collateral] from the
Liens created in connection with this Agreement.

Receivables Purchase Agreement shall mean collectively, (i) that certain Amended
and Restated Receivables Purchase Agreement, dated as of April 30, 2007 (as
modified, amended, restated, supplemented, refinanced, extended, renewed,
increased or otherwise modified from time to time, but not replaced), by and
among CNX Funding, the Borrower, the Sub-Servicers (as defined therein), the
conduit purchasers party thereto, the purchaser agents party thereto, the
financial institutions from time to time parties thereto, and PNC, and (ii) that
certain Purchase and Sale Agreement, dated as of April 30, 2003 (as modified,
amended, restated, supplemented, refinanced, extended, renewed, increased or
otherwise modified from time to time, but not replaced), by and among the
Borrower, as the servicer, CNX Funding, CONSOL Energy Sales Company, CONSOL of
Kentucky Inc., Consol Pennsylvania Coal Company LLC, Consolidation Coal Company,
Island Creek Coal Company, Windsor Coal Company, McElroy Coal Company, Keystone
Coal Mining Corporation, Eighty-Four Mining Company, and CNX Marine Terminals
Inc.

Refinance shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, replace, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness; provided,
however, that “Refinance” shall not include (i) any increase in the amount of
such Indebtedness or (ii) any change in the terms or conditions of such
Indebtedness that is materially more restrictive on any Loan Party party to such
Indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.9.3.2 [Participations, Disbursements, Reimbursement].

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).

Required Mining Permits shall mean all permits, licenses, authorizations, plans,
approvals and bonds necessary under the Environmental Laws for the Loan Parties
to continue to

 

32



--------------------------------------------------------------------------------

conduct coal mining and related operations on, in or under such parties’ real
property, and any and all other mining properties owned or leased by the
Borrower or any such Loan Party (collectively “Mining Property”) substantially
in the manner as such operations had been authorized immediately prior to such
Loan Party’s acquisition of its interests in such real property and as may be
necessary for such Loan Party to conduct, in all material respects, coal mining
and related operations on, in or under the Mining Property as described in any
plan of operation.

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

Reserve Report shall mean, with respect to (i) the 2010 fiscal year, that
certain reserve report as of December 31, 2009 for the Proved Gas Reserves
acquired in connection with the Dominion Acquisition, which report was delivered
by Netherland, Sewell & Associates, Inc. and dated March 9, 2010, and meeting
the requirements of the SEC for financial reporting purposes, certifying the
present value of such Proved Gas Reserves and (ii) each fiscal year thereafter,
those certain reserve reports as of the end of the prior fiscal year, which
reports shall be from Netherland, Sewell & Associates, Inc., or from such other
independent engineer selected by the Borrower and reasonably satisfactory to the
Administrative Agent and the Syndication Agent and meeting the requirements of
the SEC for financial reporting purposes, certifying the present value of the
Loan Parties’ Proved Gas Reserves.

Responsible Officer shall mean each of the chief executive officer, president,
chief financial officer and treasurer of each Loan Party.

Revolving Availability Period shall mean the period from and including the
Closing Date to but excluding the earlier of the Expiration Date and the date of
termination of the Revolving Credit Commitments.

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, and Revolving Credit
Commitments shall mean the aggregate Revolving Credit Commitments of all of the
Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or 2.9.3 [Participations, Disbursements,
Reimbursement].

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrower in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans.

Revolving Exposure shall mean, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Credit Loans and
its LC Exposure and Swingline Exposure at such time.

 

33



--------------------------------------------------------------------------------

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

Secured Debt shall have the meaning set forth in the Collateral Trust Agreement,
as such definition may be amended from time to time.

Secured Parties shall mean collectively, (i) the Collateral Trustee, the
Administrative Agent, the Lenders and any provider of a Specified Swap Agreement
or Other Lender Provided Financial Service Product and (ii) The Bank of Nova
Scotia Trust Company of New York or any successor thereto as trustee with
respect to the Senior Notes (2002) and any other holders from time to time of
the Senior Notes (2002).

Securitization Subsidiary shall mean CNX Funding, which is a Subsidiary of the
Borrower (all of the outstanding equity interests of which, other than de
minimis preferred stock and director’s qualifying shares, if any, are owned,
directly or indirectly, by the Borrower), or a special purpose vehicle
established for the limited purpose of acquiring and financing Accounts and
contracts giving rise to Accounts of the Borrower or any Loan Party and engaging
in activities ancillary thereto, all in connection with the transactions
contemplated by the Permitted Receivables Financing.

Security Agreement shall mean the Amended and Restated Security Agreement in
substantially the form of Exhibit 1.1(S) executed and delivered by each of the
Loan Parties to the Collateral Trustee for the benefit of the Secured Parties.

Security Documents shall mean, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, the Ship Mortgages, and the Patent, Trademark and
Copyright Security Agreement.

Senior Notes (2002) shall mean the outstanding senior notes of the Borrower,
issued pursuant to that certain Indenture, dated March 7, 2002, among the
Borrower, certain of its Subsidiaries, and The Bank of Nova Scotia Trust Company
of New York, as trustee.

Senior Notes (2010) shall mean the outstanding senior notes of the Borrower,
issued pursuant to that certain Indenture, dated April 1, 2010, among the
Borrower, certain of its Subsidiaries, and The Bank of Nova Scotia Trust Company
of New York, as trustee, that are due in 2017 and the outstanding senior notes
of the Borrower, issued pursuant to that certain Indenture, dated April 1, 2010,
among the Borrower, certain of its Subsidiaries, and The Bank of Nova Scotia
Trust Company of New York, as trustee, that are due in 2020.

Senior Secured Leverage Ratio shall mean the ratio of Secured Debt to
Consolidated EBITDA. For purposes of calculating the Senior Secured Leverage
Ratio, Secured Debt shall be determined as of the end of each fiscal quarter of
the Borrower and Consolidated EBITDA shall be determined as of the end of each
fiscal quarter of the Borrower for the four fiscal quarters then ended.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 5.11 [Settlement Date
Procedures].

 

34



--------------------------------------------------------------------------------

Ship Mortgages shall mean collectively and Ship Mortgage shall mean separately
all ship mortgages or any ship mortgage, in a form acceptable to the
Administrative Agent, with respect to vessels registered by the Loan Parties
with the U.S. Coast Guard, executed and delivered by certain of the Loan Parties
to the Collateral Trustee for the benefit of the Secured Parties.

Solvent means, with respect to any Person on any date of determination, taking
into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. 

Specified Swap Agreement shall mean (i) any Swap Agreement entered into by
(a) any Loan Party and (b) any Lender or any Affiliate thereof, or any Person
that was a Lender or an Affiliate thereof when such Swap Agreement was entered
into as counterparty, (ii) any Swap Agreement in effect immediately prior to the
Closing Date entered into by (a) any Loan Party and (b) any Person if such
Person or its Affiliate was a Lender on the Closing Date; provided that the
designation of any Swap Agreement as a Specified Swap Agreement shall not create
in favor of any Lender or Affiliate thereof that is a party thereto any rights
in connection with the management or release of any Collateral or of any
obligations of any Loan Party under any of the Loan Documents or (iii) any Swap
Agreement in effect immediately prior to the Closing Date entered into by
(a) any Loan Party and (b) any Person that is not a Lender or Affiliate of a
Lender but only if such Person enters into a collateral sharing agreement with
the Collateral Trustee in form and substance acceptable to the Administrative
Agent.

Specified Swap Agreement Provider shall have the meaning assigned to that term
in Section 9.2.5.2 [Collateral Trust Agreement].

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which more than 50% (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights)

 

35



--------------------------------------------------------------------------------

is at such time owned directly or indirectly by such Person or one or more of
such Person’s Subsidiaries, (ii) any partnership of which such Person is a
general partner or of which more than 50% of the partnership interests is at the
time directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, (iii) any limited liability company of which such Person is a
member and of which more than 50% of the limited liability company interests is
at the time directly or indirectly owned by such Person or one or more of such
Person’s Subsidiaries or (iv) any corporation, trust, partnership, limited
liability company or other entity which is controlled by such Person or one or
more of such Person’s Subsidiaries.

Subsidiary Shares shall have the meaning assigned to that term in Section 6.1.2
[Subsidiaries].

Super-Majority Lenders shall mean, at any time, Lenders having in the aggregate
Revolving Exposures and unused Revolving Credit Commitments representing more
than 75% of the sum of the total Revolving Exposures and unused Revolving Credit
Commitments at such time.

Swap Agreement shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of the Loan Parties shall be a “Swap Agreement.”

Swap Transaction shall mean any transaction pursuant to any Swap Agreement.

Swingline Exposure shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Ratable Share of the total Swingline Exposure at such
time.

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $50,000,000.

Swing Loan Note shall mean the Amended and Restated Swing Loan Note of the
Borrower in the form of Exhibit 1.1(N) evidencing the Swing Loans.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

Syndication Agent shall mean Bank of America, N.A. and its successors and
assigns.

 

36



--------------------------------------------------------------------------------

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.

Threshold Amount means $75,000,000.

UCC Collateral shall mean the property of the Loan Parties in which security
interests are granted under the Security Agreement.

Uniform Commercial Code shall mean the Uniform Commercial Code as in effect in
each applicable jurisdiction or other applicable Law entitled to all the rights,
benefits and priorities provided by the Uniform Commercial Code or such Law.

United States or U.S. shall mean the United States of America.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) unless otherwise provided, reference to any agreement, including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto, document, instrument, order, declaration, understanding or
other arrangement means such agreement, document, instrument, order,
declaration, understanding or other arrangement as amended, restated,
supplemented, modified, extended, renewed, refunded, superseded, substituted
for, replaced, refinanced or increased in whole or in part from time to time;
(vi) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; (vii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.

1.3 Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however,

 

37



--------------------------------------------------------------------------------

that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2
[Negative Covenants] shall have the meaning given to such terms (and defined
terms) under GAAP as in effect on the date hereof applied on a basis consistent
with those used in preparing the Historical Statements referred to in
Section 6.1.7(i) [Historical Statements]. In the event of any change after the
date hereof in GAAP, and if such change would result in the inability to
determine compliance with the financial covenants set forth in Section 8.2
[Negative Covenants] based upon the Borrower’s regularly prepared financial
statements by reason of the preceding sentence, then the parties hereto agree to
endeavor, in good faith, to agree upon an amendment to this Agreement that would
adjust such financial covenants in a manner that would not affect the substance
thereof, but would allow compliance therewith to be determined in accordance
with the Borrower’s financial statements at that time, provided that, until so
amended such financial covenants shall continue to be computed in accordance
with GAAP prior to such change therein.

1.4 Valuations. Whenever this Agreement requires the determination of the
monetary value of “other consideration”, a Guaranty, “other obligations” or an
Investment and the computation method to determine such monetary value is not
already addressed by GAAP, (i) the monetary value of “other consideration” or an
Investment of tangible property shall be calculated as the fair market value of
such consideration or tangible property, (ii) the monetary value of any Guaranty
at any time of a fixed monetary obligation shall be the amount of such fixed
monetary obligation at such time, (iii) the monetary value of any Guaranty of a
fixed stream of monetary obligations at any time shall be the present value of
the remaining amounts of such stream of monetary obligations at such time
discounted at a rate equal to the Borrower’s cost of funds at such time,
(iv) the monetary value of a Guaranty of performance or of contingent
liabilities at any time shall be the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which would reasonably
be expected to become an actual or matured monetary obligation or liability of
the Person making such Guaranty determined by such Person in good faith, or
(v) the monetary value of “other obligations”, contingent or otherwise, at any
time shall be the amount which, in light of all the facts and circumstances
existing at the time, represent the amount which would reasonably be expected to
become an actual or matured monetary obligation or liability of the Person who
is obligated for such “other obligations”.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Commitments.

2.1.1 Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrower at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to each such Loan (i) the aggregate amount of Revolving
Credit Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the Letter of Credit Obligations
and the outstanding Swing Loans and (ii) the Revolving Facility Usage shall not
exceed the Revolving Credit Commitments. Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.

 

38



--------------------------------------------------------------------------------

2.1.2 Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans (the
“Swing Loans”) to the Borrower at any time or from time to time after the date
hereof to, but not including, the Expiration Date, in an aggregate principal
amount up to but not in excess of $50,000,000 (the “Swing Loan Commitment”),
provided that after giving effect to such Loan, the Revolving Facility Usage
shall not exceed the Revolving Credit Commitments. Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrower
may borrow, repay and reborrow pursuant to this Section 2.1.2.

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.

2.3 Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments (for purposes of this computation, PNC’s Swing
Loans shall not be deemed to be borrowed amounts under its Revolving Credit
Commitment) and (ii) the Revolving Facility Usage; provided, however, that any
Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided further that no Commitment Fee shall accrue
with respect to the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. Subject to the proviso in the directly
preceding sentence, all Commitment Fees shall be payable in arrears on each
Payment Date.

2.4 Voluntary Commitment Reduction. The Borrower shall have the right any time
and from time to time upon three (3) Business Days’ prior written, irrevocable
notice to the Administrative Agent to permanently reduce, in whole multiples of
$5,000,000 of principal, or terminate the Revolving Credit Commitments provided
that any such reduction or termination shall be accompanied by (a) the payment
in full of any Commitment Fee then accrued on the amount of such reduction or
termination and (b) prepaying of the Revolving Credit Notes, together with the
full amount of interest accrued on the principal sum to be prepaid (and all
amounts referred to in Section 5.10 [Indemnity] hereof), to the extent that the
aggregate amount

 

39



--------------------------------------------------------------------------------

thereof then outstanding exceeds the Revolving Credit Commitment as so reduced
or terminated, and provided further that the Revolving Credit Commitments may
not be reduced below the Revolving Facility Usage. Each reduction of Revolving
Credit Commitments shall pro-ratably reduce the Revolving Credit Commitments of
the Lenders. From the effective date of any such reduction or termination the
obligations of Borrower to pay the Commitment Fee pursuant to Section 2.3
[Commitment Fees] shall correspondingly be reduced or cease.

2.5 Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1 Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 11:00 a.m.,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans to which the LIBOR Rate Option applies or
the conversion to or the renewal of the LIBOR Rate Option for any Loans; and
(ii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.5.1 or a request by telephone immediately
confirmed in writing by letter, facsimile or telex in such form (each, a “Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify or certify, as applicable (i) the proposed
Borrowing Date; (ii) the aggregate amount of the proposed Loans comprising each
Borrowing Tranche, which amounts shall be in (x) integral multiples of
$1,000,000 and not less than $5,000,000 for each Borrowing Tranche under the
LIBOR Rate Option, and (y) and not less than the lesser of $500,000 or the
maximum amount available for Borrowing Tranches to which the Base Rate Option
applies; (iii) whether the LIBOR Rate Option or Base Rate Option shall apply to
the proposed Loans comprising the applicable Borrowing Tranche; and (iv) in the
case of a Borrowing Tranche to which the LIBOR Rate Option applies, an
appropriate Interest Period for the Loans comprising such Borrowing Tranche.

2.5.2 Swing Loan Requests. Except as otherwise provided herein, the Borrower may
from time to time prior to the Expiration Date request PNC to make Swing Loans
by delivery to PNC not later than 2:00 p.m. on the proposed Borrowing Date of a
duly completed request therefor substantially in the form of Exhibit 2.5.2
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile or telex (each, a “Swing Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Swing Loan Request shall be irrevocable and shall specify the
proposed Borrowing Date and the principal amount of such Swing Loan, which shall
be in integral multiples of $50,000 and shall be not less than $100,000.

 

40



--------------------------------------------------------------------------------

2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans.

2.6.1 Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5.1 [Revolving
Credit Loan Requests], notify the Lenders of its receipt of such Loan Request
specifying the information provided by the Borrower and the apportionment among
the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan to the Administrative Agent such
that the Administrative Agent is able to, and the Administrative Agent shall, to
the extent the Lenders have made funds available to it for such purpose and
subject to Section 7.2 [Each Additional Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to 2:00 p.m., on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].

2.6.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any Loan
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Loans under the Base Rate Option. If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

2.6.3 Making Swing Loans. So long as PNC elects to make Swing Loans, PNC shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.5.2, [Swing
Loan Requests] fund such Swing Loan to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 3:00 p.m. on the
Borrowing Date.

2.6.4 Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

 

41



--------------------------------------------------------------------------------

2.7 Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans or Swing Loans made to it by each
Lender, together with interest thereon, shall be evidenced by a Revolving Credit
Note or a Swing Loan Note, as applicable, dated the Closing Date payable to the
order of such Lender in a face amount equal to the Revolving Credit Commitment
or Swing Loan Commitment, as applicable, of such Lender.

2.8 Use of Proceeds. The proceeds of the Revolving Credit Loans shall be used in
accordance with Section 8.1.8 [Use of Proceeds].

2.9 Letter of Credit Subfacility.

2.9.1 Issuance of Letters of Credit.

2.9.1.1 On the Closing Date, the outstanding Letters of Credit previously issued
by PNC as an “Issuing Lender” under the 2007 Credit Agreement that are set forth
on Schedule 2.9 (the “Existing Letters of Credit”) will automatically, without
any action on the part of any Person, be deemed to be Letters of Credit issued
hereunder for the account of the Borrower for all purposes of this Agreement and
the other Loan Documents. In addition, subject to the terms and conditions of
this Agreement, Borrower may request the issuance of a letter of credit (each a
“Letter of Credit”) on behalf of itself or another Loan Party or Person by
delivering or having such other Loan Party or Person deliver to an Issuing
Lender (with a copy to the Administrative Agent) a completed application and
agreement for letters of credit and other Issuer Documents in such form as such
Issuing Lender may specify from time to time by no later than 11:00 a.m., at
least three (3) Business Days, or such shorter period as may be agreed to by
such Issuing Lender, in advance of the proposed date of issuance. The Borrower
shall be a co-applicant and a co-obligor with respect to each Letter of Credit
issued for the account of any other Loan Party or such other Person, in which
case each of the co-applicants and co-obligors will have joint and several
liability with respect to any such Letter of Credit. The Issuing Lender and the
Lenders shall be permitted to seek reimbursement of any LC Disbursement directly
from the Borrower and shall have no obligation to pursue any action against any
co-applicant. Letters of Credit may be issued in the form of a Standby Letter of
Credit or a Commercial Letter of Credit. For the avoidance of doubt, the Loan
Parties acknowledge that each Letter of Credit issued for the account of Persons
other than Loan Parties (even though the Borrower is a co-applicant thereon)
shall constitute an Investment and Guaranty, without duplication, and shall be
subject to the limitations set forth herein.

Promptly after receipt of any letter credit application, the applicable Issuing
Lender shall confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
application from the Borrower and, if not, such Issuing Lender shall provide the
Administrative Agent with a copy of the application and all of Issuer Documents.
Unless such Issuing Lender has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one (1) Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in this Agreement shall not
then be satisfied, then, such Issuing Lender may issue the applicable Letter of
Credit in accordance with its standard customs and practices and such Letter of
Credit shall constitute a “Letter of Credit” hereunder.

 

42



--------------------------------------------------------------------------------

Promptly after its delivery of any Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the applicable Issuing Lender
will also deliver to the Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit.

2.9.1.2 The Borrower may make a request for the issuance of Letters of Credit
from any Issuing Lender, at Borrower’s election, at any time and from time to
time during the Revolving Availability Period. Subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, such Issuing Lender or any of the Issuing Lender’s
Affiliates will issue, amend, extend or renew a Letter of Credit provided that
after giving effect to such issuance, amendment, extension or renewal:

(i) each Letter of Credit shall expire at or prior to the close of business on
the earlier of (A) the date twenty-four (24) months from the date of issuance;
provided that any such Letter of Credit may automatically renew if such Letter
of Credit has an automatic renewal feature set forth in the terms thereof,
unless the applicable Issuing Lender or Issuing Lender’s Affiliate gives notice
of termination of such Letter of Credit, or (B) a date that is ten (10) Business
Days prior to the Expiration Date; provided that any Letter of Credit scheduled
to expire after the Expiration Date is subject to the requirements in
Section 2.9.10 [Cash Collateral Prior to the Expiration Date]; and

(ii) the Letter of Credit Obligations shall not exceed the amount of the total
Revolving Credit Commitments minus the Loans.

In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Issuer Documents, relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. No
Issuing Lender shall amend any Letter of Credit if such Issuing Lender would not
be permitted at such time to issue such Letter of Credit in the amended form
under the terms hereof.

2.9.2 Letter of Credit Fees.

2.9.2.1 Letter of Credit Fees. With respect to each Letter of Credit, the
Borrower shall pay to the Administrative Agent for the ratable account
(determined based upon Ratable Share) of the Lenders a fee (the “Letter of
Credit Fee”) equal to the Applicable Letter of Credit Fee Rate, per annum, then
in effect (computed on the basis of a year of 360 days and actual days elapsed)
on the aggregate daily amount available to be drawn under the Letters of Credit
(if any Letters of Credit shall increase in amount automatically in the future,
such amount available to be drawn shall currently give effect to any such future
increase), payable in arrears on each Payment Date.

2.9.2.2 Fronting Fees. In addition, the Borrower shall pay to each Issuing
Lender for its own account a fronting fee equal to 0.125% per annum (computed on
the basis of a year of 360 days and actual days elapsed), which fees shall be
computed on the daily average amount available to be drawn under such Issuing
Lender’s Letters of Credit outstanding (if any such Letters of Credit shall
increase in amount automatically in the future, such amount available to be
drawn shall currently give effect to any such future increase) and shall be
payable in arrears on each Payment Date.

 

43



--------------------------------------------------------------------------------

2.9.2.3 Customary Fees and Expenses. The Borrower shall also pay to the
Administrative Agent for each Issuing Lender’s sole account such Issuing
Lender’s then in effect customary fees and administrative expenses payable with
respect to the Letters of Credit issued by such Issuing Lender, all as such
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, extension, renewal, amendment, modification (if
any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit. For each Commercial Letter of Credit, the Borrower shall pay
to each Issuing Lender for its own account, a negotiation fee of 0.25% of each
draw on each Letter of Credit issued by such Issuing Lender, payable at the time
of the drawing.

2.9.3 Participations, Disbursements, Reimbursement.

2.9.3.1 Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Lender a participation in such Letter of Credit
(including the Existing Letters of Credit) and, without duplication, each
drawing thereunder in an amount equal to such Lender’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

2.9.3.2 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the applicable Issuing Lender shall
promptly notify the Administrative Agent and the Borrower, provided that any
failure of such Issuing Lender to promptly notify the Borrower shall not release
the Borrower from its Reimbursement Obligation. The Borrower shall reimburse
such Issuing Lender, in immediately available funds, in an amount equal to the
amount so paid by such Issuing Lender (such obligation to reimburse such Issuing
Lender shall sometimes be referred to as a “Reimbursement Obligation”). Each
Reimbursement Obligation should be received by such Issuing Lender prior to
12:00 noon, on the date that an amount is paid by such Issuing Lender under any
Letter of Credit (each such date, a “Drawing Date”), unless the Borrower was not
provided with notice of a Letter of Credit drawing prior to such time (in which
case, the Reimbursement Obligation shall be paid promptly upon notice from such
Issuing Lender). In the event the Borrower (or any other account party) fails to
reimburse such Issuing Lender for the full amount of any drawing under any
Letter of Credit by 12:00 noon, (or upon notice from the applicable Issuing
Lender if the Borrower was not provided written notice of a Letter of Credit
Drawing prior to such time) on the Drawing Date:

(i) with respect to a failure to reimburse any amount drawn under a Letter of
Credit, such Issuing Lender will promptly notify, in writing, the Administrative
Agent (who in turn will notify each Lender) of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Ratable Share thereof. The Borrower shall be deemed to have requested that
Revolving Credit Loans be made by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date with respect to such Letter of Credit, subject to
the conditions set forth in Section 7.2 [Each Additional Loan or Letter of
Credit] other than any notice requirements. Any notice given by the
Administrative Agent pursuant to this Section 2.9.3.2 may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice. Each
Lender shall upon any notice pursuant

 

44



--------------------------------------------------------------------------------

to this Section 2.9.3.2 make available to the Administrative Agent, for the
account of such Issuing Lender, an amount in immediately available funds equal
to its Ratable Share of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.9.3.2(ii)) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrower in that amount
and the Reimbursement Obligation shall be deemed fulfilled. If any Lender so
notified fails to make available to the Administrative Agent for the account of
the Administrative Agent the amount of such Lender’s Ratable Share of such
amount by no later than 2:00 p.m., on the Drawing Date, then interest shall
accrue on such Lender’s obligation to make such payment, from the Drawing Date
to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three days following
the Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Loans under the Base Rate Option on and after the fourth day following the
Drawing Date. The Administrative Agent will promptly give notice of the
occurrence of the Drawing Date, but failure of the Administrative Agent to give
any such notice on the Drawing Date or in sufficient time to enable any Lender
to effect such payment on such date shall not relieve such Lender from its
obligation under this subparagraph (i).

(ii) with respect to any unreimbursed drawing under a Letter of Credit that is
not converted into Revolving Credit Loans under the Base Rate Option to the
Borrower in whole or in part as contemplated by Section 2.9.3.2(i), because of
the Borrower’s failure to satisfy the conditions set forth in Section 7.2 [Each
Additional Loan or Letter of Credit], other than any notice requirements, or for
any other reason, the Borrower shall be deemed to have incurred from the
Administrative Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing and the Reimbursement Obligation shall be deemed
fulfilled. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent pursuant to this Section 2.9.3.2
shall be paid to the applicable Issuing Lender and be deemed to be a payment in
respect of its participation in such Letter of Credit Borrowing and shall
constitute a “Participation Advance” from such Lender in satisfaction of its
participation obligation under this clause (ii).

2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon receipt by the Administrative Agent for its account of immediately
available funds from the Borrower (i) in reimbursement of any payment made by
the Administrative Agent under a Letter of Credit with respect to which any
Lender has made a Participation Advance to the Administrative Agent, or (ii) in
payment of interest on such a payment made by the Administrative Agent under
such a Letter of Credit, the Administrative Agent will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain the amount of the Ratable Share of such funds of any Lender that did not
make a Participation Advance in respect of such payment by Administrative Agent.

2.9.4.2 If such Issuing Lender or the Administrative Agent is required at any
time to return to any Loan Party, or to a trustee, receiver, liquidator,
custodian, or any official in any Insolvency Proceeding, any portion of the
payments made by any Loan Party to

 

45



--------------------------------------------------------------------------------

the Administrative Agent pursuant to Section 2.9.4.1 in reimbursement of a
payment made under the Letter of Credit or interest or fee thereon, each Lender
shall, on demand of the Administrative Agent or such Issuing Lender, forthwith
return to the Administrative Agent or such Issuing Lender the amount of its
Ratable Share of any amounts so returned by the Administrative Agent or such
Issuing Lender plus interest thereon from the date such demand is made to the
date such amounts are returned by such Lender to the Administrative Agent or
such Issuing Lender, as the case may be, at a rate per annum equal to the
Federal Funds Effective Rate in effect from time to time.

2.9.5 Documentation. Each Loan Party agrees to be bound by the terms of such
Issuing Lender’s Issuer Documents and written regulations and customary
practices relating to letters of credit, though such interpretation may be
different from such Loan Party’s own. In the event of a conflict between Issuer
Documents and this Agreement, this Agreement shall govern. It is understood and
agreed that, except in the case of gross negligence or willful misconduct, each
Issuing Lender shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following any Loan Party’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

2.9.6 Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the applicable Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

2.9.7 Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement with respect to Letters of Credit
and the Obligations of the Borrower to reimburse each respective Issuing Lender
upon a draw under a Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 [Letter of Credit Subfacility] under all circumstances,
including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against any Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever;

(ii) with respect to Letters of Credit, the failure of any Loan Party or any
other Person to comply, in connection with a Letter of Credit Borrowing, with
the conditions set forth in Section 2.1 [Revolving Credit Commitments], 2.5.1
[Revolving Credit Loan Requests], 2.5.2 [Swing Loan Requests] or 7.2 [Each
Additional Loan or Letter of Credit] or as otherwise set forth in this Agreement
for the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Participations, Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

 

46



--------------------------------------------------------------------------------

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
any Issuing Lender or its Affiliates or any Lender or any other Person or,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between any
Loan Party or Subsidiaries of a Loan Party and the beneficiary for which any
Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if such Issuing Lender or any
of such Issuing Lender’s Affiliates has been notified thereof;

(vi) payment by such Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by such Issuing Lender or any of such Issuing Lender’s
Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless such Issuing Lender has received written notice from such Loan
Party of such failure within three (3) Business Days after such Issuing Lender
shall have furnished such Loan Party a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

 

47



--------------------------------------------------------------------------------

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8 Indemnity. In addition to amounts payable as provided in Section 11.3.2
[Indemnification by the Borrower], the Borrower hereby agrees to protect,
indemnify, pay and save harmless each Issuing Lender, in its capacity as issuer
of a Letter of Credit, and any of such Issuing Lender’s Affiliates that has
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, Taxes as provided for pursuant to Section 5.9 [Taxes],
penalties, interest, judgments, losses, costs, charges and expenses (including
reasonable out-of-pocket fees, expenses and disbursements of counsel) which each
Issuing Lender or any of such Issuing Lender’s Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit issued by it, other than as a result of (A) the gross negligence or
willful misconduct of such Issuing Lender as determined by a final judgment of a
court of competent jurisdiction or (B) the wrongful dishonor by such Issuing
Lender or any of such Issuing Lender’s Affiliates of a proper demand for payment
made under any Letter of Credit, except if such dishonor resulted from any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto government or governmental authority (all such acts or omissions herein
called “Governmental Acts”).

2.9.9 Liability for Acts and Omissions. As between any Loan Party and an Issuing
Lender, or such Issuing Lender’s Affiliates, such Loan Party assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, no Issuing Lender shall be responsible for any of
the following including any losses or damages to any Loan Party or other Person
or property relating therefrom: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document (including all sight drafts,
certificates and all other instruments) submitted by any party in connection
with any such Letter of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged (even if
such Issuing Lender or such Issuing Lender’s Affiliates shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Loan Party against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Loan Party and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v)
errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender or such Issuing Lender’s
Affiliates, as applicable, including any Governmental Acts, and none of

 

48



--------------------------------------------------------------------------------

the above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s or such Issuing Lender’s Affiliates rights or powers hereunder. Nothing
in the preceding sentence shall relieve any Issuing Lender from liability for
(a) such Issuing Lender’s gross negligence or willful misconduct in connection
with actions or omissions described in clauses (i) through (viii) of such
sentence or (b) with respect to any damages suffered by any Loan Party that such
Loan Party proves were caused by such Issuing Lender’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In no event shall any Issuing Lender or any Issuing
Lender’s Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, each Issuing Lender and each
of its Affiliates (i) may rely on any oral or other communication believed in
good faith by such Issuing Lender or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit;
(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by such Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on such Issuing Lender or its Affiliate in
any way related to any order issued at the applicant’s request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject to such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit. In furtherance and
extension and not in limitation of the specific provisions set forth above, any
action taken or omitted by each Issuing Lender or such Issuing Lender’s
Affiliates under or in connection with the Letters of Credit issued by it, the
Issuer Documents or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not put such Issuing Lender or such
Issuing Lender’s Affiliates under any resulting liability to the Borrower or any
Lender, unless such action taken or omitted, is found, in a final decision by an
Official Body, to have constituted gross negligence.

2.9.10 Cash Collateral Prior to the Expiration Date. If any Letter of Credit is
outstanding and such Letter of Credit (as it may have previously been extended)
will have an expiration date which is after the Expiration Date, then the
Borrower shall, on or before the issuance, extension or renewal of such Letter
of Credit, deposit and pledge Cash Collateral for each such Letter of Credit in
an amount equal to 105% of the face value of such outstanding Letter of Credit
plus the amount of fees that would be due under such Letter of Credit through

 

49



--------------------------------------------------------------------------------

the expiry date of such Letter of Credit. Such Cash Collateral shall be
deposited pursuant to documentation reasonably satisfactory to Administrative
Agent and such Issuing Lender and the Borrower and shall be maintained in
blocked deposit accounts at such Issuing Lender. The Borrower hereby grants to
the applicable Issuing Lender a security interest in all Cash Collateral pledged
to such Issuing Lender pursuant to this Section or otherwise under this
Agreement. The Cash Collateral related to a particular Letter of Credit shall be
released by the applicable Issuing Lender upon termination or expiration of such
Letter of Credit and the reimbursement by the Loan Parties of all amounts drawn
thereon and the payment in full of all fees accrued thereon through the date of
such expiration or termination.

2.10 Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at any
time for any reason whatsoever, demand repayment of the Swing Loans, and each
Lender shall make a Revolving Credit Loan in an amount equal to such Lender’s
Ratable Share of the aggregate principal amount of the outstanding Swing Loans,
plus, if PNC so requests, accrued interest thereon, provided that no Lender
shall be obligated in any event to make Revolving Credit Loans in excess of its
Commitment minus its Ratable Share of the Letter of Credit Obligations and Swing
Loans. Revolving Credit Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.5.1 [Revolving Credit Loan Requests]
without regard to any of the requirements of that provision. The Administrative
Agent on behalf of PNC shall provide notice to the Lenders (which may be
telephonic or written notice by letter, facsimile or telex) no later than 11:00
a.m. on any Business Day that such Revolving Credit Loans are to be made under
this Section 2.10 and of the apportionment among the Lenders, and the Lenders
shall be unconditionally obligated to fund such Revolving Credit Loans (whether
or not the conditions specified in Section 2.5 [Revolving Credit Loan Requests;
Swing Loan Request] or Section 7.2 [Each Additional Loan or Letter of Credit]
are then satisfied) to the Administrative Agent on behalf of PNC, no later than
3:00 p.m., on the Settlement Date.

2.11 Increase in Revolving Credit Commitments.

(i) Increasing Lenders and New Lenders. The Borrower may, up to two times prior
to the Expiration Date, request that (1) the current Lenders (each a “Current
Lender”) increase their Revolving Credit Commitments (any Current Lender which
elects to increase its Revolving Credit Commitment shall be referred to as an
“Increasing Lender”) and/or (2) one or more new lenders (each a “New Lender”)
join this Agreement and provide a Revolving Credit Commitment hereunder, subject
to the following terms and conditions:

(A) No Obligation to Increase. No Current Lender shall be obligated to increase
its Revolving Credit Commitment, and any increase in the Revolving Credit
Commitment of any Current Lender shall be in the sole discretion of such Current
Lender;

(B) Defaults. There shall exist no Event of Default or Potential Default on the
effective date of such increase and after giving effect to such increase;

(C) Increase in and Aggregate Amount of Revolving Credit Commitments. The amount
of the increase in Revolving Credit Commitments is at least $100,000,000. The
increases in the Revolving Credit Commitments made from time to time pursuant to
this Section shall not exceed $250,000,000 in the aggregate;

 

50



--------------------------------------------------------------------------------

(D) Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment has been approved by such Loan
Parties, and (2) an opinion of counsel, which at Borrower’s option, may be
in-house counsel, addressed to the Administrative Agent and the Lenders
addressing the authorization, execution and enforceability of the Loan Documents
executed in connection with such increase in the Revolving Credit Commitments;

(E) Notes. The Borrower shall execute and deliver (1) to each Increasing Lender
a replacement Revolving Credit Note reflecting the new amount of such Increasing
Lender’s Revolving Credit Commitment after giving effect to the increase (and
the prior Note issued to such Increasing Lender shall be deemed to be terminated
and shall be returned to the Borrower as soon as practicable), and (2) to each
New Lender a Revolving Credit Note reflecting the amount of such New Lender’s
Revolving Credit Commitment;

(F) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Administrative Agent and each Issuing Lender with outstanding Letters of
Credit, such approval not to be unreasonably withheld or delayed;

(G) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent before the effective date of such
increase; and

(H) New Lenders—Joinder. Each New Lender shall execute a Lender Joinder pursuant
to which such New Lender shall join and become a party to this Agreement and the
other Loan Documents with a Revolving Credit Commitment in the amount set forth
in such Lender Joinder.

(ii) Syndication. In the event that the Borrower elects to request an increase
of the Revolving Credit Commitments, the Borrower and the Administrative Agent
agree to mutually develop a syndication strategy, including timelines for
commitments.

(iii) Treatment of Outstanding Loans and Letters of Credit.

(A) Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrower shall (a) repay the Revolving Credit Loans
then outstanding to each of the Current Lenders to the extent necessary so that
after giving effect to the increase in the Revolving Credit Commitments each
Current Lender will have its Ratable Share of the outstanding Revolving Credit
Loans, subject to the Borrower’s indemnity obligations under Section 5.10
[Indemnity] and (b) borrow Revolving Credit Loans from Increasing Lenders and
New Lenders to the extent necessary so that after giving effect to the increase
in the Revolving Credit Commitments, each such Lender will have its Ratable
Share of the outstanding Revolving Credit Loans. To facilitate the foregoing,
the Borrower may, subject to its compliance with the other terms of this
Agreement, borrow new Loans on the effective date of such increase.

 

51



--------------------------------------------------------------------------------

(B) Outstanding Letters of Credit. Repayment of Outstanding Loans; Borrowing of
New Loans. On the effective date of such increase, (a) each Current Lender shall
be deemed to have sold its existing participation in each then outstanding
Letter of Credit and purchased a participation in each then outstanding Letter
of Credit equal to its Ratable Share of such Letters of Credit, and (b) each New
Lender will be deemed to have purchased a participation in each then outstanding
Letter of Credit equal to its Ratable Share of such Letter of Credit. All fees
shall accrue and be paid on the Letters of Credit based upon each Lender’s
participation therein over the relevant period of time. To the extent necessary
to enable each of the Current Lenders and the New Lenders to own a Ratable Share
of the Participation Advances after any increase in the Revolving Credit
Commitments, (a) the Current Lenders will sell a portion of its Participation
Advances, and (b) the New Lenders and the Increasing Lenders will acquire
Participation Advances (and will pay to the Administrative Agent, for the
account of each selling Lender, in immediately available funds, an amount) equal
to its Ratable Share of all outstanding Participation Advances. All fees and
interest on Participation Advances shall be allocated based upon each Lender’s
ownership therein from time to time.

3. INTENTIONALLY OMITTED

4. INTEREST RATES

4.1 Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than ten (10) Borrowing Tranches
in the aggregate among all of the Loans and provided further that if an Event of
Default or Potential Default exists and is continuing, the Borrower may not
request, convert to, or renew the LIBOR Rate Option for any Loans and the
Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the LIBOR Rate Option shall be converted immediately to the Base
Rate Option, subject to the obligation of the Borrower to pay any indemnity
under Section 5.10 [Indemnity] in connection with such conversion. If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender’s highest lawful rate, the rate of interest on such Lender’s Loan shall
be limited to such Lender’s highest lawful rate.

4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

 

52



--------------------------------------------------------------------------------

(ii) Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate plus the
Applicable Margin.

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

4.1.2 Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2 Interest Periods. At any time when the Borrower shall select, convert to or
renew a LIBOR Rate Option, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of $1,000,000 and not less than
$5,000,000; and

4.2.2 Renewals. In the case of the renewal of a LIBOR Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.

4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, and upon written demand by the Required Lenders to the
Administrative Agent:

4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;

4.3.2 Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Base Rate plus the Applicable Margin plus an additional
2.0% per annum from the time such Obligation becomes due and payable and until
it is paid in full; and

4.3.3 Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.

 

53



--------------------------------------------------------------------------------

4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable. If on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.3 Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a LIBOR Rate Option shall be suspended until the Administrative Agent
shall have later notified the Borrower, or such Lender shall have later notified
the Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be,

 

54



--------------------------------------------------------------------------------

determination that the circumstances giving rise to such previous determination
no longer exist. If at any time the Administrative Agent makes a determination
under Section 4.4.1 [Unascertainable] and the Borrower has previously notified
the Administrative Agent of its selection of, conversion to or renewal of a
LIBOR Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If any Lender notifies the Administrative Agent of a determination under
Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], the
Borrower shall, subject to the Borrower’s indemnification Obligations under
Section 5.10 [Indemnity], as to any Loan of the Lender to which a LIBOR Rate
Option applies, on the date specified in such notice either convert such Loan to
the Base Rate Option otherwise available with respect to such Loan or prepay
such Loan in accordance with Section 5.6 [Voluntary Prepayments]. Absent due
notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.

4.5 Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option, commencing upon the last day of the existing Interest
Period.

5. PAYMENTS

5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrower hereunder shall be payable prior to
1:00 p.m. on the date when due without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrower, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments shall be made to the Administrative
Agent at the Principal Office for the account of PNC with respect to the Swing
Loans and for the ratable accounts of the Lenders with respect to the Revolving
Credit Loans in U.S. Dollars and in immediately available funds, and the
Administrative Agent shall promptly distribute such amounts to the Lenders in
immediately available funds; provided that in the event payments are received by
1:00 p.m. by the Administrative Agent with respect to the Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Lenders the Federal
Funds Effective Rate with respect to the amount of such payments for each day
held by the Administrative Agent and not distributed to the Lenders. The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees (except for

 

55



--------------------------------------------------------------------------------

the Administrative Agent’s Fee and the Issuing Lender’s fronting fee) or amounts
due from the Borrower hereunder to the Lenders with respect to the Revolving
Credit Commitments and Revolving Credit Loans, shall (except as otherwise may be
provided with respect to a Defaulting Lender and except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees, Letter of Credit Fees, and other fees or amounts then
due to such Lender as set forth in this Agreement. Notwithstanding any of the
foregoing, each borrowing or payment or prepayment by the Borrower of principal,
interest, fees or other amounts from the Borrower with respect to Swing Loans
shall be made by or to PNC according to Section 2.10 [Borrowings to Repay Swing
Loans].

5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata amount that such Lender is
entitled thereto in accordance with the amount of principal, interest,
Commitment Fees, Letter of Credit Fees, and other fees or amounts then due to
such Lender in accordance with this Agreement, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

56



--------------------------------------------------------------------------------

Any Lender that fails at any time to comply with the provisions of this
Section 5.3 shall be deemed a Defaulting Lender until such time as it performs
its obligations hereunder and is not otherwise a Defaulting Lender for any other
reason. A Defaulting Lender shall be deemed to have assigned any and all
payments due to it from the Borrower, whether on account of or relating to
outstanding Loans, Letters of Credit, interest, fees or otherwise, to the
remaining non-defaulting Lenders for application to, and reduction of, their
respective Ratable Share of all outstanding Loans and other unpaid Obligations
of any of the Loan Parties. The Defaulting Lender hereby authorizes the
Administrative Agent to distribute such payments to the non-defaulting Lenders
in proportion to their respective Ratable Share of all outstanding Loans and
other unpaid Obligations of any of the Loan Parties to which such Lenders are
entitled. A Defaulting Lender shall be deemed to have satisfied the provisions
of this Section 5.3 when and if, as a result of application of the assigned
payments to all outstanding Loans and other unpaid Obligations of any of the
Loan Parties to the non-defaulting Lenders, the Lenders’ respective Ratable
Share of all outstanding Loans and unpaid Obligations have returned to those in
effect immediately prior to such violation of this Section 5.3.

5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

5.6 Voluntary Prepayments.

5.6.1 Right to Prepay. The Borrower shall have the right at its option from time
to time to prepay the Loans in whole or part without premium or penalty (except
as provided in Section 5.6.2 [Replacement of a Lender] below, in Section 5.8
[Increased Costs] and Section 5.10 [Indemnity]). Whenever the Borrower desires
to prepay any part of the Loans, it shall provide a prepayment notice to the
Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans to which the LIBOR

 

57



--------------------------------------------------------------------------------

Rate Option applies or no later than 11:00 a.m. on the date of prepayment of
Swing Loans and Revolving Credit Loans to which the Base Rate Option applies,
setting forth the following information:

(w) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(y) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and

(z) the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing
Loan or $1,000,000 for any Revolving Credit Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Except as provided
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied (i) first to Swing Loans
and then to Revolving Credit Loans; and (ii) after giving effect to the
allocations in clause (i) above, first to Loans to which the Base Rate Option
applies, then to Loans to which the LIBOR Rate Option applies. Any prepayment
hereunder shall be subject to the Borrower’s Obligation to indemnify the Lenders
under Section 5.10 [Indemnity].

5.6.2 Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrower to pay any additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 5.9 [Taxes], (iii) is a Defaulting Lender, or (iv) is a
Non-Consenting Lender referred to in Section 11.1 [Modifications, Amendments or
Waivers], then in any such event the Borrower may, at its election upon notice
to such Lender and the Administrative Agent, either:

(i) prepay the Loans and Participation Advances of such Lender in whole,
together with all interest accrued thereon and any accrued fees and all other
amounts payable to such Lender hereunder and under the other Loan Documents
(including any amounts under Section 5.10 [Indemnity]), and terminate such
Lender’s Commitment; or

(ii) at its sole expense, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(A) the Borrower or such assignee shall have paid to the Administrative Agent
the assignment fee specified in Section 11.8 [Successors and Assigns];

 

58



--------------------------------------------------------------------------------

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(D) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.7 Mitigation Obligation. Each Lender agrees that upon the occurrence of any
event giving rise to increased costs or other special payments under
Section 4.4.2 [Illegality, Etc.], Section 5.8 [Increased Costs] or Section 5.9
[Taxes] with respect to such Lender, it will if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans or Letters of Credit affected by
such event, provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section shall affect or
postpone any of the Obligations of the Borrower or any other Loan Party or the
rights of the Administrative Agent or any Lender provided in this Agreement.

5.8 Increased Costs.

5.8.1 Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan under the LIBOR Rate Option made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or

 

59



--------------------------------------------------------------------------------

(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or any Loan under
the LIBOR Rate Option made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrower will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

5.8.2 Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.

5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the Issuing Lender, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.

5.8.4 Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

60



--------------------------------------------------------------------------------

5.9 Taxes.

5.9.1 Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Official Body in accordance with applicable Law.

5.9.2 Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 5.9.1 [Payments Free of Taxes] above, the Borrower shall timely pay any
Other Taxes to the relevant Official Body in accordance with applicable Law.

5.9.3 Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

5.9.4 Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to an Official Body, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

5.9.5 Status of Lenders; Refunds. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the Law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Notwithstanding the submission of

 

61



--------------------------------------------------------------------------------

such documentation claiming a reduced rate of or exemption from U.S. withholding
tax, the Administrative Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under § 1.1441-7(b) of the United States Income Tax
Regulations. Further, the Administrative Agent is indemnified under §
1.1461-1(e) of the United States Income Tax Regulations against any claims and
demands of any Lender or assignee or participant of a Lender for the amount of
any tax it deducts and withholds in accordance with regulations under § 1441 of
the Internal Revenue Code. In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) two (2) duly completed valid originals of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN,

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made, or

(v) to the extent that any Lender is not a Foreign Lender, such Lender shall
submit to the Administrative Agent two (2) originals of an IRS Form W-9 or any
other form prescribed by applicable Law demonstrating that such Lender is not a
Foreign Lender.

If the Administrative Agent, a Lender or any Issuing Lender receives a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the

 

62



--------------------------------------------------------------------------------

Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or such Issuing
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Official Body with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or such
Issuing Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Official Body) to
the Administrative Agent, such Lender or such Issuing Lender in the event the
Administrative Agent, such Lender or such Issuing Lender is required to repay
such refund to such Official Body. This paragraph shall not be construed to
require the Administrative Agent, any Lender or any Issuing Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of margin, any foreign exchange losses and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan,
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract) which such Lender
sustains or incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments],

(iii) default by the Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder, or

(iv) the assignment of any Revolving Credit Loans under the LIBOR Rate Option
other than on the last day of the Interest Period as a result of a request by
the Borrower pursuant to Section 5.6.2 [Replacement of a Lender]; provided,
however, that with respect to this clause (iv), the Borrower shall not be
required to indemnify any Defaulting Lender whose Revolving Credit Loans are
being replaced as a result of a request by the Borrower pursuant to
Section 5.6.2 [Replacement of a Lender].

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or

 

63



--------------------------------------------------------------------------------

attribution methods as such Lender shall deem reasonable) to be necessary to
indemnify such Lender for such loss or expense. Such notice shall set forth in
reasonable detail the basis for such determination. Such amount shall be due and
payable by the Borrower to such Lender ten (10) Business Days after such notice
is given.

5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and may at its option effect settlement on any other Business Day. These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 5.11 shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment]. The
Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender’s
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to the Revolving Credit Loans.

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1 Organization and Qualification. Each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing (if the concept of “good standing” is recognized under the laws of
the applicable jurisdiction with respect to such Loan Party) under the laws of
its jurisdiction of organization. Each Loan Party has the lawful power to own or
lease its properties and to conduct its business in which it is currently
engaged, except where the failure to have such power would not reasonably be
expected to result in any Material Adverse Change. Each Loan Party is duly
licensed or qualified and in good standing in each jurisdiction listed on
Schedule 6.1.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary except to the extent that the failure to be
so duly licensed or qualified or in good standing would not reasonably be
expected to result in any Material Adverse Change.

6.1.2 Subsidiaries. Schedule 6.1.2 states the name of each of the Loan Parties
that are Subsidiaries of the Borrower, its jurisdiction of incorporation, the
issued and outstanding shares thereof (referred to herein as the “Subsidiary
Shares”) and the owners thereof if it is a

 

64



--------------------------------------------------------------------------------

corporation, its outstanding partnership interests (the “Partnership Interests”)
if it is a partnership and its outstanding limited liability company interests,
interests assigned to managers thereof and the voting rights associated
therewith (the “LLC Interests”) if it is a limited liability company. There are
no options, warrants or other rights outstanding to purchase any such Subsidiary
Shares, Partnership Interests or LLC Interests except as indicated on Schedule
6.1.2.

6.1.3 Power and Authority. Each Loan Party has full power to enter into,
execute, deliver and carry out this Agreement and the other Loan Documents to
which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

6.1.4 Validity and Binding Effect. This Agreement has been duly and validly
executed and delivered by each Loan Party, and each other Loan Document which
any Loan Party is required to execute and deliver has been duly executed and
delivered by such Loan Party. This Agreement and each other Loan Document
constitutes legal, valid and binding obligations of each Loan Party which is a
party thereto, enforceable against such Loan Party in accordance with its terms,
except to the extent that enforceability of any of such Loan Document may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting the enforceability of creditors’
rights generally or limiting the right of specific performance.

6.1.5 No Conflict. Neither the execution and delivery of this Agreement or the
other Loan Documents to which it is a party by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law, instrument, order, writ, judgment, injunction or decree to which
any Loan Party is a party or by which it is bound or to which it is subject, or
result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of any Loan Party
(other than Liens granted under the Loan Documents), except that certain
consents may be required under the various contracts and agreements in
connection with any attempt to assign such various contracts and agreements
pursuant to the assertion of remedies under the Loan Documents.

6.1.6 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Responsible Officer of the Borrower,
threatened against any Loan Party at law or equity before any Official Body that
individually or in the aggregate would reasonably be expected to result in any
Material Adverse Change. To the knowledge of any Responsible Officer of the
Borrower, none of the Loan Parties is in violation of any order, writ,
injunction or any decree of any Official Body that would reasonably be expected
to result in any Material Adverse Change.

 

65



--------------------------------------------------------------------------------

6.1.7 Financial Statements.

(i) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the end of the fiscal year ended December 31, 2009 (the “Historical
Statements”). The Historical Statements were compiled from the books and records
maintained by the Borrower’s management, are correct and complete in all
material respects and fairly represent the consolidated financial condition of
the Borrower and its Subsidiaries as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of Interim
Statements) to normal year end adjustments.

(ii) Financial Projections. The Borrower has delivered to the Administrative
Agent the Financial Projections. The Financial Projections have been prepared in
good faith based upon reasonable assumptions.

(iii) Accuracy of Financial Statements. Neither the Borrower nor any other Loan
Party has any material liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Historical Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any other Loan Party
that would reasonably be expected to cause a Material Adverse Change. Since
December 31, 2009, no Material Adverse Change has occurred.

6.1.8 Use of Proceeds; Margin Stock.

6.1.8.1 General. The Loan Parties intend to use the proceeds of the Loans in
accordance with Section 8.1.8 [Use of Proceeds].

6.1.8.2 Margin Stock. None of the Loan Parties engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U). No part of the
proceeds of any Loan has been or will be used for any purpose which entails a
violation of or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System, and the Borrower shall
assist the Lenders, as reasonably requested by the Administrative Agent, with
the Lenders’ compliance with Regulation U as such compliance relates to the
Borrower and the Loans, including by providing the Administrative Agent with all
documents, forms and certificates reasonably requested by the Administrative
Agent in relation thereto, including delivering to the Administrative Agent a
Federal Reserve Form U-1 with Parts I and II completed, in form and substance
reasonably satisfactory to the Administrative Agent, concurrently with the first
request for a Loan and thereafter providing any amendments thereto as may be
required by Law.

6.1.9 Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained

 

66



--------------------------------------------------------------------------------

herein and therein, in light of the circumstances under which they were made,
not misleading. There is no fact known to any Loan Party which materially
adversely affects the business, property, assets, financial condition or results
of operations of the Loan Parties taken as a whole that has not been set forth
in this Agreement or in the certificates, statements, agreements or other
documents furnished in writing to the Administrative Agent and the Lenders prior
to or at the date hereof in connection with the transactions contemplated
hereby.

6.1.10 Taxes. All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party have been filed, and payment or
adequate provision has been made for the payment of all such taxes, fees,
assessments and other governmental charges which have or may become due pursuant
to said returns or to assessments received, except to the extent that such
taxes, fees, assessments and other charges are being contested in good faith by
appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made. There are no agreements or waivers extending the statutory period of
limitations applicable to any federal income tax return of any Loan Party for
any period.

6.1.11 Consents and Approvals. Except for the filing of financing statements and
the Mortgages in the applicable state and county filing or recording, and the
Ship Mortgages and Patent, Trademark and Copyright Security Agreement in the
applicable federal offices, and obtaining necessary “blocked account” agreements
from third parties with respect to deposit accounts, securities accounts,
commodities accounts and investment accounts as required by the Security
Agreement, no consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is necessary
to authorize or permit the execution, delivery or performance of this Agreement
and the other Loan Documents or for the validity or enforceability hereof or
thereof.

6.1.12 No Event of Default; Compliance with Instruments. No event has occurred
and is continuing and no condition exists or will exist after giving effect to
the borrowings or other extensions of credit to be made on the Closing Date
under or pursuant to the Loan Documents which constitutes an Event of Default or
Potential Default. None of the Loan Parties is in violation of (i) any term of
its certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation would reasonably be expected to result in
a Material Adverse Change.

6.1.13 Insurance. Schedule 6.1.13 lists all material insurance policies to which
any Loan Party is a party as of the Closing Date, all of which are valid and in
full force and effect as of the Closing Date. Such policies provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of each Loan Party in accordance with prudent
business practice in the industry of the Loan Parties.

6.1.14 Compliance with Laws. The Loan Parties are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.19 [Environmental Matters]) in all
jurisdictions in which any Loan Party is presently or will be doing business
except where the failure to do so would not constitute a Material Adverse
Change.

 

67



--------------------------------------------------------------------------------

6.1.15 Material Contracts; Burdensome Restrictions. All material coal supply
contracts and other Material Contracts are in full force and effect except to
the extent that the failure to be in full force and effect would not reasonably
be expected to result in a Material Adverse Change. None of the Loan Parties is
bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law which would reasonably be
expected to result in a Material Adverse Change.

6.1.16 Investment Companies; Regulated Entities. None of the Loan Parties is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.” None of the Loan
Parties is a “holding company” or any “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended. None of the Loan Parties is
subject to any other Federal or state statute or regulation limiting its ability
to incur Indebtedness for borrowed money.

6.1.17 ERISA Compliance. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Change:

(i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws (except that with
respect to any Multiemployer Plan which is a Plan, such representation is deemed
made only to the knowledge of the Borrower);

(ii) Each Borrower and any ERISA Affiliate has met all applicable minimum
funding requirements under the Pension Funding Rules in respect of each Pension
Plan, and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained;

(iii) As of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code and
Section 303(d)(2) of ERISA) is 80% or higher and neither any Borrower or any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 80% as of
the most recent valuation date;

(iv) With respect to any Multiemployer Plan, the Borrower has not been notified
of an “accumulated funding deficiency” (within the meaning of Section 412 of the
Code) or that application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made;

(v) There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan that is not a Multiemployer Plan;

 

68



--------------------------------------------------------------------------------

(vi) No ERISA Event has occurred or is reasonably expected to occur; and

(vii) Neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

6.1.18 Employment Matters; Coal Act; Black Lung Act. Each of the Loan Parties is
in compliance with the Labor Contracts and all applicable federal, state and
local labor and employment Laws including those related to equal employment
opportunity and affirmative action, labor relations, minimum wage, overtime,
child labor, medical insurance continuation, worker adjustment and relocation
notices, immigration controls and worker and unemployment compensation, where
the failure to comply would constitute a Material Adverse Change. There are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of any of the Loan Parties which
in any case would constitute a Material Adverse Change. The Borrower, its
Subsidiaries and its “related persons” (as defined in the Coal Act) are in
compliance in all material respects with the Coal Act and none of the Borrower,
its Subsidiaries or its related persons has any liability under the Coal Act
except with respect to premiums or other payments required thereunder which have
been paid when due and except to the extent that the liability thereunder would
not reasonably be expected to result in a Material Adverse Change. The Loan
Parties are in compliance in all material respects with the Black Lung Act, and
none of the Loan Parties has any liability under the Black Lung Act except with
respect to premiums, contributions or other payments required thereunder which
have been paid when due and except to the extent that the liability thereunder
would not reasonably be expected to result in a Material Adverse Change.

6.1.19 Environmental Matters. Except as disclosed in the Borrower’s most recent
annual and quarterly reports filed with the SEC, or as otherwise could not
reasonably be expected to have a Material Adverse Change:

(i) The facilities and properties currently or formerly owned, leased or
operated by any of the Loan Parties (the “Properties”) do not contain any
Hazardous Materials attributable to the Loan Parties ownership, lease or
operation of the Properties in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability for any Loan Parties under, any applicable Environmental Law.

(ii) None of the Loan Parties has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to their
activities at any of the Properties or the business operated by the Loan Parties
(the “Business”), or any prior business for which the Borrower has retained
liability under any Environmental Law.

(iii) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability for any Loan Parties under, any
applicable Environmental Law, nor have any Hazardous Materials been generated,
treated, stored or disposed of by or on behalf of any Loan Parties at, on or
under any of the Properties in violation of, or in a manner that could
reasonably be expected to give rise to liability under, any applicable
Environmental Law for any Loan Parties.

 

69



--------------------------------------------------------------------------------

6.1.20 Anti-Terrorism Laws.

6.1.20.1 General. None of the Loan Parties nor or any Affiliate of any Loan
Party, is in violation of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

6.1.20.2 Executive Order No. 13224. None of the Loan Parties, nor or any
Affiliate of any Loan Party, or their respective agents acting or benefiting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder, is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi) a Person or entity who is affiliated or associated with a person or entity
listed above.

No Loan Party and, to the knowledge of any Loan Party, none of its agents acting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

6.1.21 Patents, Trademarks, Copyrights, Licenses, Etc. The Loan Parties own or
possess all the material patents, trademarks, service marks, trade names,
copyrights, licenses, registrations, franchises, permits and rights, without
known or actual conflict with the rights of others, necessary for the Loan
Parties, taken as a whole, to own and operate their properties and to carry on
their businesses as presently conducted and planned to be conducted by such Loan
Parties, except where the failure to so own or possess with or without such
conflict would reasonably be expected to result in a Material Adverse Change.

 

70



--------------------------------------------------------------------------------

6.1.22 Security Interests. Except to the extent that the Loan Parties are not
required to perfect Liens in certain Collateral pursuant to the Security
Documents or any other Loan Document, the Liens and security interests granted
to the Collateral Trustee for the benefit of the Secured Parties pursuant to the
Patent, Trademark and Copyright Security Agreement, the Pledge Agreement and the
Security Agreement in Collateral (of the type that can be perfected by filing
under the Uniform Commercial Code) constitute and will continue to constitute
Prior Security Interests, subject to Permitted Liens, under the Uniform
Commercial Code as in effect in each applicable jurisdiction or other applicable
Law entitled to all the rights, benefits and priorities provided by the Uniform
Commercial Code or such Law. Upon the due filing of financing statements
relating to said security interests in each office and in each jurisdiction
where required in order to perfect the security interests described above,
taking possession of any stock certificates or other certificates evidencing the
Pledged Collateral and recordation of the Patent, Trademark and Copyright
Security Agreement in the United States Patent and Trademark Office and United
States Copyright Office and the recordation of the amendments to the Ship
Mortgages with the United States Coast Guard Documentation Center, as
applicable, and obtaining “blocked account” agreements with applicable third
parties to the extent required by the Security Agreement with respect to deposit
accounts, securities accounts, commodities accounts and investment accounts, all
such action as is necessary or advisable to create a valid, enforceable Lien in
favor of the Collateral Trustee with respect to the Collateral described above
will have been taken except to the extent that the Loan Parties are not required
to perfect Liens in certain Collateral pursuant to the Security Documents or any
other Loan Document. All filing fees and other expenses in connection with each
such action have been or will be paid by the Borrower.

6.1.23 Mortgage Liens. Subject to the qualifications and limitations set forth
expressly in the Mortgages, the Liens granted to the Collateral Trustee pursuant
to each Mortgage constitute a valid first priority Lien on the Real Property
under applicable law, subject only to Permitted Liens.

6.1.24 Status of the Pledged Collateral. All the shares of capital stock and
other equity interests included in the Pledged Collateral to be pledged pursuant
to the Pledge Agreement are or will be upon issuance validly issued and
nonassessable and, except for stock in CNX Gas disposed of or transferred to CNX
Gas Merger Sub pursuant to Section 8.2.7(xv), owned beneficially and of record
by the pledgor free and clear of any Lien or restriction on transfer, except for
Permitted Liens (other than Liens contemplated by clause (viii) of the
definition of Permitted Liens) and inchoate Liens that do not have priority over
the Liens granted under the Loan Documents and as otherwise provided by the
Pledge Agreement and except as the right of the Lenders to dispose of such
capital stock or other equity interests may be limited by the Securities Act of
1933, as amended, and the regulations promulgated by the Securities and Exchange
Commission thereunder and by applicable state securities laws. There are no
shareholder or other agreements or understandings, other than partnership
agreements, limited liability company agreements or operating agreements, with
respect to the shares of capital stock or other equity interests included in the
Pledged Collateral, except as described on Schedule 6.1.24. As of the Closing
Date, the Loan Parties have delivered true and correct copies of such
partnership agreements and limited liability company agreements to the
Administrative Agent.

 

71



--------------------------------------------------------------------------------

6.1.25 Solvency. The Borrower and the other Loan Parties, taken as a whole, are
Solvent. On the Closing Date, at the time of each borrowing of the Loans, the
issuance of the Letters of Credit (including extensions, renewals and amendments
thereof) and at the time of selection of, renewal of or conversion to an
Interest Rate Option, the Borrower and the other Loan Parties, taken as a whole,
shall be Solvent after giving effect to the transactions contemplated by the
Loan Documents and any incurrence of Indebtedness and all other Obligations.

6.1.26 Permit Blockage. No Loan Party is currently barred, which bar has existed
for a period in excess of sixty (60) consecutive days, from receiving surface
mining or underground mining permits pursuant to the permit block provisions of
the Surface Mining Control and Reclamation Act, 30 U.S.C. §§ 1201 et seq., and
the regulations promulgated thereto, or any corresponding state laws or
regulations.

6.1.27 Bonding Capacity. After giving effect to the transactions contemplated by
the Loan Documents, the Borrower and the other Loan Parties have sufficient mine
bonding capacity, or other capacity customarily used to provide security,
reasonably necessary to conduct their operations substantially as projected in
accordance with the financial projections of the Borrower and the other Loan
Parties provided to the Administrative Agent.

6.2 Updates to Schedules. Should any of the information or disclosures provided
on any of the Schedules attached hereto become outdated or incorrect in any
material respect, the Borrower shall promptly provide the Administrative Agent
in writing with such revisions or updates to such Schedule as may be necessary
or appropriate to update or correct same and in the event that the Loan Parties
should acquire after the Closing Date any parcel of real property (other than
Gas Properties) having a market value greater than or equal to the Threshold
Amount, the Loan Parties shall update Schedule 1.1(R) to include such real
property; provided, however, that no Schedule shall be deemed to have been
amended, modified or superseded by any such correction or update, nor shall any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Administrative Agent, in its reasonable discretion, pursuant to
Section 10.10, shall have accepted in writing such revisions or updates to such
Schedules (other than revisions or updates to Schedules 1.1(R), 6.1.1, 6.1.2 or
6.1.13, which result solely from actions of the Loan Parties permitted
hereunder, which revised schedules shall be deemed to be accepted by the
Administrative Agent upon delivery of such Schedules by the Borrower thereto).

 

72



--------------------------------------------------------------------------------

7. CONDITIONS TO AMENDMENT AND RESTATEMENT OF 2007 CREDIT

AGREEMENT; CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of the Lenders to amend and restate the 2007 Credit Agreement and
to make Revolving Credit Loans, of an Issuing Lender to issue Letters of Credit
hereunder, and of PNC to make Swing Loans is subject to the following
conditions:

7.1 Conditions to Amendment and Restatement of 2007 Credit Agreement. On the
Closing Date:

7.1.1 Officer’s Certificate. The representations and warranties of each of the
Loan Parties contained in Section 6 [Representations and Warranties] and in each
of the other Loan Documents shall be true and accurate on and as of the Closing
Date with the same effect as though such representations and warranties had been
made on and as of such date (except representations and warranties which relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein),
each of the Loan Parties shall have performed and complied with all covenants
and conditions hereof and thereof, no Event of Default or Potential Default
shall have occurred and be continuing or shall exist; and there shall be
delivered to the Administrative Agent for the benefit of each Lender a
certificate of each of the Loan Parties, dated the Closing Date and signed by a
Responsible Officer or Authorized Officer of each of the Loan Parties, to each
such effect.

7.1.2 Secretary’s Certificate. There shall be delivered to the Administrative
Agent for the benefit of each Lender a certificate dated the Closing Date and
signed by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to:

(i) due authorization of all action taken by such Loan Party in connection with
this Agreement and the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of such Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Administrative Agent, an Issuing Lender, and each Lender may
conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date recently certified by the appropriate state
official where such documents are filed in a state office together with recently
dated certificates from the appropriate state officials as to the continued
existence and good standing of such Loan Party in each state where organized or
qualified to do business.

7.1.3 Delivery of Loan Documents.

7.1.3.1 This Agreement, the Collateral Trust Agreement, the Notes, the Guaranty,
the Indemnity, the Intercompany Subordination Agreement, the Pledge Agreement,
the Security Agreement and the Ship Mortgages shall have been duly executed by
the Loan Parties, a party thereto, and delivered to the Administrative Agent;
and

7.1.3.2 The Patent, Trademark and Copyright Security Agreement and each of the
Mortgages shall have been amended to, among other matters, properly describe
this Agreement and the Loans to be made hereunder and shall otherwise be in a
form acceptable to the Administrative Agent.

 

73



--------------------------------------------------------------------------------

7.1.4 Opinion of Counsel.

7.1.4.1 There shall be delivered to the Administrative Agent for the benefit of
each Lender a written opinion of in-house counsel for the Loan Parties (who may
rely on the opinions of such other counsel as may be acceptable to the
Administrative Agent), dated the Closing Date and in form and substance
satisfactory to the Administrative Agent and its counsel: (i) as to the matters
set forth in Exhibit 7.1.4(A) and (ii) as to such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.

7.1.4.2 In addition, there shall also be delivered to the Administrative Agent,
for the benefit of each Lender, a written opinion of McGuireWoods LLP, counsel
to the Loan Parties (who may rely on the opinions of such other counsel as may
be acceptable to the Administrative Agent), dated the Closing Date and in form
and substance satisfactory to the Administrative Agent and its counsel: (i) as
to matters set forth in Exhibit 7.1.4(B) and (ii) as to such other matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request.

7.1.4.3 In addition, there shall also be delivered to the Administrative Agent,
for the benefit of each Lender, written opinions of local counsel in the states
of West Virginia, Virginia and Pennsylvania selected by the Loan Parties and
reasonably acceptable to the Administrative Agent regarding real estate and
other matters, dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent and its counsel: (i) as to matters set
forth in Exhibit 7.1.4(C) and (ii) as to such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.

7.1.5 Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be in form and substance satisfactory to the Administrative Agent and its
counsel, and the Administrative Agent shall have received all such other
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and its counsel, as the Administrative
Agent or its counsel may reasonably request.

7.1.6 Payment of Fees. The Borrower shall have paid or caused to be paid to the
Administrative Agent and the Syndication Agent for themselves and for the
account of the Lenders to the extent not previously paid, all commitment and
other fees accrued through the Closing Date and the costs and expenses for which
the Administrative Agent, the Syndication Agent and the Lenders are entitled to
be reimbursed.

7.1.7 Officer’s Certificate Regarding MACs. Since December 31, 2009: (i) no
Material Adverse Change shall have occurred and (ii) there shall have been no
material change in the management of the Borrower; and there shall have been
delivered to the Administrative Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by a Responsible Officer or
Authorized Officer of each Loan Party to each such effect.

 

74



--------------------------------------------------------------------------------

7.1.8 No Violation of Laws. The making of the Loans and the issuance of the
Letters of Credit shall not contravene any Law applicable to any Loan Party or
any of the Lenders or such Issuing Lender.

7.1.9 No Actions or Proceedings. No action, proceeding, investigation,
regulation or legislation shall have been instituted, or, to the knowledge of
any Responsible Officer threatened or proposed before any court, governmental
agency or legislative body to enjoin, restrain or prohibit, or to obtain damages
in respect of, this Agreement, the other Loan Documents or the consummation of
the transactions contemplated hereby or thereby or which, in the sole discretion
of the Administrative Agent, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents.

7.1.10 Schedules. The Loan Parties shall have delivered to the Administrative
Agent and to each Lender amended and restated schedules to this Agreement, with
each schedule to be in form and substance satisfactory to the Administrative
Agent.

7.1.11 Financial Statements and Financial Projections. The Borrower shall have
delivered to the Administrative Agent and the Lenders the Historical Statements,
the Financial Projections and a certificate, signed by a Responsible Officer of
the Borrower and certifying that (i) neither the Borrower nor any other Loan
Party has any material liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Historical Statements or in
the notes thereto and (ii) except as disclosed in the Historical Statements,
there are no unrealized or anticipated losses from any commitments of the
Borrower or any other Loan Party that would reasonably be expected to cause a
Material Adverse Change. Such Historical Statements, Financial Projections and
certifications shall be in form and substance satisfactory to the Administrative
Agent and the Lenders.

7.1.12 ERISA; Other Due Diligence. The Administrative Agent and the Lenders
shall have completed or shall have caused to be completed, to their satisfaction
in form, scope, substance and in all other respects, a due diligence review with
respect to the assets, financial condition, operations, business and prospects
of the Borrower and each of the other Loan Parties, including a review, without
limitation of the books and records of the Borrower and each of the other Loan
Parties, the Historical Statements and related Form-10-K filed with the
Securities and Exchange Commission for the fiscal year ended December 31, 2009,
the Financial Projections, and, all tax, ERISA, employee retirement benefit, and
the contingent liabilities to which the Borrower and any other Loan Party may be
subject.

7.1.13 Refinancing. To permit the refinancing by the Lenders of the revolving
credit loans outstanding under the 2007 Credit Agreement, (i) Borrower shall
request Revolving Credit Loans in an amount sufficient to refinance the
revolving credit loans under the 2007 Credit Agreement by delivering to the
Administrative Agent an appropriately completed irrevocable Loan Request not
later than 11:00 a.m., Pittsburgh time, one (1) Business Day prior to the first
Borrowing Date (which shall be only the Closing Date) pursuant to which
Revolving Credit Loans (to which the Base Rate Option applies) are requested;
and (ii) contemporaneously with the execution and effectiveness of this
Agreement and utilizing a portion of the proceeds of the Revolving Credit Loans,
the Borrower shall pay in full all amounts outstanding under the 2007 Credit
Agreement, including all unpaid principal, interest, breakage fees and all other
fees

 

75



--------------------------------------------------------------------------------

and charges thereunder in order to accomplish the amendment and restatement
thereof as of the Closing Date. Each Lender that was a bank under the 2007
Credit Agreement, by execution of this Agreement, waives all notice of
prepayment of loans and all notice of termination of the commitments under the
2007 Credit Agreement. In the event that the Borrower submits a Loan Request
hereunder, then the Borrower agrees to indemnify the Lenders for any and all
liabilities, losses, or expenses arising therefrom in accordance with the
standards set forth in Section 5.10 [Indemnity], regardless of whether this
Agreement has become effective.

7.1.14 Certain Amended and Restated Exhibits. Upon the effectiveness of this
Agreement, (i) Exhibit 1.1(A) [Assignment and Assumption Agreement], Exhibit
1.1(B) [New Lender Joinder, Exhibit 1.1 (C) [Collateral Trust Agreement],
Exhibit 1.1(G)(1) [Guarantor Joinder], Exhibit 1.1(G)(2) [Guarantor Agreement],
Exhibit 1.1(I)(1) [Indemnity], Exhibit 1.1(I)(2) [Intercompany Subordination
Agreement], Exhibit 1.1(N)[Swing Loan Note], Exhibit 1.1(P)(2) [Pledge
Agreement], Exhibit 1.1(R) [Revolving Credit Note], Exhibit 1.1(S) [Security
Agreement], Exhibit 2.5.1 [Loan Request], Exhibit 2.5.2 [Swing Loan Request],
Exhibit .7.1.4(A) [Opinion of Counsel], Exhibit 7.1.4(B) [Opinion of McGuire
Woods LLP], Exhibit 7.1.4(C) [Opinion of Local Counsel], Exhibit 8.2.6
[Acquisition Compliance Certificate], and Exhibit 8.3.4 [Quarterly Compliance
Certificate] shall be amended and restated in their entirety in the form of the
exhibits attached hereto, bearing such names and numerical references, and
(ii) Exhibit 1.1(M)(4) [Amendment No. 3 to Mortgage] and Exhibit 1.1(D) [Deed of
Trust - Oil and Gas] shall be added as new exhibits to this Agreement in the
form of such exhibits attached hereto, bearing such names and numerical
references. All other Exhibits to this Agreement shall continue to be effective
and in such form as effective prior to the Closing Date.

7.1.15 Lien Search. The Administrative Agent shall have received lien searches
in acceptable scope and with acceptable results, including without limitation
UCC financing statement searches in the jurisdiction of organization of each
Loan Party.

7.1.16 Insurance. Evidence that adequate insurance, including flood insurance,
if applicable, required to be maintained under this Agreement is in full force
and effect, with additional insured, mortgagee and lender loss payable special
endorsements attached thereto in form and substance satisfactory to the
Administrative Agent and its counsel naming the Administrative Agent, as
additional insured, and the Collateral Trustee, as mortgagee and lender loss
payee.

7.1.17 Reserve Report. The Administrative Agent and Syndication Agent shall have
received a Reserve Report, certifying the present value of the Proved Gas
Reserves as of December 31, 2009 that are being acquired in connection with the
Dominion Acquisition.

7.2 Each Additional Loan or Letter of Credit. At the time of making any Loans or
issuing any Letters of Credit (or amendments or extensions thereto) other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit: the representations and warranties
of the Loan Parties contained in Section 6 [Representations and Warranties] and
in the other Loan Documents shall be true on and as of the date of any Loan
Request, any Swing Loan Request, and the making of such additional Loan or the
issuance such Letter of Credit (or amendments or extensions thereto) with the
same effect as though such representations and warranties had been made on and
as of such date (except

 

76



--------------------------------------------------------------------------------

representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct on and
as of the specific dates or times referred to therein) and the Loan Parties
shall have performed and complied with all covenants and conditions hereof; no
Event of Default or Potential Default shall have occurred and be continuing or
shall exist; the making of the Loans or issuance of such Letter of Credit (or
amendments or extensions thereto) shall not contravene any Law applicable to any
Loan Party or any of the Lenders; and the Borrower shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or application
for a Letter of Credit as the case may be.

8. COVENANTS

8.1 Affirmative Covenants. The Loan Parties, jointly and severally, covenant and
agree that until payment in full of the Loans, Reimbursement Obligations and
Letter of Credit Borrowings, and interest thereon, expiration or termination of
all Letters of Credit, and satisfaction of all of the Loan Parties’ other
Obligations under the Loan Documents and termination of the Commitments, the
Loan Parties shall comply at all times with the following affirmative covenants:

8.1.1 Preservation of Existence, Etc. Each Loan Party shall maintain its legal
existence as a corporation, limited partnership or limited liability company and
its license or qualification and good standing in each jurisdiction in which its
failure to so qualify, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Change, except as otherwise expressly
permitted in Section 8.2.6 [Liquidations, Mergers, Etc.].

8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall duly
pay and discharge all liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable
(including extensions), including all taxes, assessments and governmental
charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that such
liabilities, including taxes, assessments or charges, are being contested in
good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made, but only to the extent that failure to
pay or discharge any such liabilities would not result in any additional
liability which would adversely affect to a material extent the financial
condition of the Loan Parties, taken as a whole, or which would materially and
adversely affect the Collateral, provided that the Loan Parties will pay all
such liabilities forthwith upon the commencement of proceedings to enforce any
Lien which may have attached as security therefor or take other action as is
required to suspend such enforcement action unless such Lien otherwise qualifies
as a Permitted Lien.

8.1.3 Maintenance of Insurance. Each Loan Party shall insure its properties and
assets against loss or damage by fire and such other insurable hazards
(including flood, fire, property damage, workers’ compensation and public
liability insurance) and against other risks (including errors and omissions),
and in such amounts as similar properties and assets, as are commonly insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary. At the request of the Administrative Agent, the Loan Parties
shall deliver to the Administrative Agent (x) annually an original certificate
of insurance signed by the Loan

 

77



--------------------------------------------------------------------------------

Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate and (y) from time to
time a summary schedule indicating all commercial insurance then in force with
respect to each of the Loan Parties. Such policies of insurance shall contain
the necessary endorsements or policy language, which shall (i) specify the
Collateral Trustee on behalf of the Secured Parties as an additional insured on
the liability policies and mortgagee and lender loss payee as their interests
may appear, with the understanding that any obligation imposed upon the insured
(including the liability to pay premiums) shall be the sole obligation of the
applicable Loan Parties and not that of the additional insured, (ii) provide
that the interest of the Lenders, under the lender’s loss payable endorsement in
a form similar to the form provided on the Closing Date, shall be insured
regardless of any breach or violation by the applicable Loan Parties of any
warranties, declarations or conditions contained in such policies or any action
or inaction of the applicable Loan Parties, (iii) provide a waiver of any right
of the insurers to set off or counterclaim or any other deduction, whether by
attachment or otherwise (to the extent that the Loan Parties are able on a
commercially reasonable efforts basis to obtain such waiver from the insurers),
(iv) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until at least
ten (10) days after notification to the Administrative Agent of such
cancellation or change, (v) be primary without right of contribution of any
other liability insurance carried by or on behalf of any additional insureds
with respect to their respective interests in the Collateral, and (vi) provide
that inasmuch as any liability policy covers more than one insured, all terms,
conditions, insuring agreements and endorsements (except limits of liability)
shall operate as if there were a separate policy covering each insured. The Loan
Parties shall maintain all flood insurance policies of a type and in an amount
as carried by the Loan Parties on the Closing Date. If a Casualty Event occurs,
the Borrower shall promptly notify the Administrative Agent of such event and
the estimated (or actual, if available) amount of such loss.

8.1.4 Maintenance of Properties and Leases. Each Loan Party shall maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those material properties useful or necessary to its business,
and from time to time, such Loan Party will make or cause to be made, in a
reasonably diligent fashion, all appropriate repairs, renewals or replacements
thereof.

8.1.5 Visitation Rights; Field Examinations. Each Loan Party shall permit any of
the officers or authorized employees or representatives of the Administrative
Agent or any of the Lenders (so long as no Event of Default has occurred and is
continuing, at such Administrative Agent’s or Lender’s expense) to visit and
inspect any of its properties during normal business hours and to examine
(including, without limitation, any field examinations) and make excerpts from
its books and records and discuss its business affairs, finances and accounts
with its officers, all in such detail and at such times and as often as any of
the Lenders may reasonably request, provided that each Lender shall provide the
Borrower and the Administrative Agent with reasonable notice prior to any visit
or inspection, all such visits and inspections shall be made in accordance with
such Loan Party’s standard safety, visit and inspection procedures and no such
visit or inspection shall interfere with such Loan Party’s normal business
operation. In the event any Lender desires to conduct an audit of any Loan
Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.

 

78



--------------------------------------------------------------------------------

8.1.6 Keeping of Records and Books of Account. The Borrower and each other Loan
Party shall maintain and keep proper books of record and account which enable
the Borrower to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any other Loan Party, and in which full, true and correct
entries shall be made in all material respects of all its dealings and business
and financial affairs. Without limiting the generality of the foregoing, the
Loan Parties shall maintain adequate allowances on its books in accordance with
GAAP for (i) future costs associated with any lung disease claim alleging
pneumoconiosis or silicosis or arising out of exposure or alleged exposure to
coal dust or the coal mining environment, (ii) future costs associated with
retiree and health care benefits, (iii) future costs associated with reclamation
of disturbed acreage, removal of facilities and other closing costs in
connection with its mining activities and (iv) future costs associated with
other potential Environmental Liabilities.

8.1.7 Compliance with Laws. Each Loan Party shall comply with all applicable
Laws, including all Environmental Laws, in all material respects, provided that
it shall not be deemed to be a violation of this Section 8.1.7 if any failure to
comply with any Law would not result in fines, penalties, remediation costs,
other similar liabilities or injunctive relief which in the aggregate would
reasonably be expected to result in a Material Adverse Change.

8.1.8 Use of Proceeds. The Loan Parties will use the Letters of Credit and the
proceeds of the Loans only as follows: (i) to refinance all amounts outstanding
under the 2007 Credit Agreement, (ii) to provide financing for the purchase of a
portion the outstanding shares of CNX Gas, (iii) to provide for the continuance
of Letters of Credit issued thereunder, (iv) to provide financing for the
purchase of a portion the assets acquired in the Dominion Acquisition, and
(v) to provide for general corporate purposes of the Loan Parties, including,
without limitation, Letters of Credit, Permitted Acquisitions, transactions fees
and expenses, working capital and capital expenditures of the Loan Parties. The
Loan Parties shall not use the Letters of Credit or the proceeds of the Loans
for any purposes which contravenes any applicable Law or any provision hereof.

8.1.9 Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Lien on and Prior Security Interest
in the Collateral in favor of the Collateral Trustee for the benefit and of the
Secured Parties as a continuing first priority perfected Lien, subject only to
Permitted Liens, and shall do such other acts and things as the Administrative
Agent in its reasonable discretion may deem necessary or advisable from time to
time in order to preserve, perfect and protect the Liens granted under the Loan
Documents and to exercise and enforce the Collateral Trustee’s rights and
remedies thereunder with respect to the Collateral.

8.1.10 Subordination of Intercompany Loans. Each Loan Party shall cause any
intercompany Indebtedness, loans or advances owed by any Loan Party to any other
Loan Party to be subordinated pursuant to the terms of the Intercompany
Subordination Agreement.

 

79



--------------------------------------------------------------------------------

8.1.11 Intentionally Omitted.

8.1.12 Anti-Terrorism Laws. The Loan Parties shall not (i) knowingly conduct any
business or engage in any transaction or dealing with any Blocked Person,
including the making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, (ii) deal in, or otherwise engage
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order No. 13224; or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in the
Executive Order No. 13224, the USA Patriot Act or any other Anti-Terrorism Law.
Upon the request of any Lender, the Borrower shall deliver to Lenders
certification confirming Borrower’s compliance with this Section 8.1.12.

8.1.13 Maintenance of Coal Supply Agreements and Material Contracts. Each Loan
Party shall maintain and materially comply with the terms and conditions of all
coal supply agreements and Material Contracts, the nonperformance of which would
reasonably be expected to result in a Material Adverse Change.

8.1.14 Collateral. Pursuant to the Loan Documents, the Loan Parties shall grant,
or cause to be granted, to the Collateral Trustee, for the benefit of the
Secured Parties, a first priority security interest in and lien on, subject only
to Permitted Liens, (i) all capital stock and other equity interests owned by
the Loan Parties (including all stock owned in CNX Gas), but only up to 65% of
the capital stock or other equity interests of the Foreign Subsidiaries that are
wholly-owned directly or indirectly by the Borrower and none of the capital
stock or equity interests of the other Excluded Subsidiaries (other than CNX Gas
(as set forth above)), (ii) Proved Gas Reserves that constitute no less than
seventy-five percent (75%) of the total present value of all such Proved Gas
Reserves as such present values are determined in accordance with the most
recent Reserve Report, together with as-extracted collateral related to such
Proved Gas Reserves, and (iii) all of the other assets (except as excluded or
limited above or as excluded in any Security Document or any other Loan
Document) of the Loan Parties including all accounts, inventory, as-extracted
collateral, fixtures, equipment, investment property, instruments, chattel
paper, general intangibles, Coal reserves, methane gas reserves, coal bed
methane reserves, mineral rights, owned and leased Real Property, leasehold
interests, patents and trademarks of each of the Loan Parties whether owned on
the Closing Date or subsequently acquired; provided however, Liens will not be
required on (a) the assets described on Schedule 8.1.14, (b) any stock or
assets, other than capital stock of CNX Gas, acquired after the closing date of
the 2007 Credit Agreement in a Permitted Acquisition hereunder or under the 2007
Credit Agreement (other than the Dominion Acquisition), (c) any parcel of real
property or any as-extracted collateral related thereto (other than with respect
to Real Property that constitutes seventy-five percent (75%) of the total
present value of Proved Gas Reserves and as-extracted collateral related thereto
referenced in clause (ii) of this Section) acquired after the closing date of
the 2007 Credit Agreement having a market value of less than the Threshold
Amount, (d) any patents, trademarks, trade names and copyrights other than the
Intellectual Property Collateral, (e) other than any capital stock of CNX Gas,
any capital stock or other equity interests in any Person that is not a direct
or indirect Subsidiary of the Borrower or any other Loan Party, or (f) the
Baltimore Dock Facility. Notwithstanding anything set forth herein or in the
other Loan Documents to the contrary, with respect to the Proved Gas Reserves
and as-extracted

 

80



--------------------------------------------------------------------------------

collateral referenced in clause (ii) of this Section, the Loan Parties shall
grant such first priority security interest in and lien on such Proved Gas
Reserves and as-extracted collateral within one hundred twenty (120) days from
the closing date of the Dominion Acquisition for all such Proved Gas Reserves
and as-extracted collateral acquired in connection with the Dominion Acquisition
and as soon as reasonably practicable after the delivery of the most recent
Reserve Report to the extent required by clause (ii) of this Section.
Additionally, within one hundred twenty (120) days of the closing date of the
Dominion Acquisition, the Loan Parties shall deliver title information on the
Proved Gas Reserves acquired in connection with the Dominion Acquisition that
comprise at least seventy-five percent 75% of the total present value of all
such Proved Gas Reserves and such title reports shall be in form and substance
that is customary and usual for such Proved Gas Reserves and shall be in form
and substance reasonably satisfactory to the Administrative Agent.
Notwithstanding the foregoing, if a Permitted Gas Properties Disposition of the
type set forth in clause (iii)(A) of the definition of Permitted Gas Properties
Disposition shall have occurred on or prior to the date that is one hundred
twenty (120) days after the closing date of the Dominion Acquisition then
neither security interests, liens or title information shall be required on such
Proved Gas Reserves and after a Permitted Gas Properties Disposition of the type
set forth in clause (iii)(A) of the definition thereof, Gas Properties shall not
constitute part of the Collateral or be subject to this Section.

8.1.15 Maintenance of Permits. The Loan Parties shall maintain all Required
Mining Permits in full force and effect in accordance with their terms except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Change.

8.1.16 CNX Gas Guaranty. Contemporaneously with any of the CNX Gas Loan Parties
providing a guaranty of the Borrower’s obligations under the Senior Notes
(2010), the Borrower shall cause such CNX Gas Loan Parties to guaranty the
Obligations by executing a guaranty agreement substantially in the form of the
Guaranty Agreement (with such changes as are appropriate to effect the
provisions of this Section and Section 8.2.9 [Subsidiaries, Partnerships and
Joint Ventures]). No CNX Gas Loan Party shall be deemed a Loan Party hereunder
by virtue of being a guarantor of the Obligations without expressly joining this
Agreement.

8.1.17 Dominion Acquisition Liens. The Loan Parties shall use commercially
reasonable efforts to diligently pursue the lifting of any Liens described in
clause (xxi) of the definition of Permitted Liens so that the Permitted Liens
described in clause (xxi) of the definition of Permitted Liens will not exceed
$20,000,000 in the aggregate outstanding from time to time.

8.2 Negative Covenants. The Loan Parties, jointly and severally, covenant and
agree that until payment in full of the Loans, Reimbursement Obligations and
Letter of Credit Borrowings, and interest thereon, expiration or termination of
all Letters of Credit, satisfaction of all of the Loan Parties’ other
Obligations hereunder and termination of the Commitments, the Loan Parties shall
comply with the following negative covenants:

8.2.1 Indebtedness. None of the Loan Parties shall at any time create, incur,
assume or suffer to exist any Indebtedness, except:

(i) Indebtedness under the Loan Documents;

 

81



--------------------------------------------------------------------------------

(ii) existing Indebtedness as set forth on Schedule 8.2.1 (including any
Refinancings thereof);

(iii) Indebtedness secured by Liens permitted by clause (vii) of the definition
of Permitted Liens provided that the aggregate amount of such secured
Indebtedness shall not exceed $250,000,000 (excluding for the purpose of this
computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)), and provided, further, that at the time of the incurrence of
any such Indebtedness no Potential Default or Event of Default shall exist;

(iv) Indebtedness of any Loan Party payable to any other Loan Party so long as
such Indebtedness is subordinated in accordance with the provisions of
Section 8.1.10 [Subordination of Intercompany Loans];

(v) Indebtedness incurred in connection with any Swap Transaction;

(vi) Indebtedness relating to the Senior Notes (2002);

(vii) Indebtedness secured by Liens permitted by clauses (viii), (xxii), (xi),
(xiv), (xii) or (xxi) of the definition of Permitted Liens;

(viii) Indebtedness secured by a Lien permitted by clause (xv) of the definition
of Permitted Liens, provided that the aggregate amount of such secured
Indebtedness shall not exceed $50,000,000 at any time, and provided, further,
that at the time of the incurrence of any such Indebtedness no Potential Default
or Event of Default shall exist;

(ix) Indebtedness of the type reflected in clause (k) of the definition of
Indebtedness arising out of or with respect to surety and performance bonds
procured by the Loan Parties in the ordinary course of its business or
Indebtedness secured by Liens permitted by clauses (i), (ii), (iii), (iv) or
(xiii) of the definition of Permitted Liens;

(x) additional unsecured Indebtedness, provided, that at the time such unsecured
Indebtedness is incurred, the Loan Parties can demonstrate pro forma compliance
with the covenants contained in Section 8.2.15 [Maximum Leverage Ratio],
Section 8.2.16 [Minimum Interest Coverage Ratio] and Section 8.2.17 [Maximum
Senior Secured Leverage Ratio] (including in such computations such unsecured
Indebtedness as permitted under this clause), including any Refinancings
thereof;

(xi) Indebtedness relating to the Senior Notes (2010); provided that, if such
Indebtedness is incurred prior to the consummation of the Dominion Acquisition,
the proceeds of such Indebtedness shall be deposited into an escrow account,
pledged for the benefit of the holders of such Indebtedness, and/or deposited in
a segregated account reasonably acceptable to the Administrative Agent and,
except as otherwise provided for herein, released in connection with the
consummation of Dominion Acquisition or if the Dominion Acquisition does not
occur, such Indebtedness shall be repaid promptly following

 

82



--------------------------------------------------------------------------------

the termination of any acquisition agreement entered into in connection with the
Dominion Acquisition except to the extent that such Indebtedness would be
permitted by Section 8.2.1(x) of this Agreement. Notwithstanding the foregoing,
to the extent that the prompt repayment of any such Indebtedness would be either
prohibited by the terms of such Indebtedness or would result in the payment of a
prepayment penalty on such Indebtedness, the Loan Parties shall not be required
to repay such Indebtedness until such time as such prepayment is permitted
thereunder and does not result in a prepayment penalty; and

(xii) in-kind obligations relating to oil and gas balancing positions arising in
the ordinary course of business.

8.2.2 Liens. None of the Loan Parties shall at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.

8.2.3 Guaranties. None of the Loan Parties shall at any time, directly or
indirectly, become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except:

(i) any Guaranty by any Loan Party of representations, warranties, performance
covenants, or indemnities arising in connection with any sale or other
disposition of assets of any Loan Party permitted by this Agreement (other than
a Permitted Gas Properties Disposition);

(ii) any Guaranty by any Loan Party of any Indebtedness, liabilities or other
obligations of any other Loan Party;

(iii) any Guaranty by any Loan Party pursuant to the Guaranty Agreement;

(iv) any existing Guaranty that is set forth on Schedule 8.2.3;

(v) any Guaranty by any Loan Party, other than those specifically excepted
pursuant to clauses (i) through (iv) above and (vi) below, for outstanding
obligations (whether contingent or otherwise) so long as the outstanding
aggregate amount of such Guaranties, at such time, plus, without duplication,
the amount of Investments set forth in Section 8.2.4(vi) below, does not exceed
$300,000,000; provided that for the purposes of calculating the outstanding
aggregate amount of such Guaranties and such Investments, this aggregate amount
shall be reduced by the aggregate amount of any quantifiable rebate, dividend,
return, or other financial benefit received by such Loan Party with respect to
such Investments and Guaranties for the period from the Closing Date through and
including the date of determination; and

(vi) upon the occurrence of any of the CNX Gas Loan Parties providing a guaranty
of the Obligations pursuant to Section 8.1.16 [CNX Gas Guaranty], any Guaranty
by any Loan Party of the indebtedness, liabilities or obligations under the CNX
Gas Credit Agreement.

 

83



--------------------------------------------------------------------------------

8.2.4 Loans and Investments. None of the Loan Parties shall at any time make or
suffer to remain outstanding any Investment or become or remain liable for any
Investments, except:

(i) trade credit extended on usual and customary terms in the ordinary course of
business;

(ii)(a) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business and (b) loans or
advances to employees made in the ordinary course of business, provided that
such loans and advances to all such employees do not exceed an aggregate amount
of $5,000,000 outstanding at any time;

(iii) Permitted Investments;

(iv) Investments consisting of or in connection with any transaction permitted
under Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions]
(including without limitation any Permitted Acquisition);

(v) in connection with the management of employee benefit trust funds of any
Loan Party or any Subsidiary of any Loan Party, investment of such employee
benefit trust funds in investments of a type generally and customarily used in
the management of employee benefit trust funds;

(vi) Investments, other than those specifically described in clauses (i) through
(v) above and (vii) through (xv) below, made by the Loan Parties after the
Closing Date in all Persons (other than the Loan Parties) in the form of cash,
unpaid loans or advances from the Loan Parties, so long as the outstanding
aggregate amount of such Investments, at such time, plus, without duplication,
the amount of Guaranties set forth in Section 8.2.3(v) above, does not exceed
$300,000,000; provided that for purposes of calculating the outstanding
aggregate amount of such Investments, including such Guaranties, such aggregate
amount shall be reduced by the aggregate amount of any quantifiable rebate,
dividend, return, or other financial benefit received by such Loan Party with
respect to such Investments and Guaranties for the period from the Closing Date
through and including the date of determination, and provided further, that no
Potential Default or Event of Default shall exist immediately prior to and after
giving effect to such Investment;

(vii) Investments of Non-Strategic Assets so long as no Potential Default or
Event of Default shall exist immediately prior to and after giving effect to
such Investment;

(viii) Investments, other than those specifically described in clauses
(i) through (vii) above and (ix) and (xv) below, in the form of non-cash assets
so long as the fair market value of such assets plus (without duplication) all
sales, transfers, and dispositions of assets under Section 8.2.7(viii)
[Disposition of Assets or Subsidiaries], for the period from the Closing Date
through and including the date of determination, does not exceed $250,000,000 in
the aggregate; provided that no Potential Default or Event of Default shall
exist immediately prior to and after giving effect to such Investment;

 

84



--------------------------------------------------------------------------------

(ix) Investments existing as of the Closing Date;

(x) Investments in any Loan Party;

(xi) Investments consisting of all or a portion of the Baltimore Dock Facility
so long as no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Investment;

(xii) Investments consisting of stock in CNX Gas so long as no Potential Default
or Event of Default shall exist immediately prior to and after giving effect to
such Investment;

(xiii) Investments consisting of (a) Gas Properties or (b) Permitted Coal
Properties Dispositions, in each case as permitted to be sold, conveyed,
assigned, leased, sold and leased-back, abandoned or otherwise transferred or
disposed of under Section 8.2.7 [Disposition of Assets or Subsidiaries] hereof;

(xiv) stock, obligations or securities received in settlement of debts created
in the ordinary course of business and owing to any Loan Party or in
satisfaction of judgments; and

(xv) any Guaranties permitted by clauses (i) or (vi) of Section 8.2.3
[Guaranties].

8.2.5 Dividends and Related Distributions. None of the Loan Parties shall make
or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of its shares of capital stock,
partnership interests or limited liability company interests on account of the
purchase, redemption, retirement or acquisition of its shares of capital stock
(or warrants, options or rights therefor), partnership interests or limited
liability company interests, except:

(i) dividends or other distributions payable to another Loan Party;

(ii) dividends payable by the Borrower on common stock issued by the Borrower
(a) not to exceed an annual rate of $0.40 per share (such amount to be
appropriately adjusted to reflect any stock split, reverse stock split, stock
dividend or similar transaction occurring after the Closing Date so that the
aggregate amount of dividends permitted after such transaction is the same as
the amount permitted immediately prior to such transaction) or (b) in any amount
greater than $0.40 per share if at the time of any such dividend payment (1) no
Event of Default or Potential Default shall exist or shall result from such
dividend payment after giving effect thereto; (2) the Leverage Ratio shall be
0.25 to 1.0 less than the applicable Leverage Ratio under Section 8.2.15
[Maximum Leverage Ratio] immediately prior to and after giving effect to such
dividend; and (3) the Borrower has Availability in excess of $100,000,000 after
such dividend;

 

85



--------------------------------------------------------------------------------

(iii) stock purchases or redemptions in connection with the exercise by
employees or members of the board of directors of any Loan Party of any equity
securities issued pursuant to an employee or board of directors equity
subscription agreement, equity option agreement or equity ownership arrangement
or other compensation plan permitted to be issued hereunder;

(iv) common stock purchases or redemptions, made by the Borrower, of common
stock issued by the Borrower, provided that at the time of any such purchases
and redemptions, (1) no Event of Default or Potential Default shall exist or
shall result from such purchases or redemptions after giving effect thereto;
(2) the Leverage Ratio at such time is less than 3.5 to 1.0; and (3) the
Borrower has Availability in excess of $100,000,000 after such purchases and
redemptions; and

(v) dividends or other distributions payable by the Borrower on common stock
issued by the Borrower that are payable solely in common stock issued by the
Borrower.

8.2.6 Liquidations, Mergers, Consolidations, Acquisitions. None of the Loan
Parties shall dissolve, liquidate or wind-up its affairs, or become a party to
any merger or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of a business or division of any other Person, provided that

(i) any Loan Party (other than the Borrower) may consolidate or merge into any
other Loan Party and any Loan Party may consolidate or merge into Borrower,
provided that Borrower is the surviving entity, and any Loan Party may
consolidate or merge with another Person that is required to become a Loan Party
so long as such Loan Party is the survivor of such consolidation or merger;

(ii) any Loan Party may acquire whether by purchase or by merger, (a) all of the
ownership interests of another Person or (b) substantially all of assets of
another Person, constituting a business or division of another Person (each a
“Permitted Acquisition”), provided that each of the following requirements is
met (if the acquisition relates to CNX Gas, only clause (B) shall be
applicable):

(A) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
the same as, or shall support or be complementary to, one or more line or lines
of business conducted by the Loan Parties and shall comply with Section 8.2.10
[Continuation of or Change in Business];

(B) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(C) the Borrower shall have, after giving effect to such Permitted Acquisition,
at least $100,000,000 of Availability;

(D)(1) the pro forma Leverage Ratio (including in such computation Indebtedness
incurred in connection with such Permitted Acquisition and including income
earned or expenses incurred by the Person, business or assets to be acquired
prior to the date of

 

86



--------------------------------------------------------------------------------

such Permitted Acquisition) is less than 3.5 to 1.0 after taking into account
such Permitted Acquisition or (2) if the pro forma Leverage Ratio (including in
such computation Indebtedness incurred in connection with such Permitted
Acquisition and including income earned or expenses incurred by the Person,
business or assets to be acquired prior to the date of such Permitted
Acquisition) is 3.5 to 1.0 or higher after taking into account such Permitted
Acquisition, the aggregate Consideration to be paid by the Loan Parties for such
Permitted Acquisition plus the Consideration paid for all other Permitted
Acquisitions in the then current fiscal year shall not exceed $100,000,000; and

(E) if the Consideration to be paid by the Loan Parties for such Permitted
Acquisition exceeds the Threshold Amount, the Loan Parties shall deliver to the
Administrative Agent at least five (5) Business Days before such Permitted
Acquisition: (1) a certificate of the Borrower in substantially the form of
Exhibit 8.2.6 evidencing (x) pro forma compliance with the covenant contained in
Section 8.2.16 [Minimum Interest Coverage Ratio], (y) if the Permitted
Acquisition is of the type set forth in Subsection 8.2.6(ii)(D)(2) above, pro
forma compliance with the covenant contained in Section 8.2.17 [Maximum Senior
Secured Leverage Ratio] or, if the Permitted Acquisition is of the type set
forth in Subsection 8.2.6(ii)(D)(1) above, that the pro-forma Leverage Ratio is
less than 3.5 to 1.0 (and in each case including in such computations
Indebtedness incurred in connection with such Permitted Acquisition and
including income earned or expenses incurred by the Person, business or assets
to be acquired prior to the date of such Permitted Acquisition) and (z) that the
Borrower shall have, after giving effect to such Permitted Acquisition, at least
$100,000,000 of Availability, and (2) copies of any agreements entered into or
proposed to be entered into by such Loan Parties in connection with such
Permitted Acquisition and shall deliver to the Administrative Agent such other
information about such Person or its assets as the Administrative Agent may
reasonably require, and the Administrative Agent shall, to the extent it
receives any such copies of agreements or information, provide such copies of
agreements or information to the Lenders.

(iii) any Loan Party may consummate the Dominion Acquisition and it shall be
deemed to be a Permitted Acquisition, provided, that:

(A) the Dominion Acquisition shall be consummated in accordance with the terms
of the Dominion Acquisition Documents; provided that the Dominion Acquisition
Documents delivered to the Administrative Agent shall not have been amended,
waived or otherwise modified in any material respect and no material consent
shall be given thereunder, without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed); and

(B) no Event of Default shall exist immediately prior to and after giving effect
to the Dominion Acquisition; and

(iv) any Loan Party that holds only de minimis assets and is not conducting any
material business may dissolve.

8.2.7 Dispositions of Assets or Subsidiaries. None of the Loan Parties shall
sell, convey, assign, lease, sell and leaseback, abandon or otherwise transfer
or dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (including sale,

 

87



--------------------------------------------------------------------------------

assignment, discount or other disposition of Accounts, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests of a
Subsidiary of such Loan Party) or grant options or rights of first refusal in
its assets, except:

(i) transactions involving the sale of inventory in the ordinary course of
business;

(ii) any sale, transfer, lease, sublease or license of assets in the ordinary
course of business which are no longer necessary or required in the conduct of
such Loan Party’s business or the grant in the ordinary course of business of
any non-exclusive easements, permits, licenses, rights of way, surface leases or
other surface rights or interests;

(iii) any sale, transfer or lease of assets by any Loan Party to another Loan
Party;

(iv) any sale, transfer or lease of assets, so long as (A) within two hundred
and seventy (270) days following any such sale, transfer or lease, the assets
that were the subject thereof are replaced by or subject to contractual
obligation for the replacement by, substitute, replacement or other assets of
the type used in any Loan Party’s business, and (B) all such substitute assets
are subject to the Collateral Trustee’s Prior Security Interest for the benefit
of the Secured Parties to the extent such substitute assets are required to be
part of the Collateral pursuant to this Agreement or the other Loan Documents;
provided that the fair market value of all assets sold, transferred or leased
under this clause in any given fiscal year shall not exceed $250,000,000 (for
purposes of this Section, so long as an option or right of first refusal is in
effect with respect to certain assets, it shall be treated as a disposition on
the date that the option or right of first refusal is granted);

(v) any sale of Accounts or contracts giving rise to Accounts pursuant to the
Permitted Receivables Financing to or by the Securitization Subsidiary, provided
that at the time of any such sale no Event of Default shall exist or shall
result from such sale after giving effect thereto;

(vi) any sale of Accounts arising from the export outside of the U.S. of goods
or services by any Loan Party, provided that at the time of any such sale, no
Event of Default or Potential Default shall exist or shall result from such sale
after giving effect thereto;

(vii) any lease, sublease or license of assets (with a Loan Party as the lessor,
sublessor or licensor) in the ordinary course of business, provided that the
interests of the Loan Parties in any such lease, sublease or license are subject
to the Lenders’ Prior Security Interest;

(viii) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (vii) above or (ix) through
(xiv) below, so long as (A) the sum of (1) the Net Cash Proceeds of such sale,
plus (2) all other Net Cash Proceeds from sales, transfers or leases of assets
calculated for the period from the Closing Date through and including the date
of determination, does not exceed an aggregate amount of

 

88



--------------------------------------------------------------------------------

$250,000,000 less (without duplication) the fair market value of assets
contributed in the form of Investments pursuant to Section 8.2.4(viii)
subsequent to the Closing Date (for purposes of this Section, so long as an
option or right of first refusal is in effect with respect to certain assets, it
shall be treated as a disposition on the date that the option or right of first
refusal is granted), and (B) notification of any such sale, transfer or lease of
assets shall be included within the Borrower’s Compliance Certificate delivered
pursuant to Section 8.3.4 [Certificate of the Borrower] for each fiscal quarter
in which any such sale, transfer or lease of assets has occurred;

(ix) Permitted Coal Properties Dispositions so long as the Borrower shall have
delivered an Appraisal to the Administrative Agent demonstrating Collateral
Coverage greater than or equal to 2.5 to 1.0 after giving effect to each such
disposition;

(x) dispositions pursuant to clauses (i), (ii) or (iii)(B) of the definition of
Permitted Gas Properties Disposition so long as no Potential Default or Event of
Default is then in existence or will result therefrom;

(xi) dispositions pursuant to clause (iii)(A) of the definition of Permitted Gas
Properties Disposition, so long as:

(A) no Potential Default or Event of Default is then in existence or will result
therefrom,

(B) the Loan Parties shall deliver to the Administrative Agent at least five
(5) Business Days before such sale, transfer or lease a certificate of the
Borrower evidencing pro forma compliance with the covenants contained in
Section 8.2.15 [Maximum Leverage Ratio], Section 8.2.16 [Minimum Interest
Coverage Ratio] and Section 8.2.17 [Maximum Senior Secured Leverage Ratio],

(C) the Borrower shall have delivered an Appraisal to the Administrative Agent
demonstrating Collateral Coverage greater than or equal to 2.5 to 1.0 after
giving effect to such disposition and such Appraisal shall have been conducted
and shall be dated no earlier than two (2) years prior to the date of such
disposition, and

(D) the Borrower has Availability in excess of $250,000,000 after giving effect
to such disposition.

(xii) the sale, transfer or lease of Non-Strategic Assets so long as no
Potential Default or Event of Default is then in existence or will result
therefrom and, in the event that the Net Cash Proceeds of such sale, transfer,
or lease exceeds the Threshold Amount, the Loan Parties shall deliver to the
Administrative Agent at least five (5) Business Days before such sale, transfer
or lease a certificate of the Borrower evidencing pro forma compliance with the
covenants contained in Section 8.2.15 [Maximum Leverage Ratio], Section 8.2.16
[Minimum Interest Coverage Ratio] and Section 8.2.17 [Maximum Senior Secured
Leverage Ratio];

 

89



--------------------------------------------------------------------------------

(xiii) the sale, transfer or lease of all or any portion of the Baltimore Dock
Facility so long as no Potential Default or Event of Default shall exist
immediately prior to and after giving effect to such sale, transfer or lease;
and

(xiv) prior to a Permitted Gas Properties Disposition described in clause
(iii)(A) of the definition thereof, any sale, transfer or lease of Gas
Properties other than those specifically excepted pursuant to clauses
(i) through (xiii) above, provided that the fair market value of all Gas
Properties sold, transferred or leased under this clause in any given fiscal
year shall not exceed $25,000,000.

(xv) dispositions of capital stock of CNX Gas to CNX Gas Merger Sub made in
anticipation of the CNX Gas Merger; provided, that (1) any such disposition
shall be made subject to the Liens created in connection with this Agreement and
the Pledge Agreement in favor of the Collateral Trustee for the benefit of the
Secured Parties, (2) within five (5) Business Days after such disposition,
either the CNX Gas Merger shall have been completed or the capital stock of CNX
Gas that was transferred to CNX Gas Merger Sub shall be transferred to a Loan
Party, and (3) within ten (10) Business Days after such disposition to the CNX
Gas Merger Sub, the Loan Parties shall either provide evidence reasonably
satisfactory to the Administrative Agent of continued perfection of the Lien of
the Pledge Agreement or cause to be perfected the Lien of the Pledge Agreement
on all capital stock of CNX Gas held by the Loan Parties.

8.2.8 Affiliate Transactions. Except for Guaranties permitted hereby and
transactions with CNX Gas Merger Sub permitted hereby, each of the Loan Parties
shall not enter into or carry out any transaction with an Affiliate thereof
other than another Loan Party (including purchasing property or services from or
selling property or services to any Affiliate of any Loan Party or other Person)
unless (i) such transaction is not otherwise prohibited by this Agreement, and
(ii) such transaction either (a) would be entered into by a prudent Person in
the position of such Loan Party or (b) is entered into upon fair and reasonable
arm’s-length terms and conditions and is in accordance with all applicable Law.

8.2.9 Subsidiaries, Partnerships and Joint Ventures. None of the Loan Parties
shall own or create directly or indirectly any Subsidiaries other than
(i) Excluded Subsidiaries; (ii) any Subsidiary that has joined this Agreement as
a Guarantor on the Closing Date; and (iii) any Subsidiary (other than an
Excluded Subsidiary) acquired or formed after the Closing Date or in connection
with the Dominion Acquisition (to the extent such Subsidiary has not joined this
Agreement pursuant to clause (ii)) which joins this Agreement within 20 Business
Days after the date of acquisition or formation thereof as a Guarantor by
delivering to the Administrative Agent and Collateral Trustee, as applicable,
(A) a signed Guarantor Joinder, (B) documents in the forms described in
Section 7.1 [Conditions to Amendment and Restatement of 2007 Credit Agreement;
Conditions of Lending and Issuance of Letters of Credit], modified as
appropriate, and (C) documents necessary to grant and perfect Prior Security
Interests to the Collateral Trustee for the benefit of the Secured Parties in
the equity interests required to be pledged hereunder of, and Collateral held
by, such Subsidiary; provided, however, that Subsidiaries formed or acquired in
connection with Permitted Acquisitions (other than (a) entities acquired in the
Dominion Acquisition that own any Proved Gas Reserves or (b) other entities that
own any Proved Gas Reserves (except for CNX Gas and any Subsidiary thereof),

 

90



--------------------------------------------------------------------------------

and, with respect to each such entity, only to the extent that Liens on its
property would be required by Section 8.1.14 [Collateral]) shall join this
Agreement as Guarantors but shall not be required to grant a security interest
to the Collateral Trustee for the benefit of the Secured Parties in the equity
interests of, and property and other assets held by, such Subsidiaries or
deliver documentation under clause (C) above. Notwithstanding the foregoing, it
is agreed that upon the occurrence of any CNX Gas Loan Party providing a
guaranty of the Borrower’s obligations under the Senior Notes (2010), such CNX
Gas Loan Party shall provide a guaranty of the Obligations pursuant to
Section 8.1.16 [CNX Gas Guaranty], but such CNX Gas Loan Party shall not be
required to join this Agreement as a Guarantor or as a Loan Party. Except in
connection with an Investment permitted by Section 8.2.4 [Loans and Investments]
or as a result of a Permitted Acquisition, none of the Loan Parties shall become
or agree to (1) become a general partner in any general or limited partnership,
except that the Loan Parties may be general partners in other Loan Parties, or
(2) hold an equity interest in any Joint Venture.

8.2.10 Continuation of or Change in Business. None of the Loan Parties shall
engage in any business other than the business of the Loan Parties and their
Subsidiaries, substantially as conducted and operated by the Loan Parties and
their Subsidiaries, taken as a whole, as of the Closing Date or business that
supports or is complimentary to such business, and the Loan Parties shall not
permit any material change in the nature of such business.

8.2.11 Fiscal Year. The Borrower shall not, and shall not permit any other Loan
Party to, change its fiscal year from the twelve-month period beginning
January 1 and ending December 31.

8.2.12 Issuance of Stock. The Borrower shall not permit any other Loan Party to
issue any additional shares of such Loan Party’s capital stock or any options,
warrants or other rights in respect thereof to any Person other than to the
Borrower or to any other Loan Party.

8.2.13 Changes in Organizational Documents; Amendments to Receivables Purchase
Agreement.

(i) None of the Loan Parties shall amend in any material respect its certificate
of incorporation (including any provisions or resolutions relating to capital
stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents without providing at least ten (10) calendar days’
prior written notice to the Administrative Agent and the Lenders and, in the
event such change would be adverse to the Lenders as reasonably determined by
the Administrative Agent, obtaining the prior written consent of the Required
Lenders. For purposes of the foregoing, it shall be deemed material for, among
other things, any amendment to affect the name of the entity, its state of
formation, or its outstanding equity interests or the transferability thereof.

(ii) Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, supplement, modify, amend, or restate the Receivables Purchase
Agreement in any material way from time to time without providing at least
fifteen (15) calendar days’ prior written notice to the Administrative Agent and
the Lenders and, in the event any supplement, modification, amendment or
restatement would make any covenant, default,

 

91



--------------------------------------------------------------------------------

event of default or other material term under the Receivables Purchase Agreement
more restrictive, in any material respect, than the covenants, defaults, events
of default or other material terms of the Receivables Purchase Agreement as in
effect on the Closing Date, as reasonably determined by the Administrative
Agent, without obtaining the prior written consent of the Required Lenders.

8.2.14 Certain Matters Regarding Senior Notes (2002), Senior Notes (2010) and
Certain Other Indebtedness.

(i) None of the Loan Parties shall defease or make any prepayments, purchases,
repurchases, or redemptions of or in respect of the Senior Notes (2002) or the
Senior Notes (2010), unless at the time of any such prepayment, purchase,
repurchase or redemption, no Event of Default or Potential Default shall exist
or shall result from such prepayment, purchase, repurchase or redemption after
giving effect thereto.

(ii) None of the Loan Parties shall supplement, modify, amend, or restate in any
material way any of the Senior Notes (2002), the Senior Notes (2010) or the
Indebtedness described on Schedule 8.2.1, from time to time without providing at
least fifteen (15) calendar days’ prior written notice to the Administrative
Agent and the Lenders and, in the event any supplement, modification, amendment
or restatement would make any covenant, default, event of default or other
material term under the Senior Notes (2002), the Senior Notes (2010) or any of
the Indebtedness described on Schedule 8.2.1, more restrictive, in any material
respect, than the covenants, defaults, events of default or other material terms
of such Indebtedness, as in effect on the Closing Date, as reasonably determined
by the Administrative Agent in its sole discretion, without obtaining the prior
written consent of the Required Lenders.

8.2.15 Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio, calculated as of the end of each fiscal quarter, to be greater than the
following amounts for the following periods:

 

Period

   Ratio

Closing Date through March 31, 2013

   4.75 to 1.0

June 30, 2013 and thereafter

   4.50 to 1.0

Notwithstanding the above, the maximum permitted Leverage Ratio shall be reduced
(i) by 0.25 to 1.0 if the gross proceeds received by the Loan Parties from the
Permitted Coal Properties Dispositions are in excess of $500,000,000, (ii) by an
additional 0.25 to 1.0 if the gross proceeds received by the Loan Parties from
the Permitted Coal Properties Dispositions are in excess of $1,000,000,000, and
(iii) by an additional 0.25 to 1.0 if the gross proceeds received by the Loan
Parties from the Permitted Coal Properties Dispositions are in excess of
$1,500,000,000.

 

92



--------------------------------------------------------------------------------

8.2.16 Minimum Interest Coverage Ratio. The Loan Parties shall not permit the
Interest Coverage Ratio, calculated as of the end of each fiscal quarter, to be
less than the following amounts for the following periods:

 

Period

   Ratio

Closing Date through December 31, 2010

   2.0 to 1.0

March 31, 2011 and thereafter

   2.5 to 1.0

8.2.17 Maximum Senior Secured Leverage Ratio. The Loan Parties shall not permit
the Senior Secured Leverage Ratio, calculated as of the end of each fiscal
quarter, to be greater than the following amounts for the following periods:

 

Period

   Ratio

Closing Date through December 31, 2010

   2.5 to 1.0

March 31, 2011 and thereafter

   2.0 to 1.0

8.2.18 Inconsistent Agreements. The Borrower shall not, and shall not permit any
other Loan Party to, enter into any material agreement containing any provision
that would be violated or breached by any borrowing by the Borrower under this
Agreement or by the performance by any Loan Party of their respective
Obligations under this Agreement or under any other Loan Document.

8.2.19 Restrictions on Upstream Dividends and Payments. The Borrower shall not,
and shall not permit any other Loan Party to, enter into any agreement
containing any provisions that would prohibit, limit or otherwise restrict
dividends or distributions payable by any Loan Party to any other Loan Party.

8.2.20 Certain Matters Regarding the Collateral Trust Agreement. There shall be
(i) no amendment, modification, supplement or restatement of nor any waiver or
consent under the Collateral Trust Agreement (except as required as a condition
to this Agreement), nor (ii) any change after the Closing Date in the Person
that is the Collateral Trustee as of the Closing Date, unless in the case of any
of the matters under the immediately preceding clause (i) and clause (ii) the
Borrower shall have provided at least thirty (30) calendar days’ prior written
notice thereof to the Administrative Agent and the Lenders and obtaining the
written consent of the Administrative Agent and the Required Lenders.

8.3 Reporting Requirements. The Loan Parties, jointly and severally, covenant
and agree that until payment in full of the Loans, Reimbursement Obligations and
Letter of Credit Borrowings, and interest thereon, expiration or termination of
all Letters of Credit, satisfaction of all of the Loan Parties’ other
Obligations hereunder and under the other Loan Documents and termination of the
Commitments, the Loan Parties will furnish or cause to be furnished to the
Administrative Agent and each of the Lenders:

8.3.1 Quarterly Financial Statements. As soon as available and in any event
within forty (40) calendar days after the end of each of the first three fiscal
quarters in each fiscal

 

93



--------------------------------------------------------------------------------

year (or such earlier or later date, from time to time established by the SEC in
accordance with the Securities Exchange Act of 1934, as amended, applicable to
the Borrower), financial statements of the Borrower, consisting of a
consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statements of income, stockholders’ equity, and cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Financial Officer or Treasurer of the Borrower as having been
prepared in accordance with GAAP, consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year.

8.3.2 Annual Financial Statements. As soon as available and in any event within
sixty (60) days after the end of each fiscal year of the Borrower (or such
earlier or later date, from time to time established by the SEC in accordance
with the Securities Exchange Act of 1934, as amended, applicable to the
Borrower), financial statements of the Borrower consisting of a consolidated
balance sheet as of the end of such fiscal year, and related consolidated
statements of income, stockholders’ equity, and cash flows for the fiscal year
then ended, all in reasonable detail and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
certified by independent certified public accountants of nationally recognized
standing reasonably satisfactory to the Administrative Agent. The certificate or
report of accountants shall be free of qualifications (other than any
consistency qualification that may result from a change in the method used to
prepare the financial statements as to which such accountants concur) and shall
not indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of any Loan Party under any of the Loan Documents.

8.3.3 SEC Web Site. Reports required to be delivered pursuant to Sections 8.3.1
[Quarterly Financial Statements], 8.3.2 [Annual Financial Statements] and 8.3.8
[Other Reports and Information] shall be deemed to have been delivered on the
date on which such report is posted on the SEC’s website at www.sec.gov, and
such posting shall be deemed to satisfy the reporting requirements of Sections
8.3.1, 8.3.2 and 8.3.8.

8.3.4 Certificate of the Borrower. On or prior to the date that the financial
statements of the Borrower furnished to the Administrative Agent and to the
Lenders pursuant to Section 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements] are required to be furnished, a certificate (each
a “Compliance Certificate”) of the Borrower signed by the Chief Financial
Officer or Treasurer of the Borrower, in the form of Exhibit 8.3.4, to the
effect that, except as described pursuant to Section 8.3.6 [Notices], (i) the
representations and warranties contained in Section 6 and in the other Loan
Documents are true on and as of the date of such certificate with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly relate solely
to an earlier date or time), (ii) no Event of Default or Potential Default
exists and is continuing on the date of such certificate and (iii) containing
calculations in sufficient detail to demonstrate compliance as of the date of
such financial statements with all financial covenants contained in Section 8.2
[Negative Covenants].

 

94



--------------------------------------------------------------------------------

8.3.5 Reserve Reports.

(i) As soon as available and in any event within sixty (60) days after the end
of each fiscal year of the Borrower, the Reserve Report for such fiscal year.
Upon the occurrence of a Permitted Gas Properties Disposition of the type set
forth in clause (iii)(A) of the definition of Permitted Gas Properties
Disposition, the Borrower shall no longer be required to submit a Reserve
Report; and

(ii) Within 120 days of the closing date of the Dominion Acquisition, and
thereafter as soon as reasonably practicable after the delivery of the most
recent Reserve Report, the Borrower shall provide to the Administrative Agent a
certificate from a Responsible Officer (1) certifying that a Loan Party owns
good and defensible title to the Proved Gas Reserves evaluated by such Reserve
Report that are required to be subject to the Liens created in favor of the
Collateral Trustee for the benefit of the Secured Parties pursuant to clause
(ii) of Section 8.1.14 [Collateral], free and clear of all Liens except
Permitted Liens, (2) attaching thereto a schedule of all Proved Gas Reserves
(and identifying all wells thereon) evaluated by such Reserve Report and
(3) identifying the Proved Gas Reserves subject to the Liens created in favor of
the Collateral Trustee for the benefit of the Secured Parties and identifying
the title reports and information then or previously delivered to the
Administrative Agent with respect to such Proved Gas Reserves. Upon the
occurrence of a Permitted Gas Properties Disposition of the type set forth in
clause (iii)(A) of the definition of Permitted Gas Properties Disposition, the
Borrower shall no longer be required to submit such a certificate.

8.3.6 Notices. Notify the Administrative Agent:

(i) promptly after any Responsible Officer of the Borrower has learned of the
occurrence of any Potential Default or Event of Default; and

(ii) promptly after any Responsible Officer of the Borrower has learned of any
event which could reasonably be expected to have a Material Adverse Change.

8.3.7 Certain Events. Written notice to the Administrative Agent:

(i) as required by Section 8.2.6(ii)(E) [Liquidations, Mergers, Consolidations,
Acquisitions], with respect to any proposed acquisition of assets pursuant to
such Section;

(ii) within the time limits set forth in Section 8.2.13 [Changes in
Organizational Documents, Etc.], any material amendment to the organizational
documents of any Loan Party (for purposes of the foregoing, it shall be deemed
material for, among other things, any amendment to affect the name of the
entity, its state of formation, or its outstanding equity interests or the
transferability thereof) and also within such time limits the other notices
required by such Section; and

(iii) within the time limits set forth in Section 8.2.14(ii) [Certain Matters
Regarding Senior Notes (2002), the Senior Notes (2010) and Certain Other
Indebtedness], any material supplement, modification, amendment or restatement
of certain Indebtedness described therein.

 

95



--------------------------------------------------------------------------------

8.3.8 Other Reports and Information.

(i) Any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

(ii) Regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower or any other
Loan Party with the Securities and Exchange Commission, provided that the
foregoing reports shall be deemed to have been delivered on the date on which
such report is posted on the SEC’s web site at www.sec.gov, and such posting
shall be deemed to satisfy this reporting requirement,

(iii) Promptly upon their becoming available to the Borrower, a copy of any
material order in any material proceeding to which the Borrower or any other
Loan Party is a party issued by any Official Body, and

(iv) Promptly upon request, such other reports and information as any of the
Lenders may from time to time reasonably request, including without limitation,
annual budgets and five year projections of the Borrower. The Borrower shall
also notify the Lenders promptly of the enactment or adoption of any Law that
would reasonably be expected to result in a Material Adverse Change.

9. DEFAULT

9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1 Payments Under Loan Documents.

(i) The Borrower shall fail to make any scheduled payment of principal on any
Loan when due or payment on any Letter of Credit Borrowing within one
(1) Business Day after such amount becomes due; or

(ii) The Borrower shall fail to pay any interest on any Loan or any Letter of
Credit Borrowing within three (3) days after such interest becomes due in
accordance with the terms hereof; or

(iii) The Borrower shall fail to pay any other amount owing hereunder
(specifically excluding principal, Letter of Credit Borrowings and interest,
which are addressed in subparagraphs (i) and (ii) above) or under the other Loan
Documents within the time period specified herein or therein and, if no time
period is specified, then within three (3) days after a demand or notice has
been provided to the Borrower requesting payment of such amount.

 

96



--------------------------------------------------------------------------------

9.1.2 Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
incorrect in any material respect as of the time it was made or furnished;

9.1.3 Breach of Negative Covenants, CNX Gas Guaranty or Visitation Rights. Any
of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.5 [Visitation Rights; Field Examinations],
Section 8.1.16 [CNX Gas Guaranty] or Section 8.2 [Negative Covenants];

9.1.4 Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days after any Responsible Officer of the Borrower becomes
aware of the occurrence thereof (such grace period to be applicable only in the
event such default can be remedied by corrective action of the Loan Parties as
determined by the Administrative Agent in its sole discretion);

9.1.5 Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of (i) the Senior Notes (2002),
(ii) the Senior Notes (2010), (iii) the Permitted Receivables Facility or
(iv) any other agreement involving borrowed money or the extension of credit or
any other Indebtedness under which any Loan Party may be obligated as a borrower
or guarantor in excess of the Threshold Amount in the aggregate, and such
breach, default or event of default consists of the failure to pay (beyond any
period of grace permitted with respect thereto, whether waived or not) any
indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
indebtedness (whether or not such right shall have been waived);

9.1.6 Final Judgments or Orders. Any final judgments or orders not covered by
insurance for the payment of money in excess of the Threshold Amount in the
aggregate shall be entered against any Loan Party by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of sixty (60) days from the date of entry;

9.1.7 Loan Document Unenforceable; Collateral Trust Agreement Unenforceable.
Except to the extent that such event occurs pursuant to the provisions of this
Agreement, any of the Loan Documents to which any Loan Party is a party shall
cease to be legal, valid and binding agreements enforceable against any Loan
Party executing the same or such Loan Party’s successors and assigns (as
permitted under the Loan Documents) in accordance with the respective terms
thereof or shall cease to be in full force and effect (in either case except by
operation of its terms) or shall be contested or challenged by any Loan Party or
any agent thereof or cease to give or provide the respective Liens, security
interests, rights, titles, interests, remedies, powers or privileges intended to
be created thereby (except by operation of its terms);

 

97



--------------------------------------------------------------------------------

The Collateral Trust Agreement, at any time and for any reason (i) shall cease
to be in full force and effect, (ii) is declared to be null and void or (iii) is
the subject of a challenge to, or a dispute over, any aspect of such Collateral
Trust Agreement and such challenge or dispute is determined by the
Administrative Agent to be reasonably likely to adversely affect any Lien
granted as security for the Obligations under each Mortgage, the Security
Agreement, the Patent Trademark and Copyright Security Agreement, the Pledge
Agreement and any other Loan Document;

9.1.8 Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any substantial part of the property
of any such Person and is not released, vacated or fully bonded within 60 days
after its issue or levy;

9.1.9 ERISA. The occurrence of any of the following events that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Change: (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in an actual obligation to pay money of the Borrower under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan;

9.1.10 Change of Control. Any person or group of persons (within the meaning of
Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership of (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under said Act) 25% or
more of the voting capital stock of the Borrower; or (ii) within a period of
twelve (12) consecutive calendar months, individuals who were directors of the
Borrower on the first day of such period shall cease to constitute a majority of
the board of directors of the Borrower;

9.1.11 Involuntary Proceedings. A proceeding shall have been instituted in a
court having jurisdiction in the premises seeking a decree or order for relief
in respect of any Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party for
any substantial part of its property, or for the winding-up or liquidation of
its affairs, and such proceeding shall remain undismissed or unstayed and in
effect for a period of sixty (60) consecutive days or such court shall enter a
decree or order granting any of the relief sought in such proceeding; or

9.1.12 Voluntary Proceedings. Any Loan Party shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or other similar official) of itself or for any
substantial part of its property or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any action in furtherance of any of the foregoing.

 

98



--------------------------------------------------------------------------------

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 [Payments
under Loan Documents] through 9.1.10 [Change of Control] shall occur and be
continuing, no further obligation shall exist on the part of the Lenders to make
Loans, PNC to make Swing Loans or any Issuing Lender to issue Letters of Credit,
as the case may be, and the Administrative Agent may, and upon the request of
the Required Lenders, shall (i) by written notice to the Borrower, declare the
unpaid principal amount of the Notes then outstanding and all interest accrued
thereon, any unpaid fees and all other Obligations of the Borrower to the
Lenders hereunder and thereunder to be forthwith due and payable, and the same
shall thereupon become and be immediately due and payable to the Administrative
Agent for the benefit of each Lender without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, and
(ii) require the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Administrative Agent, as cash collateral
for its Obligations under the Loan Documents (other than with respect to any
obligations pursuant to Section 2.9.10 [Cash Collateral Prior to Expiration
Date], which obligations shall be cash collateralized pursuant to the
requirements of such Section), an amount equal to the maximum amount currently
or at any time thereafter available to be drawn on all outstanding Letters of
Credit, and the Borrower hereby pledges to the Administrative Agent and the
Lenders, and grants to the Administrative Agent and the Lenders a security
interest in, all such cash as security for such Obligations. Moneys in such
account shall be applied by the Administrative Agent to reimburse each of the
Issuing Lenders for LC Disbursements for which it has not been reimbursed and,
if the maturity of the Loans has been accelerated (with the consent of the
Required Lenders), be applied to satisfy other outstanding Obligations. Upon the
curing of all existing Events of Default to the satisfaction of the Required
Lenders, the Administrative Agent shall return such cash collateral to the
Borrower; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.11 [Involuntary Proceedings] or 9.1.12
[Voluntary Proceedings] shall occur, no further obligation shall exist on the
Lenders and PNC to make Loans or each Issuing Lender to issue any Letters of
Credit hereunder and the unpaid principal amount of the Loans then outstanding
and all interest accrued thereon, any unpaid fees and all other Obligations of
the Borrower to the Lenders hereunder and thereunder shall be immediately due
and payable and the Borrower’s obligation to deposit cash collateral described
in Section 9.2.1 [Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings] shall become effective immediately, in each case,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and

9.2.3 Set-off. If an Event of Default shall occur and be continuing, any Lender
to whom any Obligation is owed by any Loan Party hereunder or under any other
Loan Document or any participant of such Lender which has agreed in writing to
be bound by the provisions of Section 5.3 [Sharing of Payments by Lenders] and
any branch, Subsidiary or Affiliate of such Lender or participant anywhere in
the world shall have the right, in addition to

 

99



--------------------------------------------------------------------------------

all other rights and remedies available to it, without notice to such Loan
Party, to set-off against and apply to the then unpaid balance of all the Loans
and all other Obligations of the Borrower and the other Loan Parties hereunder
or under any other Loan Document any debt owing to, and any other funds held in
any manner for the account of, the Borrower or such other Loan Party by such
Lender or participant or by such branch, Subsidiary or Affiliate, including all
funds in all deposit accounts (whether time or demand, general or special,
provisionally credited or finally credited, or otherwise) now or hereafter
maintained by the Borrower or such other Loan Party for its own account (but not
including funds held in custodian or trust accounts or funds not otherwise
beneficially owned by the Borrower or such other Loan Party) with such Lender or
participant or such branch, Subsidiary or Affiliate. Such right shall exist
whether or not any Lender or the Administrative Agent shall have made any demand
under this Agreement or any other Loan Document, whether or not such debt owing
to or funds held for the account of the Borrower or such other Loan Party is or
are matured or unmatured and regardless of the existence or adequacy of any
Collateral, Guaranty or any other security, right or remedy available to any
Lender or the Administrative Agent; and

9.2.4 Suits, Actions, Proceedings. If an Event of Default shall occur and be
continuing, and whether or not the Administrative Agent shall have accelerated
the maturity of Loans pursuant to any of the foregoing provisions of this
Section 9.2, the Administrative Agent or any Lender, if owed any amount with
respect to the Loans, may proceed to protect and enforce its rights by suit in
equity, action at law and/or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement or
the other Loan Documents, including as permitted by applicable Law the obtaining
of the ex parte appointment of a receiver, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Administrative Agent or such Lender; and

9.2.5 Application of Proceeds; Collateral Trust Agreement.

9.2.5.1 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Collateral Trustee or the Administrative Agent, shall be applied, subject to the
provisions of the Collateral Trust Agreement, as follows:

(i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;

 

100



--------------------------------------------------------------------------------

(ii) second, to the repayment, on a pro rata basis, of all Obligations then due
and unpaid of the Loan Parties to the Lenders or their Affiliates incurred under
this Agreement or any of the other Loan Documents or agreements evidencing any
Specified Swap Agreement (after giving effect to all netting arrangements
relating to such Specified Swap Agreements) or Other Lender Provided Financial
Service Product, whether of principal, interest, fees, expenses or otherwise and
to provide cash collateral for the Letter of Credit Obligations, in an amount
not to exceed the maximum amount currently or at any time thereafter available
to be drawn on all outstanding Letters of Credit and the Borrower hereby pledges
and grants to the Administrative Agent for the benefit of the Lenders a security
interest in all such cash collateral as security for such Letter of Credit
Obligations; and

(iii) the balance, if any, as required by Law.

9.2.5.2 Collateral Trust Agreement. Subject to sharing provisions set forth in
the Collateral Trust Agreement, all Liens granted as security for the
Obligations under the Security Documents and any other Loan Document shall
secure ratably and on a pari passu basis (i) the Obligations in favor of the
Administrative Agent and the Lenders hereunder and (ii) the Obligations incurred
by any of the Loan Parties in favor of any Lender which provides a Specified
Swap Agreement (the “Specified Swap Agreement Provider”). The Administrative
Agent shall be deemed to serve as the collateral agent (the “Lender Group
Collateral Agent”) for each Specified Swap Agreement Provider, for itself as
Administrative Agent and for the Lenders hereunder, provided that the Lender
Group Collateral Agent shall comply with the instructions and directions of the
Administrative Agent (or the Lenders under this Agreement to the extent that
this Agreement or any other Loan Documents empowers the Lenders to direct the
Administrative Agent), as to all matters relating to the Collateral, including
the maintenance and disposition thereof. No Specified Swap Agreement Provider
(except in its capacity as a Lender hereunder) shall be entitled or have the
power to direct or instruct the Lender Group Collateral Agent on any such
matters or to control or direct in any manner the maintenance or disposition of
the Collateral.

9.2.6 Other Rights and Remedies. In addition to all of the rights and remedies
contained in this Agreement or in any of the other Loan Documents (including
each Mortgage), subject to the Collateral Trust Agreement, the Administrative
Agent and the Collateral Trustee shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code or other applicable Law, all of
which rights and remedies shall be cumulative and non-exclusive, to the extent,
subject to the Collateral Trust Agreement, permitted by Law. The Administrative
Agent and the Collateral Trustee may, and upon the request of the Required
Lenders shall, exercise all post-default rights granted to the Administrative
Agent and the Lenders under the Loan Documents or applicable Law.

9.3 Notice of Sale. Any notice required to be given by the Collateral Trustee of
a sale, lease, or other disposition of the Collateral or any other intended
action by the Collateral Trustee, if given to the Borrower at least ten
(10) days prior to such proposed action, shall constitute commercially
reasonable and fair notice thereof to the Borrower.

 

101



--------------------------------------------------------------------------------

10. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each Lender and Issuing Lender hereby
irrevocably designates, appoints and authorizes: (i) PNC to act as
Administrative Agent for such Lender under this Agreement and to execute and
deliver or accept on behalf of each of the Lenders the other Loan Documents, and
(ii) authorizes Bank of America to act as Syndication Agent for each Lender
under this Agreement. Each Lender hereby irrevocably authorizes, and each holder
of any Note by the acceptance of a Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and any other
instruments and agreements referred to herein, and to exercise such powers and
to perform such duties hereunder as are specifically delegated to or required of
the Administrative Agent, the Syndication Agent or any of them by the terms
hereof, together with such powers as are reasonably incidental thereto. PNC
agrees to act as the Administrative Agent on behalf of the Lenders to the extent
provided in this Agreement, and agrees to act as Syndication Agent on behalf of
the Lenders to the extent provided in this Agreement. The provisions of this
Section 10 are solely for the benefit of the Administrative Agent, the
Syndication Agent, the Lenders and the Issuing Lender, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions, except as set forth in Section 10.10 [Authorization to
Release Collateral and Guarantors; Certain Other Actions].

10.2 Rights as a Lender. The Person serving as the Administrative Agent and
Syndication Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent or Syndication Agent, as applicable, and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent or Syndication Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent or Syndication Agent hereunder and
without any duty to account therefor to the Lenders.

10.3 Exculpatory Provisions. The Administrative Agent and Syndication Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent and the Syndication Agent :

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or Syndication Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent or Syndication Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose such
Administrative Agent or Syndication Agent to liability or that is contrary to
any Loan Document or applicable Law; and

 

102



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or Syndication Agent any of their Affiliates in any capacity.

The Administrative Agent and Syndication Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or Syndication Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 11.1 [Modifications, Amendments or Waivers] and 9.2 [Consequences of
Event of Default]) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent and Syndication Agent shall be deemed not
to have knowledge of any Potential Default or Event of Default unless and until
notice describing such Potential Default or Event of Default is given to the
Administrative Agent and/or Syndication Agent, as applicable, by the Borrower, a
Lender or the Issuing Lender.

The Administrative Agent and Syndication Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Potential Default or Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 7 [Conditions to Amendment and Restatement of 2007 Credit
Agreement; Conditions of Lending and Issuance of Letters of Credit] or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

10.4 Reliance by Agents. The Administrative Agent and Syndication Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
and Syndication Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent and Syndication Agent may presume
that such condition is satisfactory to such Lender or the Issuing Lender unless
the Administrative Agent and/or Syndication Agent shall have received notice to
the contrary from such Lender or the Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent and
Syndication Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

103



--------------------------------------------------------------------------------

10.5 Delegation of Duties. The Administrative Agent and Syndication Agent may
perform any and all of their duties and exercise their rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent,
Syndication Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 10 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and Syndication
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent and Syndication Agent.

10.6 Resignation of Agents. The Administrative Agent and/or Syndication Agent
may at any time give notice of its resignation to the Lenders, the Issuing
Lender and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with approval from the Borrower (so long
as no Event of Default has occurred and is continuing), to appoint a successor,
such approval not to be unreasonably withheld or delayed. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
and/or Syndication Agent gives notice of its resignation, then the retiring
Administrative Agent and/or Syndication Agent may on behalf of the Lenders and
the Issuing Lender, appoint a successor Administrative Agent and/or Syndication
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent and/or Syndication Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent and/or Syndication Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 10.6. Upon the acceptance of a successor’s appointment as Administrative
Agent and/or Syndication Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and/or Syndication Agent, and the
retiring Administrative Agent and/or Syndication Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s and/or
Syndication Agent resignation hereunder and under the other Loan Documents, the
provisions of this Section 10.6 and Section 11.3 [Expenses; Indemnity; Damage
Waiver] shall continue in effect for the benefit of such retiring Administrative
Agent and/or Syndication Agent, their sub-agents and their respective Related

 

104



--------------------------------------------------------------------------------

Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent and/or Syndication Agent was acting as
Administrative Agent and/or Syndication Agent, as applicable.

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender; provided that if there are any Letters of Credit
outstanding with PNC as the Issuing Lender at the time of PNC’s resignation as
the Administrative Agent, notwithstanding any provision to the contrary in the
foregoing paragraph, PNC’s resignation as the Issuing Lender shall not be
effective until a successor Administrative Agent has been appointed and the
provisions of clause (ii) in the following sentence have been satisfied. Upon
the appointment of a successor Administrative Agent hereunder, such successor
shall (i) succeed to all of the rights, powers, privileges and duties of PNC as
the retiring Issuing Lender and Administrative Agent and PNC shall be discharged
from all of its respective duties and obligations as Issuing Lender and
Administrative Agent under the Loan Documents, and (ii) issue letters of credit
in substitution for the Letters of Credit issued by PNC, if any, outstanding at
the time of such succession or make other arrangement satisfactory to PNC to
effectively assume the obligations of PNC with respect to such Letters of
Credit.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or Syndication Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Lenders listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, Syndication Agent,
a Lender or the Issuing Lender hereunder.

10.9 Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrower and
Administrative Agent, as amended from time to time.

10.10 Authorization to Release Collateral and Guarantors. It is expressly agreed
by each Lender and each Issuing Lender, that (i) upon the written request of the
Borrower (accompanied by such certificates and other documentation as the
Administrative Agent may reasonably request) the Administrative Agent on behalf
of the Lenders and without any consent or action by any Lender, shall, so long
as no Event of Default exists after giving effect thereto, release, subordinate,
enter into non-disturbance agreements or consent to the release by the
Collateral Trustee of or with respect to (x) any Collateral or any Guarantor
from a Guaranty Agreement or any other Loan Document, in either case, in
connection with any sale, transfer,

 

105



--------------------------------------------------------------------------------

lease, disposition, merger or other transaction permitted or not prohibited by
this Agreement (including without limitation, a release of Accounts or contracts
giving rise to Accounts from time to time in connection with the Permitted
Receivables Financing and releases in connection with any Permitted Gas
Properties Disposition or Permitted Coal Properties Disposition), such release
to include releases from the Guaranty Agreement or any other Loan Document of
any Loan Party that becomes an Excluded Subsidiary or ceases to be a Subsidiary
pursuant to any sale, transfer, lease, disposition, merger or other transaction
permitted by this Agreement and a release of all the assets of such Loan Party
that becomes an Excluded Subsidiary or ceases to be a Subsidiary (other than,
with respect to CNX Gas, a pledge of its capital stock or equity interests
directly owned by any Loan Party) or (y) any assets no longer required to be
Collateral pursuant to the terms hereof or of any other Loan Document or (z) any
easements, permits, licenses, rights of way, surface leases or other surface
rights or interests permitted to be granted hereunder, and (ii) notwithstanding
Section 11.1 [Modifications, Amendments or Waivers] or any other provision in
any Loan Document to the contrary, the Administrative Agent may, on behalf of
the Lenders and without any consent or action by any Lender, amend, modify,
supplement, restate, terminate or release in whole or in part any of the Loan
Documents from time to time or consent to such action by the Collateral Trustee
to (a) cure any ambiguity, omission, defect or inconsistency, (b) comply with
any provision hereunder or under any other Loan Document, (c) add Guarantors of
the Obligations; (d) add property or other assets as Collateral, (e) add
covenants of the Borrower or the other Loan Parties for the benefit of the
Lenders or to surrender any right or power herein conferred upon the Borrower or
any of the other Loan Parties, (f) approve of any correction or update to any
Schedule hereto or to any other Loan Document to the extent such Schedule is
being corrected in any manner that is not material or is being updated to
reflect the consummation of any transaction or exercise of any rights of the
Loan Parties permitted hereunder for which no consent is required or for which
the required consent has been received, (g) make any change that does not
adversely affect the rights of any Lender, (h) release from perfection any Lien
created by any Loan Document that is no longer required by the terms hereof or
such Loan Document to be perfected, or (i) share Collateral on a pro rata basis
with any counterparty to a Specified Hedge Agreement described in clause
(iii) of the definition of Specified Hedge Agreement.

10.11 No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10.12 Certain Matters Regarding the Collateral Trust Agreement. (a) Each Lender
agrees that the Loan Parties shall be permitted to obtain releases of Liens on
the Collateral directly from the Collateral Trustee to the extent that the Loan
Parties are selling, transferring,

 

106



--------------------------------------------------------------------------------

leasing, disposing of, merging, or investing assets (including entities) or
otherwise entering into a transaction permitted or not prohibited by this
Agreement; provided that during the existence of a Potential Default or Event of
Default, all releases shall be with the authorization of the Administrative
Agent. Each Lender, by its execution and delivery of this Agreement, hereby
authorizes the Administrative Agent to take all actions under or in connection
with the Collateral Trust Agreement required to be taken by the Administrative
Agent on behalf of such Lender under the Collateral Trust Agreement.

(b) Each Loan Party, by its execution and delivery of this Agreement, hereby
authorizes the Administrative Agent to contact any of the Secured Parties to
obtain the “Payment Information” as defined in the Collateral Trust Agreement,
pursuant to a request of the Collateral Trustee.

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder; provided, that no consent of any Lender is required for releases,
corrections, amendments, updates or other transactions or actions authorized by
Section 10.10 [Authorization to Release Collateral and Guarantors; Certain Other
Actions]. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:

11.1.1 Increase of Commitment. Increase the amount of the Revolving Credit
Commitment or Swing Loan Commitments of any Lender hereunder without the consent
of such Lender;

11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan, the Commitment Fee or any other fee payable to any Lender, or reduce
the principal amount of or the rate of interest borne by any Loan or reduce the
Commitment Fee or any other fee payable to any Lender, without the consent of
each Lender directly affected thereby;

11.1.3 Release of Guarantor. Except as otherwise provided in this Agreement,
without the written consent of all Lenders (other than Defaulting Lenders),
release any Guarantor from its Obligations under the Guaranty Agreement,
provided that the foregoing consents shall not be required in connection with
any sale, transfer, lease, disposition, merger or other transaction otherwise
permitted by this Agreement and any Permitted Gas Properties Disposition or
Permitted Coal Properties Disposition, which such consents are given if required
solely by the Administrative Agent pursuant to Section 10.10 [Authorization to
Release Collateral and Guarantors; Certain Other Actions];

 

107



--------------------------------------------------------------------------------

11.1.4 Release of Collateral. Except as otherwise provided in this Agreement,
without the written consent of: (i) the Super-Majority Lenders (other than
Defaulting Lenders), release any Collateral (including any Collateral consisting
of capital stock or other ownership interests of any Loan Party or its
Subsidiaries) that consists of less than all or substantially all of the assets
of any Loan Party, or (ii) all the Lenders (other than Defaulting Lenders),
release any Collateral (including any Collateral consisting of capital stock or
other ownership interests of any Loan Party or its Subsidiaries) that consists
of all or substantially all of the assets of any Loan Party; provided that the
foregoing consents shall not be required in connection with any sale, transfer,
lease, disposition, merger or other transaction otherwise permitted by this
Agreement and any Permitted Gas Properties Disposition or Permitted Coal
Properties Disposition, which such consents are given if required solely by the
Administrative Agent pursuant to Section 10.10 [Authorization to Release
Collateral and Guarantors; Certain Other Actions]; and provided further that in
the event that the Borrower provides any applicable Issuing Lender with Cash
Collateral to secure any Letters of Credit with an expiry date beyond the
Expiration Date pursuant to Section 2.9.10 [Cash Collateral Prior to the
Expiration Date] the Issuing Lender is permitted to release such Cash Collateral
without the consent of any Lender once such Letter of Credit has terminated,
expired or has otherwise been returned to the Issuing Lender undrawn; or

11.1.5 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3
[Exculpatory Provisions, Etc.] or 5.3 [Sharing of Payments by Lenders] or this
Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders or Super-Majority
Lenders, in each case without the consent of all of the Lenders;

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.5
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].

11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.

 

108



--------------------------------------------------------------------------------

11.3 Expenses; Indemnity; Damage Waiver.

11.3.1 Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent and their Affiliates (including the reasonable fees, charges and
disbursements of outside counsel for the Administrative Agent and Syndication
Agent), and shall pay all reasonable fees in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent,
Syndication Agent, any Lender or the Issuing Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent,
Syndication Agent, any Lender or the Issuing Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable out-of-pocket expenses of the Administrative Agent’s and
Syndication Agent’s regular employees and agents engaged periodically to perform
audits of the Loan Parties’ books, records and business properties.

11.3.2 Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and Syndication Agent (and any sub-agent thereof), each
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable out-of-pocket related expenses (including the fees, charges and
disbursements of any outside counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the Loan Parties of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that the Borrower shall not be liable for any portion of
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements with respect to an Indemnitee (A) if the
same results from such Indemnitee’s gross negligence or willful

 

109



--------------------------------------------------------------------------------

misconduct, or (B) if the Borrower was not given notice of the subject claim and
the opportunity to participate in the defense thereof, at its expense (except
that the Borrower shall remain liable to the extent such failure to give notice
does not result in a loss to the Borrower), or (C) if the same results from a
compromise or settlement agreement entered into without notice to or the consent
of the Borrower, which consent shall not be unreasonably withheld. The
Indemnitees will attempt to minimize the fees and expenses of legal counsel for
the Indemnitees which are subject to reimbursement by the Borrower hereunder by
considering the usage of one law firm to represent the Indemnitees if
appropriate under the circumstances.

11.3.3 Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.3.1 [Costs and
Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by it to the
Administrative Agent and Syndication Agent (or any sub-agent thereof), the
Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent and Syndication Agent (or
any such sub-agent), the Issuing Lender or such Related Party, as the case may
be, such Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or Syndication Agent (or any such sub-agent) or
the Issuing Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent or Syndication Agent (or
any such sub-agent) or Issuing Lender in connection with such capacity.

11.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

11.3.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date if the
Expiration Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

 

110



--------------------------------------------------------------------------------

11.5 Notices; Effectiveness; Electronic Communication.

11.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier to it at its address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2 Electronic Communications. Notices and other communications to the
Syndication Agent, the Lenders and the Issuing Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to the Syndication Agent,
any Lender or the Issuing Lender if such Syndication Agent, Lender or the
Issuing Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication
and the Administrative Agent shall have notified the Borrower of the same. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.5.3 Change of Address, Etc. Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

11.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

111



--------------------------------------------------------------------------------

11.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 2.9.10 [Cash Collateral Prior to the Expiration Date], Section 5
[Payments] and Section 11.3 [Expenses; Indemnity; Damage Waiver], shall survive
payment in full of all principal and interest under the Notes, the termination
of the Commitments and the expiration or termination or cash collateralization
of all Letters of Credit. All other covenants and agreements of the Loan Parties
shall continue in full force and effect from and after the date hereof and until
Payment In Full.

11.8 Successors and Assigns.

11.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

11.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of

 

112



--------------------------------------------------------------------------------

the date the Assignment and Assumption Agreement with respect to such assignment
is delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption Agreement, as of the Trade Date) shall not be less
than $5,000,000, in the case of any assignment in respect of the Revolving
Credit Commitment of the assigning Lender, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed and shall not be required in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund) and:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lender. No such assignment shall be made to a
Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the

 

113



--------------------------------------------------------------------------------

extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 11.3 [Expenses, Indemnity; Damage Waiver]
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.8.2 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8.4
[Participations].

11.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a record of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time. Such register shall
be conclusive, and the Borrower, the Administrative Agent, the Syndication Agent
and the Lenders may treat each Person whose name is in such register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

11.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders, Issuing Lender shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 11.1.1
[Increase of Commitment, Etc.], 11.1.2 [Extension of Payment, Etc.], 11.1.3
[Release of Guarantors] or 11.1.4 [Release of Collateral] (to the extent such
release is of all or substantially all of the Collateral). Subject to
Section 11.8.5 [Limitations upon Participant Rights Successors and Assigns
Generally], the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.4 [LIBOR Rate Unascertainable; Illegality; Increased
Costs; Deposits Not Available] and 5.8 [Increased Costs] to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.8.2 [Assignments by Lenders]. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Setoff] as
though it were a Lender; provided such Participant agrees to be subject to
Section 5.3 [Sharing of Payments by Lenders] as though it were a Lender.

 

114



--------------------------------------------------------------------------------

11.8.5 Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 5.8 [Increased Costs], 5.9 [Taxes]
or 11.3 [Expenses; Indemnity; Damage Waiver] than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 5.9
[Taxes] unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.9.5 [Status of Lenders; Refunds] as though it were a
Lender.

11.8.6 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or any central
bank having jurisdiction; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

11.9 Confidentiality.

11.9.1 General. Each of the Administrative Agent, the Syndication Agent, the
Lenders and the Issuing Lender agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (i) to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, the Syndication Agent, any Lender, the Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower, the other Loan Parties or any other Person that has
obtained such confidential information pursuant to this Section. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

115



--------------------------------------------------------------------------------

11.9.2 Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

11.10 Counterparts; Integration; Effectiveness.

11.10.1 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Section 7 [Conditions To Amendment and Restatement of 2007 Credit Agreement;
Conditions Of Lending And Issuance Of Letters Of Credit], this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

11.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York without regard to its conflict of laws principles.
Each standby Letter of Credit issued under this Agreement shall be subject
either to the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (“UCP”) or the rules of the International Standby
Practices (ICC Publication Number 590) (“ISP98”), as determined by the Issuing
Lender, and each trade Letter of Credit shall be subject to UCP, and in each
case to the extent not inconsistent therewith, the Laws of the State of New York
without regard to is conflict of laws principles.

11.11.2 SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND

 

116



--------------------------------------------------------------------------------

UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

11.11.3 WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

11.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

117



--------------------------------------------------------------------------------

11.12 Certain Other Collateral Matters.

The benefit of the Loan Documents and of the provisions of this Agreement
relating to any Collateral securing the Obligations shall also extend to and be
available to those Lenders or their Affiliates which are counterparties or
parties to any Specified Swap Agreement or any Other Lender Provided Financial
Service Product with any Loan Party on a pro rata basis in respect of any
obligations of any Loan Party which arise under any such Specified Swap
Agreement (after giving effect to all netting arrangements relating to such
Specified Swap Agreements) or any Other Lender Provided Financial Service
Product, including any Specified Swap Agreement or any Other Lender Provided
Financial Service Product between such Persons in existence prior to the date
hereof. No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Specified Swap Agreement or any Other Lender Provided Financial
Service Product.

11.13 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.

 

118



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: CONSOL ENERGY INC. By:  

/s/ John M. Reilly

Name:   John M. Reilly Title:   Vice President and Treasurer

 

GUARANTORS:

CONSOL ENERGY HOLDINGS LLC VI

CONSOL GAS COMPANY

By:  

/s/ John M. Reilly

 

John M. Reilly, Vice President and Treasurer

of each Guarantor listed above on behalf of

each such Guarantor

 

TERRY EAGLE LIMITED PARTNERSHIP By:   TECPART Corporation, a general partner

 

  By:  

/s/ John M. Reilly

  Name:   John M. Reilly   Title:   Treasurer

 

By:   TEAGLE Company, L.L.C., a general partner

 

  By:  

/s/ John M. Reilly

  Name:   John M. Reilly   Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  GUARANTORS:   AMVEST COAL & RAIL, L.L.C.   AMVEST COAL SALES, INC.   AMVEST
CORPORATION   AMVEST GAS RESOURCES, INC.   AMVEST MINERAL SERVICES, INC.  
AMVEST MINERALS COMPANY, L.L.C.   AMVEST OIL & GAS, INC.   AMVEST WEST VIRGINIA
COAL, L.L.C.   BRAXTON-CLAY LAND & MINERAL, INC.   CNX LAND RESOURCES INC.   CNX
MARINE TERMINALS INC.   CONSOL ENERGY SALES COMPANY   CONSOL OF CANADA INC.  
CONSOL OF CENTRAL PENNSYLVANIA LLC   CONSOL OF KENTUCKY INC.   CONSOL OF OHIO
LLC   CONSOL OF WV LLC   CONSOL OF WYOMING LLC   CONSOL PENNSYLVANIA COAL
COMPANY LLC   FOLA COAL COMPANY, L.L.C.   GLAMORGAN COAL COMPANY, L.L.C.  
LEATHERWOOD, INC.   LITTLE EAGLE COAL COMPANY, L.L.C.   MON RIVER TOWING, INC.  
MTB INC.   NICHOLAS-CLAY LAND & MINERAL, INC.   PETERS CREEK MINERAL SERVICES,
INC.   RESERVE COAL PROPERTIES COMPANY   ROCHESTER & PITTSBURGH COAL   COMPANY  
TEAGLE COMPANY, L.L.C.   TECPART CORPORATION   TERRA FIRMA COMPANY   TERRY EAGLE
COAL COMPANY, L.L.C.   VAUGHAN RAILROAD COMPANY   WOLFPEN KNOB DEVELOPMENT
COMPANY

 

By:  

/s/ John M. Reilly

  John M. Reilly, Treasurer of each Guarantor listed above on behalf of each
such Guarantor



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  GUARANTORS:   CENTRAL OHIO COAL COMPANY   CONSOLIDATION COAL COMPANY  
EIGHTY-FOUR MINING COMPANY   HELVETIA COAL COMPANY   ISLAND CREEK COAL COMPANY  
KEYSTONE COAL MINING CORPORATION   LAUREL RUN MINING COMPANY   McELROY COAL
COMPANY   SOUTHERN OHIO COAL COMPANY   TWIN RIVERS TOWING COMPANY   WINDSOR COAL
COMPANY

 

By:  

/s/ Daniel S. Cangilla

  Daniel S. Cangilla, Treasurer of each Guarantor listed above on behalf of each
such Guarantor

 

CONRHEIN COAL COMPANY By:   CONSOLIDATION COAL COMPANY, a general partner

 

  By:  

/s/ Daniel S. Cangilla

  Name:   Daniel S. Cangilla   Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTOR: CONSOL FINANCIAL INC. By:  

/s/ Christopher C. Jones

Name:   Christopher C. Jones Title:   Vice President and Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

PNC BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

By:  

/s/ Richard C. Munsick

Name:   Richard C. Munsick Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: BANK OF AMERICA, N.A. individually and as Syndication Agent

By:

 

/s/ Sandra M. Serie

Name:

  Sandra M. Serie

Title:

  Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: BANK LEUMI USA

By:

 

/s/ Joung Hee Hong

Name:

  Joung Hee Hong

Title:

  First Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH

By:

 

/s/ Chong Tan

Name:

  Chong Tan

Title:

  VP & Credit Manager

By:

 

/s/ Victor Li

Name:

  Victor Li

Title:

  General Manager Consol Energy Inc.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: THE BANK OF NOVA SCOTIA, individually and as Co-Documentation Agent

By:

 

/s/ Thane Rattew

Name:

  Thane Rattew

Title:

  Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: THE HUNTINGTON NATIONAL BANK

By:

 

/s/ W. Christopher Kohler

Name:

  W. Christopher Kohler

Title:

  Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: ING CAPITAL LLC

By:

 

/s/ Remko van de Water

Name:

  Remko van de Water

Title:

  Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: COMMONWEALTH BANK OF AUSTRALIA

By:

 

/s/ John Raftopoulos

Name:

  John Raftopoulos

Title:

  Risk Executive



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: CIBC INC.

By:

 

/s/ Dominic J. Sorresso

Name:

  Dominic J. Sorresso

Title:

  Executive Director   CIBC World Markets Corp.   Authorized Signatory   CIBC
INC.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Kenneth R. Fieler

Name:

  Kenneth R. Fieler

Title:

  Assistant Vice President   U.S. Bank, N.A.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:

 

/s/ Joe Philbin

Name:

  Joe Philbin

Title:

  Director

By:

 

/s/ Blake Wright

Name:

  Blake Wright

Title:

  Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: SOVEREIGN BANK, individually and as Co- Documentation Agent

By:

 

/s/ Robert D. Lanigan

Name:

  Robert D. Lanigan

Title:

 

SVP



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: STANDARD CHARTERED BANK

By:

 

/s/ Michael Pistilli

Name:

  Michael Pistilli

Title:

  Director

 

/s/ Robert K. Reddington

ROBERT K. REDDINGTON AVP/CREDIT DOCUMENTATION CREDIT RISK CONTROL STANDARD
CHARTERED BANK N.Y.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

THE ROYAL BANK OF SCOTLAND PLC,

individually and as Co-Documentation Agent

By:

 

/s/ Steve Ray

Name:

  Steve Ray

Title:

  Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: UNION BANK, N.A.

By:

 

/s/ Richard G. Reeves

Name:

 

RICHARD G. REEVES

Title:

 

VICE PRESIDENT



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

/s/ Jonathan R. Richardson

Name:

  Jonathan R. Richardson

Title:

  Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: BANK OF MONTREAL

By:

 

/s/ Bruce A. Pietka

Name:

 

BRUCE A. PIETKA

Title:

 

VICE PRESIDENT



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: FIRST COMMONWEALTH BANK

By:

 

/s/ C. Forrest Tefft

Name:

  C. Forrest Tefft

Title:

  Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: SUMITOMO MITSUI BANKING CORPORATION, NEW YORK

By:

 

/s/ Masakazu Hasegawa

Name:

  Masakazu Hasegawa

Title:

  General Manager



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: CRÉDIT INDUSTRIEL ET COMMERCIAL

By:

 

/s/ Brian O’Leary

Name:

  Brian O’Leary

Title:

  Managing Director

By:

 

/s/ Anthony Rock

Name:

  Anthony Rock

Title:

  Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: RAYMOND JAMES BANK, FSB

By:

 

/s/ Garrett McKinnon

Name:

  Garrett McKinnon

Title:

  Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: NATIXIS

By:

 

/s/ Carlos Quinteros

Name:

  Carlos Quinteros

Title:

  Director

By:

 

/s/ Louis P. Laville, III

Name:

  Louis P. Laville, III

Title:

  Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: FIRST NATIONAL BANK

By:

 

/s/ John L. Hayes

Name:

 

JOHN L. HAYES

Title:

 

SVP



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: BRANCH BANKING AND TRUST COMPANY

By:

 

/s/ Troy R. Weaver

Name:

 

TROY R. WEAVER

Title:

 

SENIOR VICE PRESIDENT



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: FIRST NIAGARA BANK, N.A.

By:

 

/s/ Kenneth S. Jamison

Name:

 

KENNETH S. JAMISON

Title:

 

VICE PRESIDENT



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: STATE BANK OF INDIA, LOS ANGELES AGENCY

By:

 

/s/ Sanjay Gautam

Name:

  Sanjay Gautam

Title:

  Vice President (Credit & Operations)



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

 

Level

  

Applicable Leverage Ratio

   Revolving Credit
LIBOR  Spread     Revolving Credit
Base Rate Spread     Letter
of  Credit
Fee     Commitment
Fee  

I

   less than 2.0 to 1.0    2.50 %    1.50 %    2.50 %    0.50 % 

II

   greater than or equal to 2.0 to 1.0, but less than 2.5 to 1.0    2.75 %   
1.75 %    2.75 %    0.50 % 

III

   greater than or equal to 2.5 to 1.0, but less than 3.0 to 1.0    3.00 %   
2.00 %    3.00 %    0.50 % 

IV

   greater than or equal to 3.0 to 1.0, but less than 3.5 to 1.0    3.25 %   
2.25 %    3.25 %    0.50 % 

V

   greater than or equal to 3.5 to 1.0    3.50 %    2.50 %    3.50 %    0.50 % 

For purposes of determining the Applicable Margin, the Applicable Letter of
Credit Fee Rate, and the Applicable Commitment Fee Rate:

(a) From the Closing Date through September 30, 2010 (the “Initial Period”), the
Applicable Margin, Applicable Letter of Credit Fee Rate, and the Applicable
Commitment Fee Rate shall be the respective amounts set forth under Level V of
this Schedule 1.1(A) set forth above.

(b) It is expressly agreed that after the Initial Period, the Applicable Margin,
the Applicable Letter of Credit Fee Rate, and the Applicable Commitment Fee Rate
shall be determined based upon Schedule 1.1(A) above; provided, however, that
the Applicable Margin and the Applicable Letter of Credit Fee Rate shall be set
as of the Financials Delivery Date regardless of the actual date that a
Compliance Certificate is provided to the Lenders.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 


Lender

   Amount of Commitment
for Revolving Credit
Loans    Revolving Credit
Ratable Share  

Name:

Address:

 

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222

 

Richard C. Munsick, Senior Vice President

(412) 762-4299

(412) 762-6484

richard.munsick@pncbank.com

   $ 100,000,000    6.666666667 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Bank of America, N.A.

100 Federal Street, MA5-100-09-01

Boston, Massachusetts 02110

 

Sandra Serie, Vice President

(617) 434-3462

(617) 434-3652

sandra.m.serie@baml.com

   $ 100,000,000    6.666666667 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Sovereign Bank

75 State Street

Boston, Massachusetts 02109

 

Robert Lanigan, Senior Vice President

(617) 346-7384

(617) 757-3567

rlanigan@sovereignbank.com

   $ 95,000,000    6.333333333 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

The Royal Bank of Scotland plc

600 Travis Street, Suite 6500

Houston, Texas 77002

 

Patricia Dundee

(713) 221-2423

__________________

patricia.dundee@rbs.com

   $ 87,500,000    5.833333333 % 

Name:

Address:

 

 

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

The Bank of Nova Scotia

1 Liberty Plaza, 26th Floor

165 Broadway

New York, New York 10006

 

Isabel Abella

(212) 225-5305

(212) 225-5480

isabel_abella@scotiacapital.com

   $ 87,500,000    5.833333333 % 



--------------------------------------------------------------------------------


Lender

   Amount of Commitment
for Revolving Credit
Loans    Revolving Credit
Ratable Share  

Name:

Bank

Address:

 

Attention:

Telephone:

Telecopy:

Email:

  

Credit Agricole Corporate and Investment

227 West Monroe Street, #3800

Chicago, Illinois 60606

 

Joseph Philbin, Director

(312) 220-7314

(312) 641-0527

philbin@ca-cib.com

   $ 82,500,000    5.500000000 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Union Bank, N.A.

445 S. Figueroa Street, 15th Floor

Los Angeles, California 90071

 

Bryan Read, Vice President

(213) 236-4128

__________________

bryan.read@unionbank.com

   $ 82,500,000    5.500000000 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Wells Fargo Bank, National Association

201 South Jefferson Street, 2nd Floor

Roanoke, Virginia 24011

 

Brenda Vaughan, Senior Vice President

(540) 563-7803

(540) 563-6320

brenda.vaughan@wachovia.com

   $ 80,000,000    5.333333333 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Bank of Montreal

100 King Street West

Toronto, Ontario Canada

 

Robert Wright, Vice President

(416) 359-6890

(416) 359-7796

robert.wright@bmo.com

   $ 75,000,000    5.000000000 % 

Name:

Address:

 

 

 

Attention:

Telephone:

 

Telecopy:

Email:

  

The Huntington National Bank

336 Fourth Avenue

Pittsburgh, Pennsylvania 15222

 

Chris Kohler

(412-227-6496)

__________________

chris.kohler@huntington.com

   $ 75,000,000    5.000000000 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

U.S. Bank National Association

209 South LaSalle Street, MK-IL-RY4D

Chicago, Illinois 60604

 

John Eyerman, Assistant Vice President

(312) 325-2032

(312) 325-2001

john.eyerman@usbank.com

   $ 75,000,000    5.000000000 % 

 

2



--------------------------------------------------------------------------------


Lender

   Amount of Commitment
for Revolving Credit
Loans    Revolving Credit
Ratable Share  

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Commonwealth Bank of Australia

599 Lexington Avenue, Level 17

New York, New York 10022-6072

 

John Raftopoulos, Risk Executive

(212) 848-9324

(212) 336-7755

john.raftopoulos@cba.com.au

   $ 75,000,000    5.000000000 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

CIBC INC.

595 Bay Street, 5th Floor

Toronto, Ontario Canada

 

Sue Zhang, Corporate Credit Analyst

(416) 542-4357

(905) 948-1934

sue.zhang@cibc.ca

   $ 75,000,000    5.000000000 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

First Commonwealth Bank

437 Grant Street, Suite 1600

Pittsburgh, Pennsylvania 15219

 

C. Forrest Tefft, Senior Vice President

(412) 690-2202

(412) 690-2206

cftefft@fcbanking.com

   $ 50,000,000    3.333333333 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Sumitomo Mitsui Banking Corporation, New York

277 Park Avenue

New York, New York 10172

 

Bob Gruss/CBDADII Loan Services

(212) 224-4390

(212) 224-5197

Robert_C_Gruss_Jr@SMBCGroup.com

   $ 50,000,000    3.333333333 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

ING Capital LLC

1325 Avenue of the Americas, 11th Floor

New York, New York 10019

 

Remko Van de Water, Director

(646) 424-6084

(646) 424-7484

remko.van.de.water@americas.ing.com

   $ 50,000,000    3.333333333 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Standard Chartered Bank

One Madison Avenue

New York, New York 10010

 

Michael Pistilli, Director

(212) 667-0304

__________________

michael.pistilli@sc.com

   $ 45,000,000    3.000000000 % 

 

3



--------------------------------------------------------------------------------


Lender

   Amount of Commitment
for Revolving Credit
Loans    Revolving Credit
Ratable Share  

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Crédit Industriel et Commercial

520 Madison Avenue, Floor 37

New York, New York 10022

 

Brian O’Leary

(212) 715-4422

(212) 715-4535

boleary@cicnv.com

   $ 40,000,000    2.666666667 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Raymond James Bank, FSB

710 Carillon Parkway

St. Petersburg, Florida 33716

 

Garrett M. McKinnon, Senior Vice President

(727) 567-4324

(866) 205-1396

garrett.mckinnon@raymondjames.com

   $ 35,000,000    2.333333333 % 

Name:

Address:

 

 

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Natixis

Global Energy & Commodities

333 Clay Street, Suite 4340

Houston, Texas 77002

 

Joseph Brandariz

(212) 583-4914

(713) 583-7745

joseph.brandariz@us.natixis.com

   $ 35,000,000    2.333333333 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

First National Bank of Pennsylvania

100 Federal Street, Third Floor

Pittsburgh, Pennsylvania 15212

 

John L. Hayes

(412) 359-2617

(412) 231-3584

hayes@fnb-corp.com

   $ 25,000,000    1.666666667 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Branch Banking and Trust Company

200 West 2nd Street, 16th Floor

Winston-Salem, North Carolina 27104

 

Troy Weaver, Senior Vice President

(336) 733-2735

(336) 733-2740

trweaver@bbandt.com

   $ 25,000,000    1.666666667 % 

Name:

Address:

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

Bank Leumi USA

562 Fifth Avenue, 8th Floor

New York, New York 10036

 

Joung Hee Hong

(212) 407-4469

(212) 407-4317

joung.hong@leumiusa.com

   $ 15,000,000    1.000000000 % 

 

4



--------------------------------------------------------------------------------

Lender

        Amount of Commitment
for Revolving Credit
Loans    Revolving Credit
Ratable Share  

Name:

Address:

 

 

 

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

First Niagara Bank, N.A.

483 Manin Street

Post Office Box 195

Harleysville, Pennsylvania 19438

 

Kenneth Jamison

(610) 755-1614

(215) 256-0272

kenneth.jamison@fnfg.com

   $ 15,000,000    1.000000000 % 

Name:

Address:

 

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

State Bank of India, Los Angeles Agency

707 Wilshire Boulevard, Suite #1995

Los Angeles, California 90017

 

 

Sanjay Guatam, Senior Vice President

(213) 612-9997

(213) 612-9999

vpcr.laa@statebank.com

   $ 15,000,000    1.000000000 % 

Name:

Address:

 

 

 

 

 

Attention:

Telephone:

Telecopy:

Email:

  

The Bank of East Asia, Limited, Los Angeles Branch

388 East Valley Boulevard., Suite 218

Alhambra, California 91801

 

 

 

Jonathan Kuo, Vice President & Manager

(626) 656-8838

(626) 656-8833

kuoj@hkbea-us.com

   $ 10,000,000    0.666666667 %                  

TOTAL:

   $ 1,500,000,000    100 %                  

 

5



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2—Addresses for Notices to Borrower and Guarantors:

PAYING AGENT

 

Name:

Address:

 

 

 

 

 

Attention:

Telephone:

Telecopy:

  

PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Richard C. Munsick

(412) 762-4299

(412) 762-2571

Name:

Address:

 

 

 

 

 

Attention:

Telephone:

Telecopy:

  

Agency Services

PNC Firstside Center, 4th Floor

500 First Avenue

Pittsburgh, Pennsylvania 15219

Lisa Pierce

(412) 762-6442

(412) 762-8672

BORROWER:

  

Name:

Address:

 

 

Attention:

Telephone:

Telecopy:

  

CONSOL Energy Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

 

6



--------------------------------------------------------------------------------

GUARANTORS:

 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

AMVEST Coal & Rail, L.L.C.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

AMVEST Coal Sales, Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

AMVEST Corporation

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

AMVEST Gas Resources, Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

AMVEST Mineral Services, Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

AMVEST Minerals Company, L.L.C.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

 

7



--------------------------------------------------------------------------------

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

AMVEST Oil & Gas, Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

AMVEST West Virginia Coal, L.L.C.

PO Box 133

Bickmore, WV 25019

Treasury Department

(304) 587-6300

(304) 587-6352

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Braxton-Clay Land & Mineral, Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Central Ohio Coal Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

CNX Land Resources Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

CNX Marine Terminals Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

 

8



--------------------------------------------------------------------------------

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Conrhein Coal Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

CONSOL Energy Holdings LLC VI

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

CONSOL Energy Sales Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

CONSOL Financial Inc.

Little Falls Centre II

2751 Centerville Rd., Suite 315

Wilmington, DE 19808

Treasury Department

(302) 225-5194

(302) 225-1594

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

CONSOL Gas Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Consolidation Coal Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

 

9



--------------------------------------------------------------------------------

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

CONSOL of Canada Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

CONSOL of Central Pennsylvania LLC

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

CONSOL of Kentucky Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

CONSOL of Ohio LLC

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

CONSOL of WV LLC

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

CONSOL of Wyoming LLC

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

 

10



--------------------------------------------------------------------------------

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Consol Pennsylvania Coal Company LLC

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Eighty-Four Mining Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Fola Coal Company, L.L.C.

PO Box 180 Route 16 North

Bickmore, WV 25019

Treasury Department

(304) 587-6300

(304) 587-6352

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Glamorgan Coal Company, L.L.C.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Helvetia Coal Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Island Creek Coal Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

 

11



--------------------------------------------------------------------------------

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Keystone Coal Mining Corporation

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Laurel Run Mining Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Leatherwood, Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Little Eagle Coal Company, L.L.C.

PO Box 134

Bickmore, WV 25019

Treasury Department

(304) 587-6300

(304) 587-6352

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

McElroy Coal Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Mon River Towing, Inc.

1200 Maronda Way, Suite 100

Monessen, PA 15062

Treasury Department

(724) 684-2300

(724) 684-2396

 

12



--------------------------------------------------------------------------------

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

MTB Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Nicholas-Clay Land & Mineral, Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Peters Creek Mineral Services, Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Reserve Coal Properties Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Rochester & Pittsburgh Coal Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Southern Ohio Coal Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

 

13



--------------------------------------------------------------------------------

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

TEAGLE Company, L.L.C.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

TECPART Corporation

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Terra Firma Company

1000 Hampton Center

Morgantown, WV 26505

James A. Russell

(304) 598-8105

(304) 598-8116

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Terry Eagle Coal Company, L.L.C.

PO Box 157

Bickmore, WV 25019

Treasury Department

(304) 587-6300

(304) 587-6352

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Terry Eagle Limited Partnership

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

    

Twin Rivers Towing Company

1200 Maronda Way, Suite 100

Monessen, PA 15062

Treasury Department

(724) 684-2300

(724) 684-2396

 

14



--------------------------------------------------------------------------------

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Vaughn Railroad Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Windsor Coal Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Wolfpen Knob Development Company

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

 

15



--------------------------------------------------------------------------------

SCHEDULE 1.1(P) – PERMITTED LIENS

A. CONSOL ENTITY LIENS

 

DEBTOR: CONSOL Energy Inc.

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

FORSYTHE/MCARTHUR ASSOCIATES, INC.    Delaware Department of State    5045520 5
   2/9/05 (Amendment filed 4/20/06; Continuation filed 10/21/09)   

Equipment leased pursuant to Master Equipment Agreement No. F65456 dated 1/29/04

 

Amendment

Nature of amendment affecting Debtor is unclear since neither name nor address
of Debtor were changed

BANK OF AMERICA LEASING & CAPITAL, LLC (Assignee of FORSYTHE/MCARTHUR
ASSOCIATES, INC.)    Delaware Department of State    5258535 5    8/16/05   
Specific leased equipment described therein which is leased under Schedule F to
Master Lease Agreement No. F65456 dated 1/29/04 Hewlett-Packard Financial
Services Company    Delaware Department of State    5262414 7    8/18/05    All
equipment and software which Secured Party has leased to or financed for Debtor
BANK OF AMERICA LEASING & CAPITAL, LLC (Assignee of FORSYTHE/MCARTHUR
ASSOCIATES, INC.)    Delaware Department of State    6139548 2    4/19/06   
Specific leased equipment described therein which is leased under Schedule H to
Master Lease Agreement No. F65456 dated 1/29/04 BANK OF AMERICA LEASING &
CAPITAL, LLC (Assignee of FORSYTHE/MCARTHUR ASSOCIATES, INC.)    Delaware
Department of State    6430775 7    12/5/06    Specific leased equipment
described therein which is leased under Schedule J to Master Lease Agreement
No. F65456 dated 1/29/04



--------------------------------------------------------------------------------

DEBTOR: CONSOL Energy Inc.

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

IBM CREDIT LLC    Delaware Department of State    2007 0184175    1/16/07   
Specific leased equipment described therein as further described in IBM Credit
LLC Supplement #D43932 DBT America Inc.    Delaware Department of State    2007
0210244    1/17/07    Specific equipment described therein DBT America Inc.   
Delaware Department of State    2007 0210327    1/17/07    Specific equipment
described therein CHESAPEAKE FUNDING LLC    Delaware Department of State    2007
3319109    8/30/07 (Amendment filed 5/23/08; Amendment filed 7/7/08; Amendment
filed 7/9/08)   

Specific equipment described therein leased pursuant to Lease Assumption
Agreement dated 7/6/01

 

Amendments

Addition of specific leased equipment

IBM CREDIT LLC    Delaware Department of State    2008 1158946    4/2/08   
Specific leased equipment described therein as further described in IBM Credit
LLC Supplement #940317 IBM CREDIT LLC    Delaware Department of State    2008
1173499    4/3/08    Specific leased equipment described therein as further
described in IBM Credit LLC Supplement #940317 COACTIV CAPITAL PARTNERS, INC.   
Delaware Department of State    2008 2028023    6/13/08    Specific leased
equipment described therein



--------------------------------------------------------------------------------

DEBTOR: CONSOL Energy Inc.

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

SG EQUIPMENT FINANCE USA CORP.    Delaware Department of State    2008 2274619
   7/2/08   

Precautionary UCC filed in connection with Open Text End User License Agreement
dated 6/15/08 and Schedule dated 6/15/08 and Master Installment Payment
Agreement Schedule No. 001 dated 6/15/08

(no other information listed as to nature of collateral; Debtor and Secured
Party are designated as Lessee and Lessor)

BANK OF AMERICA LEASING & CAPITAL, LLC    Delaware Department of State    2008
2329066    7/8/08    Leased Gulfstream aircraft as described in Aircraft
Sublease Agreement (S/N 1493) dated 4/22/08 MAINLINE FINANCIAL SERVICES, LLC   
Delaware Department of State    2008 3275995    9/26/08    Specific equipment
described therein leased pursuant to Master Lease Agreement dated 5/28/08 and
Equipment Schedule No. CONS-001 dated 5/28/08 MAINLINE FINANCIAL SERVICES, LLC
   Delaware Department of State    2008 3277082    9/26/08    Specific equipment
described therein leased pursuant to Master Lease Agreement dated 5/28/08 and
Equipment Schedule Nos. CONS01C-002 and CONS01C-003 dated 7/17/08 CHESAPEAKE
FUNDING LLC    Delaware Department of State    2009 0642832    2/27/09   
Specific equipment described therein leased pursuant to Lease Agreement 7/6/01



--------------------------------------------------------------------------------

DEBTOR: CONSOL Energy Inc.

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

MAINLINE FINANCIAL SERVICES, LLC    Delaware Department of State    2009 3735492
   11/20/09    Specific equipment described therein leased pursuant to Master
Lease Agreement dated 5/28/08 and Equipment Schedule No. CONS01C-004 dated
11/11/09 IBM CREDIT LLC    Delaware Department of State    2009 3775639   
11/24/09    Specific leased equipment described therein as further described in
IBM Credit LLC Supplement #G15239 Highland Community Bank    Delaware Department
of State    2010 0385967    2/3/10    Specific equipment described therein
leased pursuant to Lease Agreement MRC-CNX-100 dated 12/28/09 and Schedule 1



--------------------------------------------------------------------------------

DEBTOR: CNX Marine Terminals Inc.

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

NNHG FINANCIAL SERVICES, INC.    Delaware Department of State    4002422 6   
1/6/04 (Continuation filed 7/25/08)    All of the equipment leased by Lessor
(Secured Party) to Lessee (Debtor) CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2007 1261402    4/4/07    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2008 3872866    11/19/08    Specific leased
equipment described therein



--------------------------------------------------------------------------------

DEBTOR: CONSOL of Kentucky Inc.

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

WHAYNE SUPPLY COMPANY    Delaware Department of State    5158206 4    5/23/05   
Specific leased equipment described therein CATERPILLAR FINANCIAL SERVICES
CORPORATION    Delaware Department of State    6267268 1    8/2/06    Specific
leased equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2007 1636017    5/1/07    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2007 1636082    5/1/07    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2008 3424254    10/9/08    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2009 2287362    7/16/09 (Amendment filed 3/4/10)
  

Specific leased equipment described therein

 

Amendment

Addition of additional pieces of leased equipment

CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of State   
2009 3358816    10/19/09    Specific leased equipment described therein
CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of State   
2009 3808976    11/30/09    Specific leased equipment described therein



--------------------------------------------------------------------------------

DEBTOR: CONSOL Pennsylvania Coal Company LLC

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of State   
6379783 4    10/31/06    Specific leased equipment described therein DBT America
Inc.    Delaware Department of State    2007 0210327    1/17/07    Specific
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2007 4398730    11/19/07    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2008 1053501    3/26/08    Specific leased
equipment described therein RBS ASSET FINANCE, INC.    Delaware Department of
State    2008 1740974    5/20/08    Specific equipment described therein leased
pursuant to Schedule No. 1 dated 3/28/06 to Master Lease Agreement dated 3/28/06
BANK OF CASTILLE    Delaware Department of State    2008 3591656    10/24/08   
Specific leased equipment described therein U.S. BANCORP EQUIPMENT FINANCE, INC.
   Delaware Department of State    2009 0596939    2/24/09    Specific equipment
described therein RBS ASSET FINANCE, INC.    Delaware Department of State   
2009 0631462    2/26/09    Specific equipment described therein leased pursuant
to Schedule No. 2 dated 2/24/09 to Master Lease Agreement dated 3/28/06
CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of State   
2009 0929189    3/24/09    Specific leased equipment described therein U.S.
BANCORP EQUIPMENT FINANCE, INC.    Delaware Department of State    2009 2520655
   8/6/09    Specific equipment described therein



--------------------------------------------------------------------------------

DEBTOR: CONSOL Pennsylvania Coal Company LLC

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

RBS ASSET FINANCE, INC.    Delaware Department of State    2009 2525613   
8/6/09    Specific equipment described therein leased pursuant to Schedule No. 3
dated 8/6/09 to Master Lease Agreement dated 3/28/06



--------------------------------------------------------------------------------

DEBTOR: CONSOLIDATION COAL COMPANY

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

DBT America Inc.    Delaware Department of State    5101491 0    4/4/05   
Specific equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION
   Delaware Department of State    5150703 8    5/16/05    Specific equipment
described therein CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware
Department of State    5227545 2    7/22/05    Specific equipment described
therein CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of
State    5241371 5    8/4/05    Specific equipment described therein CATERPILLAR
FINANCIAL SERVICES CORPORATION    Delaware Department of State    6005488 2   
1/6/06    Specific leased equipment described therein CATERPILLAR FINANCIAL
SERVICES CORPORATION    Delaware Department of State    6249639 6    7/19/06   
Specific leased equipment described therein CATERPILLAR FINANCIAL SERVICES
CORPORATION    Delaware Department of State    6249658 6    7/19/06    Specific
leased equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    6249669 3    7/19/06    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    6267245 9    8/2/06    Specific leased equipment
described therein CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware
Department of State    6267250 9    8/2/06    Specific leased equipment
described therein



--------------------------------------------------------------------------------

DEBTOR: CONSOLIDATION COAL COMPANY

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of State   
6395094 6    11/13/06    Specific leased equipment described therein DBT America
Inc.    Delaware Department of State    2007 0210244    1/17/07    Specific
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2007 2187507    6/11/07    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2007 2707981    7/18/07    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2007 4883749    12/27/07    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2008 0348597    1/29/08    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2008 0983450    3/20/08    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2008 2826855    8/19/08    Specific leased
equipment described therein BANK OF AMERICA LEASING & CAPITAL, LLC    Delaware
Department of State    2009 0108115    1/13/09    Specific equipment described
therein leased pursuant to Schedule No. 1 to Master Lease Agreement No.
19596-90000 dated 12/31/08 CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2009 0150695    1/15/09    Specific leased
equipment described therein



--------------------------------------------------------------------------------

DEBTOR: CONSOLIDATION COAL COMPANY

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of State   
2009 0759305    3/10/09    Specific leased equipment described therein
CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of State   
2009 2143300    7/2/09    Specific leased equipment described therein
CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of State   
2009 2730437    8/25/09    Specific leased equipment described therein
CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of State   
2009 3480115    10/29/09    Specific leased equipment described therein
CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of State   
2009 4018559    12/16/09    Specific leased equipment described therein
CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of State   
2010 0647507    2/25/10    Specific leased equipment described therein



--------------------------------------------------------------------------------

DEBTOR: Eighty-Four Mining Company

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

DBT America Inc.    Pennsylvania Department of State    2005040604098    4/4/05
   Specific equipment described therein DBT America Inc.    Pennsylvania
Department of State    2007032400468    3/20/07    Specific equipment described
therein DBT America Inc.    Pennsylvania Department of State    2007051600592   
5/14/07    Specific equipment described therein



--------------------------------------------------------------------------------

DEBTOR: Fola Coal Company, L.L.C.

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

Rish Equipment Company    West Virginia Secretary of State    200700053368   
6/22/07    Specific equipment described therein Caterpillar Financial Services
Corporation    West Virginia Secretary of State    200800215212    5/29/08   
Specific leased equipment described therein Caterpillar Financial Services
Corporation    West Virginia Secretary of State    200800225062    6/17/08   
Specific leased equipment described therein Caterpillar Financial Services
Corporation    West Virginia Secretary of State    200800229995    6/24/08   
Specific leased equipment described therein Caterpillar Financial Services
Corporation    West Virginia Secretary of State    200800234173    7/1/08   
Specific leased equipment described therein Caterpillar Financial Services
Corporation    West Virginia Secretary of State    200800234185    7/1/08   
Specific leased equipment described therein Caterpillar Financial Services
Corporation    West Virginia Secretary of State    200800234209    7/1/08   
Specific leased equipment described therein Caterpillar Financial Services
Corporation    West Virginia Secretary of State    200800242143    7/17/08   
Specific leased equipment described therein Caterpillar Financial Services
Corporation    West Virginia Secretary of State    200900346689    4/8/09   
Specific leased equipment described therein



--------------------------------------------------------------------------------

DEBTOR: Keystone Coal Mining Corporation

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

Caterpillar Financial Services Corporation    Pennsylvania Department of State
   2009041405552    4/14/09    Specific leased equipment described therein



--------------------------------------------------------------------------------

DEBTOR: McELROY COAL COMPANY

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

CATERPILLAR FINANCIAL SERVICES CORPORATION    Delaware Department of State   
5255748 7    8/17/05    Specific equipment described therein CATERPILLAR
FINANCIAL SERVICES CORPORATION    Delaware Department of State    5255982 2   
8/17/05    Specific equipment described therein CATERPILLAR FINANCIAL SERVICES
CORPORATION    Delaware Department of State    5256643 9    8/17/05    Specific
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2007 1261691    4/4/07    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2008 2826053    8/19/08    Specific leased
equipment described therein CATERPILLAR FINANCIAL SERVICES CORPORATION   
Delaware Department of State    2009 0801768    3/12/09    Specific leased
equipment described therein



--------------------------------------------------------------------------------

DEBTOR: Mon River Towing, Inc.

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

General Electric Capital Corporation    Pennsylvania Department of State   
2005092700296    9/23/05 (Amendment filed 10/20/05)   

Specific vessels described therein documented under United States Flag;

(Debtor and Secured Party are designated as Lessee and Lessor)

 

Amendment

Amendment and restatement of collateral description

Banc of America Leasing & Capital, LLC    Pennsylvania Department of State   
2007120505746    12/5/07    Precautionary filing in connection with Bareboat
Charter Agreement dated 12/4/07 concerning U.S. flag vessels described therein
BANC OF AMERICA LEASING & CAPITAL, LLC    Pennsylvania Department of State   
2009061101994    6/11/09    Specific vessels described therein leased pursuant
to Bareboat Charter Agreement dated 6/11/09



--------------------------------------------------------------------------------

B. LIENS RELATED TO DOMINION ACQUISITION

(1) NAME SEARCHED: Dominion Exploration & Production, Inc.

 

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE(S)

  

COLLATERAL/DESCRIPTION

OF AMENDMENT(S)

KEY EQUIPMENT FINANCE, A DIVISION OF KEY CORPORATE CAPITAL INC.    Delaware
Department of State    4154191 3    6/3/04 (Continuation filed 3/9/09)   

All software, equipment and other goods

(Debtor and Secured Party are designated as Lessee and Lessor)

(2) OTHER: That certain escrow account, Account No. 009-1555, maintained at
Whitney Bank, more commonly referred to as the “Hudson Unit ‘C’ Escrow Account”,
relating to the North Pineton Pool, Green Township, Indiana County,
Pennsylvania.



--------------------------------------------------------------------------------

SCHEDULE 2.9 - EXISTING LETTERS OF CREDIT

 

LETTER OF

CREDIT NO.

  

BENEFICIARY

  

ISSUE

DATE

  

EXPIRY

DATE

   CURRENCY
AMOUNT (USD) 252833    Illinois Industrial Commission    10/15/02    10/15/10   
1,700,000.00 253513    Old Republic Insurance    11/12/02    11/12/10   
4,640,957.00 254299    U.S. DOL    12/17/02    12/17/10    1,350,000.00 262031
   Zurich American Insurance    11/19/03    11/19/10    11,600,000.00 262250   
PA Dept of Environmental Protection    11/20/03    11/20/10    150,000.00 262663
   Commonwealth of Kentucky    12/08/03    12/08/10    9,800.00 262664   
Commonwealth of Kentucky    12/08/03    12/08/10    15,400.00 262665   
Commonwealth of Kentucky    12/08/03    12/08/10    9,500.00 262666   
Commonwealth of Kentucky    12/08/03    12/08/10    27,000.00 262910   
Commonwealth of Kentucky    12/17/03    12/17/10    24,400.00 264452   
Commonwealth of PA Department of Transportation    02/25/04    03/03/11   
700,000.00 18100206    U.S. Department of Labor Office of Workers’ Compensation
Programs Division of Longshore and Harbor Workers’ Compensation    06/23/04   
06/23/11    2,650,000.00 18101201    Virginia WC Commission    02/16/05   
02/16/11    3,250,000.00 18101431    Virginia WC Commission    04/22/05   
04/22/11    2,500,000.00 18101802    Commonwealth of Pennsylvania    06/10/05   
06/10/11    21,347,499.91 18102398    Ward Transformer Site Trust Fund   
11/23/05    11/23/10    1,728,000.00 18102531    West Virginia W/C Commission   
12/05/05    12/05/10    500,000.00 18102610    ACE American Insurance Co.   
12/27/05    11/05/10    600,000.00 18102922    Commonwealth of Pennsylvania   
03/22/06    03/22/11    12,147,226.10 18102923    Commonwealth of Pennsylvania
   03/22/06    03/22/11    221,253.05 18102924    Commonwealth of Pennsylvania
   03/22/06    03/22/11    2,060,143.84 18102925    Commonwealth of Pennsylvania
   03/22/06    03/22/11    722,450.65 18102926    Commonwealth of Pennsylvania
   03/22/06    03/22/11    184,578.39 18102927    Commonwealth of Pennsylvania
   03/22/06    03/22/11    391,286.09 18102928    Commonwealth of Pennsylvania
   03/22/06    03/22/11    16,692,554.22 18102929    Commonwealth of
Pennsylvania    03/22/06    03/22/11    398,275.57 18102932    Commonwealth of
Pennsylvania    03/22/06    03/22/11    238,425.46 18102933    Commonwealth of
Pennsylvania    03/22/06    03/22/11    174,620.39 18103241    Commonwealth of
Pennsylvania    05/12/06    05/12/11    600,000.00 18103246    National Union
Fire Insurance    05/22/06    05/22/11    1,929,680.00 18104077    Commonwealth
of Kentucky    12/07/06    08/31/10    1,818,964.00 18104078    Commonwealth of
Kentucky    12/07/06    06/23/11    11,823,851.00 18104687    Travelers Casualty
& Surety Co.    05/22/07    01/08/11    19,213,610.00 18104688    UMWA   
05/22/07    10/15/10    61,734,330.00 18104689    Insurance Commissioner of WV
   05/21/07    04/24/11    45,593,310.00 18105572    Royal Bank of Canada   
07/06/07    07/06/11    99,733.00 18108064    Self-Insurance Division Bureau of
Workers’ Compensation    10/12/07    10/12/10    30,700,000.00 18109012    OH
Bureau of Workers’ Comp.    03/05/08    03/05/11    2,042,000.00 18112327   
Zurich American Insurance    11/20/09    11/20/10    733,700.00            
262,322,548.67



--------------------------------------------------------------------------------

SCHEDULE 6.1.1 - QUALIFICATIONS

 

FULL LEGAL NAME PER CHARTER

DOCUMENTS/PARTNERSHIP AGREEMENT

(STATE OF FORMATION & TYPE OF ENTITY)

 

STATE(S) OF FOREIGN QUALIFICATION

AMVEST Coal & Rail, L.L.C.

(Virginia limited liability company)

  —  

AMVEST Coal Sales, Inc.

(Virginia corporation)

  West Virginia

AMVEST Corporation

(Virginia corporation)

  —  

AMVEST Gas Resources, Inc.

(Virginia corporation)

  West Virginia

AMVEST Mineral Services, Inc.

(Virginia corporation)

 

Tennessee

Florida

AMVEST Minerals Company, L.L.C.

(Virginia limited liability company)

  —  

AMVEST Oil & Gas, Inc.

(Virginia corporation)

  —  

AMVEST West Virginia Coal, L.L.C.

(West Virginia limited liability company)

  —  

Braxton-Clay Land & Mineral, Inc.

(West Virginia corporation)

  —  

Central Ohio Coal Company

(Ohio corporation)

  —  

CNX Land Resources Inc.

(Delaware corporation)

 

Colorado

Illinois

Kentucky

Montana

Pennsylvania

Texas

Utah

Virginia

West Virginia

Wyoming



--------------------------------------------------------------------------------

FULL LEGAL NAME PER CHARTER

DOCUMENTS/PARTNERSHIP AGREEMENT

(STATE OF FORMATION & TYPE OF ENTITY)

 

STATE(S) OF FOREIGN QUALIFICATION

CNX Marine Terminals Inc.

(Delaware corporation)

 

Illinois

Maryland

Ohio

Pennsylvania

CONSOL Energy Holdings LLC VI

(Delaware limited liability company)

  —  

CONSOL Energy Inc.

(Delaware corporation)

 

Colorado

Kentucky

Montana

Pennsylvania

Virginia

West Virginia

CONSOL Energy Sales Company

(Delaware corporation)

 

Georgia

Maryland

Pennsylvania

Virginia

CONSOL Financial Inc.

(Delaware corporation)

  —  

CONSOL Gas Company

(Delaware corporation)

 

Louisiana

New York

Ohio

Pennsylvania

Texas

Utah

West Virginia

CONSOL of Canada Inc.

(Delaware corporation)

  Alberta

CONSOL of Central Pennsylvania LLC

(Pennsylvania limited liability company)

  —  

CONSOL of Kentucky Inc.

(Delaware corporation)

 

Kentucky

Virginia

West Virginia

CONSOL of Ohio LLC

(Ohio limited liability company)

  —  

CONSOL of WV LLC

(West Virginia limited liability company)

  —  



--------------------------------------------------------------------------------

FULL LEGAL NAME PER CHARTER

DOCUMENTS/PARTNERSHIP AGREEMENT

(STATE OF FORMATION & TYPE OF ENTITY)

 

STATE(S) OF FOREIGN QUALIFICATION

CONSOL of Wyoming LLC

(Delaware limited liability company)

  —  

Consol Pennsylvania Coal Company LLC

(Delaware limited liability company)

 

Pennsylvania

Virginia

West Virginia

Consolidation Coal Company

(Delaware corporation)

 

Illinois

Kentucky

Michigan

Mississippi

Missouri

Montana

New Mexico

New York

North Dakota

Ohio

Pennsylvania

Tennessee

Utah

Virginia

West Virginia

Wyoming

Eighty-Four Mining Company

(Pennsylvania corporation)

  —  

Fola Coal Company, L.L.C.

(West Virginia limited liability company)

  —  

Glamorgan Coal Company, L.L.C.

(Virginia limited liability company)

  —  

Helvetia Coal Company

(Pennsylvania corporation)

  —  

Island Creek Coal Company

(Delaware corporation)

 

Kentucky

Pennsylvania

Virginia

West Virginia

Keystone Coal Mining Corporation

(Pennsylvania corporation)

  —  

Laurel Run Mining Company

(Virginia corporation)

 

Pennsylvania

West Virginia



--------------------------------------------------------------------------------

FULL LEGAL NAME PER CHARTER

DOCUMENTS/PARTNERSHIP AGREEMENT

(STATE OF FORMATION & TYPE OF ENTITY)

 

STATE(S) OF FOREIGN QUALIFICATION

Leatherwood, Inc.

(Pennsylvania corporation)

 

Virginia

West Virginia

Little Eagle Coal Company, L.L.C.

(West Virginia limited liability company)

  —  

McElroy Coal Company

(Delaware corporation)

  West Virginia

Mon River Towing, Inc.

(Pennsylvania corporation)

  West Virginia

MTB Inc.

(Delaware corporation)

  Pennsylvania

Nicholas-Clay Land & Mineral, Inc.

(Virginia corporation)

  West Virginia

Peters Creek Mineral Services, Inc.

(Virginia corporation)

  West Virginia

Reserve Coal Properties Company

(Delaware corporation)

 

Colorado

Illinois

Indiana

Kentucky

Ohio

Pennsylvania

Texas

Virginia

West Virginia

Wyoming

Rochester & Pittsburgh Coal Company

(Pennsylvania corporation)

 

New York

Utah

West Virginia

Southern Ohio Coal Company

(West Virginia corporation)

  Ohio

TEAGLE Company, L.L.C.

(Virginia limited liability company)

  —  

TECPART Corporation

(Delaware corporation)

  West Virginia

Terra Firma Company

(West Virginia corporation)

  —  



--------------------------------------------------------------------------------

FULL LEGAL NAME PER CHARTER

DOCUMENTS/PARTNERSHIP AGREEMENT

(STATE OF FORMATION & TYPE OF ENTITY)

 

STATE(S) OF FOREIGN QUALIFICATION

Terry Eagle Coal Company, L.L.C.

(West Virginia limited liability company)

  —  

Terry Eagle Limited Partnership

(West Virginia limited partnership)

  —  

Twin Rivers Towing Company

(Delaware corporation)

 

Pennsylvania

West Virginia

Vaughan Railroad Company

(West Virginia corporation)

  —  

Windsor Coal Company

(West Virginia corporation)

  —  

Wolfpen Knob Development Company

(Virginia corporation)

 

Ohio

West Virginia



--------------------------------------------------------------------------------

SCHEDULE 6.1.2 - SUBSIDIARIES

 

SUBSIDIARY

  

JURISDICTION OF

INCORPORATION

  

OWNER

  

Class of Equity

Interest

   AUTHORIZED
CAPITAL
STOCK    ISSUED
SHARES    %  OF
OUTSTANDING
SHARES   AMVEST Coal & Rail, L.L.C.    Virginia    AMVEST Minerals Company,
L.L.C.       —      —      —      AMVEST Coal Sales, Inc.    Virginia   
Glamorgan Coal Company, L.L.C.    Common    1,000    100    100 %  AMVEST
Corporation    Virginia    CONSOL Energy Inc.    Common    1,000    1,000    100
%  AMVEST Gas Resources, Inc.    Virginia    AMVEST Oil & Gas, Inc.    Common   
1,000    100    100 %  AMVEST Mineral Services, Inc.    Virginia    Glamorgan
Coal Company, L.L.C.    Common    1,000    100    100 %  AMVEST Minerals
Company, L.L.C.    Virginia    AMVEST Corporation       —      —      —     
AMVEST Oil & Gas, Inc.    Virginia    Glamorgan Coal Company, L.L.C.    Common
   1,000    100    100 %  AMVEST West Virginia Coal, L.L.C.    West Virginia   

Nicholas-Clay Land & Mineral, Inc. (70%)

 

Terry Eagle Limited Partnership (30%)

      —      —      —      Braxton-Clay Land & Mineral, Inc.    West Virginia   
AMVEST Coal & Rail, L.L.C.    Common    1,000    100    100 %  Central Ohio Coal
Company    Ohio    Consolidation Coal Company    Common    100,000    75,000   
100 %  CNX Land Resources Inc.    Delaware    CONSOL Energy Inc.    Common   
1,000    1,000    100 % 



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION OF

INCORPORATION

  

OWNER

  

Class of Equity

Interest

   AUTHORIZED
CAPITAL
STOCK    ISSUED
SHARES    %  OF
OUTSTANDING
SHARES   CNX Marine Terminals Inc.    Delaware    CONSOL Energy Sales Company   
Common    1,000    1,000    100 %  Conrhein Coal Company    Pennsylvania General
Partnership   

Consolidation Coal Company (76%)

MTB Inc. (24%)

      —      —      —      CONSOL Energy Holdings LLC VI    Delaware    CONSOL
Energy Inc.       —      —      —      CONSOL Energy Sales Company    Delaware
   CONSOL Energy Inc.    Common    2,000    1,000    100 %  CONSOL Financial
Inc.    Delaware    CONSOL Energy Inc.    Common    1,000    1,000    100 % 
CONSOL Gas Company    Delaware    CONSOL Energy Holdings LLC VI    Common   
1,000    1,000    100 %  CONSOL of Canada Inc.    Delaware    CONSOL Energy Inc.
   Common    10,000    7,000    100 %  CONSOL of Central Pennsylvania LLC   
Pennsylvania    CONSOL Energy Inc.       —      —      —      CONSOL of Kentucky
Inc.    Delaware    CONSOL Energy Inc.    Common    250,000    500    100 % 
CONSOL of Ohio LLC    Ohio    CONSOL Energy Inc.       —      —      —     
CONSOL of WV LLC    West Virginia    CONSOL Energy Inc.       —      —      —  
   CONSOL of Wyoming LLC    Delaware    CONSOL Energy Inc.       —      —     
—      Consol Pennsylvania Coal Company LLC    Delaware    CONSOL Energy Inc.   
   —      —      —     



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION OF

INCORPORATION

  

OWNER

  

Class of Equity

Interest

   AUTHORIZED
CAPITAL
STOCK    ISSUED
SHARES    %  OF
OUTSTANDING
SHARES   Consolidation Coal Company    Delaware    CONSOL Energy Inc.    Common
   75,000    75,000    100 %  Eighty-Four Mining Company    Pennsylvania   
CONSOL Financial Inc.    Common    100    10    100 % 

Fola Coal Company, L.L.C.

(d/b/a Powellton Coal Company, L.L.C.) (West Virginia)

   West Virginia    AMVEST West Virginia Coal, L.L.C.       —      —      —     
Glamorgan Coal Company, L.L.C.    Virginia    AMVEST Minerals Company, L.L.C.   
   —      —      —      Helvetia Coal Company    Pennsylvania    Rochester &
Pittsburgh Coal Company    Common    500    500    100 %  Island Creek Coal
Company    Delaware    Consolidation Coal Company    Common    10,000    100   
100 %  Keystone Coal Mining Corporation    Pennsylvania    Rochester &
Pittsburgh Coal Company    Common    100    100    100 %  Laurel Run Mining
Company    Virginia    Island Creek Coal Company    Common    1,000    1,000   
100 %  Leatherwood, Inc.    Pennsylvania    Rochester & Pittsburgh Coal Company
   Common    100    100    100 %  Little Eagle Coal Company, L.L.C.    West
Virginia    AMVEST West Virginia Coal, L.L.C.       —      —      —      McElroy
Coal Company    Delaware    Consolidation Coal Company    Common    1,000   
1,000    100 %  Mon River Towing, Inc.    Pennsylvania    CONSOL Energy Sales
Company    Common    1,000    1,000    100 % 



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION OF

INCORPORATION

  

OWNER

  

Class of Equity

Interest

   AUTHORIZED
CAPITAL
STOCK    ISSUED
SHARES    %  OF
OUTSTANDING
SHARES   MTB Inc.    Delaware    CONSOL Energy Inc.    Common    1,000    1,000
   100 %  Nicholas-Clay Land & Mineral, Inc.    Virginia    AMVEST Coal & Rail,
L.L.C.    Common    1,000    100    100 %  Peters Creek Mineral Services, Inc.
   Virginia    Glamorgan Coal Company, L.L.C.    Common    1,000    100    100
%  Reserve Coal Properties Company    Delaware    CONSOL Energy Inc.    Common
   1,000    1,000    100 %  Rochester & Pittsburgh Coal Company    Pennsylvania
   Consolidation Coal Company    Common    1,000    1,000    100 %  Southern
Ohio Coal Company    West Virginia    Consolidation Coal Company    Common   
5,000    5,000    100 %  TEAGLE Company, L.L.C.    Virginia    AMVEST Coal &
Rail, L.L.C.       —      —      —      TECPART Corporation    Delaware   
AMVEST Coal & Rail, L.L.C.    Common    1,000    1,000    100 %  Terra Firma
Company    West Virginia    CNX Land Resources Inc.    Common    1,000    1   
100 %  Terry Eagle Coal Company, L.L.C.    West Virginia    AMVEST West Virginia
Coal, L.L.C.       —      —      —      Terry Eagle Limited Partnership    West
Virginia   

TECPART Corporation

(47.5% GP & 2.5% LP)

TEAGLE Company, L.L.C.

(47.5% GP & 2.5% LP)

      —      —      —      Twin Rivers Towing Company    Delaware    CONSOL
Energy Sales Company    Common    1,000    1,000    100 %  Vaughan Railroad
Company    West Virginia    AMVEST Coal & Rail, L.L.C.    Common    1,000    100
   100 % 



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION OF

INCORPORATION

  

OWNER

  

Class of Equity

Interest

   AUTHORIZED
CAPITAL
STOCK    ISSUED
SHARES    %  OF
OUTSTANDING
SHARES   Windsor Coal Company    West Virginia    Consolidation Coal Company   
Common    5,000    4,064    100 %  Wolfpen Knob Development Company    Virginia
   CONSOL Energy Inc.    Common    1,000    1,000    100 % 



--------------------------------------------------------------------------------

SCHEDULE 6.1.13 - INSURANCE POLICIES

NAMED INSURED

  

COVERAGE

  

CARRIER

POLICY NUMBER

CONSOL Energy Inc. et al.    General Liability   

Steadfast Insurance Company

BOG9377215-06

CONSOL Energy Inc. et al.    Commercial Automobile Liability   

Zurich American Insurance Company

BAP 9377207-06

CONSOL Energy Inc. et al.    Workers’ Compensation and Employer’s Liability   

Zurich American Insurance Company

WC 9377211-06

CONSOL Energy Inc.

(Emery Mine – Utah)

   Workers’ Compensation and Employer’s Liability   

Zurich American Insurance Company

WC 6550669-0

CONSOL Energy Inc.    Excess Workers’ Compensation & Employer’s Liability
(Kentucky Only)   

ACE American Insurance Company

WCL C46242440

CONSOL Energy Inc.    Excess Workers’ Compensation & Employer’s Liability
(Pennsylvania Only)   

ACE American Insurance Company

WCL C45695682

CONSOL Energy Inc.

(Amvest Operations)

   Excess Workers’ Compensation & Employer’s Liability (West Virginia Only)   

ACE American Insurance Company

WCU C46242488

CONSOL Energy Inc.    Excess U.S. Longshore and Harbor Workers – Workers’
Compensation   

ACE American Insurance Company

WCL C4624252A

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $25 Million Excess
Primary   

Lexington Insurance Co.

2214093

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $25 Million Excess $25
Million   

XL Insurance Co. Ltd

DL402809

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $25 Million Excess $50
Million   

Allied World Assurance Company

C008485/003

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $25 Million Excess $75
Million   

Starr Indemnity

SISLXNR03010109

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $50 Million Excess $100
Million   

XL Insurance (Bermuda) Ltd

BM00024625LI09A

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $25 Million Excess $150
Million   

Lexington Insurance Co.

2214094

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $25 Million Excess $175
Million   

Liberty (UK)

DL476809

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $50 Million Excess $200
Million   

Chartis Cat Excess

25413362



--------------------------------------------------------------------------------

SCHEDULE 6.1.13 - INSURANCE POLICIES

NAMED INSURED

  

COVERAGE

  

CARRIER

POLICY NUMBER

CONSOL Energy Inc.   

“All Risk” Property including Boiler & Machinery, Certified and Non-Certified
Terrorism

 

$275,000,000 Limit for Real and Personal Property at aboveground locations

 

$75,000,000 Limit for Real and Personal Property at underground locations,
including underground time element

  

Primary ($50,000,000)

Lloyd’s of London

DP696309

Allied World Assurance Company Ltd

P000599/008

Ironshore Insurance Ltd.

441923409A

Integon Specialty Insurance

XIN37414

RSUI Indemnity Company

NHD363541

Primary ($75,000,000)

Zurich American Insurance Company

IM 5323464-01

Lexington Insurance Company

17397012

Westchester Surplus Lines

Insurance Company

D35895541 004

Excess ($25,000,000 x/s $50,000,000)

Arch Reinsurance Bermuda Ltd.

HHP0016679-03

Max Bermuda Ltd.

29218-3144-PRMAN-2009

Infrassure Insurance Ltd.

2009-1836-800-2342-4712

Great Lakes Reinsurance (UK) Plc

058106-01-09

Integon Specialty Insurance

XIN37416

RSUI Indemnity Company

NHD363543

Aspen Insurance UK Ltd.

PXA4DJV09

Hiscox Inc.

UIS2502964.09 & UTS2503335.09

Validus URS

AJK091755A09

Homeland Insurance Co. of NY

YSP 2333

Excess ($200,000,000 x/s $75,000,000)

ACE Bermuda Ins. Ltd.

CONSOL00604P06

Montpelier Re

B09FA71790-10/11

Swiss Re International S.E.

MH74574



--------------------------------------------------------------------------------

SCHEDULE 6.1.13 - INSURANCE POLICIES

NAMED INSURED

  

COVERAGE

  

CARRIER

POLICY NUMBER

CONSOL Energy Inc.   

“All Risk” Property including Boiler & Machinery

(continued)

  

Lexington Insurance Company

17397013

Integon Specialty Insurance

XIN37398

RSUI Indemnity Company

NHD363544

Commonwealth Insurance Co.

TRD1536

Axis Insurance Company

MCB718527-09

General Security Indemnity Co. of Arizona

2009-10F140860

CONSOL Energy Inc.    Boiler & Machinery Inspection and Insurance   

ARISE Boiler Inspection & Insurance Company, RRG

122852

CONSOL Energy Inc.    All Risk Property Certified and Non-Certified Terrorism
Gap Coverage   

Lexington Insurance Co.

015802079

CONSOL/Mon River et al.    Marine Package, including Hull and Machinery and P&I
  

Navigators Insurance Co. – 50%

NY09CFT7002/01

CNA Insurance Company – 30%

H876065

XL Insurance Company – 20%

UM00018676HU09A

CONSOL/Mon River et al.    Pollution Marine Liability   

Water Quality Insurance

42-50943

CONSOL/Mon River et al.    Excess Marine Liability – Layer $9 Million Excess
Primary   

Navigators Insurance Co. – 75%

09L0633/01

XL Insurance Company – 25%

UM00018676HU09A

CONSOL/Mon River et al.    Excess Marine Liability – Layer $10 Million   

Navigators Insurance Co. – 50%

09L0633/02

XL Insurance Company – 50%

UM00018676HU09A

CONSOL/Mon River et al.    Excess Marine Liability – Layer $30 Million   

Navigators Insurance Co. – 50%

09L0633/03

XL Insurance Company – 50%

UM00018676HU09A

CONSOL/Mon River et al.    Excess Marine Liability – Layer $50 Million   

Allianz AGCS Insurance – 50%

OXL 92002281

NY Marine Insurance – 50%

ML10105809

CONSOL Energy Inc.    Directors & Officers Liability – Primary   

XL Specialty Insurance Company

ELU100391 09

CONSOL Energy Inc.    Directors & Officers Liability – First Excess   

Zurich American Insurance Company

DOC5246274-05

CONSOL Energy Inc.    Directors & Officers Liability – Second Excess   

St. Paul Mercury Insurance Company

EC09002743

CONSOL Energy Inc.    Directors & Officers Liability – Third Excess   

Twin City Fire Insurance Company (The Hartford)

00 DA 0218855-09



--------------------------------------------------------------------------------

SCHEDULE 6.1.13 - INSURANCE POLICIES

NAMED INSURED

  

COVERAGE

  

CARRIER

POLICY NUMBER

CONSOL Energy Inc.    Directors & Officers Liability – Fourth Excess   

Associated Electric & Gas Insurance Services Limited

(AEGIS)

D2999A1A09

CONSOL Energy Inc.    Side A DIC Directors & Officers Liability – Fifth Excess
  

Federal Insurance Company

8210-7681

CONSOL Energy Inc.    Side A DIC Directors & Officers Liability – Sixth Excess
  

Arch Insurance Company

ABX0029547-01

CONSOL Energy Inc.    Side A DIC Directors & Officers Liability – Seventh Excess
  

ACE American Insurance Company

DOXG24573722001

CONSOL Energy Inc.    Fiduciary Liability   

St. Paul Mercury Insurance Company

EC03800796

CONSOL Energy Inc.    Excess Fiduciary Liability   

Twin City Fire Insurance Company

00 IA 0245891 09

CONSOL Energy Inc.    Special Risk Coverage   

Federal Insurance Company

8211 3019

CONSOL Energy Inc.    Blanket Crime   

Westchester Fire Insurance Company

DON G21666488 006

CONSOL Energy Inc. et al.    Employment Practices Liability with Omnibus Leaders
Preferred Endorsement   

Twin City Fire Insurance Company

00 GT 0223724 09

CONSOL Energy Inc.    Excess Employment Practices Liability   

St. Paul Mercury Insurance Company

EC09002720

Amvest Corporation    Directors & Officers, Fiduciary Liability, and Employment
Practices (6 year run-off coverage)   

Nutmeg Insurance Company

00 KB 0226237-06

Vaughan Railroad Company    Railroad Liability   

Steadfast Insurance Company

SCC288906713



--------------------------------------------------------------------------------

SCHEDULE 8.2.1 - PERMITTED INDEBTEDNESS

 

    

DETAIL

   AMOUNT (1)    Industrial Revenue Bonds issued by City of Baltimore for CNX
Marine Terminals, Inc. Principal and interest guaranteed by E.I. DuPont de
Nemours and Company. These bonds have been issued in two series, 1984A and B
Series totaling $72 MM, and 1985 Series totaling $30.9 MM. Maturities of the
1984 and 1985 Series are October 1, 2011 and December 1, 2010, respectively.
These bonds are at a fixed annual rate of 6.50%. The Borrower has the option to
call the bonds on a restricted basis. The Bondholders do not have the option to
require the Borrower to redeem the bonds.    $ 102,865,000



--------------------------------------------------------------------------------

SCHEDULE 8.2.3 - PERMITTED GUARANTIES

 

GUARANTY

  

TERM

   MAXIMUM
PAYMENTS* CNX Funding Corporation    Thru 4/2012      200,000,000 Fairmont
Supply Surety Bonds    Various      351,000 Fairmont Supply Letter of Credit   
Various      100,000 Fairmont Supply – VAR Resources    Thru 1/2012      319,000
Cargo Dockers Surety Bonds    Various      20,000 Harrison Resources Surety
Bonds    Various      1,179,000           Total Guaranties excluding CNX Gas   
   $ 201,969,000          

 

* MAXIMUM PAYMENTS AT MARCH 31, 2010



--------------------------------------------------------------------------------

SCHEDULE 8.2.3 - PERMITTED GUARANTIES

 

GUARANTY

  

TERM

   MAXIMUM
PAYMENTS* East Tennessee Natural Gas LLC    Thru 10/2021      53,138,000
Baltimore Gas and Electric Company    Open Ended w/Notice      3,000,000 East
Tennessee Natural Gas LLC    Open Ended w/Notice      100,000 Miscellaneous
Surety Bonds    Various      38,000           Total Guaranties for CNX Gas      
$ 56,276,000          

 

* MAXIMUM PAYMENTS AT MARCH 31, 2010



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between                      (the “Assignor”) and                      (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any Revolving Credit Commitments,
letters of credit, guarantees, and swingline loans included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1. Assignor:                     

2. Assignee:                     

                [and is an Affiliate/Approved Fund of [identify Lender]*]

3. Borrower: CONSOL Energy Inc.

4. Administrative Agent: PNC Bank, National Association, as the Administrative
Agent under the Credit Agreement.

 

 

*

Select as applicable.



--------------------------------------------------------------------------------

5. Credit Agreement: Amended and Restated Credit Agreement, dated as of May 7,
2010 (as amended, supplemented, restated or modified from time to time, the
“Credit Agreement”), by and among Consol Energy Inc., a Delaware corporation
(“Borrower”), each of the Guarantors now or hereafter party thereto
(“Guarantors”), the Lenders now or hereafter party thereto, PNC Bank, National
Association, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”) and Bank of America, N.A., as the Syndication Agent.

6. Assigned Interest:

 

Facility Assigned

  

Aggregate
Amount of
Commitments /
Loans for all
Lenders*

  

Amount of
Commitment /
Loans
Assigned*

  

Percentage
Assigned of
Commitment /
Loans /†

Revolving Credit Commitment

   $      $      %

7. [Trade Date:                      ]‡

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[SIGNATURE PAGE FOLLOWS]

 

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

†

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

‡

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE - ASSIGNMENT AND ASSUMPTION AGREEMENT]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:     Name:     Title:     ASSIGNEE [NAME OF ASSIGNEE] By:     Name:    
Title:    

 

Consented to and Accepted: PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent

By:     Name:     Title:    

[Consented to:

[Insert Signature Blocks for each Issuing Lender that has issued outstanding
Letters of Credit]

By:       Name:       Title:       ]

 

[Consented to:]4

CONSOL ENERGY INC.

 

By:     Name:     Title:    

 

4

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements to be an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.3 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Lender that is not
incorporated under the Laws of the United States or a state thereof, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, return of



--------------------------------------------------------------------------------

deposits, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or by electronic signature delivery system (in either case in a form
acceptable to the Administrative Agent) shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT 1.1(B)

NEW LENDER JOINDER AND ASSUMPTION AGREEMENT

Reference is made to the Amended and Restated Credit Agreement, dated as of
May 7, 2010 (as amended, supplemented, restated or modified from time to time,
the “Credit Agreement”), by and among Consol Energy Inc., a Delaware corporation
(“Borrower”), each of the Guarantors (“Guarantors”), the Lenders now or
hereafter party thereto, PNC Bank, National Association in its capacity as
administrative agent for the Lenders (the “Administrative Agent”) and Bank of
America, N.A., as Syndication Agent.

Agreement

Unless otherwise defined herein, terms defined in the Credit Agreement (defined
above) are used herein with the same meanings.

                     (the “New Lender”), intending to be legally bound hereby,
joins and becomes a “Lender” and a “New Lender” under the Credit Agreement and
each of the other Loan Documents as of this      day of             , 20    
(the “Effective Date”) and, pursuant to Section 2.11 of the Credit Agreement,
the New Lender hereby agrees as follows:

1. As of the Effective Date and to the extent of the Revolving Credit Commitment
of the New Lender set forth on Schedule 1 hereto: (i) the New Lender hereby
agrees that it is and shall be deemed to be, and it hereby assumes the
obligations of, a “Lender” and a “New Lender” under the Credit Agreement and
each of the other Loan Documents; and the New Lender shall be entitled to the
benefits, rights, privileges and remedies of a “Lender” and a “New Lender” under
the Credit Agreement and each of the other Loan Documents.

2. The New Lender acknowledges and agrees that the Administrative Agent, each
other agent under the Credit Agreement and each Lender makes no representation
or warranty and assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any of the other Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
of the other Loan Documents or any other instrument or document furnished
pursuant thereto or (ii) the financial condition of Borrower or the performance
or observance by Borrower of any of its obligations under the Credit Agreement
or any of the other Loan Documents or any other instrument or document furnished
pursuant thereto.

3. The New Lender (i) confirms that it has received a copy of the Credit
Agreement (including any modifications thereof or supplements or waivers
thereto), together with copies of the financial statements (if any) referred to
in Sections 8.3.1 and 8.3.2 of the Credit Agreement, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Joinder and Assumption Agreement;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, any other agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action



--------------------------------------------------------------------------------

under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent and the Syndication Agent, as applicable, to take such actions on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent or the Syndication Agent, as applicable, by the terms
thereof; (iv) agrees that it will become a party to and be bound by the Credit
Agreement on the Effective Date as if it were an original Lender thereunder and
will have the rights and obligations of a Lender thereunder and will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(v) specifies as its address for notices the office set forth beneath its name
on the signature pages hereof.

4. Following the execution of this New Lender Joinder and Assumption Agreement,
it will be delivered to the Borrower and the Administrative Agent for acceptance
and for recording by the Administrative Agent.

5. Upon such acceptance and recording, as of the Effective Date, (i) the New
Lender shall be a party to the Credit Agreement and, to the extent provided in
this New Lender Joinder and Assumption Agreement, have the rights and
obligations of a Lender thereunder and under the Loan Documents, and (ii) the
Revolving Credit Commitment of the Lenders, including the New Lender, shall be
as set forth in Schedule 1.1(B) hereto.

6. Upon such acceptance and recording from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement and the
Revolving Credit Notes in respect and to the extent of the interest of the New
Lender assumed hereby (including, without limitation, all payments of principal,
interest, and other fees, costs and expenses with respect thereto) to the New
Lender.

7. The Commitments and Ratable Shares of the New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) to the Agreement. Schedule 1.1(B) to
the Agreement is being amended and restated effective as of the Effective Date
hereof to read as set forth on Schedule 1.1(B) hereto. Schedule 1 hereto lists
as of the date hereof the amount of Loans under each outstanding Borrowing
Tranche. Notwithstanding the foregoing on the date hereof, the Borrower shall
(i) repay the Revolving Credit Loans then outstanding to each of the Current
Lenders to the extent necessary so that after giving effect to the increase in
the Revolving Credit Commitments each Current Lender will have its Ratable Share
of the outstanding Revolving Credit Loans, subject to the Borrower’s indemnity
obligations under Section 5.10 [Indemnity] and (b) borrow Revolving Credit Loans
from Increasing Lenders and New Lender to the extent necessary so that after
giving effect to the increase in the Revolving Credit Commitments, each such
Lender will have its Ratable Share of the outstanding Revolving Credit Loans.

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (i) share ratably in all Base Rate Loans
borrowed by the Borrower on and after the Effective Date; (ii) participate in
all new LIBOR Rate Loans borrowed by the Borrower on and after the Effective
Date according to its Ratable Share; and (iii) participate in all Letters of
Credit outstanding on the Effective Date according to its Ratable Share.

8. This New Lender Joinder and Assumption Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

9. This New Lender Joinder and Assumption Agreement may be signed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument; and delivery of executed
signature pages hereof by telecopy transmission from one party to another shall
constitute effective and binding execution and delivery of this New Lender
Joinder and Assumption Agreement by such party.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE - NEW LENDER JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have duly executed this New Lender Joinder and Assumption Agreement and
delivered the same to the Administrative Agent and the Borrower as of the
Effective Date.

 

NEW LENDER  

By:

   

Name:

   

Title:

   

Notice Address:

     

 

Telephone No.:

   

Telecopier No.:

   

Email:

   

Attention:

   

 

CONSENTED TO: PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

[ACKNOWLEDGMENT AND AGREEMENT OF LOAN PARTIES]

In consideration of the foregoing New Lender Joinder and Assumption Agreement:
(A) Borrower hereby agrees to execute and deliver to the New Lender a Revolving
Credit Note in respect of the Revolving Credit Commitment of the New Lender, and
(B) each Loan Party hereby (i) acknowledges and consents to the foregoing New
Lender Joinder and Assumption Agreement and agrees that the New Lender shall be
a “Lender” and a “New Lender” under the Credit Agreement and the other Loan
Documents to which such Loan Party is a party, and shall have the rights,
privileges, remedies and obligations of a “Lender” and a “New Lender” under the
Credit Agreement and under the other Loan Documents to which such Loan Party is
a party in respect and to the extent of the Revolving Credit Commitment of the
New Lender set forth on Schedule 1.1(B) hereto, which shall serve as the amended
and restated Schedule 1.1(B) to the Credit Agreement, and (ii) makes, affirms
and ratifies in favor of the New Lender the Credit Agreement and the other Loan
Documents to which such Loan Party is a party.

 

BORROWER CONSOL ENERGY INC. By:     Name:   John M. Reilly Title:   Vice
President and Treasurer



--------------------------------------------------------------------------------

[ACKNOWLEDGMENT AND AGREEMENT OF LOAN PARTIES]

 

GUARANTORS: CONSOL ENERGY HOLDINGS LLC VI CONSOL GAS COMPANY

By:

      John M. Reilly, Vice President and Treasurer of each Guarantor listed
above on behalf of each such Guarantor TERRY EAGLE LIMITED PARTNERSHIP

By:

  TECPART Corporation, a general partner  

By:

     

Name:

  John M. Reilly  

Title:

  Treasurer

By:

  TEAGLE Company, L.L.C., a general partner  

By:

     

Name:

  John M. Reilly  

Title:

  Treasurer



--------------------------------------------------------------------------------

[ACKNOWLEDGMENT AND AGREEMENT OF LOAN PARTIES]

 

GUARANTORS: AMVEST COAL & RAIL, L.L.C. AMVEST COAL SALES, INC. AMVEST
CORPORATION AMVEST GAS RESOURCES, INC. AMVEST MINERAL SERVICES, INC. AMVEST
MINERALS COMPANY, L.L.C. AMVEST OIL & GAS, INC. AMVEST WEST VIRGINIA COAL,
L.L.C. BRAXTON-CLAY LAND & MINERAL, INC. CNX LAND RESOURCES INC. CNX MARINE
TERMINALS INC. CONSOL ENERGY SALES COMPANY CONSOL OF CANADA INC. CONSOL OF
CENTRAL PENNSYLVANIA LLC CONSOL OF KENTUCKY INC. CONSOL OF OHIO LLC CONSOL OF WV
LLC CONSOL OF WYOMING LLC CONSOL PENNSYLVANIA COAL COMPANY LLC FOLA COAL
COMPANY, L.L.C. GLAMORGAN COAL COMPANY, L.L.C. LEATHERWOOD, INC. LITTLE EAGLE
COAL COMPANY, L.L.C. MON RIVER TOWING, INC. MTB INC. NICHOLAS-CLAY LAND &
MINERAL, INC. PETERS CREEK MINERAL SERVICES, INC. RESERVE COAL PROPERTIES
COMPANY ROCHESTER & PITTSBURGH COAL COMPANY TEAGLE COMPANY, L.L.C. TECPART
CORPORATION TERRA FIRMA COMPANY TERRY EAGLE COAL COMPANY, L.L.C. VAUGHAN
RAILROAD COMPANY WOLFPEN KNOB DEVELOPMENT COMPANY

 

By:

     

John M. Reilly, Treasurer of each Guarantor listed above on behalf of each such
Guarantor



--------------------------------------------------------------------------------

[ACKNOWLEDGMENT AND AGREEMENT OF LOAN PARTIES]

 

GUARANTORS: CENTRAL OHIO COAL COMPANY CONSOLIDATION COAL COMPANY EIGHTY-FOUR
MINING COMPANY HELVETIA COAL COMPANY ISLAND CREEK COAL COMPANY KEYSTONE COAL
MINING CORPORATION LAUREL RUN MINING COMPANY McELROY COAL COMPANY SOUTHERN OHIO
COAL COMPANY TWIN RIVERS TOWING COMPANY WINDSOR COAL COMPANY

 

By:

      Daniel S. Cangilla, Treasurer of each Guarantor listed above on behalf of
each such Guarantor CONRHEIN COAL COMPANY

By:

 

CONSOLIDATION COAL COMPANY, a general partner

 

By:

     

Name:

  Daniel S. Cangilla  

Title:

  Treasurer



--------------------------------------------------------------------------------

[ACKNOWLEDGMENT AND AGREEMENT OF LOAN PARTIES]

 

GUARANTOR: CONSOL FINANCIAL INC. By:     Name:   Christopher C. Jones Title:  
Vice President and Secretary



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

Amended and Restated Commitments of Lenders



--------------------------------------------------------------------------------

SCHEDULE 1

Borrowing Tranches



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(1)

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of             ,
20    , by                     , a                     
[corporation/partnership/limited liability company] (the “New Guarantor”).

Background

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
May 7, 2010 (as the same may be amended, supplemented, restated or modified from
time to time, the “Credit Agreement”), by and among Consol Energy Inc., a
Delaware corporation (“Borrower”), each of the Guarantors now or hereafter party
thereto (“Guarantors”, and together with the Borrower, the “Loan Parties”), the
Lenders now or hereafter party thereto (the “Lenders”), PNC Bank, National
Association, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”) and Bank of America, N.A., as Syndication Agent;
(ii) the Amended and Restated Continuing Agreement of Guaranty and Suretyship,
dated as of May 7, 2010, as the same may be amended, restated, supplemented or
modified from time to time (the “Guaranty”), of Guarantors given to the
Administrative Agent for the benefit of the Lenders; (iii) the Amended and
Restated Security Agreement, dated as of May 7, 2010, as the same may be
amended, restated, supplemented or modified from time to time (the “Security
Agreement”), among the Loan Parties, as debtors, and the Collateral Trustee (as
defined therein) for the benefit of the Secured Parties (as defined therein);
(iv) the Amended and Restated Pledge Agreement, dated as of May 7, 2010, as the
same may be amended, restated, supplemented or modified from time to time (the
“Pledge Agreement”), among the Loan Parties, as pledgors, and the Collateral
Trustee (as defined therein) for the benefit of the Secured Parties (as defined
therein); (v) the Amended and Restated Intercompany Subordination Agreement,
dated as of May 7, 2010, as the same may be amended, restated, supplemented or
modified from time to time (the “Intercompany Subordination Agreement”), among
the Loan Parties and the Administrative Agent for the benefit of the Lenders;
(vi) the Patent, Trademark and Copyright Security Agreement, dated as of
June 27, 2007, as the same may be amended, restated, supplemented or modified
from time to time (the “Patent, Trademark and Copyright Security Agreement”),
among the Loan Parties, as pledgors, and the Collateral Trustee (as defined
therein); (vii) the Amended and Restated Collateral Trust Agreement, dated as of
May 7, 2010, as the same may be amended, restated, supplemented or modified from
time to time (the “Collateral Trust Agreement”), among the Borrower, the
Designated Subsidiaries (as defined therein) for the benefit of the Secured
Parties (as defined therein), and the Collateral Trustees (as defined therein),
as trustees for such Secured Parties (as defined therein); (viii) the Amended
and Restated Regulated Substances Certificate and Indemnity Agreement, dated as
of May 7, 2010, as the same may be amended, restated, supplemented or modified
from time to time (the “Indemnity Agreement”), among the Loan Parties and the
Collateral Trustees (as defined therein) for the benefit of the Secured Parties
(as defined therein); and (ix) the other Loan Documents referred to in the
Credit Agreement, as the same may be amended, restated, supplemented or modified
from time to time (all documents listed in this paragraph shall collectively be
referred to herein as the “Loan Documents”).



--------------------------------------------------------------------------------

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Guarantor as a result of being or becoming affiliated with the Borrower
and the Guarantors, New Guarantor hereby agrees that effective as of the date
hereof it hereby is, and shall be deemed to be, and assumes the obligations of,
a “Loan Party” and a “Guarantor”, jointly and severally with the existing Loan
Parties and Guarantors under the Credit Agreement, a “Guarantor”, jointly and
severally with the existing Guarantors under the Guaranty, a “Company” jointly
and severally with the existing “Companies” under the Intercompany Subordination
Agreement, a “Loan Party” jointly and severally under the Indemnity Agreement
*[a “Debtor” jointly and severally under the Security Agreement, a “Pledgor”
jointly and severally under the Pledge Agreement and a “Loan Party” jointly and
severally under the Collateral Trust Agreement] and a Loan Party or Guarantor,
as the case may be, under each of the other Loan Documents to which the Loan
Parties or Guarantors are required to become a party pursuant to the terms of
Section 8.2.9 of the Credit Agreement; and, New Guarantor hereby agrees that
from the date hereof and until Payment In Full and the performance of all other
obligations of the Loan Parties under the Loan Documents, New Guarantor shall
perform, comply with, and be subject to and bound by each of the terms and
provisions of the Credit Agreement, Guaranty, Intercompany Subordination
Agreement, Indemnity Agreement, *[Security Agreement, Pledge Agreement,
Collateral Trust Agreement] and each of the other Loan Documents to which
Guarantors and Loan Parties are required to become parties pursuant to the terms
of Section 8.2.9 of the Credit Agreement jointly and severally with the existing
parties thereto. Without limiting the generality of the foregoing, New Guarantor
hereby represents and warrants that (i) each of the representations and
warranties set forth in Section 6 of the Credit Agreement applicable to such
Loan Party is true and correct as to New Guarantor on and as of the date hereof
and (ii) New Guarantor has heretofore received a true and correct copy of the
Credit Agreement, Guaranty, Intercompany Subordination Agreement, Indemnity
Agreement, *[Security Agreement, Pledge Agreement, Collateral Trust Agreement]
and each of the other Loan Documents (including any modifications thereof or
supplements or waivers thereto) in effect on the date hereof to which New
Guarantor is required to become a party.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, Guaranty, Intercompany
Subordination Agreement, Indemnity Agreement, *[ Security Agreement, Pledge
Agreement, Collateral Trust Agreement] and each of the other Loan Documents to
which New Guarantor is becoming a party pursuant to the terms of the preceding
paragraph.

New Guarantor is simultaneously delivering to the †[Administrative Agent] *[
Collateral Trustee (with copies sent to the Administrative Agent),] all
appropriate documents, instruments, other agreements, financing statements,
appropriate stock powers and certificates required under Section 8.2.9 of the
Credit Agreement.

 

*

Delete bracketed language for Guarantors joining as a result of a Permitted
Acquisition.

†

Add bracketed language for Guarantors joining as a result of a Permitted
Acquisition.

 

2



--------------------------------------------------------------------------------

* [In furtherance of the foregoing, upon the request of the Administrative
Agent, New Guarantor shall execute and deliver or cause to be executed and
delivered at any time and from time to time such further instruments and
documents and do or cause to be done such further acts as may be reasonably
necessary in the reasonable opinion of Administrative Agent to carry out more
effectively the provisions and purposes of this Guarantor Joinder and Assumption
Agreement and the other Loan Documents.]

New Guarantor acknowledges and agrees that a telecopy transmission or electronic
copy (with confirmation of receipt) to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Guarantor shall
constitute effective and binding execution and delivery hereof by New Guarantor.

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 OF GUARANTOR

JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that this Guarantor Joinder
and Assumption Agreement constitute a sealed instrument.

 

ATTEST:

   

 

       

 

    By:   ____________________________________ (SEAL)

Name:

 

 

    Name:  

 

Title:

 

 

    Title:  

 

Acknowledged and accepted:       PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent By:  

 

      Name:  

 

      Title:  

 

     



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(2)

AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP

This Amended and Restated Continuing Agreement of Guaranty and Suretyship (this
“Guaranty”), dated as of this 7th day of May, 2010, is jointly and severally
given by each of the UNDERSIGNED and each of the other Persons which become
Guarantors hereunder from time to time (each a “Guarantor” and collectively the
“Guarantors”) in favor of PNC BANK, NATIONAL ASSOCIATION, in its capacity as the
administrative agent for the Lenders, as defined below (the “Administrative
Agent”), in connection with that certain Amended and Restated Credit Agreement,
dated as of the date hereof, by and among, CONSOL Energy Inc., a Delaware
corporation (the “Borrower”), the Guarantors now or hereafter party thereto, the
Administrative Agent, Bank of America, N.A. as Syndication Agent, and the
Lenders now or hereafter party thereto (as amended, restated, modified, or
supplemented from time to time hereafter, the “Credit Agreement”). Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
to them by the Credit Agreement and the rules of construction set forth in
Section 1.2 [Construction] of the Credit Agreement shall apply to this Guaranty.

1. Guarantied Obligations. To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Borrower under the
Credit Agreement, each Guarantor hereby jointly and severally unconditionally,
and irrevocably, guaranties to the Administrative Agent and each Lender, and
becomes surety, as though it was a primary obligor for, the full, strict and
indefeasible payment and performance when due (whether on demand, at stated
maturity, by acceleration, or otherwise and including any amounts which would
become due but for the operation of an automatic stay under the federal
bankruptcy code of the United States or any similar laws of any country or
jurisdiction) of: (a) all Obligations, including, without limiting the
generality of the foregoing, all obligations, liabilities, and indebtedness from
time to time of the Borrower or any other Guarantor to the Administrative Agent
or any of the Lenders, under or in connection with the Credit Agreement or any
other Loan Document or any Specified Swap Agreement, whether for principal,
interest, fees, indemnities, expenses, or otherwise, and all refinancings or
refundings thereof, whether such obligations, liabilities, or indebtedness are
direct or indirect, secured or unsecured, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising (and including obligations, liabilities, and
indebtedness arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization, or similar proceeding with respect to any of the
Loan Parties or that would have arisen or accrued but for the commencement of
such proceeding (including without limitation, interest after default), even if
the claim for such obligation, liability or indebtedness is not enforceable or
allowable in such proceeding, and including all Obligations, liabilities, and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents or any Specified Swap Agreement from time to time, regardless
of whether any such extensions of credit are in excess of the amount committed
under or contemplated by the Loan Documents or any Specified Swap Agreement or
are made in circumstances in which any condition to extension of credit is not
satisfied), (b) any obligation or liability of any of the Loan Parties arising
out of overdrafts on deposits or other accounts or out of electronic funds
(whether by wire transfer or through



--------------------------------------------------------------------------------

automated clearing houses or otherwise) or out of the return unpaid of, or other
failure of the Administrative Agent or any Lender to receive final payment for,
any check, item, instrument, payment order or other deposit or credit to a
deposit or other account, or out of the Administrative Agent’s or any Lender’s
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository or other similar arrangements, and (c) any
amendments, extensions, renewals and increases of or to any of the foregoing
(all of the foregoing obligations, liabilities and indebtedness are referred to
herein collectively as the “Guarantied Obligations” and each as a “Guarantied
Obligation”). Without limitation of the foregoing, any of the Guarantied
Obligations shall be and remain Guarantied Obligations entitled to the benefit
of this Guaranty if the Administrative Agent or any of the Lenders (or any one
or more assignees or transferees thereof) from time to time assigns or otherwise
transfers all or any portion of their respective rights and obligations under
the Loan Documents, or any other Guarantied Obligations, to any other Person as
provided by the Loan Documents or by the Specified Swap Agreements. In
furtherance of the foregoing, each Guarantor jointly and severally agrees as
follows:

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations when due and payable, after the expiration of any
applicable cure periods, immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them. All payments made hereunder shall be
made by each Guarantor in immediately available funds in U.S. Dollars and shall
be made without setoff, counterclaim, withholding, or other deduction of any
nature. Each Guarantor further agrees that its guaranty hereunder constitutes a
guaranty of payment when due and not of collection, and waives any right to
require that nay resort be had by the Administrative Agent or any other Lender
to any of the security held for payment of the Obligations or to any balance of
any deposit account or credit on the books of the Administrative Agent or any
other Lender in favor of any Borrower or any other person.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or the Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity, except for, and to the extent of, payment and
performance of the Guaranteed Obligations. Each of the Guarantors agrees that
the Guarantied Obligations will be paid and performed strictly in accordance
with the terms of the Loan Documents and the Specified Swap Agreements. Without
limiting the generality of the foregoing, each Guarantor hereby consents to, at
any time and from time to time, and the joint and several obligations of each
Guarantor hereunder shall not be diminished, terminated, or otherwise similarly
affected by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents or
Specified Swap Agreements, or any rights of the Administrative Agent or the
Lenders or any other Person with respect thereto;

 

2



--------------------------------------------------------------------------------

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of the
Guarantied Obligations (whether or not contemplated by the Loan Documents or
Specified Swap Agreements as presently constituted); any change in the time,
manner, method, or place of payment or performance of, or in any other term of,
any of the Guarantied Obligations; any execution or delivery of any additional
Loan Documents or Specified Swap Agreements; or any amendment, modification or
supplement to, or refinancing or refunding of, any Loan Document or any of the
Guarantied Obligations;

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents or Specified Swap
Agreements, or in circumstances in which any condition to such extensions of
credit has not been satisfied; any other exercise or non-exercise, or any other
failure, omission, breach, default, delay, or wrongful action in connection with
any exercise or non-exercise, of any right or remedy against the Borrower or any
other Person under or in connection with any Loan Document or any of the
Guarantied Obligations; any refusal of payment or performance of any of the
Guarantied Obligations, whether or not with any reservation of rights against
any Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;

(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by any of the Administrative Agent or the Lenders, or any of them, or any other
Person in respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any

 

3



--------------------------------------------------------------------------------

action taken or election made by the Administrative Agent or the Lenders, or any
of them (including but not limited to any election under Section 1111(b)(2) of
the United States Bankruptcy Code), the Borrower, or any other Person in
connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower or any other Person with respect to any Loan
Document or any of the Guarantied Obligations, other than, and to the extent of,
payment and performance of the Guaranteed Obligations; or any discharge by
operation of law or release of the Borrower or any other Person from the
performance or observance of any Loan Document or any of the Guarantied
Obligations; and

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 8.2.9 of the Credit Agreement and each
Guarantor affirms that its obligations shall continue hereunder undiminished.

4. Waivers, etc. Each of the Guarantors hereby waives any defense to (other
than, and to the extent of, the defense of prior payment and performance of the
Guarantied Obligations) or limitation on its obligations under this Guaranty
arising out of or based on any event or circumstance referred to in Section 3
hereof. Without limitation and to the fullest extent permitted by applicable
law, each Guarantor waives each of the following:

(a) Except as may be expressly contemplated by the Credit Agreement or the other
Loan Documents or Specified Swap Agreements, all notices, disclosures and demand
of any nature which otherwise might be required from time to time to preserve
intact any rights against any Guarantor, including the following: any notice of
any event or circumstance described in Section 3 hereof; any notice required by
any law, regulation or order now or hereafter in effect in any jurisdiction; any
notice of nonpayment, nonperformance, dishonor, or protest under any Loan
Document or any of the Guarantied Obligations; any notice of the incurrence of
any Guarantied Obligation; any notice of any default or any failure on the part
of the Borrower or any other Person to comply with any Loan Document or any of
the Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrower or any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to

 

4



--------------------------------------------------------------------------------

mitigate the damages resulting from default under, any Loan Document or any of
the Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Guaranty or any other Loan Document or
Specified Swap Agreement, and any requirement that any Guarantor receive notice
of any such acceptance;

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against the Borrower or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon Payment In Full, and provided that none of the other
obligations referred to in Section 1(b) hereof are then in default, this
Guaranty shall terminate; provided, however, that this Guaranty shall continue
to be effective or be reinstated, as the case may be, any time any payment of
any of the Guarantied Obligations is rescinded, recouped, avoided, or must
otherwise be returned or released by any Lender or the Administrative Agent upon
or during the insolvency, bankruptcy, or reorganization of, or any similar
proceeding affecting, the Borrower or for any other reason whatsoever, all as
though such payment had not been made and was due and owing.

6. Subrogation. Each Guarantor waives and agrees that it will not exercise any
rights against the Borrower or any other Guarantor arising in connection with,
or any Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until Payment In Full. If any amount
shall be paid to any Guarantor by or on behalf of the Borrower or any other
Guarantor by virtue of any right of subrogation, contribution, or the like, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and shall be held in trust for the benefit of, the Administrative Agent and the
Lenders and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this

 

5



--------------------------------------------------------------------------------

Guaranty and their obligations hereunder, the Guarantied Obligations shall be
deemed to have been declared in default or accelerated, and such other exercise
or conditions to exercise shall be deemed to have been taken or met.

8. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any of the Guarantors hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Guarantor shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Paragraph) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Guarantor shall make such deductions and (iii) such Guarantor shall timely pay
the full amount deducted to the relevant Official Body in accordance with
applicable Law.

(b) Payment of Other Taxes by any Guarantor. Without limiting the provisions of
paragraph (a) above, each Guarantor shall timely pay any Other Taxes to the
relevant Official Body in accordance with applicable Law.

(c) Indemnification by the Guarantors. Each Guarantor shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Paragraph) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to such Guarantor by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

(d) Certificate. As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by any Guarantor to an Official Body, such Guarantor shall
deliver to the Administrative Agent, the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Tax Provisions Incorporated By Reference. Notwithstanding the foregoing,
with respect to any and all payments by or on account of any obligation of the
Guarantors hereunder, the provisions of Section 5.9 [Taxes] of the Credit
Agreement are cross-referenced, incorporated herein and shall apply to the
Administrative Agent, each Lender, Issuing Lender and any Guarantor as if such
Guarantor is, in fact, the Borrower; provided, however, that no Guarantor shall
have any obligation under this Section 8 [Taxes] in excess of such Guarantor’s
Guarantied Obligations.

 

6



--------------------------------------------------------------------------------

9. Intentionally Deleted.

10. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
given under, the Credit Agreement and in the manner provided in Section 11.5.1
of the Credit Agreement. The Administrative Agent and the Lenders may rely on
any notice (whether or not made in a manner contemplated by this Guaranty)
purportedly made by or on behalf of a Guarantor, and the Administrative Agent
and the Lenders shall have no duty to verify the identity or authority of the
Person giving such notice.

11. Counterparts; Telecopy Signatures. This Guaranty may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Administrative Agent) shall be effective as
delivery of a manually executed signature page to this Guaranty.

12. Setoff, Default Payments by Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or the
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender or any subsidiary or
affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the
Administrative Agent or the Lenders, or any of them, shall have given any notice
or made any demand under this Guaranty or under such obligation to the
Guarantor, whether such obligation to the Guarantor is absolute or contingent,
matured or unmatured (it being agreed that the Administrative Agent and the
Lenders, or any of them, may deem such obligation to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty, or other direct or indirect security or right or remedy
available to the Administrative Agent or any of the Lenders. The rights of the
Administrative Agent and the Lenders under this Section are in addition to such
other rights and remedies (including, without limitation, other rights of setoff
and banker’s lien) which the Administrative Agent and the Lenders, or any of
them, may have, and nothing in this Guaranty or in any other Loan Document or
Specified Swap Agreement shall be deemed a waiver of or restriction on the right
of setoff or banker’s lien of the Administrative Agent and the Lenders, or any
of them. Each of the Guarantors hereby agrees that, to the fullest extent
permitted by law, any affiliate or subsidiary of the Administrative Agent or any
of the Lenders and any holder of a participation (to the extent that such
participant has agreed in writing

 

7



--------------------------------------------------------------------------------

to be bound by the provisions of Section 5.3 of the Credit Agreement) in any
obligation of any Guarantor under this Guaranty, shall have the same rights of
setoff as the Administrative Agent and the Lenders as provided in this Section
(regardless whether such affiliate or participant otherwise would be deemed a
creditor of any Guarantor).

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of the Borrower, such amount shall be held in trust for the benefit
of each Lender and the Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guarantied Obligations
when due and payable.

13. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

14. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders, or any of them, and their
successors and assigns except that no Guarantor may assign or transfer any of
its rights or obligations hereunder or any interest herein other than
assignments and transfers permitted by the Credit Agreement. Without limitation
of the foregoing, the Administrative Agent and the Lenders, or any of them (and
any successive assignee or transferee), from time to time may assign or
otherwise transfer all or any portion of its rights or obligations under the
Loan Documents (including all or any portion of any commitment to extend
credit), or any other Guarantied Obligations, to any other Person as provided
and permitted by the Credit Agreement and such Guarantied Obligations (including
any Guarantied Obligations resulting from extension of credit by such other
Person under or in connection with the Loan Documents or Specified Swap
Agreements) shall be and remain Guarantied Obligations entitled to the benefit
of this Guaranty, and to the extent of its interest in such Guarantied
Obligations such other Person shall be vested with all the benefits in respect
thereof granted to the Administrative Agent and the Lenders in this Guaranty or
otherwise.

15. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with the internal laws of the State of New York, without regard to
its conflict of laws principles.

(b) SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAVIER OF
JURY TRIAL.

(i) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF

 

8



--------------------------------------------------------------------------------

THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(ii) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 15. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

(iii) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(iv) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF

 

9



--------------------------------------------------------------------------------

OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

16. Severability; Modification to Conform to Law.

(a) The provisions of this Guaranty are intended to be severable. If any
provision of this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(b) Without limitation of the preceding subsection (a), to the extent that
applicable law (including applicable laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents and the Specified Swap Agreements and the
value of the benefits described in Section 19(b) hereof, including (and to the
extent not inconsistent with applicable federal and state laws affecting the
enforceability of guaranties) distributions, commitments, and advances made to
or for the benefit of such Guarantor with the proceeds of any credit extended
under the Loan Documents or the Specified Swap Agreements, or

(ii) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state laws governing the insolvency of debtors
as in effect on the date hereof.

 

10



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

17. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being Guarantors hereunder by executing and delivering to the Administrative
Agent and the Lenders a Guarantor Joinder pursuant to the Credit Agreement. No
notice of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor and each Guarantor hereby consents thereto.

18. Joint and Several Obligations. The obligations and additional liabilities of
each and every Guarantor under this Guaranty are joint and several obligations
of the Guarantors, and each Guarantor hereby waives to the full extent permitted
by law any defense it may otherwise have to the payment and performance of the
Guarantied Obligations that its liability hereunder is limited and not joint and
several. Each Guarantor acknowledges and agrees that the foregoing waivers and
those set forth below serve as a material inducement to the agreement of the
Administrative Agent and the Lenders to make the Loans, and that the
Administrative Agent and the Lenders are relying on each specific waiver and all
such waivers in entering into this Guaranty. The undertakings of each Guarantor
hereunder secure the obligations of itself and the other Guarantors. The
Administrative Agent and the Lenders, or any of them, may, in their sole
discretion, elect to enforce this Guaranty against any Guarantor without any
duty or responsibility to pursue any other Guarantor and such an election by the
Administrative Agent and the Lenders, or any of them, shall not be a defense to
any action the Administrative Agent and the Lenders, or any of them, may elect
to take against any Guarantor. Each of the Lenders and the Administrative Agent
hereby reserve all rights against each Guarantor.

19. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and any Specified Swap Agreement, and
each Guarantor certifies that the representations and warranties made therein
with respect to such Guarantor are true and correct. Further, each Guarantor
acknowledges and agrees to perform, comply with, and be bound by all of the
provisions of the Credit Agreement and the other Loan Documents to the extent
applicable to such Guarantor.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with the Borrower and
the other Guarantors and that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.

 

11



--------------------------------------------------------------------------------

20. Release of Guarantor. In the event that all of the capital stock or other
ownership interests of any Guarantor is sold or otherwise disposed of or
liquidated and, if required, the consent of the Administrative Agent (as
contemplated by Section 10.10 of the Credit Agreement) or the Lenders (as
contemplated by Section 11.1.3 of the Credit Agreement), has been obtained, or
if such Guarantor is to be dissolved as permitted under the Credit Agreement,
such Guarantor shall, upon consummation of such sale or other disposition, or
immediately prior to such dissolution, be released from this Guaranty
automatically and without further action, and this Guaranty shall, as to such
Guarantor, terminate and have no further force or effect. In connection with the
merger of the Guarantor into another Loan Party, this Guaranty will be assumed
(as a matter of law) by such other Loan Party and will, together with any
Guaranty of the Guarantied Obligations by such other Loan Party, constitute a
single Guaranty.

21. Amendment and Restatement; No Novation. This Guaranty amends and restates
that certain Continuing Agreement of Guaranty and dated as of June 30, 2004
given by the guarantors thereto (“Prior Guaranty”). This Guaranty is not
intended to constitute, and does not constitute, an interruption, suspension of
continuity, discharge of prior duties, termination, novation or satisfaction of
the obligations or liabilities represented by the Prior Guaranty. This Guaranty
is entitled to all of the rights and benefits originally pertaining to the Prior
Guaranty and such rights as such rights and benefits may have been amended as
provided in the Credit Agreement.

22. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof”,
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision.

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No delay or failure of the Administrative Agent or the Lenders, or any of
them, in exercising any right or remedy under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the Administrative Agent and
the Lenders under this Guaranty are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement or instrument,
by law, or otherwise.

(c) Telecommunications. Each Lender and the Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy or
telephonic notice, request, or signature without the necessity of receipt of any
verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees, incurred by the Administrative
Agent or any of the Lenders in enforcing this Guaranty against any Guarantor and
each Guarantor shall pay and indemnify

 

12



--------------------------------------------------------------------------------

each Lender and the Administrative Agent for, and hold it harmless from and
against, any and all obligations, liabilities, losses, damages, costs, expenses
(including disbursements and reasonable legal fees of counsel to any Lender or
the Administrative Agent), penalties, judgments, suits, actions, claims, and
disbursements imposed on, asserted against, or incurred by any Lender or the
Administrative Agent (i) relating to the preparation, negotiation, execution,
administration, or enforcement of or collection under this Guaranty or any
document, instrument, or agreement relating to any of the Obligations, including
in any bankruptcy, insolvency, or similar proceeding in any jurisdiction or
political subdivision thereof; (ii) relating to any amendment, modification,
waiver, or consent hereunder or relating to any telecopy or telephonic
transmission purporting to be by any Guarantor or the Borrower; (iii) in any way
relating to or arising out of this Guaranty, or any document, instrument, or
agreement relating to any of the Guarantied Obligations, or any action taken or
omitted to be taken by any Lender or the Administrative Agent hereunder, and
including those arising directly or indirectly from the violation or asserted
violation by any Guarantor or the Borrower or the Administrative Agent or any
Lender of any law, rule, regulation, judgment, order, or the like of any
jurisdiction or political subdivision thereof (including those relating to
environmental protection, health, labor, importing, exporting, or safety) and
regardless whether asserted by any governmental entity or any other Person.

(e) Prior Understandings. This Guaranty and the Credit Agreement supersede all
prior understandings and agreements, whether written or oral, between the
parties hereto and thereto and relating to the transactions provided for herein
and therein.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

[SIGNATURE PAGES FOLLOW]

 

13



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

GUARANTORS:

CONSOL ENERGY HOLDINGS LLC VI

CONSOL GAS COMPANY

By:

 

 

  John M. Reilly, Vice President and Treasurer of each Guarantor listed above on
behalf of each such Guarantor

 

TERRY EAGLE LIMITED PARTNERSHIP

By:

  TECPART Corporation, a general partner  

By:

 

 

 

Name:

  John M. Reilly  

Title:

  Treasurer

By:

  TEAGLE Company, L.L.C., a general partner  

By:

 

 

 

Name:

  John M. Reilly  

Title:

  Treasurer

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

GUARANTORS:

AMVEST COAL & RAIL, L.L.C.

AMVEST COAL SALES, INC.

AMVEST CORPORATION

AMVEST GAS RESOURCES, INC.

AMVEST MINERAL SERVICES, INC.

AMVEST MINERALS COMPANY, L.L.C.

AMVEST OIL & GAS, INC.

AMVEST WEST VIRGINIA COAL, L.L.C.

BRAXTON-CLAY LAND & MINERAL, INC.

CNX LAND RESOURCES INC.

CNX MARINE TERMINALS INC.

CONSOL ENERGY SALES COMPANY

CONSOL OF CANADA INC.

CONSOL OF CENTRAL PENNSYLVANIA LLC

CONSOL OF KENTUCKY INC.

CONSOL OF OHIO LLC

CONSOL OF WV LLC

CONSOL OF WYOMING LLC

CONSOL PENNSYLVANIA COAL COMPANY LLC

FOLA COAL COMPANY, L.L.C.

GLAMORGAN COAL COMPANY, L.L.C.

LEATHERWOOD, INC.

LITTLE EAGLE COAL COMPANY, L.L.C.

MON RIVER TOWING, INC.

MTB INC.

NICHOLAS-CLAY LAND & MINERAL, INC.

PETERS CREEK MINERAL SERVICES, INC.

RESERVE COAL PROPERTIES COMPANY

ROCHESTER & PITTSBURGH COAL COMPANY

TEAGLE COMPANY, L.L.C.

TECPART CORPORATION

TERRA FIRMA COMPANY

TERRY EAGLE COAL COMPANY, L.L.C.

VAUGHAN RAILROAD COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

By:

 

 

 

John M. Reilly, Treasurer of each Guarantor

listed above on behalf of each such Guarantor



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

GUARANTORS:

CENTRAL OHIO COAL COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY

HELVETIA COAL COMPANY

ISLAND CREEK COAL COMPANY

KEYSTONE COAL MINING CORPORATION

LAUREL RUN MINING COMPANY

McELROY COAL COMPANY

SOUTHERN OHIO COAL COMPANY

TWIN RIVERS TOWING COMPANY

WINDSOR COAL COMPANY

By:

 

 

 

Daniel S. Cangilla, Treasurer of each

Guarantor listed above on behalf of each such

Guarantor

GUARANTORS:

CONRHEIN COAL COMPANY

By:

 

CONSOLIDATION COAL COMPANY,

a general partner

  By:  

 

  Name:   Daniel S. Cangilla   Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

GUARANTOR: CONSOL FINANCIAL INC.

By:

 

 

Name:

  Christopher C. Jones

Title:

  Vice President and Secretary



--------------------------------------------------------------------------------

EXHIBIT 1.1(I)(1)

AMENDED AND RESTATED REGULATED

SUBSTANCES CERTIFICATE AND INDEMNITY AGREEMENT

THIS AMENDED AND RESTATED REGULATED SUBSTANCES CERTIFICATE AND INDEMNITY
AGREEMENT (the “Agreement”) is made as of the 7th day of May, 2010 by CONSOL
ENERGY INC., a Delaware corporation (the “Borrower”), each GUARANTOR (as defined
in the Credit Agreement, as herein defined) (collectively, the “Guarantors” and
the Borrower and the Guarantors collectively, the “Loan Parties” and each
individually, a “Loan Party”) in favor of WILMINGTON TRUST COMPANY, a Delaware
banking corporation, not in its individual capacity but solely as corporate
trustee, and DAVID A. VANASKEY, an individual, not in his individual capacity
but solely as individual trustee (the Corporate Trustee and the Individual
Trustee, collectively, the “Collateral Trustee”) for the ratable benefit of the
Secured Parties (as defined herein) pursuant to the Collateral Trust Agreement.

RECITALS

A. Reference is made to that certain Credit Agreement, dated as of June 30,
2004, by and among the Borrower, each of the guarantors party thereto, the
lenders party thereto, LaSalle Bank National Association, Société Générale, New
York Branch and SunTrust Bank, each in its capacity as a co-documentation agent,
and Citicorp North America, Inc. and PNC Bank, National Association, as
co-administrative agents, pursuant to which the co-administrative agents and the
lenders provided certain loans and other financial accommodations to the
Borrower and its Subsidiaries (the “Original Credit Agreement”).

B. The Original Credit Agreement was amended and restated by that certain
Amended and Restated Credit Agreement dated as of April 1, 2005, by and among
the Borrower, each of the guarantors party thereto, the lenders party thereto,
The Bank of Nova Scotia - New York Agency, Fleet National Bank and Union Bank of
California, N.A., each in its capacity as a co-syndication agent, and PNC Bank,
National Association and Citicorp North America, Inc., as co-administrative
agents (the “2005 Credit Agreement”).

C. The 2005 Credit Agreement was amended and restated by that certain Amended
and Restated Credit Agreement, dated as of June 27, 2007, by and among the
Borrower, each of the guarantors party thereto, the lenders party thereto, The
Bank of Nova Scotia, Bank of America, N.A., and Union Bank of California, N.A.,
each in its capacity as a co-syndication agent, and PNC Bank, National
Association and Citicorp North America, Inc., each in their capacity as
co-administrative agents (the “2007 Credit Agreement”).

D. The 2007 Credit Agreement has been amended and restated by that certain
Amended and Restated Credit Agreement, dated as of the date hereof, by and among
the Borrower, each of the guarantors party thereto, the lenders party thereto
(the “Lenders”), the Administrative Agent and Bank of America, N.A., as
Syndication Agent (the “Credit Agreement”).



--------------------------------------------------------------------------------

E. Pursuant to the Credit Agreement, the Administrative Agent (as defined in the
Credit Agreement) and the Lenders have agreed to continue to make certain loans
to the Borrower (the“Loans”) and to continue to grant other financial
accommodations to the Borrower, which Loans and other financial accommodations
are to continue to be secured by, among other things, various mortgages, deeds
of trust, and credit line deeds of trust encumbering certain of real estate
interests (collectively, the “Property”) of the Loan Parties in favor of the
Collateral Trustee for the ratable benefit of the Secured Parties, as such term
is defined in the Collateral Trust Agreement (the “Secured Parties”) (each of
the said various mortgages, deeds of trust, credit line deeds of trust, deeds to
secure debts and other security documents encumbering the Property, together
with all amendments, modifications, consolidations, increases, supplements and
spreaders thereof, being herein collectively called the “Mortgages”).

F. Pursuant to the Original Credit Agreement and that certain Indenture, dated
March 7, 2002, among the Borrower, certain of its Subsidiaries and The Bank of
Nova Scotia Trust Company of New York, as trustee (the “Indenture”), the
Collateral Trustee entered into that certain Collateral Trust Agreement, dated
as of June 30, 2004 (the “Original Collateral Trust Agreement”) with the
Borrower and the Designated Subsidiaries (as defined therein), which Original
Collateral Trust Agreement was amended and restated pursuant to that certain
Amended and Restated Collateral Trust Agreement dated as of June 27, 2007 among
the Collateral Trustee, the Borrower and the Designated Subsidiaries (as defined
therein) (the “2007 Collateral Trust Agreement”), which 2007 Collateral Trustee
Agreement has been amended and restated pursuant to that certain Amended and
Restated Collateral Trust Agreement dated as of the date hereof, among the
Collateral Trustee, the Borrower and the Designated Subsidiaries (as defined
therein) (the “Collateral Trust Agreement”).

G. Pursuant to the Original Credit Agreement and the Original Collateral Trust
Agreement, the Loan Parties entered into that certain Regulated Substances
Certificate and Indemnity Agreement dated as of June 30, 2004 with the
Collateral Trustee (the “Original Indemnity”), which was amended and restated
pursuant to that certain Amended and Restated Regulated Substances Certificate
and Indemnity Agreement dated as of June 27, 2007 with the Collateral Trustee
(the “2007 Indemnity”).

H. To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement, each Loan Party has agreed to amend and restate the 2007 Indemnity by
entering into this Agreement in favor of the Collateral Trustee for the ratable
benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, each Loan Party hereby covenants, warrants,
represents and agrees as follows:

1. Definitions. All capitalized terms used herein but not otherwise defined
herein shall have the meaning given such terms in the Credit Agreement.

2. Representations and Warranties. The Loan Parties, each for themselves
respectively, and as applicable to each such Loan Party’s ownership, occupation
or leasing of or conducting operations and activities at any Property, hereby
reaffirm the representations and warranties set forth in Section 6.1.19 of the
Credit Agreement.

 

2



--------------------------------------------------------------------------------

3. Environmental Covenants.

(a) Each Loan Party, for themselves respectively, and as applicable to each such
Loan Party’s ownership, occupation or leasing of or conducting operations and
activities at any Property, shall keep such Property free of Hazardous Materials
and shall remove, or cause their lessees to remove, all Hazardous Materials
which are now or at any time in the future in or on the Property, irrespective
of the source thereof, except to the extent that such Hazardous Materials are
present on or stored and/or used substantially in compliance with Environmental
Laws; provided, that it shall not be deemed to be a violation of this
Section 3(a) unless or until any failure to comply with any applicable
Environmental Law would result in fines, penalties, remediation costs, other
similar liabilities or injunctive relief which, considered either individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Change. Each Loan Party, for themselves respectively, and as applicable to each
such Loan Party’s ownership, occupation or leasing of or conducting operations
and activities at any Property, shall not suffer or permit such Property to be
used to generate, manufacture, refine, transport, treat, dispose of, transfer,
produce or process Hazardous Materials in violation of Environmental Laws;
provided, that it shall not be deemed to be a violation of this Section 3(a)
unless or until any failure to comply with any applicable Environmental Law
would result in fines, penalties, remediation costs, other similar liabilities
or injunctive relief which, considered either individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

(b) Each Loan Party, for themselves respectively, and as applicable to each such
Loan Party’s ownership, occupation or leasing of or conducting operations and
activities at any Property, shall immediately, upon their respective Responsible
Officer obtaining knowledge of any of the following, notify the Collateral
Trustee for the benefit of the Secured Parties in writing upon the occurrence
of:

(i) the release of any Hazardous Materials on or about the Property in violation
of Environmental Laws that could reasonably be expected to result in fines,
penalties, remediation costs, other similar liabilities or injunctive relief
which, considered either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change;

(ii) any violation affecting the Property of any Environmental Laws, if such
violation is reasonably likely to result in fines, penalties, remediation costs,
other similar liabilities or injunctive relief which, considered either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change; and

(iii) any Environmental Liability or any claim or claims made against or the
Property relating to damage, contribution, cost of recovery, compensation, loss
or injury resulting from any Hazardous Materials affecting the Property if such
claim or series of claims, when considered either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

 

3



--------------------------------------------------------------------------------

(c) Except as otherwise disclosed in written reports delivered to the Collateral
Trustee prior to the date hereof, the Loan Parties certify that, as of the date
of this Agreement, to their knowledge, no report, analysis, study or other
document prepared by or for any Person exists which identifies any Hazardous
Materials as being located upon or as being released or discharged from the
Property which, considered either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

(d) The Loan Parties, at their sole expense and for themselves respectively, and
as applicable to each such Loan Party’s ownership, occupation or leasing of or
conducting operations and activities at any Property, shall, or shall cause the
tenants of the Property to, conduct and complete all investigations, studies,
sampling and testing and all removal and other actions necessary to clean up and
remove all Hazardous Materials on, under, from or affecting any of the Property
in accordance with all Environmental Laws; provided, however that it shall not
be deemed to be a violation of this Section 3(d) unless or until any failure to
conduct and complete all investigations, studies, sampling and testing and all
removal and other actions is reasonably likely to result in fines, penalties,
remediation costs or other similar liabilities which, considered either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

4. Indemnity.

(a) The Loan Parties shall indemnify, defend and hold harmless the Collateral
Trustee, the Secured Parties and their employees, agents, officers and directors
from and against any claims, demands, penalties, fines, liabilities, settlements
or damages of whatever kind or nature and associated reasonable costs or
expenses, including reasonable attorneys’ fees, fees of environmental
consultants and laboratory fees, known or unknown, contingent or otherwise
(collectively, the “Indemnified Matters”), arising out of or in any way related
to the following matters:

(i) the presence, disposal, release or threatened release of any Hazardous
Materials on, over, under, from or affecting the Property or the soil, water,
vegetation, buildings, personal property, persons or animals thereon;

(ii) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to such Hazardous Materials;

(iii) any lawsuit brought or threatened, settlement reached or governmental
order relating to such Hazardous Materials with respect to the Property;

(iv) any violation of Environmental Laws or any and all permits, licenses,
registrations, notifications, exemptions and any other authorization required
under any applicable Environmental Law (collectively, the “Environmental
Permits”); and/or

 

4



--------------------------------------------------------------------------------

(v) the breach of any warranty, representation or covenant of any Loan Party
contained in this Agreement.

(b) The liability covered by this Section 4 shall include, but not be limited
to, losses sustained by the Collateral Trustee and the Secured Parties and/or
their successors and assigns for (i) diminution in value of the Property
resulting from matters covered by this Agreement, (ii) amounts arising out of
personal injury or death claims with respect to the matters covered by this
Agreement, (iii) amounts charged for any environmental or Hazardous Materials
cleanup costs and expenses, liens or other such charges or impositions,
(iv) payment for reasonable attorneys’ fees and disbursements, expert witness
fees, court costs, environmental tests and design studies in connection with the
matters covered by this Agreement, and (v) any other amounts reasonably expended
by the Collateral Trustee and the Secured Parties and their successors and
assigns with respect to matters covered by this Agreement. Notwithstanding
anything to the contrary contained herein, the liability of the Loan Parties
under this Section 4, (A) with respect to diminution in value of the Property,
shall be limited to the diminution in value of the Property in its use by the
Loan Parties in their mining operations and (B) with respect to environmental or
Hazardous Materials cleanup costs and expenses, shall be limited to the costs
and expenses for cleanup of the Property so that it is suitable for use in
mining operations and in compliance with all Environmental Laws and
Environmental Permits (including without limitation, any permanent reclamation
or water treatment resulting from the operations of the Loan Parties or their
predecessors).

5. Each Loan Party’s Obligation to Deliver Property. Each Loan Party agrees for
themselves respectively, and as applicable to each such Loan Party’s ownership,
occupation or leasing of or conducting operations and activities at any Property
that, in the event any Mortgage is foreclosed (whether judicially or by power of
sale) or any such Loan Party tenders a deed in lieu of foreclosure or any such
Loan Party otherwise voluntarily or involuntarily conveys possession of or title
to the Property, such Loan Party shall deliver the Property or any parcel
comprising such portion of the Property to the Collateral Trustee in a condition
that is in compliance with any applicable Environmental Laws affecting the
Property. The obligations of each Loan Party as set forth in this paragraph are
strictly for the benefit of the Collateral Trustee and the Secured Parties and
any successors and assigns of the Collateral Trustee and the Secured Parties as
holders of any portion of the Secured Debt and shall not in any way impair or
affect the Collateral Trustee’s and/or the Secured Parties’ right to foreclose
against any parcel comprising a portion of the Property.

6. The Collateral Trustee’s and/or Secured Parties’ Rights Under This Agreement.
The rights of the Collateral Trustee and the Secured Parties under this
Agreement shall be in addition to all rights of the Collateral Trustee and/or
the Secured Parties under the Mortgages, the Credit Agreement, any other Loan
Documents and the Indenture. Any default by any Loan Party under this Agreement
(including without limitation any breach of any representation, warranty or
covenant made by any Loan Party in this Agreement) shall, at the Collateral
Trustee’s option, constitute an Actionable Default under the Collateral Trust
Agreement and an Event of Default under the Credit Agreement, the Mortgages and
the other Loan Documents.

 

5



--------------------------------------------------------------------------------

7. The Collateral Trustee’s and/or the Secured Parties’ Right to Cure. In
addition to the other remedies provided to the Collateral Trustee and/or the
Secured Parties in the Credit Agreement, the Mortgages, the other Loan Documents
and the Indenture, should any Loan Party fail to abide by the terms and
covenants of this Agreement, the Collateral Trustee on behalf of the Secured
Parties, and/or the Secured Parties may, should they elect to do so in order to
protect their security interest, cause the removal, remediation or cleanup of
any Hazardous Materials located on the Property and repair and remedy any damage
to the Property caused by the Hazardous Materials or any such removal,
remediation or cleanup, as necessary to assure substantial compliance with all
applicable Environmental Laws. In such event, all funds expended by the
Collateral Trustee on behalf of the Secured Parties and/or the Secured Parties
in connection with the removal of such Hazardous Materials or the cleanup of
such Hazardous Materials, including but not limited to all reasonable attorneys’
fees, engineering fees, consultant fees and similar charges, shall become a part
of the obligations secured by the Mortgages and shall be due and payable by each
of the Loan Parties on demand. Each disbursement made by the Collateral Trustee
and/or the Secured Parties pursuant to this provision shall bear interest at the
lower of (a) the rate of interest applicable under Section 4.3.2 [Other
Obligations] of the Credit Agreement, or (b) the highest rate allowable under
applicable laws from the date any Loan Party shall have received written notice
that the funds have been advanced by the Collateral Trustee and/or the Secured
Parties until paid in full. The Borrower and each of the other Loan Parties
shall permit the Collateral Trustee, the Secured Parties, and their agents and
employees access to their respective Property (or in the case of the Borrower
any and all Properties) for any purpose consistent with this provision.

8. The Collateral Trustee’s Right to Conduct an Investigation. In the event the
Secured Parties shall have reasonable cause to suspect that any Loan Party has
failed to comply with the terms of this Agreement, the Collateral Trustee may
obtain one or more environmental audits of the Property, at the sole expense of
any of the Loan Parties. The nature and scope of the environmental audits shall
be determined by the Collateral Trustee in its judgment. Each Loan Party shall
permit the Collateral Trustee, for the benefit of the Secured Parties and the
Collateral Trustee’s agents and employees, access to the Property for the
purpose of conducting the environmental audit and shall otherwise cooperate and
provide such additional information as may be requested by the Collateral
Trustee or the Collateral Trustee’s agents and employees. In the event any Loan
Party fails to pay in accordance with this Section 8 for the cost of any such
environmental audit, the Secured Parties may pay for same. Each such payment
made by the Secured Parties shall become a part of the obligations secured by
the Mortgages, shall be due and payable upon demand and shall bear interest
after demand at the lower of either (a) the rate of interest applicable under
Section 4.3.2 [Other Obligations] of the Credit Agreement, or (b) the highest
rate allowable under applicable laws, until paid in full by any Loan Party.

9. Scope of Liability. The liability under this Agreement shall in no way be
limited or impaired by (a) any extension of time for performance required by the
Credit Agreement, any of the Loan Documents or the Indenture, (b) any
exculpatory provisions in any of the Loan Documents or the Indenture limiting
the Collateral Trustee’s and/or the Secured Parties’ recourse, (c) the accuracy
or inaccuracy of the representations and warranties made by any Loan Party or
any other obligor under the Credit Agreement, any of the Loan Documents or the
Indenture, (d) the release of any Loan Party or any other Person from
performance or observance of any of

 

6



--------------------------------------------------------------------------------

the agreements, covenants, terms or conditions contained in any of the Loan
Documents or the Indenture by operation of law, the Collateral Trustee’s and/or
the Secured Parties’ voluntary act or otherwise, (e) the release or
substitution, in whole or in part, of any security for any Loan Party’s
obligations or (f) the Collateral Trustee’s failure to record or improper
recording or filing of any of the Mortgages or any UCC financing statements, or
failure to otherwise perfect, protect, secure or insure any security interest or
lien given as security for any Loan Party’s obligations; and, in any such case,
whether with or without notice to any Loan Party or other Person and with or
without consideration. The indemnity provided in Section 4 above shall survive
(i) any sale, assignment or foreclosure of any of the Mortgages or other Loan
Documents, the acceptance of a deed in lieu of foreclosure or trustee’s sale, or
any sale or transfer of all or part of the possession of or title to the
Property, or (ii) the discharge of any of the other Loan Documents or the
Indenture and/or the reconveyance or release of any of the Mortgages.

10. Preservation of Rights. No delay on the Collateral Trustee’s and/or the
Secured Parties’ part in exercising any right, power or privilege under this
Agreement shall operate as a waiver of any such privilege, power or right.

11. Notices. All notices hereunder shall be in writing and shall be deemed to
have been sufficiently given or served for all purposes when sent by registered
or certified mail to any Loan Party or the Co-Administrative Agents and/or the
Lenders as provided in Section 11.5.1 [Notices Generally] of the Credit
Agreement and in the case of the Collateral Trustee, as provided in Section 7.2
[Notices] of the Collateral Trust Agreement.

12. Changes in Writing. No provision of this Agreement may be changed, waived,
discharged or terminated orally, by telephone or by any other means, except by
an instrument in writing signed by all parties hereto.

13. Joint and Several Obligations. With respect to the obligations of each Loan
Party in connection with this Agreement, the Borrower and each Guarantor are
jointly and severally liable hereunder. Any party liable upon or in respect of
this Agreement or any obligations under any of the other Loan Documents or the
Indenture may be released without affecting the liability of any party not so
released.

14. Survival. The obligations of each of the Loan Parties under Section 4 of
this Agreement shall survive any judicial foreclosure, foreclosure by power of
sale, deed in lieu of foreclosure, transfer of possession of or title to the
Property by any Loan Party or Secured Parties and Payment In Full and payment of
the other Secured Debt in full.

15. Severability. In the event any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions, or any
portions thereof, shall not in any way be affected or impaired thereby.

16. Governing Law and Jurisdiction. This Agreement and the rights and
obligations of the parties hereunder shall in all respects be governed by,
construed and enforced in accordance with the governing laws as set forth in the
Credit Agreement; provided, however, that

 

7



--------------------------------------------------------------------------------

the applicable federal, state and local Environmental Laws of the jurisdiction
in which the Property is situated shall govern the Loan Parties’ obligations
with respect to compliance with Environmental Laws and Environmental Permits
that are required under Environmental Laws to own, occupy or maintain the
Property or which otherwise are required for the operations and business
activities of the Loan Parties.

17. Construction. Unless the context of this Agreement otherwise clearly
requires, the rules of construction set forth in Section 1.2 [Construction] of
the Credit Agreement shall apply to this Agreement and are incorporated herein
by reference.

18. Counterparts. This Agreement may be executed in any one or more
counterparts, each of which shall be deemed an original document and all of
which shall be deemed the same document.

19. SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAVIER OF
JURY TRIAL.

(a) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 19. EACH OF THE

 

8



--------------------------------------------------------------------------------

PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

20. The parties agree that in the event of any conflict between the provisions
of this Agreement and the provisions of the Collateral Trust Agreement, the
provisions of the Collateral Trust Agreement shall control. Notwithstanding any
provision in this Agreement to the contrary, the parties and signatories hereto
acknowledge and agree that any and all rights, powers, privileges, duties,
responsibilities, liabilities and/or obligations (including but not limited to
the right to grant or withhold consent and the right to act or refrain from
acting), whether discretionary or mandatory, are and shall be exercised by the
Collateral Trustee solely in accordance with the terms and conditions of the
Collateral Trust Agreement, at the direction of the Administrative Agent or
other entity specified in the Collateral Trust Agreement as having the right to
give direction to the Collateral Trustee, and subject further to the rights of
the Collateral Trustee to require officers’ certificate(s), opinion(s) and
advice from counsel, accountants, appraisers and other third parties,
advancement of expenses and/or assurances of indemnity satisfactory to the
Collateral Trustee.

21. Amendment and Restatement; No Novation. This Indemnity amends and restates
the 2007 Indemnity. This Indemnity is not intended to constitute, and does not
constitute, an interruption, suspension of continuity, discharge of prior
duties, termination, novation or satisfaction of the obligations or liabilities
represented by the 2007 Indemnity. This Indemnity is

 

9



--------------------------------------------------------------------------------

entitled to all of the rights and benefits originally pertaining to the 2007
Indemnity and such rights as such rights and benefits may have been amended as
provided in the Credit Agreement.

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED REGULATED

SUBSTANCES CERTIFICATE AND INDEMNITY AGREEMENT]

IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned have
executed this Agreement as of the day and year first above written.

 

LOAN PARTIES: CONSOL ENERGY INC. By:  

 

Name:   John M. Reilly Title:   Vice President and Treasurer CONSOL ENERGY
HOLDINGS LLC VI CONSOL GAS COMPANY By:  

 

  John M. Reilly, Vice President and Treasurer of each Loan Party listed above
on behalf of each such Loan Party TERRY EAGLE LIMITED PARTNERSHIP

By:

  TECPART Corporation, a general partner   By:  

 

  Name:   John M. Reilly   Title:   Treasurer By:   TEAGLE Company, L.L.C., a
general partner   By:  

 

  Name:   John M. Reilly   Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED REGULATED

SUBSTANCES CERTIFICATE AND INDEMNITY AGREEMENT]

 

LOAN PARTIES:

AMVEST COAL & RAIL, L.L.C. AMVEST COAL SALES, INC. AMVEST CORPORATION AMVEST GAS
RESOURCES, INC. AMVEST MINERAL SERVICES, INC. AMVEST MINERALS COMPANY, L.L.C.
AMVEST OIL & GAS, INC. AMVEST WEST VIRGINIA COAL, L.L.C. BRAXTON-CLAY LAND &
MINERAL, INC. CNX LAND RESOURCES INC. CNX MARINE TERMINALS INC. CONSOL ENERGY
SALES COMPANY CONSOL OF CANADA INC. CONSOL OF CENTRAL PENNSYLVANIA LLC CONSOL OF
KENTUCKY INC. CONSOL OF OHIO LLC CONSOL OF WV LLC CONSOL OF WYOMING LLC
CONSOL PENNSYLVANIA COAL COMPANY LLC FOLA COAL COMPANY, L.L.C. GLAMORGAN COAL
COMPANY, L.L.C. LEATHERWOOD, INC. LITTLE EAGLE COAL COMPANY, L.L.C. MON RIVER
TOWING, INC. MTB INC. NICHOLAS-CLAY LAND & MINERAL, INC. PETERS CREEK MINERAL
SERVICES, INC. RESERVE COAL PROPERTIES COMPANY ROCHESTER & PITTSBURGH COAL
COMPANY TEAGLE COMPANY, L.L.C. TECPART CORPORATION TERRA FIRMA COMPANY TERRY
EAGLE COAL COMPANY, L.L.C. VAUGHAN RAILROAD COMPANY
WOLFPEN KNOB DEVELOPMENT COMPANY By:  

 

  John M. Reilly, Treasurer of each Loan Party listed above on behalf of each
such Loan Party



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED REGULATED

SUBSTANCES CERTIFICATE AND INDEMNITY AGREEMENT]

 

LOAN PARTIES: CENTRAL OHIO COAL COMPANY CONSOLIDATION COAL COMPANY EIGHTY-FOUR
MINING COMPANY HELVETIA COAL COMPANY ISLAND CREEK COAL COMPANY KEYSTONE COAL
MINING CORPORATION LAUREL RUN MINING COMPANY McELROY COAL COMPANY SOUTHERN OHIO
COAL COMPANY TWIN RIVERS TOWING COMPANY WINDSOR COAL COMPANY

By:

 

 

  Daniel S. Cangilla, Treasurer of each Loan Party listed above on behalf of
each such Loan Party

CONRHEIN COAL COMPANY

By:

 

CONSOLIDATION COAL COMPANY,

a general partner

 

By:

 

 

 

Name:

  Daniel S. Cangilla  

Title:

  Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED REGULATED

SUBSTANCES CERTIFICATE AND INDEMNITY AGREEMENT]

 

CONSOL FINANCIAL INC. By:  

 

Name:   Christopher C. Jones Title:   Vice President and Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED REGULATED

SUBSTANCES CERTIFICATE AND INDEMNITY AGREEMENT]

 

COLLATERAL TRUSTEE:

WILMINGTON TRUST COMPANY, as

Corporate Trustee

By:

 

 

Name:

 

 

Title:

 

 

DAVID A. VANASKEY, as Individual Trustee

 

David A. Vanaskey



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED REGULATED

SUBSTANCES CERTIFICATE AND INDEMNITY AGREEMENT]

 

COLLATERAL TRUSTEE:

WILMINGTON TRUST COMPANY, as

Corporate Trustee

By:

 

 

Name:

 

 

Title:

 

 

DAVID A. VANASKEY, as Individual Trustee

 

David A. Vanaskey



--------------------------------------------------------------------------------

EXHIBIT 1.1(I)(2)

AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT (this
“Agreement”) is dated as of May 7, 2010 and is made by and among CONSOL ENERGY
INC., a Delaware corporation (“CEI” or the “Borrower”), each GUARANTOR (as
defined below) now or hereafter party hereto (CEI and each Guarantor being
individually referred to herein as a “Company” and collectively as the
“Companies”), and PNC BANK, NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”), for the Lenders (as defined below).

WITNESSETH THAT:

WHEREAS, reference is made to that certain Intercompany Subordination Agreement,
dated as of June 30, 2004, made by and between CEI, the guarantors party
thereto, the “Companies” (as defined therein) party thereto and PNC Bank,
National Association, in its capacity as Paying Agent (the “Existing
Subordination Agreement”), executed and delivered pursuant to that certain
Credit Agreement, dated June 30, 2004, by and among CEI, PNC Bank, National
Association and Citicorp North America, Inc., as Co-Administrative Agents,
LaSalle Bank N.A., Société Générale, New York Branch and SunTrust Bank, each in
its capacity as a Co-Documentation Agent, the lenders described therein, and the
guarantors party thereto (the “Original Credit Agreement”);

WHEREAS, the Original Credit Agreement was amended and restated by a certain
Amended and Restated Credit Agreement, dated as of April 1, 2005, by and among
CEI, PNC Bank, National Association and Citicorp North America, Inc., as
Co-Administrative Agents, The Bank of Nova Scotia - New York Agency, Fleet
National Bank and Union Bank of California, N.A., each in its capacity as a
co-syndication agent, the lenders and the guarantors party thereto (the “2005
Credit Agreement”);

WHEREAS, the 2005 Credit Agreement was amended and restated by a certain Amended
and Restated Credit Agreement, dated as of June 27, 2007, by and among CEI, PNC
Bank, National Association and Citicorp North America, Inc., as
Co-Administrative Agents, The Bank of Nova Scotia, Bank of America, N.A. and
Union Bank of California, N.A., each in its capacity as a co-syndication agent,
the lenders and the guarantors party thereto (the “2007 Credit Agreement”);

WHEREAS, the 2007 Credit Agreement has been amended and restated by a certain
Amended and Restated Credit Agreement dated as of the date hereof, by and among
CEI, the guarantors now or hereafter a party thereto (the “Guarantors”), the
lenders now or hereafter a party thereto (the “Lenders”), PNC Bank, National
Association as Administrative Agent and Bank of America, N.A., as Syndication
Agent (the “Credit Agreement”). Each capitalized term used herein shall, unless
otherwise defined herein, have the meaning specified in the Credit Agreement;



--------------------------------------------------------------------------------

WHEREAS, the Companies have or, in the future, may have liabilities, obligations
or indebtedness owed to each other (the liabilities, obligations and
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable by any
Company to any other Company are hereinafter collectively referred to as the
“Subordinated Indebtedness”);

WHEREAS, the obligations of the Lenders to maintain the Commitments and make
Loans to, and issue Letters of Credit on behalf of, the Borrower and its
Subsidiaries from time to time are subject to the condition, among others, that
the Companies subordinate the Subordinated Indebtedness to the Obligations of
the Borrower or any other Company to the Administrative Agent or the Lenders
pursuant to the Credit Agreement, the other Loan Documents or any Specified Swap
Agreement (collectively, the “Senior Debt”) in the manner set forth herein; and

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to maintain
the Commitments and continue to make Loans to and issue Letters of Credit on
behalf of, the Borrower and its Subsidiaries, and the parties desire to amend
and restate the Existing Subordination Agreement as set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Subordinated Indebtedness Subordinated to Senior Debt. The recitals set forth
above are hereby incorporated by reference. All Subordinated Indebtedness shall
be subordinate and subject in right of payment to the prior Payment In Full.

2. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith, relative to any such Company or to
its creditors, as such, or to its assets, or (b) any liquidation, dissolution or
other winding up of any such Company, whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy, or (c) any assignment for the
benefit of creditors or any marshalling of assets and liabilities of any such
Company (a Company distributing assets as set forth herein being referred to in
such capacity as a “Distributing Company”), then and in any such event, the
Administrative Agent shall be entitled to receive, for the benefit of the
Administrative Agent and the Lenders as their respective interests may appear,
Payment In Full (whether or not an Event of Default has occurred under the terms
of the Loan Documents or the Senior Debt has been declared due and payable prior
to the date on which it would otherwise have become due and payable) before the
holder of any Subordinated Indebtedness owed by the Distributing Company is
entitled to receive any payment on account of the principal of or interest on
such Subordinated Indebtedness, and, to that end, the Administrative Agent shall
be entitled to receive, for application to the payment of the Senior

 

2



--------------------------------------------------------------------------------

Debt, any payment or distribution of any kind or character, whether in cash,
property or securities, which may be payable or deliverable in respect of the
Subordinated Indebtedness owed by the Distributing Company in any such case,
proceeding, dissolution, liquidation or other winding up event.

3. No Commencement of Any Proceeding. Each Company agrees that, so long as the
Senior Debt shall remain unpaid, it will not commence, or join with any creditor
other than the Lenders and the Administrative Agent in commencing, any
proceeding, including but not limited to those described in Section 2 hereof, or
other enforcement action of any kind against any other Company which owes it any
Subordinated Indebtedness.

4. Prior Payment in Full of Senior Debt Upon Acceleration of Subordinated
Indebtedness. If any portion of the Subordinated Indebtedness owed by any
Company becomes or is declared due and payable before its stated maturity, then
and in such event the Administrative Agent and the Lenders shall be entitled to
receive Payment In Full (whether or not an Event of Default has occurred under
the terms of the Loan Documents or the Senior Debt has been declared due and
payable prior to the date on which it would otherwise have become due and
payable) before the holder of any such Subordinated Indebtedness is entitled to
receive any payment thereon.

5. No Payment When Senior Debt in Default. With respect to Subordinated
Indebtedness for borrowed money, if any Event of Default shall have occurred and
be continuing, or such an Event of Default would result from or exist after
giving effect to a payment with respect to any portion of the Subordinated
Indebtedness, unless the Required Lenders shall have consented to or waived the
same, so long as any of the Senior Debt shall remain outstanding, no payment
shall be made by any Company owing Subordinated Indebtedness on account of
principal or interest on any portion of the Subordinated Indebtedness for
borrowed money. No payment shall be made by any Company owing any Subordinated
Indebtedness other than for borrowed money of such Subordinated Indebtedness
after the earlier of (i) any proceeding described in clause (a) or (c) of
Section 2 hereof or (ii) the declaration of the Senior Debt as due and payable
before its stated maturity.

6. Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any of the Companies, at any time except during the pendency of any of
the conditions described in Sections 2, 4 and 5, from making the regularly
scheduled payments of principal of or interest on any portion of the
Subordinated Indebtedness, or the retention thereof by any of the Companies of
any money deposited with them for the payment of or on account of the principal
of or interest on the Subordinated Indebtedness.

7. Receipt of Prohibited Payments. If, notwithstanding the foregoing provisions
of Sections 2, 4, 5 and 6, a Company which is owed Subordinated Indebtedness by
a Distributing Company shall have received any payment or distribution of assets
from the Distributing Company of any kind or character, whether in cash,
property or securities, then and in such event such payment or distribution
shall be held in trust for the benefit of the Administrative Agent and the
Lenders as their respective interests may appear, shall be segregated from other
funds and property held by such Company, and shall be forthwith paid over to the
Administrative Agent in

 

3



--------------------------------------------------------------------------------

the same form as so received (with any necessary endorsement) to be applied (in
the case of cash) to or held as collateral (in the case of noncash property or
securities) for the payment or prepayment of the Senior Debt in accordance with
the terms of the Credit Agreement and the other Loan Documents and the Specified
Swap Agreements.

8. Rights of Subrogation. Each Company agrees that no payment or distribution to
the Administrative Agent or the Lenders pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until Payment In Full.

9. Instruments Evidencing Subordinated Indebtedness. Each Company shall cause
each instrument for borrowed money which now or hereafter evidences all or a
portion of the Subordinated Indebtedness to be conspicuously marked as follows:

“This instrument is subject to the terms of an Amended and Restated Intercompany
Subordination Agreement dated as of May 7, 2010 in favor of PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders referred to therein, which
Intercompany Subordination Agreement is incorporated herein by reference.
Notwithstanding any contrary statement contained in the within instrument, no
payment on account of the principal thereof or interest thereon shall become due
or payable except in accordance with the express terms of said Intercompany
Subordination Agreement.”

Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice of the effect of this Agreement.

10. Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and the
Administrative Agent and the Lenders, on the other hand. Nothing contained in
this Agreement is intended to or shall impair, as between any of the Companies
and their creditors other than the Administrative Agent and the Lenders, the
obligation of the Companies to each other to pay the principal of and interest
on the Subordinated Indebtedness as and when the same shall become due and
payable in accordance with its terms, or is intended to or shall affect the
relative rights among the Companies and their creditors other than the
Administrative Agent and the Lenders, nor shall anything herein prevent any of
the Companies from exercising all remedies otherwise permitted by applicable Law
upon default under any agreement pursuant to which the Subordinated Indebtedness
is created, subject to the rights, if any, under this Agreement of the
Administrative Agent and the Lenders to receive cash, property or securities
otherwise payable or deliverable with respect to the Subordinated Indebtedness.

11. No Implied Waivers of Subordination. No right of the Administrative Agent or
any Lender to enforce subordination, as herein provided, shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Company or by any act or failure to act by the Administrative Agent or any
Lender, or by any non-compliance by any Company with the terms, provisions and
covenants of any agreement pursuant to which the

 

4



--------------------------------------------------------------------------------

Subordinated Indebtedness is created, regardless of any knowledge thereof with
which the Administrative Agent or any Lender may have or be otherwise charged.
Each Company by its acceptance hereof shall agree that, so long as there is
Senior Debt outstanding or Commitments in effect under the Credit Agreement,
such Company shall not agree to sell, assign, pledge, encumber or otherwise
dispose of, or agree to compromise, the obligations of the other Companies with
respect to their Subordinated Indebtedness, other than in accordance with the
terms of the Credit Agreement, without the prior written consent of the Required
Lenders.

Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to any of the Companies except CEI to the
extent provided in the Credit Agreement, without incurring responsibility to any
of the Companies and without impairing or releasing the subordination provided
in this Agreement or the obligations hereunder of the Companies to the
Administrative Agent and the Lenders, do any one or more of the following:
(i) change the manner, place or terms of payment, or extend the time of payment,
renew or alter the Senior Debt or otherwise amend or supplement the Senior Debt
or the Loan Documents; (ii) sell, exchange, release or otherwise deal with any
property pledged, mortgaged or otherwise securing the Senior Debt; (iii) release
any Person liable in any manner for the payment or collection of the Senior
Debt; and (iv) exercise or refrain from exercising any rights against any of the
Companies and any other person.

12. Additional Subsidiaries of CEI. The Companies covenant and agree that they
shall cause Subsidiaries of CEI created or acquired after the date of this
Agreement and any other Subsidiaries in each case as required to join this
Agreement under the terms of the Credit Agreement, to join in this Agreement and
subordinate to the Senior Debt all Subordinated Indebtedness owed to any such
Subsidiary by any of the Companies or by any other Subsidiary hereafter created
or acquired and joined to this Agreement, such joinder to be effected under the
Guarantor Joinder in the form of Exhibit 1.1(G)(1) to the Credit Agreement.

13. Continuing Force and Effect. This Agreement shall continue in force until
Payment In Full, it being contemplated that this Agreement be of a continuing
nature.

14. Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Administrative
Agent or the Lenders hereunder, and any and all waivers or consents to Events of
Default or other departures from the due performance of any Company hereunder,
shall be made only by written agreement, waiver or consent signed by the
Administrative Agent, acting on behalf of all the Lenders, with the written
consent of the Required Lenders, any such agreement, waiver or consent made with
such written consent being effective to bind all the Lenders.

15. Expenses. The Companies, unconditionally and jointly and severally, agree
upon demand to pay to the Administrative Agent and the Lenders the amount of any
and all reasonable out-of-pocket costs, expenses and disbursements for which
reimbursement is customarily obtained, including reasonable fees and expenses of
counsel as set forth in Section 11.3 of the Credit Agreement.

 

5



--------------------------------------------------------------------------------

16. Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

17. Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to its conflict of laws principles.

18. Successors and Assigns. This Agreement shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and the obligations of each Company shall be binding upon their
respective successors and permitted assigns, except that no Company may assign
or transfer its rights or obligations hereunder or any interest herein other
than assignments and transfers permitted by the Credit Agreement. Except as
permitted by the Credit Agreement, the duties and obligations of the Companies
may not be delegated or transferred by the Companies or any Company without the
prior written consent of the Required Lenders, and any such delegation or
transfer without such consent shall be null and void. Except to the extent
otherwise required by the context of this Agreement, the word “Lenders” when
used herein shall include, without limitation, any holder of a Note or an
assignment of rights therein originally issued to a Lender under the Credit
Agreement, and each such holder of a Note or assignment shall have the benefits
of this Agreement to the same extent as if such holder had originally been a
Lender under the Credit Agreement.

19. Joint and Several Obligations. Each of the obligations of each and every
Company under this Agreement is joint and several. The Administrative Agent and
the Lenders, or any of them, may, in their sole discretion, elect to enforce
this Agreement against any Company without any duty or responsibility to pursue
any other Company and such an election by the Administrative Agent and the
Lenders, or any of them, shall not be a defense to any action the Administrative
Agent and the Lenders, or any of them, may elect to take against any Company.
Each of the Lenders and the Administrative Agent hereby reserve all right
against each Company.

20. Counterparts. This Agreement may be executed by the different parties hereto
on any number of separate counterparts, each of which, when executed and
delivered, shall be deemed an original, and all such counterparts shall together
constitute one and the same instrument.

21. Attorneys-in-Fact. Each Company hereby authorizes and empowers the
Administrative Agent, at the election of the Administrative Agent and in the
name of either the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders as their respective interests may appear, or in the name
of each such Company as is owed Subordinated Indebtedness, upon the occurrence
and during the continuance of an Event of Default, to execute and file proofs
and documents and take any other action the Administrative Agent may deem
advisable to completely protect the Administrative Agent’s and the Lenders’
interests in the

 

6



--------------------------------------------------------------------------------

Subordinated Indebtedness and the right of the Administrative Agent and the
Lenders of enforcement thereof, and to that end each of the Companies hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
officers, employees and agents, or any of them, with full power of substitution,
as the true and lawful attorney-in-fact and agent of such Company, and with full
power for such Company, and in the name, place and stead of such Company for the
purpose of carrying out the provisions of this Agreement and upon the occurrence
and during the continuance of an Event of Default, taking any action and
executing, delivering, filing and recording any instruments which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof, which power of attorney, being given for security, is coupled with an
interest and is irrevocable. Each Company hereby ratifies and confirms, and
agrees to ratify and confirm, all action taken by the Administrative Agent, its
officers, employees or agents pursuant to the foregoing power of attorney.

22. Application of Payments. In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.

23. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Lenders, may demand specific performance of this Agreement and
seek injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the Administrative Agent on
behalf of the Lenders at law may not fully compensate the Administrative Agent
on behalf of the Lenders for the damages they may suffer in the event of a
breach hereof.

24. SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.

(a) SUBMISSION TO JURISDICTION. EACH COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN

 

7



--------------------------------------------------------------------------------

ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) WAIVER OF VENUE. EACH COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 24. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

25. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

26. Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made in the manner as provided in Section 11.5.1 [Notices Generally] of the
Credit Agreement.

 

8



--------------------------------------------------------------------------------

27. Amendment and Restatement; No Novation. This Agreement amends and restates
the Existing Subordination Agreement. This Agreement is not intended to
constitute, and does not constitute, an interruption, suspension of continuity,
discharge of prior duties, termination, novation or satisfaction of the
obligations or liabilities represented by the Existing Subordination Agreement.
This Agreement is entitled to all of the rights and benefits originally
pertaining to the Existing Subordination Agreement and such rights as such
rights and benefits may have been amended as provided in the Credit Agreement.

28. Rules of Construction. The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement.

[SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT]

WITNESS the due execution hereof as of the day and year first above written.

 

BORROWER:

CONSOL ENERGY INC.

By:

 

 

Name:

  John M. Reilly

Title:

  Vice President and Treasurer GUARANTORS: CONSOL ENERGY HOLDINGS LLC VI CONSOL
GAS COMPANY

By:

 

 

  John M. Reilly, Vice President and Treasurer of each Guarantor listed above on
behalf of each such Guarantor TERRY EAGLE LIMITED PARTNERSHIP

By:

  TECPART Corporation, a general partner  

By:

 

 

 

Name:

  John M. Reilly  

Title:

  Treasurer

By:

  TEAGLE Company, L.L.C., a general partner  

By:

 

 

 

Name:

  John M. Reilly  

Title:

  Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT]

 

GUARANTORS:

AMVEST COAL & RAIL, L.L.C.

AMVEST COAL SALES, INC.

AMVEST CORPORATION

AMVEST GAS RESOURCES, INC.

AMVEST MINERAL SERVICES, INC.

AMVEST MINERALS COMPANY, L.L.C.

AMVEST OIL & GAS, INC.

AMVEST WEST VIRGINIA COAL, L.L.C.

BRAXTON-CLAY LAND & MINERAL, INC.

CNX LAND RESOURCES INC.

CNX MARINE TERMINALS INC.

CONSOL ENERGY SALES COMPANY

CONSOL OF CANADA INC.

CONSOL OF CENTRAL PENNSYLVANIA LLC

CONSOL OF KENTUCKY INC.

CONSOL OF OHIO LLC

CONSOL OF WV LLC

CONSOL OF WYOMING LLC

CONSOL PENNSYLVANIA COAL COMPANY LLC

FOLA COAL COMPANY, L.L.C.

GLAMORGAN COAL COMPANY, L.L.C.

LEATHERWOOD, INC.

LITTLE EAGLE COAL COMPANY, L.L.C.

MON RIVER TOWING, INC.

MTB INC.

NICHOLAS-CLAY LAND & MINERAL, INC.

PETERS CREEK MINERAL SERVICES, INC.

RESERVE COAL PROPERTIES COMPANY

ROCHESTER & PITTSBURGH COAL COMPANY

TEAGLE COMPANY, L.L.C.

TECPART CORPORATION

TERRA FIRMA COMPANY

TERRY EAGLE COAL COMPANY, L.L.C.

VAUGHAN RAILROAD COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

By:

 

 

 

John M. Reilly, Treasurer of each Guarantor

listed above on behalf of each such Guarantor



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT]

 

GUARANTORS:

CENTRAL OHIO COAL COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY

HELVETIA COAL COMPANY

ISLAND CREEK COAL COMPANY

KEYSTONE COAL MINING CORPORATION

LAUREL RUN MINING COMPANY

McELROY COAL COMPANY

SOUTHERN OHIO COAL COMPANY

TWIN RIVERS TOWING COMPANY

WINDSOR COAL COMPANY

By:

 

 

  Daniel S. Cangilla, Treasurer of each Guarantor listed above on behalf of each
such Guarantor CONRHEIN COAL COMPANY

By:

  CONSOLIDATION COAL COMPANY, a general partner  

By:

 

 

 

Name:

  Daniel S. Cangilla  

Title:

  Treasurer

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT]

 

GUARANTOR:

CONSOL FINANCIAL INC.

By:

 

 

Name:

  Christopher C. Jones

Title:

  Vice President and Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT]

 

ADMINISTRATIVE AGENT:

PNC BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

By:

 

 

Name:

  Richard C. Munsick

Title:

  Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT 1.1(M)(1)

OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES, FINANCING STATEMENT AND FIXTURE FILING (PENNSYLVANIA)

(THIS MORTGAGE SECURES FUTURE ADVANCES)

by and from

                     .

“Mortgagor”

to

DAVID A. VANASKEY,

not in his individual capacity, but solely as Collateral Trustee, pursuant to
that certain Collateral Trust Agreement dated as of May 7, 2010, for the benefit
of (i) the Collateral Trustees (as defined in such Collateral Trust Agreement),
(ii) the Lenders under the Credit Agreement, (iii) the holders of the Senior
Notes (2002), and (iv) any other Persons from time to time holders of the
Secured Debt (as all such terms are hereinafter defined) “Mortgagee”

 

  Dated           Location:   County:   State: Pennsylvania  

I HEREBY CERTIFY THAT THE

PRECISE ADDRESS OF MORTGAGEE IS:

 

David A. Vanaskey, as Collateral Trustee

c/o Wilmington Trust Company

  Rodney Square North   1100 North Market Street   Wilmington, DE 19890  

By:

            

Agent

NOTE TO RECORDER: THIS MORTGAGE CONSTITUTES A FIXTURE FILING AND COVERS
AS-EXTRACTED COLLATERAL UNDER THE UCC (AS DEFINED HEREIN) AND IS TO BE
CROSS-REFERENCED IN THE UCC RECORDS.

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING AND FINANCING
STATEMENT COVERING AS-EXTRACTED COLLATERAL TO BE INDEXED AGAINST THE RECORD
OWNER OF THE REAL ESTATE DESCRIBED HEREIN.

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Buchanan Ingersoll & Rooney PC

301 Grant Street, 20th Floor

One Oxford Centre

Pittsburgh, PA 15219-1410

Attention: Erika R. Groves, Esq.



--------------------------------------------------------------------------------

OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES, FINANCING STATEMENT AND FIXTURE FILING (PENNSYLVANIA)

THIS MORTGAGE SECURES FUTURE ADVANCES

THIS OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES,
FINANCING STATEMENT AND FIXTURE FILING (this “Mortgage”) is made and executed
the      day of                      , to be delivered and effective
            ,         , and is made and delivered by                     , a
            , whose address is c/o Consol Energy, Inc., CNX Center, 1000 CONSOL
Energy Drive, Canonsburg, PA 15317 (“Mortgagor”), to DAVID A. VANASKEY, as
Collateral Trustee pursuant to that certain Collateral Trust Agreement dated as
of May 7, 2010, for the benefit of (i) the Collateral Trustees (as defined in
such Collateral Trust Agreement), (ii) the Lenders under the Credit Agreement,
(iii) the holders of the Senior Notes (2002), and (iv) any other Persons from
time to time holders of the Secured Debt (in such capacity, together with any
successor or assign, “Collateral Trustee”), having an address c/o Wilmington
Trust Company, 1100 North Market Street, Rodney Square North, Wilmington, DE
19890, (Collateral Trustee, together with its successors and assigns,
“Mortgagee”).

This Mortgage is an Open-End Mortgage as defined in § 8143(f) of Title 42 of the
Pennsylvania Consolidated Statutes, and as such is entitled to the benefits of
the Open-End Mortgage Act (the “Act”) as codified at 42 Pa. C.S.A. § 8143 et
seq. The parties to this Mortgage intend that, in addition to the Secured Debt
(as hereinafter defined), this Mortgage shall secure unpaid balances of future
advances made or incurred after this Mortgage is left for record with the
Recorder’s Office of              County, Pennsylvania. The maximum amount of
the principal of the Secured Debt (which shall consist of unpaid balances of
loan advances made either before or after, or both before and after, this
Mortgage is left for record) that may be outstanding at any time is Four Billion
Dollars ($4,000,000,000), plus accrued and unpaid interest thereon. In addition
to the obligations of Mortgagor with respect to such Secured Debt and interest,
this Mortgage secures unpaid balances of advances made with respect to the
Mortgaged Property (defined below) for the payment of taxes, assessments,
maintenance charges, insurance premiums and costs incurred for the protection
and preservation of the Mortgaged Property or the lien of this Mortgage,
including without limitation those permitted by 42 Pa. C.S.A. § 8144, and costs
and expenses, including attorneys’ fees, court costs and disbursements, incurred
by Mortgagee by reason of default by Mortgagor with respect to any portion of
the Secured Debt.

Notices pursuant to the Act shall be delivered to:

David A. Vanaskey, as Collateral Trustee

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Phone: (302) 636-6019

Telecopy: (302) 636-4143

ARTICLE 1

DEFINITIONS

Section 1.1 Use of Capitalized Terms. All capitalized terms used herein without
definition shall have the respective meanings ascribed to them in the Credit
Agreement.

Section 1.2 Definitions. The following terms used in this Mortgage shall have
the meanings set forth:

(a) “Actionable Default”: means (i) an “Event of Default” under and as defined
by the Credit Agreement; (ii) an event of default under the Public Indenture; or
(iii) a default under the terms of the Collateral Trust Agreement; or
(iv) Mortgagor shall at any time deliver or cause to be delivered to Mortgagee
or to Credit Facility Agent a notice pursuant to 42 Pa. C.S.A. § 8143 electing
to limit the indebtedness secured by this Mortgage.



--------------------------------------------------------------------------------

(b) “Bank”: shall mean PNC Bank, National Association, in its individual
capacity.

(c) “Borrower”: shall mean CONSOL Energy Inc., a Delaware corporation.

(d) “Collateral Trust Agreement”: shall mean that certain Amended and Restated
Collateral Trust Agreement, dated as of May 7, 2010, by and among the Collateral
Trustee herein, as Individual Trustee thereunder, and Wilmington Trust Company,
a Delaware banking corporation, not in its individual capacity but solely as
corporate trustee, as Corporate Trustee thereunder, the Borrower, and the
Guarantors, including without limitation, Mortgagor, for the benefit of (i) the
Collateral Trustees, (ii) the Lenders under the Credit Agreement, (iii) the
holders of the Senior Notes (2002), and (iv) any other persons from time to time
holders of the Secured Debt, as the same may hereafter be further amended,
restated, supplemented, modified, or replaced from time to time.

(e) “Credit Agreement”: shall mean that certain Amended and Restated Credit
Agreement, dated as of May 7, 2010, by and among the Borrower, PNC Bank,
National Association, as Administrative Agent, Bank of America, N.A., in its
capacity as syndication agent, the Lenders described therein, the Guarantors
party thereto, and PNC Capital Markets LLC, and Banc of America Securities LLC,
as Joint Lead Arrangers, as the same may be further amended, restated,
supplemented, modified or replaced from time to time.

(f) “Credit Facility Agent”: shall mean PNC Bank, National Association, as
Administrative Agent under the Credit Agreement.

(g) “Guarantors”: shall mean all Subsidiaries of the Borrower other than
Excluded Subsidiaries.

(h) Intentionally Omitted

(i) “Lenders”: shall mean those financial institutions from time to time
identified as Lenders pursuant to the Credit Agreement, and their respective
successors and assigns.

(j) “Loan Parties” shall mean Borrower, Mortgagor and the other Guarantors.

(k) “Mortgaged Property”: All of Mortgagor’s right, title and interest in and
to, (1) the fee interests in the real property identified at Exhibit A and
Exhibit B attached hereto and incorporated herein, by this reference, or, to the
extent applicable, the fee interest in the surface of such real property, in
each case together with any greater estate therein as hereafter may be acquired
by Mortgagor (the “Owned Land”), (2) the leasehold interest in the real property
demised pursuant to the agreements identified at Exhibit A and Exhibit B hereto
and incorporated herein by this reference (as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time, each
such agreement, a “Mortgaged Lease” and collectively the “Mortgaged Leases”),
together with any greater estate therein as hereafter may be acquired by
Mortgagor (the “Leased Land”) (3) the other real property interests identified
at Exhibit C hereto (the “Other Property”), provided that title to the Other
Property is not warranted herein, and provided further, the Other Property
excludes any enclosed Improvements of any kind located thereon (the Owned Land,
the Leased Land and the Other Property are sometimes referred to herein
collectively as the “Land”), (4) the active mine property which constitutes
Owned Land and Leased Land identified at Exhibit D hereto, the Mineral Interests
in which are being actively operated, but with respect to which, title is not
warranted herein; (5) all minerals owned by Mortgagor or leased to Mortgagor
(whether pursuant to the Mortgaged Leases or otherwise) and located upon, under
and in the Land (including, without limitation, coal, oil, gas and other solid,
liquid and gaseous hydrocarbons as well as limestone included within the Land in
place and as produced and extracted), and all rights, privileges, titles and
interests appurtenant and relating thereto and in connection therewith
(including, without limitation, rights, privileges, titles and interests for the
development, production, extraction, processing, treatment, storage,
transportation and sale and other disposition of minerals and all contracts and
other agreements relating to such activities as well as all accounts, accounts
receivable, contract rights, other rights to the payments of monies, chattel
paper and general intangibles arising from or relating to such activities)
(collectively, the “Mineral Interests”), (6) all improvements now owned or
hereafter acquired by Mortgagor, now or at any time situated, placed or
constructed upon the Land (the “Improvements”; the Land and Improvements are
collectively referred to as the “Premises”), (7) all materials, supplies,
equipment,

 

Location:                     ; County:                     ; State:
                    

2



--------------------------------------------------------------------------------

apparatus and other items of personal property now owned or hereafter acquired
by Mortgagor and now or hereafter attached to or installed in any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements (the “Fixtures”), (8) all goods, accounts, general intangibles,
instruments, documents, chattel paper and all other personal property of any
kind or character, including such items of personal property as defined in the
UCC (defined below), now owned or hereafter acquired by Mortgagor and now or
hereafter affixed to, placed upon, used in connection with, raising from or
otherwise related to the Premises (the “Personalty”), (9) all reserves, escrows
or impounds required under the Security Documents and all deposit accounts
maintained by Mortgagor with respect to the Mortgaged Property (the “Deposit
Accounts”), (10) all leases, licenses, concessions, occupancy agreements or
other agreements (written or oral, now or at any time in effect) which grant to
any Person, other than Mortgagor, a possessory interest in, or the right to use,
all or any part of the Mortgaged Property, together with all related security
and other deposits (the “Leases”), (11) all of the rents, revenues, royalties,
income, proceeds, profits, security and other types of deposits, and other
benefits paid or payable by parties to the Leases for using, leasing, licensing
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property, (the “Rents”), (12) all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, warranties, all permits (subject to any required
regulatory approval), licenses, certificates and entitlements in any way
relating to the construction, use, occupancy, operation, maintenance, enjoyment
or ownership of the Mortgaged Property (the “Permits”), (13) all rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing, (14) all property tax refunds
payable with respect to the Mortgaged Property (the “Tax Refunds”), (15) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof (the “Proceeds”), (16) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Mortgagor (the “Insurance”), and (17) all
awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to any condemnation or other taking (or any purchase in lieu thereof) of all or
any portion of the foregoing property rights and interests (the “Condemnation
Awards”). As used in this Mortgage, the term “Mortgaged Property” shall mean all
or, where the context permits or requires, any portion of the above or any
interest therein. Notwithstanding the foregoing or anything to the contrary
contained in this Mortgage, the terms “Mortgaged Property”, “Land”, “Mineral
Interests”, “Improvements”, “Premises”, “Fixtures”, “Leases”, “Rents”,
“Personalty”, “Permits”, “Proceeds”, “Insurance” and “Condemnation Awards” shall
apply only to the extent of Mortgagor’s interests therein.

(l) “Permitted Liens”: Collectively, liens permitted under the Credit Agreement,
including any lessor liens retained or otherwise existing pursuant to any of the
Leases, together with all other matters of title disclosed to Credit Facility
Agent in letters of counsel delivered in connection with the negotiation,
execution and delivery of this Mortgage.

(m) “Person”: shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.

(n) “Public Indenture”: means the Indenture, dated March 7, 2002, as amended by
the First Supplemental Indenture, dated March 7, 2002, as amended by the Second
Supplemental Indenture, dated September 30, 2003, and as further amended,
modified, supplemented, extended, restated, renewed or replaced from time to
time, by and among the Borrower, certain subsidiaries of the Borrower, and the
Public Trustee, as trustee, providing for the issuance of $250 million 7.875%
senior unsecured notes due March 1, 2012.

(o) “Secured Debt”: shall mean (1) all fees, expenses and charges, including,
without limitation, indemnification, reimbursement or contribution obligations
of the Loan Parties to the Collateral Trustees under (and as defined in) the
Collateral Trust Agreement; (2) all indebtedness and all other Obligations of
Mortgagor or any of the other Loan Parties to Credit Facility Agent or any of
the other Lenders under the Credit Agreement or any of the other Security
Documents, including, without limitation, (A) Revolving Credit Loans, evidenced
by certain Revolving Credit Notes, pursuant to the Credit Agreement, in an
aggregate amount not to exceed the sum of One Billion Five Hundred Million
Dollars ($1,500,000,000), which Revolving Credit Loans include, without
limitation, Swing Loans made by Bank to Borrower, evidenced by a certain Swing
Loan Note, delivered by Borrower to Bank, made pursuant to the Credit Agreement,
in an amount not to exceed the sum of Fifty Million Dollars ($50,000,000),

 

Location:                     ; County:                     ; State:
                    

3



--------------------------------------------------------------------------------

(B) obligations and liabilities of any nature now or hereafter existing under or
arising in connection with any Revolving Letters of Credit, including, without
limitation, the reimbursement obligations in respect thereof, together with
interest and other amounts payable with respect thereto, and (C) all Obligations
and other liabilities of any nature now or hereafter existing under any
Specified Swap Agreement; and (3) all indebtedness of Mortgagor or any of the
other Loan Parties existing pursuant to the Senior Notes (2002) in an aggregate
amount of Two Hundred Fifty Million Dollars ($250,000,000).

(p) “Security Documents”: shall mean the Credit Agreement, the Credit Facility
Agent’s Letter, the Guaranty Agreement, the Indemnity, the Intercompany
Subordination Agreement, the Mortgages and Deeds of Trust, the Notes, the
Patent, Trademark and Copyright Assignment, the Pledge Agreement, the Security
Agreement, any Specified Swap Agreements and any other instruments, certificates
or documents delivered or contemplated to be delivered hereunder or thereunder
or in connection herewith or therewith, as the same may be supplemented,
amended, extended, renewed or replaced from time to time in accordance herewith
or therewith, and Security Document shall mean any of the Security Documents.

(q) Intentionally Omitted

(r) “Senior Notes (2002)”: shall mean an aggregate $250,000,000 principal amount
of 7.875% notes due 2012, issued pursuant to the Public Indenture.

(s) “UCC”: The Uniform Commercial Code of Pennsylvania or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than the Commonwealth of Pennsylvania, then, as to
the matter in question, the Uniform Commercial Code in effect in that state.

ARTICLE 2

GRANT

Section 2.1 Grant. To secure the full and timely payment and performance of the
Secured Debt, Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and
CONFIRMS, to Mortgagee, as Collateral Trustee for the Lenders and for other
Persons from time to time holders of the Secured Debt, the Mortgaged Property,
subject, however, only to Permitted Liens, TO HAVE AND TO HOLD the Mortgaged
Property to Mortgagee. Mortgagor does hereby bind itself, its successors and
assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property
identified at Exhibit A and Exhibit B unto Mortgagee; provided however, no
warranty of title is made as to the Mortgaged Property identified at Exhibit C
or Exhibit D. Notwithstanding anything contained herein to the contrary,
Mortgagor and Mortgagee acknowledge and agree to exclude from the Mortgaged
Property all classes of property as described in Schedule 2 attached hereto and
incorporated by reference herein. This exclusion shall not be construed to mean
that Mortgagee does not encumber or have a lien on such property pursuant to the
other Security Documents.

Provided further, subject to the terms hereof and of the Credit Agreement and
the other Security Documents, until an Actionable Default shall occur, Mortgagor
shall have and possess the full right and privilege to own, lease, operate,
manage and control the Mortgaged Property in all respects, to extract the
Mineral Interests therefrom, and to do all other matters and things that
Mortgagor deems necessary, desirable or appropriate thereon and therewith.

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. With
respect to the property identified at Exhibit A and Exhibit B hereto, Mortgagor
owns, or has valid leasehold rights to, the Mortgaged Property free and clear of
any liens, claims or interests, except for Permitted Liens, or matters disclosed
in title opinions delivered to Mortgagee by counsel to Mortgagor
contemporaneously herewith, and this Mortgage creates valid, enforceable first
priority liens and security interests against the Mortgaged Property identified
at

 

Location:                     ; County:                     ; State:
                    

4



--------------------------------------------------------------------------------

Exhibit A and Exhibit B. With respect to the Mortgaged Property identified at
Exhibit C and Exhibit D hereto, Mortgagor does not warrant title, but to
Mortgagor’s knowledge Mortgagor owns, or has valid leasehold rights to, as
applicable, the Mortgaged Property free and clear of any liens, claims or
interests, except the Permitted Liens, and this Mortgage creates valid,
enforceable liens and security interests against the Mortgaged Property only to
the extent of Mortgagor’s interests therein. Notwithstanding the foregoing, as
such Mortgaged Property identified at Exhibit C is incorporated into Borrower’s
five year mine plan (the “Incorporated Property”), the Mortgagor warrants,
represents and covenants to Mortgagee that, at the time of such incorporation,
Mortgagor owns, or has valid leasehold rights to, the Incorporated Property free
and clear of any liens, claims or interests, except for Permitted Liens, or
matters disclosed in title opinions delivered to Mortgagee by counsel to
Mortgagor at the time of incorporation and reasonably accepted by the Credit
Facility Agent, and this Mortgage creates valid, enforceable first priority
liens and security interests against the Incorporated Property. Adverse matters
of title that are known to Mortgagor and which are material to the continuing
business operations of Mortgagor are disclosed on the Exhibits, where
applicable. If adverse matters of title which are material to the continuing
business operations of Mortgagor arise at any future time during which this
Mortgage remains in force, Mortgagor will promptly advise Credit Facility Agent
in writing as to such matters.

Section 3.2 First Lien Status. Except for Permitted Liens, Mortgagor shall
preserve and protect the first lien and security interest status of this
Mortgage. If any lien or security interest other than a Permitted Lien is
asserted against the Mortgaged Property, Mortgagor shall promptly, and at its
expense, (a) give Mortgagee a detailed written notice of such lien or security
interest (including origin, amount and other terms), and (b) pay the underlying
claim in full or take such other action so as to cause it to be released or
contest the same in compliance with the requirements of the Credit Agreement and
the Collateral Trust Agreement (including the requirement of providing a bond or
other security satisfactory to Mortgagee).

Section 3.3 Payment and Performance. Mortgagor shall pay and perform the Secured
Debt in a timely manner, when required, and in material compliance with all
terms, covenants and conditions applicable thereto.

Section 3.4 Replacement of Fixtures. Subject to the terms of the Collateral
Trust Agreement and the Credit Agreement, Mortgagor shall not, without the prior
written consent of Mortgagee, permit any of the Fixtures owned or leased by
Mortgagor to be removed at any time from the Land or Improvements, unless the
removed item is removed temporarily for maintenance and repair or is permitted
to be so removed, or is not material to Mortgagor’s continuing business
operations.

Section 3.5 Inspection. Mortgagor shall permit Mortgagee and Credit Facility
Agent, and their respective agents, representatives and employees, upon
reasonable prior notice to Mortgagor, to inspect the Mortgaged Property and all
books and records of Mortgagor located thereon, as provided in the Credit
Agreement, provided that such right shall, with respect to Leased Land, be
subject to the provisions of any applicable Mortgaged Lease.

Section 3.6 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Mortgagor shall maintain or cause to be maintained, with respect
to the Mortgaged Property, insurance against loss or damage, as required
pursuant to the terms of the Credit Agreement. If any portion of an enclosed
structure now or hereafter located on the Mortgaged Property is located in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968 (or any amendment or successor act
thereto), then Mortgagor shall maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount sufficient
to comply with all applicable rules and regulations promulgated pursuant to such
Act.

(b) Condemnation Awards. Subject to the provisions of any applicable Mortgaged
Lease, and also subject to the terms of the Credit Agreement applicable to
proceeds payable as the result of a Casualty Event, Mortgagor assigns all
Condemnation Awards to Mortgagee and authorizes Mortgagee to collect and receive
such Condemnation Awards and to give proper receipts and acquittances therefor,
subject to the terms of the Collateral Trust Agreement.

 

Location:                     ; County:                     ; State:
                    

5



--------------------------------------------------------------------------------

(c) Insurance Proceeds. Subject to the provisions of any applicable Mortgaged
Lease, and further subject to the terms of the Credit Agreement applicable to
proceeds payable as the result of a Casualty Event, Mortgagor assigns to
Mortgagee all proceeds of any insurance policies insuring against loss or damage
to the Mortgaged Property. Subject to the terms of the Credit Agreement, and any
applicable Mortgaged Lease, Mortgagor authorizes Mortgagee to collect and
receive such proceeds and authorizes and directs the issuer of each of such
insurance policies to make payment for all such losses directly to Mortgagee,
instead of to Mortgagor and Mortgagee jointly.

Section 3.7 Five Year Mine Plan. The real property identified at Exhibits A and
B hereto constitutes property that is part of an active five year mine plan
relating to coal recovery operations being conducted by Mortgagor or its
Affiliates within that portion of the Mortgaged Property, such descriptions
accurately and completely identify, in all material respects, the real property
interests which constitutes the active five year mine plan of Mortgagor or its
Affiliates within the Mortgaged Property.

Section 3.8 Other Property. The Other Property described on Exhibit C represents
reserves of Mineral Interests that are owned or leased by Mortgagor and held for
future development until such Other Property described on Exhibit C becomes
Incorporated Property. To the extent that the Other Property described on
Exhibit C has not become Incorporated Property, Mortgagor represents that the
Mineral Interests within the Other Property described on Exhibit C are not being
developed by Mortgagor for the purpose of recovering coal, gas or other
minerals, and any buildings, structures or other improvements, if any, that may
be located on such portions of the Other Property, are of no or nominal value.
The buildings, structures and improvements located on the Other Property
described on Exhibit C do not therefore constitute a part of the Mortgaged
Property pursuant to this Mortgage.

ARTICLE 4

LEASEHOLD MORTGAGE PROVISIONS

Section 4.1 Representations; Warranties; Covenants. Mortgagor hereby represents,
warrants and covenants that, with respect to Mortgaged Leases that are material
to Mortgagor’s continuing business operations:

(a) Representations of Mortgagor. To the knowledge of Mortgagor, (1) such
Mortgaged Leases are unmodified and in full force and effect, (2) all rent and
other charges therein have been paid to the extent they are payable to the date
hereof, (3) Mortgagor enjoys the quiet and peaceful possession of such Premises,
(4) Mortgagor is not in default under any of the terms thereof and there are no
circumstances which, with the passage of time or the giving of notice or both,
would constitute an event of default thereunder, (5) the lessor thereunder is
not in default under any of the terms or provisions thereof on the part of the
lessor to be observed or performed;

(b) Payment of Rents. Mortgagor shall promptly pay, when due and payable, the
rent and other charges payable pursuant to such Mortgaged Lease, and will timely
perform and observe, in all material respects, all of the other terms, covenants
and conditions required to be performed and observed by Mortgagor as lessee
under such Mortgaged Lease;

(c) Notice of Default. Mortgagor shall notify Mortgagee in writing of any
material default by Mortgagor in the performance or observance of any terms,
covenants or conditions on the part of Mortgagor to be performed or observed
under such Mortgaged Lease within three (3) days after Mortgagor obtains
knowledge of such default; Mortgagor shall, immediately upon receipt thereof,
deliver a copy of each written notice given to Mortgagor by the lessor pursuant
to any Mortgaged Lease and promptly notify Mortgagee in writing of any material
default by the lessor in the performance or observance of any of the terms,
covenants or conditions on the part of the lessor to be performed or observed
thereunder;

(d) No Termination. Unless required under the terms of any Mortgaged Lease,
Mortgagor shall not, without the prior written consent of Mortgagee (which
consent will not be unreasonably withheld, conditioned or delayed) terminate,
modify or surrender any such Mortgaged Lease, and any such attempted
termination, modification or surrender without such consent shall be void; and

 

Location:                     ; County:                     ; State:
                    

6



--------------------------------------------------------------------------------

(e) Estoppel. Mortgagor shall, within thirty (30) days after written request
from Mortgagee, use its reasonable efforts to obtain from the lessor and deliver
to Mortgagee a certificate setting forth the name of the tenant under any
Mortgaged Lease and stating that such Mortgaged Lease is in full force and
effect, is unmodified or, if such Mortgaged Lease has been modified, the date of
each modification (together with copies of each such modification), that no
notice of termination thereof has been served on Mortgagor, stating that no
default or event which with notice or lapse of time (or both) would become a
default is existing under, such Mortgaged Lease (or if any such default or event
is existing, specifying the nature of such default or event), stating the date
to which rent has been paid, and containing such other statements and
representations as may be requested by Mortgagee.

Section 4.2 No Merger. So long as any of the Secured Debt remains unpaid or
unperformed, the fee title to and the leasehold estate in the Premises subject
to any Mortgaged Lease shall not merge but shall always be kept separate and
distinct notwithstanding the union of such estates in the lessor or Mortgagor,
or in a third party, by purchase or otherwise. If Mortgagor acquires the fee
title or any other estate, title or interest in the Premises, or any part
thereof, the lien of this Mortgage shall attach to, cover and be a lien upon
such acquired estate, title or interest and the same shall thereupon be and
become a part of the Mortgaged Property with the same force and effect as if
specifically encumbered herein. Mortgagor agrees to execute all instruments and
documents that Mortgagee may reasonably require to ratify, confirm and further
evidence the lien of this Mortgage on the acquired estate, title or interest.
Furthermore, Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact to execute and deliver, following an Actionable Default, all
such instruments and documents in the name and on behalf of Mortgagor. This
power, being coupled with an interest, shall be irrevocable as long as any
portion of the Secured Debt remains unpaid.

Section 4.3 Mortgagee as Lessee. If any Mortgaged Lease, that is material to the
continuing business operations of Mortgagor, shall be terminated prior to the
natural expiration of its term due to default by Mortgagor or any tenant
thereunder, and if, pursuant to the provisions of such Mortgaged Lease,
Mortgagee or its designee shall acquire from the lessor a new lease of the
Premises, Mortgagor shall have no right, title or interest in or to such new
lease or the leasehold estate created thereby, or renewal privileges therein
contained.

Section 4.4 No Assignment. Notwithstanding anything to the contrary contained
herein, this Mortgage shall not constitute an assignment of any Mortgaged Lease
within the meaning of any provision thereof prohibiting its assignment and
Mortgagee shall have no liability or obligation thereunder by reason of its
acceptance of this Mortgage. Mortgagee shall be liable for the obligations of
the tenant arising out of any Mortgaged Lease for only that period of time for
which Mortgagee is in possession of the Premises or has acquired, by foreclosure
or otherwise, and is holding all of Mortgagor’s right, title and interest
therein.

Section 4.5 Required Landlord Consents. Notwithstanding anything to the contrary
contained in this Mortgage, to the extent that the assignment, transfer or
conveyance of, or granting of a Lien or security interest in, any part of the
Mortgaged Property by Mortgagor to Mortgagee under this Mortgage is prohibited
by the terms of the instrument, contract or agreement evidencing or creating the
Mortgaged Property, or would result in a breach or default by Mortgagor
thereunder, or the termination thereunder, in each case due to the granting of a
lien or security interest therein, the Mortgaged Property shall not include, and
shall exclude, such instrument, contract or agreement, including, but not
limited to, the granting of a mortgage or deed of trust lien against a leasehold
interest held by Mortgagor when the lease, by its terms, requires the consent of
the lessor to an effective assignment of the lessee’s leasehold estate.

 

Location:                     ; County:                     ; State:
                    

7



--------------------------------------------------------------------------------

ARTICLE 5

DEFAULT AND FORECLOSURE

Section 5.1 Remedies. Upon the occurrence and during the continuance of an
Actionable Default, subject to the terms of the Collateral Trust Agreement, any
or all of the following rights, remedies and recourses may be exercised:

(a) Acceleration. Any holder of any portion of the Secured Debt may declare that
portion of the Secured Debt, or any portion thereof, to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable.

(b) Entry on Mortgaged Property. Subject to the provisions of any applicable
Mortgaged Lease and applicable law, Mortgagee may enter the Mortgaged Property
and take exclusive possession thereof and of all books, records and accounts
relating thereto or located thereon. If Mortgagor remains in possession of the
Mortgaged Property following the occurrence and during the continuance of an
Actionable Default and without Mortgagee’s prior written consent, subject to the
provisions of any applicable Mortgaged Lease and applicable law, Mortgagee may
invoke any legal remedies to dispossess Mortgagor.

(c) Operation of Mortgaged Property. Subject to the provisions of any applicable
Mortgaged Lease, Mortgagee may hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (including, without limitation,
making such repairs, alterations, additions and improvements and taking other
actions, from time to time, as Mortgagee deems necessary or desirable, also
including the mining and sale of coal produced from the Mortgaged Property), and
apply all Rents and other amounts collected by Mortgagee in connection therewith
in accordance with the provisions of Section 5.7.

(d) Foreclosure and Sale. Mortgagee may institute proceedings for the complete
foreclosure of this Mortgage by judicial action, in which case the Mortgaged
Property may be sold for cash or credit in one or more parcels, subject to the
provisions of any applicable Mortgaged Lease. With respect to any notices
required or permitted under the UCC, Mortgagor agrees that ten (10) days’ prior
written notice shall be deemed commercially reasonable. At any such sale by
virtue of any judicial proceedings, or any other legal right, remedy or
recourse, the title to and right of possession of any such property shall pass
to the purchaser thereof, and to the fullest extent permitted by law, Mortgagor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against Mortgagor, and against all other Persons
claiming or to claim the property sold or any part thereof, by, through or under
Mortgagor. Mortgagee may be a purchaser at such sale. If Mortgagee is the
highest bidder, Mortgagee may credit the portion of the purchase price that
would be distributed to the Secured Debt pursuant to the Collateral Trust
Agreement. In the event this Mortgage is foreclosed by judicial action,
appraisement of the Mortgaged Property is waived.

(e) Receiver. Mortgagee may make application to a court of competent
jurisdiction for, and obtain from such court as a matter of strict right and
without notice to Mortgagor or regard to the adequacy of the Mortgaged Property
for the repayment of the Secured Debt, the appointment of a receiver of the
Mortgaged Property, and Mortgagor irrevocably consents to such appointment. Any
such receiver shall have all the usual powers and duties of receivers in similar
eases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and in a
manner consistent with the terms of any applicable Mortgaged Lease, and shall
apply such Rents in accordance with the provisions of Section 5.7.

(f) Other Remedies. Subject to the provisions of any applicable Mortgaged Lease,
Mortgagee may exercise all other rights, remedies and recourses granted to
Mortgagee with respect to all or any portion of the Secured Debt pursuant to the
terms of the Collateral Trust Agreement or the other Security Documents, or
otherwise available at law or in equity.

Section 5.2 Separate Sales. To the extent not prohibited under the terms of any
applicable Mortgaged Lease, the Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Actionable Default shall not be
exhausted by any one or more sales.

 

Location:                     ; County:                     ; State:
                    

8



--------------------------------------------------------------------------------

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall
have all rights, remedies and recourses with respect to the enforcement of all
or any portion of the Secured Debt granted pursuant to the Collateral Trust
Agreement and the other Security Documents, and available at law or equity
(including the UCC), which rights, (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against Mortgagor or
others obligated for the payment or performance of the Secured Debt or against
the Mortgaged Property, or against any one or more of them, at the sole
discretion of Mortgagee, as the case may be, (c) may be exercised as often as
occasion therefore shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee in the enforcement of any rights, remedies
or recourses relating to any portion of the Secured Debt, or otherwise at law or
equity shall be deemed to cure any Actionable Default.

Section 5.4 Release of and Resort to Collateral. Subject to the terms of the
Collateral Trust Agreement, Mortgagee may release, regardless of consideration
and without the necessity for any notice to or consent by the holder of any
subordinate lien on the Mortgaged Property, any part of the Mortgaged Property
without, as to the remainder, in any way impairing, affecting, subordinating or
releasing the lien or security interest created in or evidenced by this Mortgage
or its status as a first and prior lien and security interest in and to the
Mortgaged Property. For payment of the Secured Debt, Mortgagee may resort to any
other security in such order and manner as Mortgagee may elect.

Section 5.5 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Actionable Default or of Mortgagee’s election to exercise or the actual exercise
of any right, remedy or recourse provided for under the Collateral Trust
Agreement, the Credit Agreement or other Security Documents, or this Mortgage,
and (c) any right to a marshalling of assets or a sale in inverse order of
alienation.

Section 5.6 Discontinuance of Proceedings. If Mortgagee shall have proceeded to
invoke any right, remedy or recourse permitted under the Collateral Trust
Agreement or this Mortgage and shall thereafter elect to discontinue or abandon
it for any reason, Mortgagee shall have the unqualified right to do so and, in
such an event, Mortgagor and Mortgagee shall be restored to their former
positions with respect to the Secured Debt, the Security Documents, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Mortgagee shall continue as if the right, remedy or recourse had never been
invoked, but no such discontinuance or abandonment shall waive any Actionable
Default which may then exist or the right of Mortgagee thereafter to exercise
any right, remedy or recourse under the Collateral Trust Agreement, the Credit
Agreement, or this Mortgage for such Actionable Default.

Section 5.7 Application of Proceeds. The proceeds of any sale of the
“as-extracted” collateral, and the Rents, and other amounts generated by the
holding, leasing, management, operation or other use of the Mortgaged Property,
shall be applied by Mortgagee (or the receiver, if one is appointed) in the
following order unless otherwise required by applicable law:

(a) to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) receiver’s fees and
expenses, including the repayment of the amounts evidenced by any receiver’s
certificates, (2) court costs, (3) attorneys’ and accountants’ fees and
expenses, (4) costs of advertisement and (5) the payment of all rent and other
charges under any applicable Mortgaged Lease;

(b) to the payment and performance of the Secured Debt, in such manner and order
of preference as set forth in the Collateral Trust Agreement; and

 

Location:                     ; County:                     ; State:
                    

9



--------------------------------------------------------------------------------

(c) the balance, if any, to the Persons legally entitled thereto.

Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.1(d) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable law
and any applicable Mortgaged Lease, any purchaser at a foreclosure sale will
receive immediate possession of the property purchased. If Mortgagor retains
possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser, and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal, forcible or otherwise, with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Actionable Default,
Mortgagee shall have the right, but not the obligation, to cure such Actionable
Default in the name and on behalf of Mortgagor. All sums advanced and expenses
incurred at any time by Mortgagee under this Section 5.9, or otherwise under the
Collateral Trust Agreement, this Mortgage, any of the Security Documents, or
applicable law, shall bear interest from the date that such sum is advanced or
expense incurred, to and including the date of reimbursement, computed at the
highest rate at which interest is then computed on any portion of the Secured
Debt, and all such sums, together with interest thereon, shall be secured by
this Mortgage.

(b) Mortgagor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Mortgage
and the Collateral Trust Agreement, or the enforcement, compromise or settlement
of the Secured Debt or any claim under this Mortgage or the Collateral Trust
Agreement and for the curing thereof, or for defending or asserting the rights
and claims of Mortgagee in respect thereof, by litigation or otherwise.

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article 6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee hereunder or under the Collateral Trust Agreement, or at
law or in equity shall cause Mortgagee to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee to
lease the Mortgaged Property or attempt to do so, or to take any action, incur
any expense, or perform or discharge any obligation, duty or liability
whatsoever under any of the Leases or otherwise.

ARTICLE 6

ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents. This assignment is an absolute assignment and not an assignment for
additional security only. So long as no Actionable Default shall have occurred
and be continuing, Mortgagor shall have a revocable license from Mortgagee to
exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to hold the Rents in trust for use in
the payment and performance of the Secured Debt, and to otherwise use the same.
The foregoing license is granted subject to the conditional limitation that no
Actionable Default shall have occurred and be continuing. Upon the occurrence
and during the continuance of an Actionable Default, whether or not legal
proceedings have commenced, and without regard to waste, adequacy of security
for the Secured Debt or solvency of Mortgagor, the license herein granted shall
automatically expire and terminate, without notice to Mortgagor by Mortgagee
(any such notice being hereby expressly waived by Mortgagor to the extent
permitted by applicable law).

Section 6.2 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee
has taken all actions necessary to obtain, and that upon recordation of this
Mortgage, Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected, first priority, present assignment of the Rents
arising out of the Leases and all security for such Leases. Mortgagor
acknowledges and agrees that upon recordation of this

 

Location:                     ; County:                     ; State:
                    

10



--------------------------------------------------------------------------------

Mortgage, Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and to the extent permitted
under applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Mortgage, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

Section 6.4 No Merger of Estates. So long as any part of the Secured Debt remain
unpaid and undischarged, the fee and leasehold estates to the Mortgaged Property
shall not merge, but shall remain separate and distinct, notwithstanding the
union of such estates either in Mortgagor, Mortgagee, any tenant or any third
party by purchase or otherwise.

ARTICLE 7

SECURITY AGREEMENT AND FIXTURE FILING

Section 7.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Fixtures, Mineral Interests, Leases, Rents, Permits,
Personalty, Tax Refunds, Proceeds, Insurance and Condemnation Awards. To this
end, Mortgagor grants to Mortgagee a first and prior security interest in the
Fixtures, Leases, Rents, Permits, Personalty, Proceeds, Tax Refunds, Insurance,
Condemnation Awards and all other Mortgaged Property, including “as-extracted
collateral” (as such terms are used in the UCC), also including coal, oil and
gas, and other minerals, to secure the payment and performance of the Secured
Debt, and agrees that Mortgagee shall have all the rights and remedies of a
secured party under the UCC with respect to such property. Any notice of sale,
disposition or other intended action by Mortgagee with respect to the Fixtures,
Mineral Interests, Leases, Rents, Personalty, Permits, Tax Refunds, Proceeds,
Insurance and Condemnation Awards or other Mortgaged Property, including without
limitation, “as-extracted collateral” (as such terms are used in the UCC),
including coal and other minerals, sent to Mortgagor at least ten (10) days
prior to any action under the UCC shall constitute reasonable notice to
Mortgagor.

Section 7.2 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance satisfactory to Mortgagee, as Mortgagee may, from time to time,
reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder. Mortgagor hereby irrevocably authorizes Mortgagee
to cause financing statements (and amendments thereto and continuations thereof)
and any such documents, instruments and assurances to be recorded and filed, at
such times and places as may be required or permitted by law to so create,
perfect and preserve such security interest. Mortgagor represents and warrants
to Mortgagee that its jurisdiction of organization, as set forth in Schedule 1
hereof, is correct. After the date of this Mortgage, Mortgagor shall not change
its name, type of organization, organizational identification number (if any),
jurisdiction of organization or location (within the meaning of the UCC) without
giving at least thirty (30) days’ prior written notice to Mortgagee.

Section 7.3 Fixture and “as-extracted” Collateral Filing. This Mortgage shall
also constitute a “fixture filing” and an “as-extracted” collateral filing for
the purposes of the UCC against all of the Mortgaged Property which is or is to
become fixtures or “as-extracted” collateral related to the Premises. The
information provided in this Section 7.3 is provided so that this Mortgage shall
comply with the requirements of the UCC for a mortgage instrument to be filed as
a financing statement. Mortgagor is the “Debtor” and its name and mailing
address are set forth in the preamble of this Mortgage immediately preceding
Article 1. Mortgagee is the “Secured Party” and its name and mailing address
from which information concerning the security interest granted herein may be
obtained are also set forth in the preamble of this Mortgage immediately
preceding Article 1. A statement describing the portion of the Mortgaged
Property comprising the fixtures hereby secured is set forth in Section 1.2(k)

 

Location:                     ; County:                     ; State:
                    

11



--------------------------------------------------------------------------------

of this Mortgage. Mortgagor represents and warrants to Mortgagee that Mortgagor
is the record owner of the applicable fee title or owner of the leasehold
interest in the Mortgaged Property. The employer identification number of
Mortgagor, and its organizational identification number, are set forth on
Schedule 1 hereto.

ARTICLE 8

MISCELLANEOUS

Section 8.1 Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with Section 11.5 of the Credit Agreement.
Mortgagor agrees that any notice given by Mortgagor to Mortgagee purportedly
pursuant to 42 Pa. C.S.A. § 8143 shall be given by registered or certified mail,
return receipt requested, to the address of Mortgagee specified on the first
page of this Mortgage and only to such address, and such notice shall be deemed
to have been received no earlier than the date actually and physically received
at such address.

Section 8.2 Covenants Running with the Land. All obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Mortgaged Property. As used herein, “Mortgagor”
shall refer to the party named in the first paragraph of this Mortgage and to
any subsequent owner of all or any portion of the Mortgaged Property. All
Persons who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of this Mortgage; provided,
however, that no such party shall be entitled to any rights, thereunder without
the prior written consent of Mortgagee.

Section 8.3 Attorney-in-Fact. Mortgagor hereby irrevocably appoints Mortgagee as
its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, with full authority in the place and stead of Mortgagor
and in the name of Mortgagor or otherwise (a) to execute and/or record any
notices of completion, cessation of labor or any other notices that Mortgagee
deems appropriate to protect Mortgagee’s interest, if Mortgagor shall fail to do
so within ten (10) days after written request by Mortgagee, (b) upon the
issuance of a deed pursuant to the foreclosure of this Mortgage or the delivery
of a deed in lieu of foreclosure, to execute all instruments of assignment,
conveyance or further assurance with respect to the Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Permits, Personalty, Proceeds,
Insurance and Condemnation Awards in favor of the grantee of any such deed and
as may be necessary or desirable for such purpose, (c) to prepare, execute, and
file or record financing statements and continuation statements, and to prepare,
execute and file or record applications for registration and like papers
necessary to create, perfect or preserve Mortgagee’s security interests and
rights in or to any of the Mortgaged Property, and (d) after the occurrence and
during the continuance of any Actionable Default, to perform any obligation of
Mortgagor hereunder, provided, however, that (1) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor, (2) any sums
advanced by Mortgagee in such performance shall be added to and included in the
Secured Debt and shall bear interest at the highest rate at which interest is
then computed on any portion of the Secured Debt; (3) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (4) Mortgagee shall not be liable to Mortgagor or any
other person or entity for any failure to take any action which it is empowered
to take under this Section 8.3.

Section 8.4 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee and Mortgagor and their respective successors
and assigns. Mortgagor shall not, without the prior written consent of
Mortgagee, assign any rights, duties or obligations hereunder.

Section 8.5 No Waiver. Any failure by Mortgagee or to insist upon strict
performance of any of the terms, provisions or conditions of the Collateral
Trust Agreement or this Mortgage, or of any other document or instrument
relating to any portion of the Secured Debt, shall not be deemed to be a waiver
of same, and Mortgagee shall have the right at any time to insist upon strict
performance of all of such terms, provisions and conditions.

Section 8.6 Conflicts Between Documents. In the event of any conflict between
the provisions of this Mortgage, the Credit Agreement or any of the other
Security Documents and the provisions of the Collateral Trust Agreement, the
provisions of the Collateral Trust Agreement shall control. Notwithstanding any
provision in this Mortgage, the Credit Agreement or any of the Security
Documents to the contrary, the parties and signatories

 

Location:                     ; County:                     ; State:
                    

12



--------------------------------------------------------------------------------

hereto acknowledge and agree that any and all rights, powers, privileges,
duties, responsibilities, liabilities and/or obligations (including but not
limited to the right to grant or withhold consent and the right to act or
refrain from acting), whether discretionary or mandatory, are and shall be
exercised by the Collateral Trustee solely in accordance with the terms and
conditions of the Collateral Trust Agreement, at the direction of the Credit
Facility Agent or other entity specified in the Collateral Trust Agreement as
having the right to give direction to the Collateral Trustee, and subject
further to the rights of the Collateral Trustee to require officers’
certificate(s), opinion(s) and advice from counsel, accountants, appraisers and
other third parties, advancement of expenses and/or assurances of indemnity
satisfactory to the Collateral Trustee. If any conflict or inconsistence exists
between this Mortgage and the Credit Agreement, the terms of the Credit
Agreement shall govern.

Section 8.7 Release or Reconveyance. Upon payment and performance in full of the
Secured Debt, or upon a sale or other disposition of the Mortgaged Property
permitted by the Credit Agreement and the Collateral Trust Agreement, Mortgagee,
at Mortgagor’s request and expense, shall release the liens and security
interests created by this Mortgage or reconvey the Mortgaged Property to
Mortgagor.

Section 8.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Collateral Trust Agreement, or any agreement between Mortgagor and Mortgagee
or any rights or remedies of Mortgagee.

Section 8.9 Applicable Law. The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other provisions of this Mortgage shall
be governed by the laws of the Commonwealth of Pennsylvania.

Section 8.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 8.11 Severability. If any provision of this Mortgage shall be held by
any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this
Mortgage.

Section 8.12 Entire Agreement. This Mortgage, the Credit Agreement, the
Collateral Trust Agreement, and the Security Documents embody the entire
agreement and understanding between Mortgagee and Mortgagor relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, such documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.

Section 8.13 Mortgagee as Collateral Trustee; Successor Collateral Trustees.

(a) Mortgagee shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Collateral Trust
Agreement and this Mortgage.

(b) Mortgagee shall at all times be the same Person or Persons that comprise the
Collateral Trustee under the Collateral Trust Agreement. Written notice of
resignation by Collateral Trustee pursuant to the Collateral Trust Agreement
shall also constitute notice of resignation as Collateral Trustee under this
Mortgage. Removal of Collateral Trustee pursuant to any provision of the
Collateral Trust Agreement shall also constitute removal as Collateral Trustee
under this Mortgage. Appointment of a successor Collateral Trustee pursuant to
the Collateral Trust Agreement shall also constitute appointment of a successor
Collateral Trustee under this Mortgage.

 

Location:                     ; County:                     ; State:
                    

13



--------------------------------------------------------------------------------

Upon the acceptance of any appointment as Collateral Trustee by a successor
Collateral Trustee under the Collateral Trust Agreement, that successor
Collateral Trustee shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Collateral
Trustee as the Mortgagee under this Mortgage, and the retiring or removed
Collateral Trustee shall promptly (i) assign and transfer to such successor
Collateral Trustee all of its right, title and interest in and to this Mortgage
and the Mortgaged Property, and (ii) execute and deliver to such successor
Collateral Trustee such assignments and amendments and take such other actions,
as may be necessary or appropriate in connection with the assignment to such
successor Collateral Trustee of the liens and security interests created
hereunder, whereupon such retiring or removed Collateral Trustee shall be
discharged from its duties and obligations under this Mortgage. After any
retiring or removed Collateral Trustee’s resignation or removal hereunder as
Collateral Trustee, the provisions of this Mortgage and the Collateral Trust
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Mortgage while it was Collateral Trustee hereunder.

[The remainder of this page has been intentionally left blank]

 

Location:                     ; County:                     ; State:
                    

14



--------------------------------------------------------------------------------

Section 8.14 WAIVER OF TRIAL BY JURY.

MORTGAGOR AND MORTGAGEE EACH WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BASED UPON OR RELATED TO THE SUBJECT MATTER OF THIS MORTGAGE OR
THE COLLATERAL TRUST AGREEMENT, OR ANY OF THE OTHER SECURITY DOCUMENTS, OR ANY
OF THE TRANSACTIONS RELATED TO ANY OF THE SECURED DEBT. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY MORTGAGOR AND MORTGAGEE, AND
MORTGAGOR AND MORTGAGEE EACH ACKNOWLEDGES THAT NEITHER THE OTHER NOR ANY PERSON
ACTING ON BEHALF OF THE OTHER HAS OR HAVE MADE ANY REPRESENTATIONS OF FACT TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT. MORTGAGOR AND MORTGAGEE EACH FURTHER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL
SELECTED OF ITS OWN FREE WILL AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL. MORTGAGOR AND MORTGAGEE EACH AGREES THAT THE SECURED
DEBT ARE EXEMPTED TRANSACTIONS UNDER THE TRUTH-IN-LENDING ACT, 15 U.S.C. SECTION
1601, ET SEQ.

Initials of Mortgagor:

 

     

 

[The remainder of this page has been intentionally left blank]

 

 

Location:                     ; County:                     ; State:
                    

15



--------------------------------------------------------------------------------

ARTICLE 9

LOCAL LAW PROVISIONS

Section 9.1 Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article 9 and the other provisions of this
Mortgage, the terms and conditions of this Article 9 shall control and be
binding.

Section 9.2 Certain Future Advances. If Mortgagor sends a written notice to
Mortgagee which purports to limit the Secured Debt and to release the obligation
of Mortgagee and the other Lenders to make any additional advances to Mortgagor
in accordance with the terms of the Credit Agreement, such notice shall be
ineffective as to any future advances made: (a) to enable completion of any
erection, construction, alteration or repair of any part of the Mortgaged
Property; (b) to pay taxes, assessments, maintenance charges and insurance
premiums; (c) for costs incurred for the protection of the Mortgaged Property or
the lien of the Mortgage; (d) for expenses incurred by Mortgagee by reason of a
default by Mortgagor hereunder or with respect to any portion of the Secured
Debt; and (e) for any other costs incurred by Mortgagee to protect and preserve
the Mortgaged Property. It is the intention of the parties hereto that any such
advance made by Mortgagee or any of the other Lenders after any such notice by
Mortgagor shall be secured by the lien of this Mortgage on the Mortgaged
Property.

Section 9.3 Additional Rights and Remedies. Without limitation of the provisions
of Article 5 hereof, it is expressly agreed that if at any time following an
Actionable Default hereunder (a) a writ of execution is issued upon a judgment
obtained upon the Secured Debt, or any portion thereof, or (b) an action of
mortgage foreclosure or any other action or proceeding is instituted in respect
of this Mortgage, there shall be payable to and recovered by Mortgagee (i) the
entire unpaid principal balance of the Secured Debt, with interest thereon at
the interest rate then applicable under the Collateral Trust Agreement, (ii) all
costs of suit (including reasonable attorneys’ fees, forum costs and
disbursements), (iii) all moneys expended by Mortgagee in payment of taxes,
sewer rents and water rents, claims or charges and in effecting insurance
coverage or repairs, with interest on such expenditures at the interest rate
applicable under the Collateral Trust Agreement, and (iv) a reasonable
attorney’s commission for collection. Mortgagor hereby waives and relinquishes
unto Mortgagee the right of inquisition in respect of any real estate that may
be levied upon under a judgment obtained by virtue of any such action or
proceeding and voluntarily condemns the same and authorizes the entry of such
condemnation upon such writ of execution. Mortgagor further agrees that such
real estate and any other Mortgaged Property (whether consisting of real or
personal property) now or hereafter owned by Mortgagor may be sold in any order
determined by Mortgagee. Mortgagor likewise waives and relinquishes all benefit
of any and every law now or hereafter in force to exempt from levy and sale on
execution the Mortgaged Property or any other property whatsoever or any part of
the proceeds arising from any such sale for the payment of the Secured Debt (or
any part thereof) and the legal fees and costs of such action and execution,
Mortgagor likewise waives and relinquishes unto and in favor of Mortgagee all
benefits and exemptions under the laws now in effect or hereafter passed to
relieve Mortgagor in any manner from the obligations assumed in connection with
all Secured Debt, or to reduce the amount due hereunder.

 

Location:                     ; County:                     ; State:
                    

16



--------------------------------------------------------------------------------

Section 9.4 CONFESSION OF JUDGMENT IN EJECTMENT.

THE FOLLOWING PARAGRAPH WAIVES THE RIGHT TO HAVE PRIOR NOTICE AND AN OPPORTUNITY
FOR HEARING UNDER THE CONSTITUTION AND LAWS OF THE UNITED STATES AND THE
COMMONWEALTH OF PENNSYLVANIA PRIOR TO THE ENTRY OF JUDGMENT FOR POSSESSION OF
THE REAL PROPERTY SECURED BY THIS MORTGAGE:

MORTGAGOR, FOR THE PURPOSE OF SECURING POSSESSION OF THE MORTGAGED PROPERTY TO
MORTGAGEE IN THE EVENT OF ANY ACTIONABLE DEFAULT HEREUNDER, DOES HEREBY
AUTHORIZE AND EMPOWER ANY ATTORNEY OF ANY COURT OF RECORD IN THE COMMONWEALTH OF
PENNSYLVANIA, AS ATTORNEY FOR MORTGAGOR AS WELL AS FOR ALL PERSONS CLAIMING
UNDER, BY OR THROUGH MORTGAGOR, TO COMMENCE AN ACTION IN EJECTMENT FOR
POSSESSION OF THE MORTGAGED PROPERTY WITHOUT ANY STAY OF EXECUTION OR APPEAL,
AGAINST MORTGAGOR, AND THEREIN TO CONFESS JUDGMENT FOR THE RECOVERY BY MORTGAGEE
OF THE POSSESSION OF THE MORTGAGED PROPERTY FOR WHICH THIS MORTGAGE (OR A COPY
THEREOF VERIFIED BY AFFIDAVIT) SHALL BE SUFFICIENT WARRANT, AND THEREUPON A WRIT
OF POSSESSION MAY BE ISSUED FORTHWITH, WITHOUT ANY PRIOR WRIT, FORECLOSURE OR
PROCEEDING WHATSOEVER. MORTGAGOR HEREBY RELEASES AND AGREES TO RELEASE MORTGAGEE
FROM ALL ERRORS AND DEFECTS WHATSOEVER IN CONNECTION WITH SUCH JUDGMENT IN
CAUSING A WRIT OR WRIT TO BE ISSUED, AND IN ANY PROCEEDINGS THEREON ON
CONCERNING THE SAME. MORTGAGE AGREES THAT NO WRIT, ERROR, APPEAL OR OBJECTION
SHALL BE MADE OR TAKEN THERETO, PROVIDED THAT MORTGAGEE SHALL HAVE FILED IN SUCH
ACTION AN AFFIDAVIT OF DEFAULT MADE BY IT OR SOMEONE ON ITS BEHALF. IT IS HEREBY
EXPRESSLY AGREED THAT IF FOR ANY REASON AFTER SUCH ACTION HAS BEEN COMMENCED,
THE SAME SHALL BE DISCONTINUED, MARKED SATISFIED OF RECORD, OR DETERMINED, OR
POSSESSION OF THE MORTGAGED PROPERTY SHALL REMAIN IN OR TO BE RESTORED TO
MORTGAGOR, THE RIGHTS AND POWERS OF MORTGAGEE SHALL NOT BE DEEMED TO HAVE BEEN
EXHAUSTED BY ANY SUCH ACTION, BUT MORTGAGEE SHALL HAVE THE SAME RIGHTS AS
AFORESAID, FOR THE SAME ACTIONABLE DEFAULT, OR FOR ANY SUBSEQUENT EVENT OR
EVENTS OF DEFAULT TO CONFESS JUDGMENT AND TO BRING ONE OR MORE FURTHER ACTIONS
TO RECOVER POSSESSION OF THE MORTGAGED PROPERTY. IN ANY SUCH ACTION, A COPY OF
THIS MORTGAGE, VERIFIED BY AFFIDAVIT BY SOMEONE ON BEHALF OF MORTGAGEE MAY BE
FILED, IN WHICH EVENT IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A
WARRANT OF ATTORNEY, ANY LAW OR RULE OF COURT TO THE CONTRARY NOTWITHSTANDING.
THE RIGHT SET FORTH HEREIN SHALL NOT MERGE WITH ANY JUDGMENT OBTAINED ON THE
SECURED DEBT. MORTGAGEE MAY COMMENCE AN ACTION IN EJECTMENT FOR POSSESSION OF
THE PREMISES BEFORE OR AFTER THE INSTITUTION OF FORECLOSURE PROCEEDINGS UPON
THIS MORTGAGE, OR BEFORE OR AFTER JUDGMENT FOR ANY PORTION OF THE SECURED DEBT,
OR BEFORE OR AFTER A SALE OF THE PREMISES BY THE SHERIFF, MARSHAL, CONSTABLE OR
OTHER PROPER LEGAL OFFICER.

                     Mortgagor’s Initials

Section 9.5 Construction Mortgage. This Mortgage is intended to be a
Construction Mortgage within the meaning of 13 Pa. C.S.A. § 2A309(a).

[The remainder of this page has been intentionally left blank]

[Signature Page follows]

 

Location:                     ; County:                     ; State:
                    

17



--------------------------------------------------------------------------------

[Signature Page]

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

MORTGAGOR:

                    ., a                      

 

By:     Name:   Title:   Attest:     Name:   Title:  

[Sections 8.14 and 9.4 must be initialed]



--------------------------------------------------------------------------------

[Acknowledgement Page]

 

STATE OF                             )          )    ss.:   
COUNTY OF                         )      

On this, the      day of                      , before me, a notary public, the
undersigned officer, personally appeared                     , who acknowledged
himself to be the                      of                     ., a Delaware
corporation, and that he as such officer, being authorized to do so, executed
the foregoing instrument for the purposes therein contained by signing the name
of the corporation by himself as such officer.

In witness whereof, I hereunto set my hand and official seal.

 

   Notary Public

 

Location:                     ; County:                     ; State:
                    



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION - MINE HEAD SITE



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION - FIVE YEAR MINE PLAN PROPERTIES



--------------------------------------------------------------------------------

EXHIBIT C

RESERVE PROPERTY WITHOUT WARRANTY OF TITLE



--------------------------------------------------------------------------------

EXHIBIT D

OPERATING PROPERTIES WITHOUT WARRANTY OF TITLE



--------------------------------------------------------------------------------

SCHEDULE 1

 

Name of Grantor

  

State of Incorporation

  

Employer ID#

  

Organization ID#

                          



--------------------------------------------------------------------------------

Schedule 2

Excluded Properties

The following assets shall not serve as Collateral and will not be encumbered by
a Lien in favor of the Collateral Trustees, the Administrative Agent, or any
Lender:

I. EQUITY INTERESTS:

 

  A. All shares, partnership, membership and other interests, rights to
purchase, warrants, options, participations or other equivalents of or interest
in (however designated) the equity of the following (collectively, “Capital
Stock”):

 

  1. All Excluded Subsidiaries (other than CNX Gas and Foreign Subsidiaries);

 

  2. All Subsidiaries whose Capital Stock is owned by a Foreign Subsidiary;

 

  3. Capital Stock representing (i) thirty-five percent (35%) of all Foreign
Subsidiaries whose Capital Stock is held by the Borrower or other Subsidiaries
of the Borrower who are not Foreign Subsidiaries; and (ii) one hundred percent
(100%) of CONSOL Energy Canada Ltd.; and

 

  4. Other than Capital Stock in CNX Gas, any Capital Stock in any entity that
is not a direct or indirect Subsidiary of the Borrower or any other Loan Party.

II. REAL ESTATE AND MINING ASSETS:

 

  A. Any rights, title, and interests in and to the following coal mines (and
including any released coal reserves):

 

  1. That certain coal mine located in Emmett, West Virginia, more commonly
known as the Elk Creek Mine;

 

  2. Any coal mines not located within the United States of America; and

 

  3. That certain coal mine located in Breathitt, Floyd, Knott and Magoffin
Counties, Kentucky, and commonly known as the Jones Fork Mine.

 

  4. That certain coal mine located in Sheridan County, Wyoming, and commonly
known as the Youngs Creek Reserve.

 

  B. Any rights, title, and interests in and to the following coal reserves:

 

  1. Those certain coal reserves located in Clinton County, IN and Union County,
KY, more commonly known as the Clinton Reserve, the Hamilton I Reserve, Hamilton
2 Reserve, and Towhead Island Reserve;



--------------------------------------------------------------------------------

  2. Any real property interests and coal reserves not located within the United
States of America; and

 

  3. Any coal reserves that individually, as of the Closing Date, have less than
45 million tons of recoverable coal, unless such coal reserves are subject to a
prior Lien securing obligations outstanding under the 2007 Credit Agreement.

 

  C. Except to the extent any property is subject to a Lien created in favor of
the Collateral Trustee for the benefit of the Secured Parties pursuant to
Section 8.1.14(ii) of the Credit Agreement, any rights, title and interests in
and to any Hydrocarbon Property.

 

  D. Any rights, title, and interests in and to any real property interests and
improvements (whether owned or leased) (other than with respect to Proved Gas
Reserves that constitute seventy-five percent (75%) of the total present value
of all such Proved Gas Reserves as such present values are determined in
accordance with the most recent Reserve Report and as-extracted collateral
related thereto referenced in Section 8.1.14(ii) of the Credit Agreement)
acquired by a Loan Party after the closing date of the 2007 Credit Agreement
having a market value individually, in the reasonable judgment of Borrower, of
less than the Threshold Amount.

 

  E. Any rights, title, and interests in and to that certain ash disposal
facility located on a 61-acre site in northern West Virginia, more commonly
known as the Ash Disposal Project.

 

  F. Any rights, title, and interests in and to the Baltimore Dock Facility.

 

  G. Any rights, title, and interests in and to “fixtures” on, and
“As-Extracted” property from, any of the assets listed in Section (II)(A)
through (F) above.

 

  H. Except for those properties subject, as of the Closing Date, to a prior
Lien securing obligations outstanding under the 2007 Credit Agreement and other
than with respect to Proved Gas Reserves that constitute seventy-five percent
(75%) of the total present value of all such Proved Gas Reserves as such present
values are determined in accordance with the most recent Reserve Report and
as-extracted collateral related thereto referenced in Section 8.1.14(ii) of the
Credit Agreement, all surface rights of the Loan Parties owned as of the Closing
Date in real property interests and improvements, whether owned or leased,
having a fair market value individually, in the reasonable judgment of the
Borrower, of less than the Threshold Amount.

 

  I. Any rights, title and interests (including any leasehold interest) in and
to (i) the Borrower’s headquarters building and associated real estate located
at CNX Center, 1000 CONSOL Energy Drive, Canonsburg, Pennsylvania, 15317 and
associated real estate located in Southpointe Two, Lots Two through Six,
Canonsburg, Pennsylvania, and (ii) the building and associated real estate
located at 1800 Washington Road, Pittsburgh, PA 15241.



--------------------------------------------------------------------------------

  J. Any rights, title and interest in and to the Borrower’s research and
development facility and associated real estate located in Library,
Pennsylvania.

III. OTHER ASSETS: Any rights, title and interests in and to:

 

  A. All titled assets including, without limitation, automobiles, trucks and
other road vehicles now or hereafter owned or leased by the Loan Parties.

 

  B. All locomotives, rail cars and rolling stock now or hereafter owned or
leased by the Loan Parties.

 

  C. To the extent that perfection of a Lien on such property is not obtained by
the filing of financing statements, all barges now or hereafter owned or leased
by the Loan Parties.

 

  D. Any ship, boat or other vessel that (i) is owned by the Loan Parties as of
the Closing Date, which has a fair market value as of the Closing Date, in the
reasonable judgment of Borrower, of less than $5 million or (ii) is acquired
after the Closing Date, for a purchase price of less than $10 million.

 

  E. The Loan Parties’ timber to be cut other than to the extent encumbered by
any Mortgage.

 

  F. Any patents, trademarks, trade names or copyrights other than the
Intellectual Property Collateral.

 

  G. Any stock or assets, other than capital stock of CNX Gas, acquired after
the closing date of the 2007 Credit Agreement in a Permitted Acquisition under
the Credit Agreement or the 2007 Credit Agreement (other than the Dominion
Acquisition).

 

  H. Any asset released pursuant to Section 6 of the Collateral Trust Agreement
(or the equivalent provision of any predecessor agreement thereto).

IV. RECEIVABLES: Any rights, title and interests in and to:

 

  A. Each Receivable of any Loan Party that has been transferred to (or subject
to a security interest in favor of) CNX Funding, pursuant to the Permitted
Receivables Financing;

 

  B. All rights to, but not the obligations under, all Related Security;

 

  C. All monies due or to become due with respect to any of the foregoing set
forth in clauses A and B above;



--------------------------------------------------------------------------------

  D. All books and records related to any of the foregoing set forth in clauses
A and B above;

 

  E. All collections and other Proceeds (as defined in the Uniform Commercial
Code) of any of the foregoing set forth in clauses A and B above that are or
were received by any Loan Party on or after March 31, 2003, including without
limitation, all funds which either are received by such Loan Party, CNX Funding
or the Servicer from or on behalf of the Obligors in payment of any amounts owed
(including, without limitation, invoice price, finance charges, interest and all
other charges) in respect of Receivables, or are applied to such amounts owed by
the Obligors (including, without limitation, insurance payments that such Loan
Party or Servicer applies in the ordinary course of its business to amounts owed
in respect of any Receivable and net proceeds of sale or other disposition of
repossessed goods or other collateral or property of the Obligors or any other
parties directly or indirectly liable for payment of such Receivables);

For purposes of this Section IV, the following terms shall have the following
meanings:

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Receivable” means any indebtedness and other obligations owed to CNX Funding
(as assignee of the applicable Loan Party), or to the applicable Loan Party, or
any right of CNX Funding or the applicable Loan Party to payment from or on
behalf of, an Obligor, whether constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of goods
or the rendering of services by the applicable Loan Party, and includes the
obligation to pay any finance charges, fees and other charges with respect
thereto.

“Related Security” means, with respect to any Receivable:

 

  a. all of CNX Funding’s and the Loan Parties’ interests in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), relating to any sale giving
rise to such Receivable,

 

  b. all instruments and chattel paper that may evidence such Receivable,

 

  c. all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and



--------------------------------------------------------------------------------

  d. all of CNX Funding’s and the Loan Parties’ rights, interests and claims
under the Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise.

“Servicer” means the Borrower, as servicer under the Receivables Purchase
Agreement, together with its successors and permitted assigns in such capacity.

ALL CAPITALIZED TERMS USED IN THIS SCHEDULE A, BUT NOT DEFINED HEREIN OR BY

REFERENCE, SHALL HAVE THE MEANINGS SET FORTH IN THE CREDIT AGREEMENT.



--------------------------------------------------------------------------------

EXHIBIT 1.1(M)(4)

OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES, FINANCING
STATEMENT AND FIXTURE FILING (                     COUNTY, PENNSYLVANIA)

(THE MORTGAGE WHICH IS MODIFIED BY THIS AMENDMENT SECURES FUTURE ADVANCES)

This Third Amendment to Open-End Mortgage, Security Agreement, Assignment of
Rents and Leases, Financing Statement and Fixture Filing (this “Third
Amendment”), executed the          day of             , 2010, to be delivered
and effective on May 7, 2010 (which date is referred to herein as the “Effective
Date”), is made, executed and delivered by                     , a
                    , whose address is CNX Center, 1000 CONSOL Energy Drive,
Canonsburg, PA 15317 (“Mortgagor”), to DAVID A. VANASKEY, having an address c/o
Wilmington Trust Company, 1100 North Market Street, Rodney Square North,
Wilmington, Delaware 19890, as Collateral Trustee (in such capacity, “Collateral
Trustee”, and together with his successors and assigns, referred to herein as
“Mortgagee”) pursuant to the Collateral Trust Agreement as herein defined.

RECITALS

(a) Effective as of June 30, 2004, Mortgagor executed and delivered to Mortgagee
a certain Open-End Mortgage, Security Agreement, Assignment of Rents and Leases,
Financing Statement and Fixture Filing which was recorded in the Recorder’s
Office of              County, Pennsylvania on June 30, 2004, in Volume
                    , Page     , et seq., and at Instrument No.
                    , which Mortgage (as defined below) encumbered, inter alia,
certain real property and interests in real property of Mortgagor, as further
set forth in the Mortgage, located in              County, Pennsylvania, all of
which is defined in the Mortgage as the “Mortgaged Property”, which was amended
by: (i) that certain First Amendment to Open-End Mortgage, Security Agreement,
Assignment of Rents and Leases, Financing Statement and Fixture Filing, dated as
of April     , 2005, effective April 1, 2005, between Mortgagor and Mortgagee,
and recorded in the Recorder’s Office of              County, Pennsylvania in
Volume             , Page     , et seq. at Instrument No.                     ;
and (ii) that certain Second Amendment to Open-End Mortgage, Security Agreement,
Assignment of Rents and Leases, Financing Statement and Fixture Filing, dated as
of June     , 2007, effective June 27, 2007, and recorded in the Recorder’s
Office of              County, Pennsylvania in Volume             , Page     ,
et seq. at Instrument No.                      (collectively, the “Mortgage”).

(b) The Mortgage was made and delivered pursuant to the terms of a certain
Credit Agreement, dated June 30, 2004 (the “Original Credit Agreement”), by and
among CONSOL Energy Inc. (“Borrower”), PNC Bank, National Association and
Citicorp North America, Inc., as Co-Administrative Agents, LaSalle Bank N.A.,
Société Générale, New York Branch and SunTrust Bank, each in its capacity as a
Co-Documentation Agent, the Lenders described therein, the Guarantors party
thereto, and Citigroup Global Markets Inc. and PNC Capital Markets, Inc., as
Joint Lead Arrangers, as the same may be amended, restated, supplemented,
modified or replaced from time to time.

 

Location:                     ; County:                     ; State:
                    



--------------------------------------------------------------------------------

(c) The Original Credit Agreement was amended and restated by a certain Amended
and Restated Credit Agreement, dated as of April 1, 2005, by and among Borrower,
PNC Bank, National Association and Citicorp North America, Inc., as
Co-Administrative Agents, The Bank of Nova Scotia - New York Agency, Fleet
National Bank and Union Bank of California, N.A., each in its capacity as a
co-syndication agent, the Lenders (as therein defined), the Guarantors party
thereto, and Citigroup Global Markets Inc. and PNC Capital Markets, Inc., as
Joint Lead Arrangers (as so amended and restated, the “2005 Credit Agreement”).

(d) The 2005 Credit Agreement was amended and restated by a certain Amended and
Restated Credit Agreement, dated as of June 27, 2007, by and among Borrower, PNC
Bank, National Association and Citicorp North America, Inc., as
Co-Administrative Agents, The Bank of Nova Scotia, Bank of America, N.A. and
Union Bank of California, N.A., each in its capacity as a co-syndication agent,
the Lenders (as therein defined), the Guarantors party thereto, and Citigroup
Global Markets Inc., and PNC Capital Markets, Inc., as Joint Lead Arrangers (as
so amended and restated, the “2007 Credit Agreement”).

(e) The 2007 Credit Agreement has been amended and restated by a certain Amended
and Restated Credit Agreement, dated as of the Effective Date, by and among
Borrower, PNC Bank, National Association as Administrative Agent, Bank of
America, N.A. in its capacity as syndication agent, the Lenders described
therein, the Guarantors party thereto, and PNC Capital Markets LLC and Banc of
America Securities LLC, as Joint Lead Arrangers (as so amended and restated, and
as the same may be further amended, restated, supplemented, modified or replaced
from time to time, the “Credit Agreement”).

(f) It is the intent of the parties that the Mortgage be further amended as
hereinafter set forth.

Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, Mortgagor and Mortgagee
covenant and agree as follows:

1. Incorporation of Recitals. The recitals set forth above are incorporated
herein by this reference as if set forth in full.

2. Use of Capitalized Terms. All capitalized terms used in this Third Amendment,
but not defined herein or by reference, shall have the meanings set forth in the
Mortgage.

3. Amendment of Description of Open-End Mortgage.

(a) The second paragraph on the first page of text of the Mortgage is amended by
deleting the second paragraph and substituting the following:

This Mortgage is an Open-End Mortgage as defined in § 8143(f) of Title 42 of the
Pennsylvania Consolidated Statutes, and as such is entitled to the benefits of
the Open-

 

Location:                     ; County:                     ; State:
                    

2



--------------------------------------------------------------------------------

End Mortgage Act (the “Act”) as codified at 42 Pa. C.S.A. § 8143 et seq. The
parties to this Mortgage intend that, in addition to the Secured Debt (as
hereinafter defined), this Mortgage shall secure unpaid balances of future
advances made or incurred after this Mortgage is left for record with the
Recorder’s Office of              County, Pennsylvania. The maximum amount of
the principal of the Secured Debt (which shall consist of unpaid balances of
loan advances made either before or after, or both before and after, this
Mortgage is left for record) that may be outstanding at any time is Four Billion
Dollars ($4,000,000,000), plus accrued and unpaid interest thereon. In addition
to the obligations of Mortgagor with respect to such Secured Debt and interest,
this Mortgage secures unpaid balances of advances made with respect to the
Mortgaged Property (defined below) for the payment of taxes, assessments,
maintenance charges, insurance premiums and costs incurred for the protection
and preservation of the Mortgaged Property or the lien of this Mortgage,
including without limitation those permitted by 42 Pa. C.S.A. § 8144, and costs
and expenses, including attorneys’ fees, court costs and disbursements, incurred
by Mortgagee by reason of default by Mortgagor with respect to any portion of
the Secured Debt.

Notices pursuant to the Act shall be delivered to:

David A. Vanaskey, as Collateral Trustee

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Phone: (302) 636-6019

Telecopy: (302) 636-4143

4. Amendment of Article 1.

(a) Section 1.2(d) of the Mortgage is amended by deleting Section 1.2(d) and
substituting the following:

(d) “Collateral Trust Agreement” shall mean that certain Amended and Restated
Collateral Trust Agreement, dated as of May 7, 2010, by and among the Collateral
Trustee herein, as Individual Trustee thereunder, and Wilmington Trust Company,
a Delaware banking corporation, not in its individual capacity but solely as
corporate trustee, as Corporate Trustee thereunder, the Borrower, and the
Guarantors, including without limitation, Mortgagor, for the benefit of (i) the
Collateral Trustees, (ii) the Lenders under the Credit Agreement, (iii) the
holders of the Senior Notes (2002), and (iv) any other persons from time to time
holders of the Secured Debt, as the same may hereafter be further amended,
restated, supplemented, modified or replaced from time to time.

 

3



--------------------------------------------------------------------------------

(b) Section 1.2(e) of the Mortgage is amended by deleting Section 1.2(e) and
substituting the following:

(e) “Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of May 7, 2010, by and among Borrower, PNC Bank, National
Association as Administrative Agent, Bank of America, N.A. in its capacity as
syndication agent, the Lenders described therein, the Guarantors party thereto,
and PNC Capital Markets LLC and Banc of America Securities LLC, as Joint Lead
Arrangers, as the same may be further amended, restated, supplemented, modified
or replaced from time to time.

(c) Section 1.2(o) of the Mortgage is amended by deleting Section 1.2(o) and
substituting the following:

(o) “Secured Debt” shall mean (1) all fees, expenses and charges, including,
without limitation, indemnification, reimbursement or contribution obligations
of the Loan Parties to the Collateral Trustees under (and as defined in) the
Collateral Trust Agreement; (2) all indebtedness and all other Obligations of
Mortgagor or any of the other Loan Parties to Credit Facility Agent or any of
the other Lenders under the Credit Agreement or any of the other Security
Documents, including, without limitation, (A) Revolving Credit Loans, evidenced
by certain Revolving Credit Notes, pursuant to the Credit Agreement, in an
aggregate amount not to exceed the sum of One Billion Five Hundred Million
Dollars ($1,500,000,000), which Revolving Credit Loans include, without
limitation, Swing Loans made by Bank to Borrower, evidenced by a certain Swing
Loan Note, delivered by Borrower to Bank, made pursuant to the Credit Agreement,
in an amount not to exceed the sum of Fifty Million Dollars ($50,000,000),
(B) obligations and liabilities of any nature now or hereafter existing under or
arising in connection with any Revolving Letters of Credit, including, without
limitation, the reimbursement obligations in respect thereof, together with
interest and other amounts payable with respect thereto, and (C) all Obligations
and other liabilities of any nature now or hereafter existing under any
Specified Swap Agreement; and (3) all indebtedness of Mortgagor or any of the
other Loan Parties existing pursuant to the Senior Notes (2002) in an aggregate
amount of Two Hundred Fifty Million Dollars ($250,000,000).

5. Amendment of Article 3.

(a) Section 3.1 of the Mortgage is hereby amended by deleting Section 3.1 and
substituting the following:

“Section 3.1 Title to Mortgaged Property and Lien of this Instrument. With
respect to the property identified at Exhibit A and Exhibit B hereto, Mortgagor
owns, or has valid leasehold rights to, the Mortgaged Property free and clear of
any liens, claims or interests, except for Permitted Liens, or matters disclosed
in title opinions delivered to Mortgagee by counsel to Mortgagor
contemporaneously herewith, and this Mortgage creates valid, enforceable first
priority liens and security interests against the Mortgaged Property identified
at Exhibit A and Exhibit B. With respect to the Mortgaged Property identified at
Exhibit C and Exhibit D hereto, Mortgagor does not warrant title, but to
Mortgagor’s knowledge Mortgagor owns, or has valid leasehold rights

 

Location:                     ; County:                     ; State:
                    

4



--------------------------------------------------------------------------------

to, as applicable, the Mortgaged Property free and clear of any liens, claims or
interests, except the Permitted Liens, and this Mortgage creates valid,
enforceable liens and security interests against the Mortgaged Property only to
the extent of Mortgagor’s interests therein. Notwithstanding the foregoing, as
such Mortgaged Property identified at Exhibit C is incorporated into Borrower’s
five year mine plan (the “Incorporated Property”), the Mortgagor warrants,
represents and covenants to Mortgagee that, at the time of such incorporation,
Mortgagor owns, or has valid leasehold rights to, the Incorporated Property free
and clear of any liens, claims or interests, except for Permitted Liens, or
matters disclosed in title opinions delivered to Mortgagee by counsel to
Mortgagor at the time of incorporation and reasonably accepted by the Credit
Facility Agent, and this Mortgage creates valid, enforceable first priority
liens and security interests against the Incorporated Property. Adverse matters
of title that are known to Mortgagor and which are material to the continuing
business operations of Mortgagor are disclosed on the Exhibits, where
applicable. If adverse matters of title which are material to the continuing
business operations of Mortgagor arise at any future time during which this
Mortgage remains in force, Mortgagor will promptly advise Credit Facility Agent
in writing as to such matters.”

(b) Section 3.8 of the Mortgage is hereby amended by deleting Section 3.8 and
substituting the following:

“Section 3.8. Other Property. The Other Property described on Exhibit C
represents reserves of Mineral Interests that are owned or leased by Mortgagor
and held for future development until such Other Property described on Exhibit C
becomes Incorporated Property. To the extent that the Other Property described
on Exhibit C has not become Incorporated Property, Mortgagor represents that the
Mineral Interests within the Other Property described on Exhibit C are not being
developed by Mortgagor for the purpose of recovering coal, gas or other
minerals, and any buildings, structures or other improvements, if any, that may
be located on such portions of the Other Property, are of no or nominal value.
The buildings, structures and improvements located on the Other Property
described on Exhibit C do not therefore constitute a part of the Mortgaged
Property pursuant to this Mortgage.”

6. Amendment of Section 8.1.

Section 8.1 of the Mortgage is hereby amended by deleting Section 8.1 and
substituting the following:

“Section 8.1. Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with Section 11.5 of the Credit Agreement.
Mortgagor agrees that any notice given by Mortgagor to Mortgagee purportedly
pursuant to 42 Pa. C.S.A. § 8143 shall be given by registered or certified mail,
return receipt requested, to the address of Mortgagee specified on the first
page of this Mortgage and only to such address, and such notice shall be deemed
to have been received no earlier than the date actually and physically received
at such address.”

 

Location:                     ; County:                     ; State:
                    

5



--------------------------------------------------------------------------------

7. Excluded Properties. Notwithstanding anything to the contrary in the
Mortgage, Mortgagor and Mortgagee acknowledge and agree to exclude from the
Mortgage all classes of property as described in Schedule A attached hereto and
incorporated by reference herein. This exclusion shall not be construed to mean
that Mortgagee does not encumber or have a lien on such property pursuant to the
other Security Documents.

8. Ratification of Mortgage. Except as modified by this Third Amendment and any
recorded releases as of the date hereof, all terms, covenants and conditions set
forth in the Mortgage, including, without limitation, the grant of Mortgaged
Property contained in Section 2.1 of the Mortgage, together with all
representations and warranties made therein, shall remain valid, effective and
in force, and are hereby ratified and affirmed.

9. Recordation of this Third Amendment. This Third Amendment shall be recorded
in                      County, Pennsylvania, and the Recorder of Deeds of
                     County is requested and directed to index the recordation
of this Third Amendment as an amendment to the Mortgage as recorded in such
County.

10. Successors and Assigns. This Third Amendment shall be binding on the parties
hereto and upon their respective successors and assigns.

11. Counterparts. This Third Amendment may be executed in counterparts, all of
which taken together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

Location:                     ; County:                     ; State:
                    

6



--------------------------------------------------------------------------------

SIGNATURE PAGE 1 OF 2 - THIRD AMENDMENT TO OPEN-END MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES,

FINANCING STATEMENT AND FIXTURE FILING

(             COUNTY, PENNSYLVANIA)

IN WITNESS WHEREOF, the Mortgagor has executed or caused to be executed this
Second Amendment to Open End Mortgage, Security Agreement, Assignment of Rents
and Leases, Financing Statement and Fixture Filing as of the day, month and year
first above written.

 

WITNESS/ATTEST:

    _____________________, a ________________________

By:

 

 

    By:  

 

Name:

 

 

    Name:  

Title

 

 

    Title:         The mailing address of Mortgagor is:

 

 

Location:                     ; County:                     ; State:
                    



--------------------------------------------------------------------------------

SIGNATURE PAGE 2 OF 2 - THIRD AMENDMENT TO OPEN-END MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES,

FINANCING STATEMENT AND FIXTURE FILING

(             COUNTY, PENNSYLVANIA)

 

      ACCEPTED AND AGREED TO: WITNESS:     MORTGAGEE:       DAVID A. VANASKEY

By:

 

 

    By:  

 

Name:

 

 

    Name:   David A. Vanaskey

Title

 

 

    Title:   Collateral Trustee       The mailing address of Mortgagee is:      

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

 

Location:                     ; County:                     ; State:
                    



--------------------------------------------------------------------------------

ACKNOWLEDGMENT PAGE 1 OF 2 TO THIRD AMENDMENT TO MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES,

FINANCING STATEMENT AND FIXTURE FILING

(             COUNTY, PENNSYLVANIA)

COMMONWEALTH OF PENNSYLVANIA

COUNTY OF ALLEGHENY

On this      day of             , 2010, before me, a notary public, the
undersigned officer, personally appeared                     , who acknowledged
himself to be the                      of                     , and that he, as
such officer being authorized to do so, executed the foregoing instrument for
the purposes therein contained by signing the name of the corporation by himself
as such officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

My commission expires:

 

 

Location:                     ; County:                     ; State:
                    



--------------------------------------------------------------------------------

ACKNOWLEDGMENT PAGE 2 OF 2 TO THIRD AMENDMENT TO MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES,

FINANCING STATEMENT AND FIXTURE FILING

(             COUNTY, PENNSYLVANIA)

STATE OF DELAWARE

COUNTY OF             

On this      day of             , 2010, before me, a notary public, the
undersigned officer, personally appeared DAVID A. VANASKEY, who executed the
foregoing instrument for the purposes therein contained by signing not in his
individual capacity, but solely as Collateral Trustee.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

My commission expires:

 

 

Location:                     ; County:                     ; State:
                    



--------------------------------------------------------------------------------

Schedule A

Excluded Properties

The following assets shall not serve as Collateral and will not be encumbered by
a Lien in favor of the Collateral Trustees, the Administrative Agent or any
Lender:

I. EQUITY INTERESTS:

 

  A. All shares, partnership, membership and other interests, rights to
purchase, warrants, options, participations or other equivalents of or interest
in (however designated) the equity of the following (collectively, “Capital
Stock”):

 

  1. All Excluded Subsidiaries (other than CNX Gas and Foreign Subsidiaries);

 

  2. All Subsidiaries whose Capital Stock is owned by a Foreign Subsidiary;

 

  3. Capital Stock representing (i) thirty-five percent (35%) of all Foreign
Subsidiaries whose Capital Stock is held by the Borrower or other Subsidiaries
of the Borrower who are not Foreign Subsidiaries; and (ii) one hundred percent
(100%) of CONSOL Energy Canada Ltd.; and

 

  4. Other than Capital Stock in CNX Gas, any Capital Stock in any entity that
is not a direct or indirect Subsidiary of the Borrower or any other Loan Party.

II. REAL ESTATE AND MINING ASSETS:

 

  A. Any rights, title, and interests in and to the following coal mines (and
including any released coal reserves):

 

  1. That certain coal mine located in Emmett, West Virginia, more commonly
known as the Elk Creek Mine;

 

  2. Any coal mines not located within the United States of America; and

 

  3. That certain coal mine located in Breathitt, Floyd, Knott and Magoffin
Counties, Kentucky, and commonly known as the Jones Fork Mine.

 

  4. That certain coal mine located in Sheridan County, Wyoming, and commonly
known as the Youngs Creek Reserve.

 

  B. Any rights, title, and interests in and to the following coal reserves:

 

  1. Those certain coal reserves located in Clinton County, IN and Union County,
KY, more commonly known as the Clinton Reserve, the Hamilton I Reserve, Hamilton
2 Reserve, and Towhead Island Reserve;



--------------------------------------------------------------------------------

  2. Any real property interests and coal reserves not located within the United
States of America; and

 

  3. Any coal reserves that individually, as of the Closing Date, have less than
45 million tons of recoverable coal, unless such coal reserves are subject to a
prior Lien securing obligations outstanding under the 2007 Credit Agreement.

 

  C. Except to the extent any property is subject to a Lien created in favor of
the Collateral Trustee for the benefit of the Secured Parties pursuant to
Section 8.1.14(ii) of the Credit Agreement, any rights, title and interests in
and to any Hydrocarbon Property.

 

  D. Any rights, title, and interests in and to any real property interests and
improvements (whether owned or leased) (other than with respect to Proved Gas
Reserves that constitute seventy-five percent (75%) of the total present value
of all such Proved Gas Reserves as such present values are determined in
accordance with the most recent Reserve Report and as-extracted collateral
related thereto referenced in Section 8.1.14(ii) of the Credit Agreement)
acquired by a Loan Party after the closing date of the 2007 Credit Agreement
having a market value individually, in the reasonable judgment of Borrower, of
less than the Threshold Amount.

 

  E. Any rights, title, and interests in and to that certain ash disposal
facility located on a 61-acre site in northern West Virginia, more commonly
known as the Ash Disposal Project.

 

  F. Any rights, title, and interests in and to the Baltimore Dock Facility.

 

  G. Any rights, title, and interests in and to “fixtures” on, and
“As-Extracted” property from, any of the assets listed in Section (II)(A)
through (F) above.

 

  H. Except for those properties subject, as of the Closing Date, to a prior
Lien securing obligations outstanding under the 2007 Credit Agreement and other
than with respect to Proved Gas Reserves that constitute seventy-five percent
(75%) of the total present value of all such Proved Gas Reserves as such present
values are determined in accordance with the most recent Reserve Report and
as-extracted collateral related thereto referenced in Section 8.1.14(ii) of the
Credit Agreement, all surface rights of the Loan Parties owned as of the Closing
Date in real property interests and improvements, whether owned or leased,
having a fair market value individually, in the reasonable judgment of the
Borrower, of less than the Threshold Amount.

 

  I.

Any rights, title and interests (including any leasehold interest) in and to
(i) the Borrower’s headquarters building and associated real estate located at
CNX Center, 1000 CONSOL Energy Drive, Canonsburg, Pennsylvania, 15317 and

 

2



--------------------------------------------------------------------------------

  associated real estate located in Southpointe Two, Lots Two through Six,
Canonsburg, Pennsylvania, and (ii) the building and associated real estate
located at 1800 Washington Road, Pittsburgh, PA 15241.

 

  J. Any rights, title and interest in and to the Borrower’s research and
development facility and associated real estate located in Library,
Pennsylvania.

III. OTHER ASSETS: Any rights, title and interests in and to:

 

  A. All titled assets including, without limitation, automobiles, trucks and
other road vehicles now or hereafter owned or leased by the Loan Parties.

 

  B. All locomotives, rail cars and rolling stock now or hereafter owned or
leased by the Loan Parties.

 

  C. To the extent that perfection of a Lien on such property is not obtained by
the filing of financing statements, all barges now or hereafter owned or leased
by the Loan Parties.

 

  D. Any ship, boat or other vessel that (i) is owned by the Loan Parties as of
the Closing Date, which has a fair market value as of the Closing Date, in the
reasonable judgment of Borrower, of less than $5 million or (ii) is acquired
after the Closing Date, for a purchase price of less than $10 million.

 

  E. The Loan Parties’ timber to be cut other than to the extent encumbered by
any Mortgage.

 

  F. Any patents, trademarks, trade names or copyrights other than the
Intellectual Property Collateral.

 

  G. Any stock or assets, other than capital stock of CNX Gas, acquired after
the closing date of the 2007 Credit Agreement in a Permitted Acquisition under
the Credit Agreement or the 2007 Credit Agreement (other than the Dominion
Acquisition).

 

  H. Any asset released pursuant to Section 6 of the Collateral Trust Agreement
(or the equivalent provision of any predecessor agreement thereto).

IV. RECEIVABLES: Any rights, title and interests in and to:

 

  A. Each Receivable of any Loan Party that has been transferred to (or subject
to a security interest in favor of) CNX Funding, pursuant to the Permitted
Receivables Financing;

 

  B. All rights to, but not the obligations under, all Related Security;

 

3



--------------------------------------------------------------------------------

  C. All monies due or to become due with respect to any of the foregoing set
forth in clauses A and B above;

 

  D. All books and records related to any of the foregoing set forth in clauses
A and B above;

 

  E. All collections and other Proceeds (as defined in the Uniform Commercial
Code) of any of the foregoing set forth in clauses A and B above that are or
were received by any Loan Party on or after March 31, 2003, including without
limitation, all funds which either are received by such Loan Party, CNX Funding
or the Servicer from or on behalf of the Obligors in payment of any amounts owed
(including, without limitation, invoice price, finance charges, interest and all
other charges) in respect of Receivables, or are applied to such amounts owed by
the Obligors (including, without limitation, insurance payments that such Loan
Party or Servicer applies in the ordinary course of its business to amounts owed
in respect of any Receivable and net proceeds of sale or other disposition of
repossessed goods or other collateral or property of the Obligors or any other
parties directly or indirectly liable for payment of such Receivables);

For purposes of this Section IV, the following terms shall have the following
meanings:

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Receivable” means any indebtedness and other obligations owed to CNX Funding
(as assignee of the applicable Loan Party), or to the applicable Loan Party, or
any right of CNX Funding or the applicable Loan Party to payment from or on
behalf of, an Obligor, whether constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of goods
or the rendering of services by the applicable Loan Party, and includes the
obligation to pay any finance charges, fees and other charges with respect
thereto.

“Related Security” means, with respect to any Receivable:

 

  a. all of CNX Funding’s and the Loan Parties’ interests in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), relating to any sale giving
rise to such Receivable,

 

  b. all instruments and chattel paper that may evidence such Receivable,

 

4



--------------------------------------------------------------------------------

  c. all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and

 

  d. all of CNX Funding’s and the Loan Parties’ rights, interests and claims
under the Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise.

“Servicer” means the Borrower, as servicer under the Receivables Purchase
Agreement, together with its successors and permitted assigns in such capacity.

ALL CAPITALIZED TERMS USED IN THIS SCHEDULE A, BUT NOT DEFINED HEREIN OR BY
REFERENCE, SHALL HAVE THE MEANINGS SET FORTH IN THE CREDIT AGREEMENT.

 

5



--------------------------------------------------------------------------------

EXHIBIT 1.1(M)(4)

FORM OF THIRD AMENDMENT TO

OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES,

FINANCING STATEMENT AND FIXTURE FILING

(             COUNTY, PENNSYLVANIA)

(THE MORTGAGE WHICH IS MODIFIED BY THIS AMENDMENT SECURES FUTURE ADVANCES)

by and from

_______________

“Mortgagor”

to

DAVID A. VANASKEY,

not in his individual capacity, but solely as Collateral Trustee, pursuant to
that certain Amended and Restated Collateral Trust Agreement dated as of May 7,
2010, as the same may hereafter be further amended, restated, supplemented,
modified or replaced from time to time, for the benefit of (i) the Collateral
Trustees (as defined in such Collateral Trust Agreement), (ii) the Lenders under
the Credit Agreement, (iii) the holders of the Senior Notes (2002), and (iv) any
other Persons from time to time holders of the Secured Debt (as all such terms
are hereinafter defined), “Mortgagee”

 

  dated             , 2010, effective May 7, 2010      Location:  

 

        County:  

 

        State:   Pennsylvania        

I HEREBY CERTIFY THAT THE

PRECISE ADDRESS OF MORTGAGEE IS:

    

David A. Vanaskey, as Collateral Trustee

c/o Wilmington Trust Company

     Rodney Square North      1100 North Market Street      Wilmington, DE 19890
  

 

By:

             Agent   

NOTE TO RECORDER: THE MORTGAGE THAT THIS AMENDMENT MODIFIES CONSTITUTES A
FIXTURE FILING AND COVERS AS-EXTRACTED COLLATERAL UNDER THE UCC (AS DEFINED
HEREIN) AND IS CROSS-REFERENCED IN THE UCC RECORDS.

THE SECURED PARTY (MORTGAGEE) DESIRES THIS AMENDMENT TO THE FIXTURE FILING AND
FINANCING STATEMENT COVERING AS-EXTRACTED COLLATERAL TO BE INDEXED AGAINST THE
RECORD OWNER OF THE REAL ESTATE DESCRIBED HEREIN.

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Erika R. Groves, Esquire

Buchanan Ingersoll & Rooney PC

301 Grant Street, 20th Floor

Pittsburgh, PA 15219-1410

 

Location:                     ; County:                     ; State:
                    



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)

AMENDED AND RESTATED SWING LOAN NOTE

 

$50,000,000

     New York, New York      May 7, 2010

FOR VALUE RECEIVED, the undersigned, CONSOL ENERGY INC., a Delaware corporation
(herein called the “Borrower”), hereby promises to pay to the order of PNC BANK,
NATIONAL ASSOCIATION (the “Bank”), on demand, the lesser of the principal sum of
FIFTY MILLION U.S. Dollars (U.S. $50,000,000) or the aggregate unpaid principal
amount of all Swing Loans made by the Bank to the Borrower pursuant to
Section 2.1.2 of the Amended and Restated Credit Agreement dated as of May 7,
2010, among the Borrower, the Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto, Bank of America, N.A., as Syndication
Agent and PNC Bank, National Association as administrative agent for the Lenders
(the “Administrative Agent”) (as it may hereafter from time to time be amended,
restated, modified or supplemented, the “Credit Agreement”). All capitalized
terms used herein shall, unless otherwise defined herein, have the same meanings
assigned to such terms in the Credit Agreement.

The Borrower shall pay interest on the unpaid principal balance hereof from the
date hereof at the rate per annum provided in Section 4.1.1 of, or as otherwise
provided in, the Credit Agreement. Interest shall be due on the dates provided
in Section 5 of the Credit Agreement, or as otherwise provided therein.

After request for payment of any principal hereof or interest hereon shall have
been made by the Bank to the Borrower, or upon the occurrence and during the
continuation of an Event of Default, such amount shall thereafter bear interest
at a rate per annum as set forth in Section 4.3 of the Credit Agreement. Such
interest will accrue before and after any judgment has been entered with respect
to this Swing Loan Note.

Interest hereon will be payable at the times specified in the Credit Agreement.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at PNC Firstside
Center, 4th Floor, 500 First Avenue, Pittsburgh, Pennsylvania 15219, in lawful
money of the United States of America in immediately available funds.

This Note is a Swing Loan Note referred to in, is subject to the provisions of,
and is entitled to the benefits of, the Credit Agreement and the other Loan
Documents, including the representations, warranties, covenants and conditions
contained or granted therein. This Swing Loan Note shall be payable on demand
and regardless of whether or not an Event of Default has occurred and is
continuing.



--------------------------------------------------------------------------------

Except as otherwise provided in the Credit Agreement, the Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Swing Loan Note and the Credit Agreement.

This Swing Loan Note shall bind the Borrower and its successors and assigns, and
the benefits hereof shall inure to the benefit of the Bank and its successors
and assigns; provided, that any assignment of this Swing Loan Note by the
Borrower or the Bank shall be subject to the provisions of Section 11.8 of the
Credit Agreement. All references herein to the “Borrower,” the “Administrative
Agent” and the “Bank” shall be deemed to apply to the Borrower, the
Administrative Agent and the Bank, respectively, and their respective successors
and assigns.

This Swing Loan Note and any other documents delivered in connection herewith
and the rights and obligations of the parties hereto and thereto shall for all
purposes be governed by and construed and enforced in accordance with the
internal law of the State of New York without giving effect to its conflict of
laws principles.

THIS AMENDED AND RESTATED SWING LOAN NOTE REPLACES THE AMENDED AND RESTATED
SWING LOAN NOTE DATED AS OF JUNE 27, 2007 PAYABLE BY THE BORROWER IN FAVOR OF
THE BANK (THE “PRIOR NOTE”). THIS AMENDED AND RESTATED SWING LOAN NOTE IS NOT
INTENDED TO CONSTITUTE, AND DOES NOT CONSTITUTE A NOVATION OR SATISFACTION OF
THE OBLIGATIONS REPRESENTED BY THE PRIOR NOTE.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO AMENDED AND RESTATED SWING LOAN NOTE]

IN WITNESS WHEREOF, the undersigned has executed this Swing Loan Note by its
duly authorized officer with the intention that it constitute a sealed
instrument.

 

CONSOL ENERGY INC.

By:

      (SEAL)

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT 1.1(P)(1)

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

This Amended and Restated Patent, Trademark and Copyright Security Agreement
(the “Agreement”), dated as of June 27, 2007 is entered into by and among each
of the undersigned parties listed on the signature pages hereto as Pledgors and
each of the other persons and entities that become bound hereby from time to
time by joinder, assumption, or otherwise (each a “Pledgor” and collectively,
the “Pledgors”), and WILMINGTON TRUST COMPANY, a Delaware banking corporation,
not in its individual capacity but solely as collateral trustee (the “Collateral
Trustee”) for the equal and ratable benefit of the Secured Parties (as defined
below) pursuant to the Collateral Trust Agreement (as defined below).

WHEREAS, reference is made to that certain Credit Agreement, dated as of
June 30, 2004, by and among CONSOL Energy Inc. (the “Borrower”), each of the
Guarantors party thereto, the lenders party thereto, LaSalle Bank National
Association, Société Générale, New York Branch and SunTrust Bank, each in its
capacity as a co-documentation agent, and Citicorp North America, Inc. and PNC
Bank, National Association, as co-administrative agents, pursuant to which the
co-administrative agents and the lenders provided certain loans and other
financial accommodations to the Borrower and its Subsidiaries (the “Original
Credit Agreement”);

WHEREAS, pursuant to the Original Credit Agreement and that certain Indenture,
dated March 7, 2002, among the Borrower, certain of its Subsidiaries and The
Bank of Nova Scotia Trust Company of New York, as trustee (as supplemented,
modified, amended or restated from time to time, the “Indenture”), the
Collateral Trustee has entered into that certain Collateral Trust Agreement,
dated as of June 30, 2004 (as supplemented, modified, amended or restated from
time to time, the “Original Collateral Trust Agreement”) with the Borrower,
David A. Vanaskey, as individual trustee, and the Designated Subsidiaries (as
defined therein);

WHEREAS, the obligations, liabilities and indebtedness of the Borrower and the
other loan parties thereunder under the Original Credit Agreement, the Original
Collateral Trust Agreement and under the other loan documents executed and
delivered in connection therewith are secured pursuant to a patent, trademark
and copyright security agreement given in connection with the Original Credit
Agreement (the “Original Patent, Trademark and Copyright Security Agreement”);

WHEREAS, the Original Credit Agreement was amended and restated in its entirety
by that certain Amended and Restated Credit Agreement dated as of April 1, 2005,
by and among the Borrower, each of the Guarantors party thereto, the lenders
party thereto, The Bank of Nova Scotia—New York Agency, Fleet National Bank and
Union Bank of California, N.A., each in its capacity as a co-syndication agent,
and PNC Bank, National Association and Citicorp North America, Inc., as
co-administrative agents (the “Original Amended and Restated Credit Agreement”);



--------------------------------------------------------------------------------

WHEREAS, the Original Amended and Restated Credit Agreement has been amended and
restated in its entirety by that certain Amended and Restated Credit Agreement
of even date herewith, by and among the Borrower, each of the Guarantors party
thereto, the lenders party thereto (the “Lenders”), The Bank of Nova Scotia,
Bank of America, N.A. and Union Bank of California, N.A., each in its capacity
as a co-syndication agent, and PNC Bank, National Association and Citicorp North
America, Inc., as co-administrative agents, as Co-Administrative Agents (the
“Co-Administrative Agents”) (as it may hereafter be amended, restated, modified
or supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Original Collateral Trust Agreement has been amended and restated
in its entirety by that certain Amended and Restated Collateral Trust Agreement
of even date herewith, by and among the Borrower, the Collateral Trustee, David
A. Vanaskey, as individual trustee, and the Designated Subsidiaries (as defined
therein) (as it may hereafter be amended, restated, modified or supplemented
from time to time, the “Collateral Trust Agreement”);

WHEREAS, pursuant to the Credit Agreement , the Lenders have agreed to continue
to provide certain loans and other financial accommodations to the Borrower; and

WHEREAS, the obligation of the Lenders to make Loans and extend credit under the
Credit Agreement is subject to the condition, among others, that the Pledgors
continue to grant a security interest to the Collateral Trustee in certain
patents, trademarks, copyrights and other property as security for Secured
Obligations.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

1. Defined Terms.

(a) Except as otherwise expressly provided herein, (i) capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the Credit
Agreement and (ii) the rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in Pennsylvania as amended from time
to time (the “Code”).

(b) “Debt Instruments” shall have the meaning set forth in the Collateral Trust
Agreement.

(c) “Event of Default” shall mean an Actionable Default (as defined in the
Collateral Trust Agreement).

(d) “Patents, Trademarks and Copyrights” shall mean and include all of each
Pledgor’s present and future right, title and interest in and to the following:
all trade names, patent applications, patents, trademark applications,
trademarks and copyrights, now owned by each Pledgor, including, without
limitation, those listed on Schedule A hereto (as such Schedule A may be
supplemented from time to time by notice to the Collateral Trustee from any
Pledgor), including all proceeds thereof (such as, by way of example, license
royalties and proceeds of

 

-2-



--------------------------------------------------------------------------------

infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, and the goodwill of the business to which any of
the patents, trademarks and copyrights relate, except for the assets described
on Schedule 8.1.14 of the Credit Agreement and pursuant to Section 8.1.14 of the
Credit Agreement, assets acquired in a Permitted Acquisition, and except
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law.

(e) “Secured Obligations” shall mean the Secured Debt (as defined in the
Collateral Trust Agreement).

(f) “Secured Parties” shall mean, collectively, the Collateral Trustees (as
defined in the Collateral Trust Agreement), the Co-Administrative Agents, the
Paying Agent, the Lenders, The Bank of Nova Scotia Trust Company of New York or
any successor thereto, as trustee under the Indenture, and any holders from time
to time of the Secured Obligations, and “Secured Party” shall mean each of them
individually.

2. To secure the full payment and performance of all Secured Obligations, each
Pledgor hereby grants, and conveys a security interest to the Collateral Trustee
for the equal and ratable benefit of the Secured Parties in the entire right,
title and interest of such Pledgor in and to all of its Patents, Trademarks and
Copyrights.

3. Each Pledgor jointly and severally represents and warrants that:

(a) the material Patents, Trademarks and Copyrights are subsisting and have not
been adjudged invalid or unenforceable, in whole or in part, except to the
extent that the failure to be subsisting or the invalidity or unenforceability
of such Patents, Trademarks and Copyrights would not reasonably be expected to
result in a Material Adverse Change;

(b) to the best of such Pledgor’s knowledge, each of the material Patents,
Trademarks and Copyrights is valid and enforceable, except to the extent that
the failure to be valid and enforceable would not reasonably be expected to
result in a Material Adverse Change;

(c) such Pledgor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each of the material Patents, Trademarks and
Copyrights, free and clear of any liens, charges and encumbrances, including
without limitation pledges, assignments, licenses, shop rights and covenants by
such Pledgor not to sue third persons, other than Permitted Liens and other than
license agreements entered into in good faith in an arm’s length transaction;

(d) such Pledgor has the corporate power and authority to enter into this
Agreement and perform its terms;

(e) no claim has been made to such Pledgor or, to the knowledge of such Pledgor,
any other person that the use of any of the material Patents, Trademarks and
Copyrights does or may violate the rights of any third party where such claim
would reasonably be expected to result in a Material Adverse Change; and

 

-3-



--------------------------------------------------------------------------------

(f) such Pledgor has used proper statutory notice in connection with its use of
the material Patents, Trademarks and Copyrights, except for those Patents,
Trademarks and Copyrights that are hereafter allowed to lapse in accordance with
Paragraph 11 hereof and except where the failure to use such notice would not
reasonably be expected to result in a Material Adverse Change.

4. Each of the obligations of each Pledgor under this Agreement is joint and
several. The Collateral Trustee may, in its sole discretion, elect to enforce
this Agreement against any Pledgor without any duty or responsibility to pursue
any other Pledgor and such an election by the Collateral Trustee, shall not be a
defense to any action the Collateral Trustee and the Secured Parties, or any of
them, may elect to take against any Pledgor. Each of the Secured Parties and the
Collateral Trustee hereby reserve all rights against each Pledgor.

5.(a) Each Pledgor agrees that, for the duration of the Agreement, it will not
enter into any agreement (for example, a license agreement) which is
inconsistent with such Pledgor’s obligations under this Agreement, without the
Collateral Trustee’s prior written consent which shall not be unreasonably
withheld except such Pledgor may license technology in the ordinary course of
business without the Collateral Trustee’s consent to suppliers and customers to
facilitate the manufacture and use of such Pledgor’s products and may otherwise
assign or license the Patents, Trademarks and Copyrights in an arm’s length
transaction entered into in good faith.

(a) Each Pledgor agrees that it will, for the duration of this Agreement, use
proper statutory notice in connection with its use of the material Patents,
Trademarks and Copyrights, except for those Patents, Trademarks and Copyrights
that are hereafter allowed to lapse in accordance with Paragraph 11 hereof and
except where the failure to use such notice would not reasonably be expected to
result in a Material Adverse Change.

(b) No Pledgor will change its state of incorporation, formation or
organization, as applicable without providing fifteen (15) days prior written
notice the Collateral Trustee.

(c) No Pledgor will change its name without providing fifteen (15) days prior
written notice the Collateral Trustee.

(d) Except as permitted by the Credit Agreement, each Pledgor (i) shall preserve
its corporate existence (ii) shall not in one, or a series of related
transactions, merge into or consolidate with any other entity, the survivor of
which is not such Pledgor, or (iii) shall not in one, or a series of related
transactions, sell all or substantially all of its assets.

6. Each Pledgor and the Collateral Trustee agree that no Pledgor shall be
required to modify or amend Schedule A to include any future Patents, Trademarks
and Copyrights.

7. The Collateral Trustee shall have, in addition to all other rights and
remedies given it by this Agreement and those rights and remedies set forth in
the Collateral Trust Agreement, those allowed by applicable Law and the rights
and remedies of a secured party

 

-4-



--------------------------------------------------------------------------------

under the Uniform Commercial Code as enacted in any jurisdiction in which the
Patents, Trademarks and Copyrights may be located and, without limiting the
generality of the foregoing, if an Event of Default has occurred and is
continuing, the Collateral Trustee may immediately, without demand of
performance and without other notice (except as set forth below) or demand
whatsoever to any Pledgor, all of which are hereby expressly waived, and without
advertisement, sell at public or private sale or otherwise realize upon, in a
city that the Collateral Trustee shall designate by notice to the Pledgors, in
Pittsburgh, Pennsylvania, or elsewhere, the whole or from time to time any part
of the Patents, Trademarks and Copyrights, or any interest which any Pledgor may
have therein and the proceeds of sale or other disposition of the Patents,
Trademarks and Copyrights shall be applied as provided in the Collateral Trust
Agreement. Any remainder of the proceeds after payment in full of the Secured
Obligations shall be paid over to such Pledgor. Notice of any sale or other
disposition of the Patents, Trademarks and Copyrights shall be given to Pledgors
at least ten (10) days before the time of any intended public or private sale or
other disposition of the Patents, Trademarks and Copyrights is to be made, which
each Pledgor hereby agrees shall be reasonable notice of such sale or other
disposition. At any such sale or other disposition, the Collateral Trustee and
any Secured Party may, to the extent permissible under applicable Law, purchase
the whole or any part of the Patents, Trademarks and Copyrights sold, free from
any right of redemption on the part of any Pledgor, which right is hereby waived
and released.

8. If any Event of Default shall have occurred and be continuing, each Pledgor
hereby authorizes and empowers the Collateral Trustee to make, constitute and
appoint any officer or agent of the Collateral Trustee, as the Collateral
Trustee may select in its exclusive discretion, as such Pledgor’s true and
lawful attorney-in-fact, with the power to endorse such Pledgor’s name on all
applications, documents, papers and instruments necessary for Collateral Trustee
to use the Patents, Trademarks and Copyrights, or to grant or issue, on
commercially reasonable terms, any exclusive or nonexclusive license under the
Patents, Trademarks and Copyrights to any third person, or necessary for the
Collateral Trustee to assign, pledge, convey or otherwise transfer title in or
dispose, on commercially reasonable terms, of the Patents, Trademarks and
Copyrights to any third Person. Each Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney, being coupled with an interest, shall be irrevocable for the life of
this Agreement.

9. This Agreement shall terminate upon the satisfaction of the conditions set
forth in, and in accordance with the provisions of, Section 6 of the Collateral
Trust Agreement. All or any portion of the Patents, Trademarks and Copyrights
shall be released upon the satisfaction of the conditions set forth in, and in
accordance with the provisions of, Section 6 of the Collateral Trust Agreement.

10. Intentionally Deleted.

11. Each Pledgor shall have the duty to prosecute diligently any patent
applications of the material Patents, Trademarks and Copyrights pending as of
the date of this Agreement if commercially reasonable, except where the failure
to so prosecute would not reasonably be expected to result in a Material Adverse
Change. Thereafter, until the Secured Obligations shall have been paid in full
and the Commitments shall have terminated and all of the Letters of Credit and
Specified Swap Agreements have expired, each Pledgor shall make application on

 

-5-



--------------------------------------------------------------------------------

unpatented but patentable inventions (whenever it is commercially reasonable in
the reasonable judgment of such Pledgor to do so) and to preserve and maintain
all rights in patent applications and patents of the Patents, including without
limitation the payment of all maintenance fees, except where the failure to make
such applications to preserve or maintain such rights would not reasonably be
expected to result in a Material Adverse Change. Any expenses incurred in
connection with such an application shall be borne by the Pledgors. No Pledgor
shall abandon any material Patent, Trademark or Copyright without the consent of
the Collateral Trustee, which shall not be unreasonably withheld, unless such
abandonment would not reasonably be expected to result in a Material Adverse
Change.

12. Each Pledgor shall have the right to bring suit, action or other proceeding
in its own name and, with the consent of the Collateral Trustee, which shall not
be unreasonably withheld, to join the Collateral Trustee, if necessary, as a
party to such suit so long as the Collateral Trustee is satisfied that such
joinder will not subject it to any material risk of liability, to enforce the
Patents, Trademarks and Copyrights and any licenses thereunder. Each Pledgor
shall promptly, upon demand, reimburse and indemnify the Collateral Trustee for
all damages, costs and expenses, including reasonable legal fees, incurred by
the Collateral Trustee as a result of such suit or joinder by such Pledgor
pursuant to the Collateral Trust Agreement.

13.(a) No course of dealing between any Pledgor and the Collateral Trustee, nor
any failure to exercise nor any delay in exercising, on the part of the
Collateral Trustee, any right, power or privilege hereunder shall operate as a
waiver of such right, power or privilege, nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. No waiver of a single Event of Default shall be deemed a waiver of a
subsequent Event of Default. All waivers under this Agreement must be in
writing. The rights and remedies of the Collateral Trustee under this Agreement
are cumulative and in addition to any rights or remedies which it may otherwise
have, and the Collateral Trustee may enforce any one or more remedies hereunder
successively or concurrently at its option.

(a) The Secured Parties may, at any time and from time to time, without notice
to or the consent of the Pledgors unless otherwise required pursuant to the
terms of any of the Secured Obligations, the Debt Instruments or the Collateral
Trust Agreement, and without impairing or releasing, discharging or modifying
any Pledgor’s liabilities hereunder, (i) change the manner, place, time or terms
of payment or performance of or interest rates on, or any other terms relating
to, any of the Secured Obligations; (ii) take such actions to or cause the
Collateral Trustee to renew, substitute, modify, impair, amend or alter, or
grant consents or waivers relating to any Debt Instrument or any of the Secured
Obligations, any other pledge or security agreements, or any security for any of
the Secured Obligations; (iii) take such actions to or cause the Collateral
Trustee to apply any and all payments by whomever paid or however realized
including any proceeds of any collateral, to any of the Secured Obligations of
the Pledgors in such order, manner and amount as provided in the Collateral
Trust Agreement; (iv) take such actions to or cause the Collateral Trustee to
deal with any other person with respect to any of the Secured Obligations in
such manner as the Secured Parties deem appropriate in their respective sole
discretion; (v) take such actions to or cause the Collateral Trustee to
substitute, exchange, impair or release any security or guaranty; or (vi) take
or cause the Collateral Trustee to take such actions and exercise such remedies
hereunder as provided herein. Each Pledgor hereby waives

 

-6-



--------------------------------------------------------------------------------

(a) presentment, protest, notice of dishonor and notice of non-payment, and
(b) all defenses based on suretyship, impairment of collateral, or the like,
other than, and to the extent of, the defense of prior payment of the Secured
Obligations.

14. Intentionally Deleted.

15. The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

16. This Agreement is subject to modification only by a writing signed by the
parties, except as provided in Paragraph 6.

17.(a) The benefits and burdens of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties, provided, however, that no Pledgor may assign or transfer any of its
rights or obligations hereunder or any interest herein other than assignments
and transfers permitted by the Credit Agreement.

(a) The Collateral Trustee may resign and a successor Collateral Trustee may be
appointed in the manner provided in the Collateral Trust Agreement. Upon the
acceptance of any appointment as a collateral trustee by a successor collateral
trustee, that successor collateral trustee shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
collateral trustee, as secured party under this Agreement and the retiring
collateral trustee shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring collateral trustee’s resignation, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement while it was Collateral
Trustee.

18. This Agreement shall be deemed to be a contract under the laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed in accordance with the laws of said Commonwealth without regard to its
conflict of laws principles, except to the extent that the validity or
perfection of the Lien and the security interest hereunder, or remedies
hereunder, in respect of any particular Patents, Trademarks and Copyrights are
governed by the laws of a jurisdiction other than the Commonwealth of
Pennsylvania.

19. EACH PLEDGOR AND THE COLLATERAL TRUSTEE HEREBY IRREVOCABLY CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND
THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA AND
THE DELAWARE STATE AND UNITED STATES DISTRICT COURTS LOCATED IN WILMINGTON,
DELAWARE, AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED
MAIL DIRECTED TO SUCH PLEDGOR OR THE COLLATERAL TRUSTEE AT THE ADDRESSES
PROVIDED FOR IN SECTION 21 HEREOF AND SERVICE SO MADE SHALL BE

 

-7-



--------------------------------------------------------------------------------

DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH PLEDGOR AND THE
COLLATERAL TRUSTEE WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE
BASED ON LACK OF JURISDICTION OR VENUE.

EACH PLEDGOR AND THE COLLATERAL TRUSTEE HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE COLLATERAL TO THE FULL EXTENT PERMITTED BY LAW.

20. This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument. Delivery of an executed signature page by telecopy or
electronic signature delivery system (in either case in a form acceptable to the
Collateral Trustee) shall be effective as delivery of a manually executed
signature page to this Agreement.

21. All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be as set forth in Section 11.6 [Notices] of
the Credit Agreement in the case of the Pledgors and as set forth in Section 7.2
of the Collateral Trust Agreement in the case of the Collateral Trustee.

22. Each Pledgor acknowledges and agrees that, in addition to the other rights
of the Collateral Trustee hereunder and under the other Loan Documents to which
it is a party, because the Collateral Trustee’s remedies at law for failure of
such Pledgor to comply with the provisions hereof relating to the Collateral
Trustee’s rights (i) to inspect the books and records related to the Patents,
Trademarks and Copyrights, (ii) to receive the various notifications such
Pledgor is required to deliver hereunder, (iii) to obtain copies of agreements
and documents as provided herein with respect to the Patents, Trademarks and
Copyrights, (iv) to enforce the provisions hereof pursuant to which the such
Pledgor has appointed the Collateral Trustee its attorney-in-fact, and (v) to
enforce the Collateral Trustee’s remedies hereunder, would be inadequate and
that any such failure would not be adequately compensable in damages, such
Pledgor agrees that each such provision hereof may be specifically enforced.

23. The parties agree that in the event of any conflict between the provisions
of this Agreement and the provisions of the Collateral Trust Agreement, the
provisions of the Collateral Trust Agreement shall control. Notwithstanding any
provision in this Agreement to the contrary, the parties and signatories hereto
acknowledge and agree that any and all rights, powers, privileges, duties,
responsibilities, liabilities and/or obligations (including but not limited to
the right to grant or withhold consent and the right to act or refrain from
acting), whether discretionary or mandatory, are and shall be exercised by the
Collateral Trustee solely in accordance with the terms and conditions of the
Collateral Trust Agreement, at the direction of the Credit Facility Agent (as
defined in the Collateral Trust Agreement) or other entity specified in the
Collateral Trust Agreement as having the right to give direction to the
Collateral Trustee, and subject further to the rights of the Collateral Trustee
to require officers’ certificate(s), opinion(s) and advice from counsel,
accountants, appraisers and other third parties, advancement of expenses and/or
assurances of indemnity satisfactory to the Collateral Trustee.

 

-8-



--------------------------------------------------------------------------------

24. The Original Patent, Trademark and Copyright Security Agreement is hereby
amended and restated in its entirety, and this Agreement is not intended to
constitute and does not constitute an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation or termination of the liens,
security interests, indebtedness, loans, liabilities, expenses or obligations
under the Original Credit Agreement, the Original Collateral Trust Agreement or
the Original Patent, Trademark and Copyright Security Agreement. Each Pledgor
acknowledges and agrees that the Original Patent, Trademark and Copyright
Security Agreement has continued to secure the indebtedness, loans, liabilities,
expenses, and obligations under the Original Credit Agreement, as amended and
restated by the Original Amended and Restated Credit Agreement, as amended and
restated by the Credit Agreement, and the Original Collateral Trust Agreement,
as amended and restated by the Collateral Trust Agreement, since the date of
execution of the Original Patent, Trademark and Copyright Security Agreement,
and that this Agreement is entitled to all rights and benefits originally
pertaining to the Original Patent, Trademark and Copyright Security Agreement.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

-9-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED PATENT, TRADEMARK

AND COPYRIGHT SECURITY AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized, as of the date
first above written.

 

PLEDGORS:

CONSOL ENERGY INC.

By:  

 

  (Seal) Name   : John M. Reilly   Title:   Vice President and Treasurer  



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED PATENT, TRADEMARK

AND COPYRIGHT SECURITY AGREEMENT]

 

PLEDGORS: CNX MARINE TERMINALS INC. CONSOL OF CANADA INC. CONSOL OF CENTRAL
PENNSYLVANIA LLC CONSOL OF KENTUCKY INC. CONSOL OF OHIO LLC CONSOL OF WYOMING
LLC CONSOL PENNSYLVANIA COAL COMPANY LLC J.A.R. BARGE LINES, LLC LEATHERWOOD,
INC. MON RIVER TOWING, INC. ROCHESTER & PITTSBURGH COAL COMPANY WOLFPEN KNOB
DEVELOPMENT COMPANY By:  

 

  (Seal)

John M. Reilly, Treasurer of each Pledgor listed

above on behalf of each such Pledgors

 

-11-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED PATENT, TRADEMARK

AND COPYRIGHT SECURITY AGREEMENT]

 

PLEDGORS: CENTRAL OHIO COAL COMPANY CONSOLIDATION COAL COMPANY EIGHTY-FOUR
MINING COMPANY HELVETIA COAL COMPANY ISLAND CREEK COAL COMPANY KEYSTONE COAL
MINING CORPORATION LAUREL RUN MINING COMPANY McELROY COAL COMPANY SOUTHERN OHIO
COAL COMPANY TWIN RIVERS TOWING COMPANY WINDSOR COAL COMPANY By:  

 

  (Seal)

Daniel S. Cangilla, Treasurer of each Pledgor listed

above on behalf of each such Pledgors

 

 

-12-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED PATENT, TRADEMARK

AND COPYRIGHT SECURITY AGREEMENT]

 

PLEDGORS:

CONSOL FINANCIAL INC.

By:  

 

Name:   Christopher C. Jones Title:   Treasurer and Assistant Secretary

CNX LAND RESOURCES INC.

MTB INC.

TERRA FIRMA COMPANY

By:  

 

Name:   Robert P. King Title:   President of each Pledgor listed above on behalf
of each such entity CONSOL ENERGY SALES COMPANY By:  

 

Name:   Robert F. Pusateri Title:   President and CEO

RESERVE COAL PROPERTIES

COMPANY

By:  

 

Name:   Dennis R. McCracken Title:   Vice President

 

-13-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED PATENT, TRADEMARK

AND COPYRIGHT SECURITY AGREEMENT]

 

PLEDGORS: CONSOL DOCKS INC. By:  

 

Name:   James C. Grech Title:   President CONRHEIN COAL COMPANY By:  

CONSOLIDATION COAL COMPANY,

a general partner

By:  

 

Name:   Daniel S. Cangilla Title:   Treasurer CONSOL OF WV LLC By:  

 

Name:   Guy J. Dreskler Title:   Manager

 

-14-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED PATENT, TRADEMARK

AND COPYRIGHT SECURITY AGREEMENT]

 

COLLATERAL TRUSTEE:

WILMINGTON TRUST COMPANY,

as Collateral Trustee

By:

 

 

Name:

 

 

Title:

 

 

SCHEDULE A

TO

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

LIST OF REGISTERED PATENTS, TRADEMARKS,

TRADE NAMES AND COPYRIGHTS

I. PATENTS

 

GRANTOR

  

PATENT TITLE

  

COUNTRY

   PATENT NO.    FILING
DATE    ISSUE
DATE CONSOL Energy Inc.    Method and Apparatus for Separation Measurement and
Alignment System    United States    5,185,935    7/11/91    2/16/93 CONSOL
Energy Inc.   

Method for Providing

Temporary Support for an Extended Conveyor Belt

   United States    5,938,004    2/14/97    8/17/99 CONSOL Energy Inc.   

An Air Flow Reversal

Prevention Door Assembly

   United States    5,921,862    1/30/98    7/13/99 CONSOL Energy Inc.   

Apparatus and Method for Temporary Support and

Isolation for a Conveyor Belt

   United States    6,659,269    7/27/00    12/9/03

 

-15-



--------------------------------------------------------------------------------

II. TRADEMARKS

 

GRANTOR

  

COUNTRY

  

MARK

   REG. NO.    ISSUE
DATE

CONSOL Energy Inc.

   United States    CONSOL ENERGY    2,756,594    8/26/03

CONSOL Energy Inc.

   United States   

CE CONSOL ENERGY

(with design)

   2,756,595    8/26/03

CONSOL Energy Inc.

   United States    CE (design)    75,924,233    2/22/00

 

-16-



--------------------------------------------------------------------------------

III. TRADE NAMES

CONSOL Energy Inc.

Central Ohio Coal Company

CNX Land Resources Inc.

CNX Marine Terminals Inc.

Conrhein Coal Company

Consol Docks Inc.

CONSOL Energy Sales Company

CONSOL Financial Inc.

CONSOL of Canada Inc.

CONSOL of Central Pennsylvania LLC

CONSOL of Kentucky Inc.

CONSOL of Ohio LLC

CONSOL of WV LLC

CONSOL of Wyoming LLC

Consol Pennsylvania Coal Company LLC

CONSOLIDATION COAL COMPANY

Eighty-Four Mining Company

Helvetia Coal Company

ISLAND CREEK COAL COMPANY

J.A.R. Barge Lines, LLC

Keystone Coal Mining Corporation

Laurel Run Mining Company

Leatherwood, Inc.

McELROY COAL COMPANY

Mon River Towing, Inc.

MTB Inc.

RESERVE COAL PROPERTIES COMPANY

Rochester & Pittsburgh Coal Company

SOUTHERN OHIO COAL COMPANY

Terra Firma Company

TWIN RIVERS TOWING COMPANY

Windsor Coal Company

WOLFPEN KNOB DEVELOPMENT COMPANY

 

-17-



--------------------------------------------------------------------------------

IV. REGISTERED COPYRIGHTS

None.

 

-18-



--------------------------------------------------------------------------------

EXHIBIT 1.1(R)

[AMENDED AND RESTATED]* REVOLVING CREDIT NOTE

 

$            

     New York, New York      May 7, 2010

FOR VALUE RECEIVED, the undersigned, CONSOL ENERGY INC., a Delaware corporation
(herein called the “Borrower”), hereby promises to pay to the order of
                     (the “Lender”), the lesser of (i) the principal sum of
                     Dollars (US$            ), or (ii) the aggregate unpaid
principal balance of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Amended and Restated Credit Agreement, dated as of
May 7, 2010, among the Borrower, the Guarantors now or hereafter party thereto,
the Lenders now or hereafter party thereto, PNC Bank, National Association, as
the administrative agent for the Lenders (the “Administrative Agent”), and Bank
of America, N.A., as the syndication agent (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), payable by 1:00 p.m. on
the Expiration Date, together with interest on the unpaid principal balance
hereof from time to time outstanding from the date hereof at the rate or rates
per annum specified by the Borrower pursuant to, or as otherwise provided in,
the Credit Agreement.

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement. Upon the occurrence and during the continuation of an Event of
Default, upon written demand by the Required Lenders to the Administrative
Agent, the Borrower shall pay interest on the entire principal amount of the
then outstanding Revolving Credit Loans evidenced by this Revolving Credit Note
and all other obligations due and payable to the Lender pursuant to the Credit
Agreement and the other Loan Documents at a rate per annum as set forth in
Section 4.3 of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent located at PNC Firstside
Center, 4th Floor, 500 First Avenue, Pittsburgh, Pennsylvania 15219, unless
otherwise directed in writing by the holder hereof, in lawful money of the
United States of America in immediately available funds.

This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and other Loan Documents, including the
representations, warranties, covenants, conditions, security interests, and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayment, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified.

 

* The bracketed language shall be included in Notes in favor of Lenders that
previously received a Note under the Existing Credit Agreement.



--------------------------------------------------------------------------------

The Borrower waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Credit Agreement.

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns. All references herein to the “Borrower” and the “Lender” shall be
deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York without giving effect to its conflicts of law
principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

[THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE REPLACES THE REVOLVING CREDIT
NOTE DATED AS OF JUNE 27, 2007 PAYABLE BY THE BORROWER IN FAVOR OF THE LENDER
(THE “PRIOR NOTE”). THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE IS NOT
INTENDED TO CONSTITUTE, AND DOES NOT CONSTITUTE, A NOVATION OR SATISFACTION OF
THE OBLIGATIONS REPRESENTED BY THE PRIOR NOTE.] *

[SIGNATURE PAGE FOLLOWS]

 

 

* The bracketed language shall be included in Notes in favor of Lenders that
previously received a Note under the Existing Credit Agreement.

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitute a sealed instrument.

 

CONSOL ENERGY INC.

By:

      (SEAL)

Name:

       

Title:

       



--------------------------------------------------------------------------------

EXHIBIT 2.5.1

LOAN REQUEST

LOAN REQUEST; RATE REQUEST

 

TO:    PNC Bank, National Association, as Administrative Agent    249 Fifth
Avenue    Pittsburgh, Pennsylvania 15222    Telephone No.: (412) 762-6441   
Telecopier No.: (412) 762-8672    Attention:                      FROM:   
CONSOL Energy Inc. (the “Borrower”) RE:    Amended and Restated Credit Agreement
(as it may be amended, restated, modified or supplemented, the “Credit
Agreement”), dated as of May 7, 2010, by and among CONSOL Energy Inc., a
Delaware corporation, the Guarantors party thereto, the Lenders party thereto,
Bank of America, N.A., as Syndication Agent, and PNC Bank, National Association
(the “Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A. Pursuant to Section 2.5.1 or 4.1 of the Credit Agreement, the undersigned
Borrower irrevocably requests [check one box under 1(a) below and fill in blank
space next to the box as appropriate]:

 

1.(a)

   ¨        A new Revolving Credit Loan OR    ¨        Renewal of the LIBOR Rate
Option applicable to an outstanding Revolving Credit Loan originally made on
                 ,         . OR    ¨        Conversion of the Base Rate Option
applicable to an outstanding Revolving Credit Loan originally made on
                     to a Revolving Credit Loan to which the LIBOR Rate Option
applies. OR    ¨        Conversion of the LIBOR Rate Option applicable to an
outstanding Revolving Credit Loan on                  ,          to a Revolving
Credit Loan to which the Base Rate Option applies.



--------------------------------------------------------------------------------

SUCH NEW, RENEWED OR CONVERTED REVOLVING CREDIT LOAN SHALL BEAR INTEREST:

[Check one box under 1(b) below and fill in blank spaces in line next to box]:

 

1.(b)(i)    ¨    Under the Base Rate Option. Such Loan shall have a Borrowing
Date or interest conversion date, as applicable, of             ,         
(which date shall be (i) the same Business Day as the Business Day of receipt by
the Agent by 11:00 a.m. of this Loan Request for making a new Revolving Credit
Loan to which the Base Rate Option applies, or (ii) the last day of the
preceding Interest Period if a Revolving Credit Loan to which the LIBOR Rate
Option applies is being converted to a Revolving Credit Loan to which the Base
Rate Option applies).       OR (ii)    ¨    Under the LIBOR Rate Option. Such
Loan shall have a Borrowing Date or interest conversion date, as applicable, of
                     (which date shall be no earlier than three (3) Business
Days subsequent to the Business Day of receipt by the Agent by 11:00 a.m. of
this Loan Request for (i) making a new Revolving Credit Loan to which the LIBOR
Rate Option applies or renewing a Revolving Credit Loan to which the LIBOR Rate
Option applies, or (ii) converting a Loan to which the Base Rate Option applies
to a Revolving Credit Loan to which the LIBOR Rate Option applies.

 

  2. Such Loan is in the principal amount of U.S. $             or the principal
amount to be renewed or converted is U.S. $             [not to be less than
$5,000,000 and to be in increments of $1,000,000 if in excess of $5,000,000 for
each Borrowing Tranche to which the LIBOR Rate Option applies and not to be less
than the lesser of $500,000 and the maximum amount available for Borrowing
Tranches to which the Base Rate Option applies]

 

  3. [Complete blank below if the Borrower is selecting the LIBOR Rate Option]:
Such Loan shall have an Interest Period of two weeks or one, two, three, or six
Months.                     

 

B. As of the date hereof and the date of making of the above-requested Revolving
Credit Loan (and after giving effect thereto): the Loan Parties have performed
and complied with all covenants and conditions of the Credit Agreement; all of
Loan Parties’ representations and warranties contained in Section 6 of the
Credit Agreement and in the other Loan Documents are true and correct (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties were true and correct on and as of
the specific dates or times referred to therein); no Event of Default or
Potential Default has occurred and is continuing or shall exist; and the making
of such Loan shall not contravene any Law applicable to the Loan Parties.

 

2



--------------------------------------------------------------------------------

C. The undersigned hereby irrevocably requests [check one line under 1.(a) below
and fill in blank space next to the line as appropriate]:

1.(a)              Funds to be deposited into PNC Bank account per our current
standing instructions. Complete amount of deposit if not full loan advance
amount: $            .

 

                Funds to be wired per the following wire instructions:   
$             Amount of Wire Transfer    Bank Name:                         ABA:
                        Account Number:                         Account Name:
                        Reference:                                      Funds to
be wired per the attached Funds Flow (multiple wire transfers)

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN REQUEST]

The undersigned certifies to the Administrative Agent as to the accuracy of the
foregoing.

 

        CONSOL ENERGY INC.

Date:             , 20    

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.5.2

SWING LOAN REQUEST

 

TO:    PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent    249 Fifth
Avenue    Pittsburgh, Pennsylvania 15222    Telephone No.: (412) 762-6441   
Telecopier No.: (412) 762-8672    Attention:                     FROM:    CONSOL
ENERGY INC., a Delaware corporation (the “Borrower”) RE:    Amended and Restated
Credit Agreement (as it may be amended, restated, modified or supplemented, the
“Credit Agreement”), dated as of May 7, 2010, by and among CONSOL Energy Inc., a
Delaware corporation, the Guarantors party thereto, the Lenders party thereto,
Bank of America, N.A., as Syndication Agent, and PNC Bank, National Association
(the “Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings given to them by the Agreement.

Pursuant to Section 2.5.2 of the Agreement, the Borrower hereby makes the
following Swing Loan Request:

 

1. Aggregate Principal Amount of such Swing Loan (may not be less than $100,000
and must be an integral multiple of $50,000)

   U.S.$            

2. Proposed Borrowing Date (which date shall be on or after the date on which
the Administrative Agent receives this Swing Loan Request, with such Swing Loan
Request to be received no later than 2:00p.m. Eastern Time on the Borrowing
Date)

   U.S.$            

3. As of the date hereof and the date of making the above-requested Swing Loan
(and after giving effect thereto): the Borrower has performed and complied with
all covenants and conditions of the Agreement; all of the representations and
warranties contained in Section 6 of the Credit Agreement and in the other Loan
Documents are true and correct (except representations and warranties which
expressly relate solely to an earlier date or time, which representations and
warranties were true and correct on and as of the specific dates or times
referred to therein); no Event of Default or Potential Default has occurred and
is continuing or shall exist; the making of such Swing Loan shall not contravene
any Law applicable to the Borrower, any other Loan Party or any Lender.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO SWING LOAN REQUEST]

Borrower certifies to the Administrative Agent for the benefit of the Lenders as
to the accuracy of the foregoing on             , 20    .

 

CONSOL ENERGY INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 7.1.4(A)

Matters to be covered in Opinions of

In-House Counsel to the Loan Parties:

 

1. Organization and Qualification of the Loan Parties (Section 6.1.1)

 

2. Capitalization and Ownership of each Loan Party that is a Subsidiary of the
Borrower (Section 6.1.2)

 

3. Power and Authority of each Loan Party regarding Loan Documents
(Section 6.1.3)

 

4. No Conflict as to each Loan Party regarding Loan Documents (Section 6.1.5)
(other than as covered in the McGuireWoods Opinion)

 

5. Litigation as to each Loan Party (Section 6.1.6)

 

6. Consents and Approvals as to each Loan Party (Section 6.1.11) (other than as
covered in the McGuireWoods Opinion)

 

7. None of the Loan Parties is subject to regulation as an Investment Company or
Regulated Entity (Section 6.1.16)

 

8. The Opinion recipients can continue to rely on the Opinions delivered
June 30, 2004, April 1, 2005 and June 27, 2007

 

9. Such other matters as the Administrative Agent or the Lenders may reasonably
request



--------------------------------------------------------------------------------

EXHIBIT 7.1.4(B)

Matters to be covered in Opinions of McGuireWoods LLP, counsel to

the Loan Parties:

 

1. Validity and Binding Effect of each Loan Party regarding Loan Documents
(other than Mortgages and Deeds of Trust delivered by the Loan Parties)
(Section 6.1.4)

 

2. No Conflict with Laws as to each Loan Party regarding Loan Documents
(Section 6.1.5)

 

3. No contravention of Regulation U (Section 6.1.8)

 

4. Consents and Approvals as to each Loan Party with respect to Laws
(Section 6.1.11)

 

5. Creation of Security Interests under Ship Mortgages, as amended, as to all
Loan Parties that are parties thereto

 

6. The Opinion recipients can continue to rely on the opinions delivered
June 30, 2004, April 1, 2007 and June 27, 2007

 

7. Such other matters as the Administrative Agent or the Lenders may reasonably
request



--------------------------------------------------------------------------------

EXHIBIT 7.1.4(C)

Matters to be covered in Opinions of each local counsel to the Loan Parties:

 

1. Mortgage Amendments are in form sufficient for recording; Mortgage Amendments
are enforceable and upon proper recording and indexing, create valid, perfected
liens and constitute notice to third parties of the rights of the Mortgagee

 

2. Consents and Approvals as to Loan Parties with respect to the Mortgage
Amendments (Section 6.1.11)

 

3. The Mortgages, as amended by the Mortgage Amendments, are effective to secure
the Secured Debt

 

4. The Opinion recipients can continue to rely on the Opinions delivered
June 30, 2004, April 1, 2005 and June 27, 2007

 

5. Such other matters as the Administrative Agent or the Lenders may reasonably
request



--------------------------------------------------------------------------------

EXHIBIT 8.2.6

ACQUISITION COMPLIANCE CERTIFICATE1

            ,         

PNC Bank, National Association, as Administrative Agent

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Ladies and Gentlemen:

I refer to the Amended and Restated Credit Agreement dated as of May 7, 2010 (as
hereafter modified, amended, supplemented or restated from time to time, the
“Credit Agreement”) among CONSOL Energy Inc. (the “Borrower”), the Guarantors
set forth therein, the Lenders set forth therein, PNC Bank, National Association
as the administrative agent for the Lenders (the “Administrative Agent”) and
Bank of America, N.A., as the syndication agent. Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein with the same
meanings. References herein to Sections of the Credit Agreement are qualified,
in their entirety, by the applicable provision of the Section of the Credit
Agreement so referred to and together with all related provisions and
definitions referred to in such Section or incorporated therein.

I,                     , [specify: Chief Executive Officer/President/Chief
Financial Officer/Treasurer] of the Borrower, do hereby certify on behalf of the
Borrower as of the [specify: fiscal quarter/fiscal year ended             ,
20    ] as follows:

In connection with Section 8.2.6 of the Credit Agreement and with respect to a
proposed Permitted Acquisition by                      [name of Loan Party that
will be making the Permitted Acquisition] (the “Acquiring Company”) of
             [specify: assets/stock] [specify: by purchase/by merger and insert
description of the transaction] (the “Acquisition”) of                     
[insert name of entity whose assets are/stock is being acquired] (the “Target”):

The proposed date of the Acquisition is                      (the “Acquisition
Date”) [at least 5 Business Days after the date of this certificate].

The “Report Date” herein shall be the date of the most recent fiscal quarter
ended prior to the proposed Acquisition of the Target.

1. The Target is engaged in                      [describe business being
acquired] which complies with Section 8.2.10 of the Credit Agreement.

 

 

1

To be delivered only if the Consideration for the Permitted Acquisition exceeds
the Threshold Amount.



--------------------------------------------------------------------------------

PNC Bank, National Association, as Administrative Agent

                    ,         

Page 2

 

2. Minimum Interest Coverage Ratio [Sections 8.2.6(ii)(E) and 8.2.16]. The
Interest Coverage Ratio of the Loan Parties is              to 1.0 (insert from
calculation set forth on Appendix A hereto) after giving effect to the
Acquisition, which is not less than the permitted ratio of              to 1.0
(insert from table below based on the applicable Period):

 

Period

  

Ratio

Closing Date through December 31, 2010

   2.0 to 1.0

March 31, 2011 and thereafter

   2.5 to 1.0

3. Maximum Leverage Ratio [Sections 8.2.6(ii)(D) and (E)]. The Leverage Ratio
after giving effect to the Acquisition, including in such computation
Indebtedness incurred in connection with such Acquisition and including income
earned or expenses incurred by the Person, business or assets to be acquired
prior to the date of such Acquisition is                      to 1.0 (insert
from calculation set forth on Appendix A hereto). If such Leverage Ratio is 3.5
to 1.0 or higher after taking into account the Acquisition, please complete
subparagraph (a) and (b), below:

 

  (a) Consideration. The aggregate of all Consideration to be paid by the Loan
Parties for such Acquisition plus the Consideration for all other Permitted
Acquisitions made in the current fiscal year, including, without duplication,
(i) cash paid by any of the Loan Parties, directly or indirectly, to the seller
in connection with the Acquisition, (ii) the Indebtedness incurred or assumed by
any of the Loan Parties, whether in favor of the seller or otherwise and whether
fixed or contingent, (iii) any Guaranty given to, or incurred by any Loan Party
in connection with the Acquisition and (iv) any other consideration given or
obligation incurred by any of the Loan Parties in connection with the
Acquisition is $            , which does not exceed $100,000,000.

 

  (b) Maximum Senior Secured Leverage Ratio [Sections 8.2.6(ii)(E) and 8.2.17]
The Senior Secured Leverage Ratio after giving effect to the Acquisition is
             to 1.0 (insert from calculation set forth on Appendix A hereto),
which is not less than the permitted ratio of              to 1.0 (insert from
table below based on the applicable Period):

 

Period

  

Ratio

Closing Date through December 31, 2010

   2.5 to 1.0

March 31, 2011 and thereafter

   2.0 to 1.0



--------------------------------------------------------------------------------

PNC Bank, National Association, as Administrative Agent

                    ,         

Page 3

 

4. Availability (Section 8.2.6(ii)(E)). The Borrower has, after giving effect to
the Acquisition, $             of Availability (insert from calculation set
forth on Appendix A hereto) which is not less than the permitted amount of
$100,000,000.

5. Indebtedness (Section 8.2.1(vii) and clause (xii) of the definition of
Permitted Liens). The Loan Parties, in order to consummate the Acquisition, have
incurred or assumed, or will incur $             of Indebtedness subject to
Liens, which Indebtedness is not greater than $250,000,000 in the aggregate
outstanding at any one time.

6. Attached hereto as Exhibit [    ] are the [insert description of the
financial statements or other financial information of the Target] upon which
the calculations in this certificate with respect to the Target are based.

7. The Borrower is providing contemporaneously herewith, copies of any
agreements entered into or proposed to be entered into by the applicable Loan
Parties in connection with the Acquisition.

8. No Event of Default or Potential Default exists immediately prior to and
after giving effect to the Acquisition.

IN WITNESS WHEREOF, the undersigned has executed this Certificate this
             day of             , 20    .

 

By:  

 

Name:

 

Title:

  [Chief Executive Officer/President/Chief   Financial Officer/Treasurer]



--------------------------------------------------------------------------------

APPENDIX A

 

Credit Agreement

   Consolidated for
Borrower  and its
Subsidiaries    Target    Consolidated
Pro Forma2

1. Maximum Leverage Ratio (Section 8.2.15). The ratio of (a) Financial Covenant
Debt to (b) Consolidated EBITDA as of the Report Date is (insert from Item 1(c),
below):

              to 1.0                  to 1.0

(a) Financial Covenant Debt, determined as of the fiscal quarter of the Borrower
ending as of the Report Date, is computed as follows:

        

(i) indebtedness for borrowed money of the Loan Parties

   $                 $                 $             

(ii) obligations evidenced by notes, bonds, debentures or similar instruments or
that bear interest of the Loan Parties

   $                 $                 $             

(iii) reimbursement and other obligations with respect to letters of credit and
bankers’ acceptances, whether or not matured of the Loan Parties

   $                 $                 $             

 

2

All calculations are on a pro-forma basis, based upon the financial statements
of the Loan Parties as of the Report Date, after giving effect to the Permitted
Acquisition (i.e., if a financial covenant is measured for the immediately
preceding four fiscal quarters as of the Report Date, the financial results of
the Target as well as the Borrower and its Subsidiaries will be included in that
four fiscal quarter period calculation) and include in such calculations
Indebtedness or other liabilities assumed or incurred in connection with such
Permitted Acquisition and income earned or expenses incurred by the Target prior
to the date of the Permitted Acquisition).

 

-1-



--------------------------------------------------------------------------------

Credit Agreement

   Consolidated for
Borrower  and its
Subsidiaries    Target    Consolidated
Pro Forma2

(iv) indebtedness for the deferred purchase price of property or services, other
than trade payables incurred in the ordinary course of business and payable in
accordance with customary practices that are not overdue for more than 90 days
of the Loan Parties unless contested in good faith and by appropriate
proceedings if adequate reserves in accordance with GAAP have been established
and accrued expenses incurred in the ordinary course of business

   $                 $                 $             

(v) indebtedness created or arising under any conditional sale or other title
retention agreements with respect to property acquired of the Loan Parties (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property)

   $                 $                 $             

(vi) obligations under any capital leases of the Loan Parties (other than
advance royalties under a mineral lease)

   $                 $                 $             

(vii) obligations to purchase, redeem, retire, defease or otherwise acquire for
value any capital stock, other equity interest valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends of the Loan
Parties

   $                 $                 $             

(viii) reimbursement obligations, to the extent not included in Item
(iii) above, under standby letters of credit of the Loan Parties (whether or not
issued under the Credit Agreement)

   $                 $                 $             

 

-2-



--------------------------------------------------------------------------------

Credit Agreement

   Consolidated for
Borrower  and its
Subsidiaries    Target    Consolidated
Pro Forma2

(ix) non-contingent reimbursement obligations, to the extent not included in
Item (iii) above of the Loan Parties, or other matured obligations with respect
to Indebtedness of the type specified in Item (iii) above of the Loan Parties

   $                 $                 $             

(x) the sum (without duplication) of Items 1(a)(i) through 1(a)(ix) equals

   $                 $                 $             

(xi) obligations under undrawn standby letters of credit (whether or not issued
under the Credit Agreement) issued with respect to performance obligations under
sales contracts, performance obligations with respect to mine reclamation,
performance obligations relating to black lung benefit liabilities and
performance obligations relating to workers compensation and other employee
benefit liabilities of the Loan Parties (but only to the extent that the
foregoing is included in the amount determined under Item (x) above)

   $                 $                 $             

(xii) obligations under each other letter of credit in respect of which the
Borrower has provided Letter of Credit Support, but only in an amount equal to
such Letter of Credit Support of the Loan Parties (but only to the extent that
the foregoing is included in the amount determined under Item (x) above)

   $                 $                 $             

 

-3-



--------------------------------------------------------------------------------

Credit Agreement

   Consolidated for
Borrower  and its
Subsidiaries    Target    Consolidated
Pro Forma2

(xiii) obligations in respect of advance royalty commitments of the Loan Parties
(but only to the extent that the foregoing is included in the amount determined
under Item (x) above)

   $                 $                 $             

(xiv) the sum (without duplication) of Items 1(a)(xi) through (xiii) equals

   $                 $                 $             

(xv) the difference between 1(a)(x) minus 1(a)(xiv)

   $                 $                 $             

(xvi) Cash on Hand

   $                 $                 $             

(xvii) Item 1(a)(xv) reduced by Item 1(a)(xvi) equals the Financial Covenant
Debt

   $                 $                 $             

(b) Consolidated EBITDA as of the Report Date for the four fiscal quarters then
ended, consolidated and combined in accordance with GAAP, is computed as
follows:3

        

(i) Consolidated Net Income (or loss)

   $                 $                 $             

 

3

With respect to any period during which Material Acquisition/Disposition or a
Permitted Gas Properties Disposition by the Loan Parties has occurred,
Consolidated EBITDA shall be calculated as if such Material
Acquisition/Disposition or such Permitted Gas Properties Transaction had been
consummated at the beginning of such period.

 

-4-



--------------------------------------------------------------------------------

Credit Agreement

   Consolidated for
Borrower  and its
Subsidiaries    Target    Consolidated
Pro Forma2

(ii) non-cash compensation expenses related to common stock and other equity
securities issued to employees

   $                 $                 $             

(iii) extraordinary gains and losses

   $                 $                 $             

(iv) gains or losses on discontinued operations

   $                 $                 $             

(v) Item (i) minus the sum of Items (ii) through (iv) equals the adjusted
Consolidated Net Income

   $                 $                 $             

(vi) interest expense (net of interest income) (to the extent deducted in
determining Item (i) above)

   $                 $                 $             

(vii) income tax expense (to the extent deducted in determining Item (i) above)

   $                 $                 $             

(viii) depreciation (to the extent deducted in determining Item (i) above)

   $                 $                 $             

(ix) depletion (to the extent deducted in determining Item (i) above)

   $                 $                 $             

(x) amortization (to the extent deducted in determining Item (i) above)

   $                 $                 $             

(xi) non-cash debt extinguishment costs (to the extent deducted in determining
Item (i) above)

   $                 $                 $             

 

-5-



--------------------------------------------------------------------------------

Credit Agreement

   Consolidated for
Borrower  and its
Subsidiaries    Target    Consolidated
Pro Forma2

(xii) non-cash charges due to cumulative effects of changes to accounting
principles (to the extent deducted in determining Item (i) above)

   $                 $                 $             

(xiii) non-recurring transaction costs expensed ( in accordance with GAAP) by
the Loan Parties in connection with the Dominion Acquisition of up to 10% of
Consolidated EBITDA without regard as to whether the Dominion Acquisition has
been consummated (to the extent deducted in determining Item (i) above)

   $                 $                 $             

(xiv) cash dividends or distributions received from Excluded Subsidiaries and
Affiliates that are not Loan Parties except to the extent that any such cash
dividends or distributions received in connection with a Permitted Gas
Properties Disposition are used for a distribution or dividend by the Borrower

   $                 $                 $             

(xv) the sum of Items (v) through (xiv), inclusive, equals Consolidated EBITDA

   $                 $                 $             

(c) Item 1(a)(xvii) divided by Item 1(b)(xv)) equals the Maximum Leverage Ratio

              to 1.0                  to 1.0

 

-6-



--------------------------------------------------------------------------------

Credit Agreement

   Consolidated for
Borrower  and its
Subsidiaries    Target    Consolidated
Pro Forma2

2. Minimum Interest Coverage Ratio (Section 8.2.16). The ratio of
(a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense calculated as
of the Report Date for the four (4) fiscal quarters then ended is (Insert from
line 2(c), below):

              to 1.0                  to 1.0

(a) Consolidated EBITDA is equal to Item 1(b)(xv), above

   $                 $                 $             

(b) Consolidated Cash Interest Expense after giving effect to the Acquisition,
equals interest expense (in each case required in accordance with the terms of
the note, instrument or other agreement applicable thereto to be payable in
cash, other than to the extent the borrower thereunder has elected to pay such
interest in kind) of the Loan Parties and CNX Funding for such period determined
and consolidated in accordance with GAAP):

   $                 $                 $             

(c) Item 2(a) divided by Item 2(b) equals the Minimum Interest Coverage Ratio

              to 1.0                  to 1.0

3. Availability. The Availability, after giving effect to the Acquisition, is
(Insert from Item 3(f), below):

   $                   N/A    $             

(a) cash or cash equivalents of the Loan Parties which is not subject to any
Lien or other restriction limiting the availability of such funds to repay the
Loans

   $                 $                 $             

(b) Revolving Credit Commitments

   $                   N/A    $             

 

-7-



--------------------------------------------------------------------------------

Credit Agreement

   Consolidated for
Borrower  and its
Subsidiaries    Target    Consolidated
Pro Forma2

(c) Revolving Facility Usage

   $                   N/A    $             

(d) Item 3(b) minus Item 3(c) (if a positive number)

   $                   N/A    $             

(e) the lesser of $            , the unused portion of the Permitted Receivables
Financing, and $            , the amount of Accounts owned by the Loan Parties
that have not been sold to the Securitization Subsidiary but that otherwise
qualify for such sale under the Permitted Receivables Financing

   $                   N/A    $             

(f) Availability equals the sum of Item 3(a), Item 3(d) and Item 3(e)

   $                   N/A    $             

4. Maximum Senior Secured Leverage Ratio (Section 8.2.17). The ratio of
(a) Secured Debt to (b) Consolidated EBITDA of the Loan Parties, after giving
effect to the Acquisition, for the four (4) fiscal quarters then ended is4
(Insert from Item 4(c), below):

        

(a)    Calculation of Secured Debt - Secured Debt for the Loan Parties is
determined as follows (all capitalized terms set forth below related to Secured
Debt shall have the meaning ascribed to them in the Collateral Trust Agreement):

        

(i)     Credit Facility Debt (other than any Letters of Credit that have been
cash collateralized pursuant to Section 2.9.10 [Cash Collateral Prior to the
Expiration Date] of the Credit Facility Agreement)

   $                 $                 $             

 

4

To be completed if such pro forma Leverage Ratio is 3.5 to 1.0 or higher after
taking into account such Acquisition

 

-8-



--------------------------------------------------------------------------------

Credit Agreement

   Consolidated for
Borrower  and its
Subsidiaries    Target    Consolidated
Pro Forma2

(ii)    Public Debt

   $                 $                 $             

(iii)  without duplication, all fees, expenses and charges (including, without
limitation, indemnification, reimbursement or contribution obligations) due or
owing to any Secured Party arising under any Debt Instrument, the Collateral
Trust Agreement or any Security Document

   $                 $                 $             

(b)    Calculation of Consolidated EBITDA (insert from Item 1(b)(xv) above):

   $                 $                 $             

(c)    Item 3(a) divided by Item 3(b) equals the Maximum Senior Secured Leverage
Ratio

          to 1.0              to 1.0

 

-9-



--------------------------------------------------------------------------------

EXHIBIT 8.3.4

QUARTERLY COMPLIANCE CERTIFICATE

            ,         

PNC Bank, National Association, as Administrative Agent

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Ladies and Gentlemen:

I refer to the Amended and Restated Credit Agreement dated as of May 7, 2010 (as
hereafter modified, amended, supplemented or restated from time to time, the
“Credit Agreement”) among CONSOL Energy Inc. (the “Borrower”), the Guarantors
set forth therein, the Lenders set forth therein, PNC Bank, National
Association, as the administrative agent for the Lenders (the “Administrative
Agent”) and Bank of America, N.A., as the syndication agent. Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein with the
same meanings. References herein to Sections of the Credit Agreement are
qualified, in their entirety, by the applicable provisions of the Section of the
Credit Agreement so referred to and together with all related provisions and
definitions referred to in such Section or incorporated therein.

I,                     , [Chief Financial Officer / Treasurer] of the Borrower,
do hereby certify on behalf of the Borrower as of the quarter / year ended
                    ,          (the “Report Date”), as follows:

1. Leverage Ratio (Section 8.2.15). The ratio of (a) Financial Covenant Debt to
(b) Consolidated EBITDA is          to 1.0 (insert ratio from Item 1(c), below)
as of the Report Date, which is not more than the permitted ratio of          to
1.0 (insert ratio from table below based on the applicable Period).

 

Period

   Ratio

Closing Date through March 31, 2013

   4.75 to 1.0

June 30, 2013 and thereafter

   4.50 to 1.0

NOTE: Notwithstanding the above, the maximum permitted Leverage Ratio shall be
reduced (i) by 0.25 to 1.0 if the gross proceeds received by the Loan Parties
from the Permitted Coal Properties Disposition are in excess of $500,000,000,
(ii) by an additional 0.25 to 1.0 if the gross proceeds received by the Loan
Parties from the Permitted Coal Reserve Disposition are in excess of
$1,000,000,000, and (iii) by an additional 0.25 to 1.0 if the gross proceeds
received by the Loan Parties from the Permitted Coal Reserve Disposition are in
excess of $1,500,000,000.



--------------------------------------------------------------------------------

(a) Financial Covenant Debt (determined as of the end of the fiscal quarter of
the Borrower ending as of the Report Date) for the Loan Parties is determined as
the difference between amount (A) and amount (B) reduced by amount
(C) determined below, as follows:

 

(i)

   indebtedness for borrowed money    $             

(ii)

   obligations evidenced by notes, bonds, debentures or similar instruments or
that bear interest    $             

(iii)

   reimbursement and other obligations with respect to letters of credit and
bankers’ acceptances, whether or not matured    $             

(iv)

   indebtedness for the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business and payable in
accordance with customary practices that are not overdue for more than 90 days
unless contested in good faith and by appropriate proceedings if adequate
reserves in accordance with GAAP have been established and accrued expenses
incurred in the ordinary course of business)    $             

(v)

   indebtedness created or arising under conditional sale and other title
retention agreements with respect to property acquired (even though the rights
and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property)    $             

(vi)

   obligations under capital leases (other than advance royalties under a
mineral lease)    $             

(vii)

   obligations to purchase, redeem, retire, defease or otherwise acquire for
value any capital stock, other equity interest valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends    $
            

(viii)

   reimbursement obligations, to the extent not included in clause (iii) above,
under standby letters of credit (whether or not issued under the Credit
Agreement)    $             

 

2



--------------------------------------------------------------------------------

(ix)    non-contingent reimbursement obligations, to the extent not included in
clause (iii) above, or other matured obligations with respect to Indebtedness of
the type specified in clause (iii) above    $             (x)    the sum
(without duplication) of items (i) through (ix) equals amount (A)   
$             (xi)    obligations under undrawn standby letters of credit
(whether or not issued under the Credit Agreement) issued with respect to
performance obligations under sales contracts, performance obligations with
respect to mine reclamation, performance obligations relating to black lung
benefit liabilities and performance obligations relating to workers compensation
and other employee benefit liabilities (but only to the extent that the
foregoing is included in the amount determined under amount (A) above)   
$             (xii)    obligations under each other letter of credit in respect
of which the Borrower has provided Letter of Credit Support, but only in an
amount equal to such Letter of Credit Support (but only to the extent that the
foregoing is included in the amount determined under amount (A) above)   
$             (xiii)    obligations in respect of advance royalty commitments
(but only to the extent that the foregoing is included in the amount determined
under amount (A) above)    $             (xiv)    the sum (without duplication)
of items (xi) through (xiii) equals amount (B)    (xv)    Cash On Hand equals
amount (C)    $             (xvi)    the difference between amount (A)
             (from item (x) above) and amount (B)              (from item (xiv)
above) reduced by amount (C)              (from item (xv) above) equals
Financial Covenant Debt    $            

(b) Consolidated EBITDA of the Loan Parties as of the Report Date for the four
fiscal quarters then ended, consolidated and combined in accordance with GAAP: 1

 

1

With respect to any period during which Material Acquisition/Disposition or a
Permitted Gas Properties Disposition by the Loan Parties has occurred,
Consolidated EBITDA shall be calculated as if such Material
Acquisition/Disposition or such Permitted Gas Properties Disposition had been
consummated at the beginning of such period.

 

3



--------------------------------------------------------------------------------

(i)

   Consolidated Net Income (or loss)    $             (ii)    non-cash
compensation expenses related to common stock and other equity securities issued
to employees    $             (iii)    extraordinary gains and losses   
$             (iv)    gains or losses on discontinued operations   
$             (v)    item (i) minus the sum of items (ii) through (iv) equals
adjusted Consolidated Net Income    $             (vi)    interest expense (net
of interest income) (to the extent deducted in determining item (i) above)   
$             (vii)    income tax expense (to the extent deducted in determining
item (i) above)    $             (viii)    depreciation (to the extent deducted
in determining item (i) above)    $             (ix)    depletion (to the extent
deducted in determining item (i) above)    $             (x)    amortization of
property, plant, equipment and intangibles (to the extent deducted in
determining item (i) above)    $             (xi)    non-cash debt
extinguishment costs (to the extent deducted in determining item (i) above)   
$            

 

Acquistion/Disposition or such Permitted Gas Properties Disposition had been
consummated at the beginning of such period.

For purposes of calculating Consolidated EBITDA with respect to the Dominion
Acquisition as of the date of the closing of the Dominion Acquisition and
through the first eleven (11) months of operations after the date of the closing
of the Dominion Acquisition, Consolidated EBITDA shall be calculated based on
pro-rating Two Hundred Twenty-Six Million Four Hundred Eighty-One Thousand and
00/100 Dollars ($226,481,000.00) at a monthly amount of Eighteen Million Eight
Hundred Seventy-Three Thousand Four Hundred Sixteen and 67/100 Dollars
($18,873,416.67). An example of the calculation of Consolidated EBITDA with
respect to the Dominion Acquisition as of three months after the Closing Date is
as follows: (i) Eighteen Million Eight Hundred Seventy-Three Thousand Four
Hundred Sixteen and 67/100 Dollars ($18,873,416.67) multiplied by nine (9)
months plus (ii) actual Consolidated EBITDA for the period as of three months
after the Closing Date based on interim financial statements prepared in
accordance with GAAP. In the event that the Dominion Acquisition closes on a
date other than the first day of such month, for purposes of calculating
Consolidated EBITDA, such partial month shall be treated as a whole month. In
the event of an occurrence of a Permitted Gas Properties Disposition of the type
set forth in clause (iii)(A) of such defined term, such pro-rated amounts shall
no longer be added to Consolidated EBITDA.

 

4



--------------------------------------------------------------------------------

(xii)

   non-cash charges due to cumulative effects of changes to accounting
principles (to the extent deducted in determining item (i) above)    $
            

(xiii)

   non-recurring transaction costs expensed ( in accordance with GAAP) by the
Loan Parties in connection with the Dominion Acquisition of up to 10% of
Consolidated EBITDA without regard as to whether the Dominion Acquisition has
been consummated (to the extent deducted in determining item (i) above)    $
            

(xiv)

   cash dividends or distributions received from Excluded Subsidiaries and
Affiliates that are not Loan Parties except to the extent that any such cash
dividends or distributions received in connection with a Permitted Gas
Properties Disposition are used for a distribution or dividend by the Borrower
   $             

(xv)

   the sum of items (v) through (xiv), inclusive, equals Consolidated EBITDA   
$             

(c) Item 1(a)(xvi) divided by Item 1(b)(xv) equals the Leverage Ratio
             to 1.0

2. Minimum Interest Coverage Ratio. (Section 8.2.16) The ratio of
(A) Consolidated EBITDA to (B) Consolidated Cash Interest Expense of the Loan
Parties and CNX Funding is              to 1.0 (insert from Item 2(c) below) as
of the Report Date for the four fiscal quarters then ended, which is not less
than the permitted ratio of              to 1.0 (insert ratio from table below
based on the applicable Period).

 

Period

   Ratio

Closing Date through December 31, 2010

   2.0 to 1.0

March 31, 2011 and thereafter

   2.5 to 1.0

(a) Calculation of amount (A) - Consolidated EBITDA (insert from item 1(b)(xv)
above): $

(b) Calculation of amount (B) - Consolidated Cash Interest Expense of the Loan
Parties and CNX Funding as of the Report Date for the four fiscal quarters then
ended consolidated in accordance with GAAP

 

(i)

   interest expense (in each case required in accordance with the terms of the
note, instrument or other agreement applicable thereto to be payable in cash,
other than to the extent the borrower thereunder has elected to pay such
interest in kind)    $             

 

5



--------------------------------------------------------------------------------

(c)   Item 2(a) divided by Item 2(b)(i) equals the Interest Coverage Ratio  
     to 1.0

3. Maximum Senior Secured Leverage Ratio. (Section 8.2.17) The ratio of
(A) Secured Debt to (B) Consolidated EBITDA of the Loan Parties is             
to 1.0 (insert from Item 3(c) below) as of the Report Date for the four fiscal
quarters then ended, which is not less than the permitted ratio of             
to 1.0 (insert ratio from table below based on the applicable Period).

 

Period

   Ratio

Closing Date through December 31, 2010

   2.5 to 1.0

March 31, 2011 and thereafter

   2.0 to 1.0

 

(a)

   Calculation of Amount (A) - Secured Debt (determined as of the end of the
fiscal quarter of the Borrower ending as of the Report Date) for the Loan
Parties is determined as follows (all capitalized terms set forth below related
to the calculation of Secured Debt shall have the meaning ascribed to such terms
in the Collateral Trust Agreement):    (i)   Credit Facility Debt (other than
any Letters of Credit that have been cash collateralized pursuant to Section
2.9.10 [Cash Collateral Prior to the Expiration Date] of the Credit Facility
Agreement)    $                (ii)   Public Debt    $                (iii)  
without duplication, all fees, expenses and charges (including, without
limitation, indemnification, reimbursement or contribution obligations) due or
owing to any Secured Party arising under any Debt Instrument, the Collateral
Trust Agreement or any Security Document    $             (b)    Calculation of
amount (B) - Consolidated EBITDA (insert from Item 1(b)(xv) above):   
$             (c)    Item 3(a) divided by Item 3(b) equals the Senior Secured
Leverage Ratio         to 1.0

 

6



--------------------------------------------------------------------------------

4. Limitations on Other Investments (Section 8.2.4(vi) - (viii)). As of the
Report Date, the aggregate amount of Investments made by the Loan Parties in all
Persons (other than the Loan Parties) other than those described in clauses
(i) through (v) and (ix) through (xv) of Section 8.2.4 of the Credit Agreement
consists of (A) Investments (pursuant to Section 8.2.4(vi) of the Credit
Agreement) in the form of cash, unpaid loans or advances from the Loan Parties
that equal $             2 in the aggregate at such time, which amount, plus
$             (without duplication, the amount of Guaranties permitted pursuant
to Section 8.2.3(v) at such time) does not exceed $300,000,000,
(B) Non-Strategic Assets, and (C) Investments in the form of non-cash assets,
where the fair market value of such assets plus (without duplication) all sales,
transfers, and dispositions of assets under Section 8.2.7(viii) of the Credit
Agreement, for the period from the Closing Date through and including the Report
Date equals $            , which amount does not exceed the $250,000,000 in the
aggregate permitted under Section 8.2.4(viii) of the Credit Agreement.

5. Limitations on Guaranties (Section 8.2.3(v)). As of the Report Date, the
aggregate amount of Guaranties by any Loan Party (permitted pursuant to
Section 8.2.3(v) of the Credit Agreement), other than those described in clause
(i) through (iv) and (vi) of Section 8.2.3 of the Credit Agreement for
outstanding obligations (whether contingent or otherwise) equals $            
3, at such time, which amount, plus $             (without duplication, the
amount of Investments permitted pursuant to Section 8.2.4(vi) at such time, as
set forth in item 4(A) above), does not exceed $300,000,000.

[Complete the following section 6 only for Compliance Certificates submitted for
each fiscal quarter in which any sale, transfer or lease of assets has
occurred.]

6. Notification of Sale, Transfer or Lease of Assets (Section 8.2.7(viii)). As
of the Report Date, a sale, transfer or lease of assets pursuant to
Section 8.2.7(viii) has occurred as is set forth in more detail on an attachment
hereto.

7. Loans and Advances to Employees (Section 8.2.4(ii)(b)). As of the Report
Date, the aggregate amount of loans and advances to employees made pursuant to
Section 8.2.4(ii) is $            , which amount does not exceed $5,000,000.

[Complete the following sections 8 and 9 only for Compliance Certificates
submitted at the end of the fiscal year.]

 

 

2

For purposes of calculating the outstanding aggregate amount of such
Investments, including Guaranties described in clause (v) of Section 8.2.3 of
the Credit Agreement, such aggregate amount shall be reduced by the aggregate
amount of any quantifiable rebate, dividend, return, or other financial benefit
received by such Loan Party with respect to such Investments and Guaranties for
the period from the Closing Date through and including the date of
determination.

3

For purposes of calculating the outstanding aggregate amount of such Guaranties,
including Investments described in clause (vi) of Section 8.2.4 of the Credit
Agreement, such aggregate amount shall be reduced by the aggregate amount of any
quantifiable rebate, dividend, return, or other financial benefit received by
such Loan Party with respect to such Investments and Guaranties for the period
from the Closing Date through and including the date of determination.

 

7



--------------------------------------------------------------------------------

8. Limitations on Indebtedness (Section 8.2.1(iii),(vii) and (viii)).

(a) As of the Report Date, the aggregate amount of Indebtedness secured by a
Lien permitted by clause (vii) of the definition of Permitted Liens is
$             4, which amount does not exceed $250,000,000 at any time as
permitted pursuant to Section 8.2.1(iii).

(b) As of the Report Date, the aggregate amount of Indebtedness secured by a
Lien permitted by clause (xii) of the definition of Permitted Liens is
$            , which amount does not exceed $250,000,000 at any time as
permitted pursuant to Section 8.2.1(vii).

(c) As of the Report Date, the aggregate amount of Indebtedness secured by a
Lien permitted by clause (xv) of the definition of Permitted Liens is
$            , which amount does not exceed $50,000,000 at any time as permitted
pursuant to Section 8.2.1(viii).

9. Limitations on Dispositions of Assets (Section 8.2.7(iv), (viii)). As of the
Report Date:

(a) the fair market value of all assets sold, transferred or leased pursuant to
Section 8.2.7(iv) of the Credit Agreement equals $             for the fiscal
year ended as of the Report Date, which amount shall not exceed $250,000,000 in
any given fiscal year (including any options or rights of first refusal granted
during such fiscal year if such option or right of first refusal is not
cancelled, expired or otherwise terminated in the same fiscal year in which it
is granted); and

(b) the Net Cash Proceeds from all sales, transfers or leases of assets (other
than those specifically excepted pursuant to clauses (i) through (vii) or
(ix) through (xiv) of Section 8.2.7) calculated for the period from the Closing
Date through and including the Report Date (including any options or rights of
first refusal granted during such period if such option or right of first
refusal is not cancelled, expired or otherwise terminated in the same fiscal
year in which it is granted), equals an aggregate amount of $            , as
permitted pursuant to Section 8.2.7(viii), plus (without duplication) the fair
market value of assets contributed in the form of Investments pursuant to
Section 8.2.4(viii) subsequent to the Closing Date equals $            , which
amount does not exceed an aggregate amount of $250,000,000.

10. The representations and warranties contained in Section 6 of the Credit
Agreement and in the other Loan Documents are true and correct on and as of this
date with the same effect as though such representations and warranties have
been made on and as of the date hereof (except representations and warranties
that expressly relate solely to an earlier date or time).

11. No Event of Default or Potential Default exists and is continuing as of the
date hereof.

 

 

4

Excluding for the purpose of this computation any loans or deferred payments
secured by Liens described on Schedule 1.1(P).

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate this
             day of             ,         .

 

By:

 

 

Name:

 

 

Title:

 

 

 

9